 

EXHIBIT 10.1

 

EXECUTION COPY

SEQUOIA RESIDENTIAL FUNDING, INC.

Depositor

  

WELLS FARGO BANK, N.A.

 Master Servicer and Securities Administrator

 

and

 

CHRISTIANA TRUST, A DIVISION OF

WILMINGTON SAVINGS FUND SOCIETY, FSB

Trustee

 

 



 

POOLING AND SERVICING AGREEMENT

 

dated as of November 1, 2012

 

 



 

SEQUOIA MORTGAGE TRUST 2012-6

 

 

 

 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS 8       Section 1.01 Definitions 8 Section 1.02
Calculations Respecting Mortgage Loans 31     ARTICLE II DECLARATION OF TRUST;
ISSUANCE OF CERTIFICATES 31       Section 2.01 Creation and Declaration of Trust
Fund; Conveyance of Mortgage Loans 31 Section 2.02 Acceptance of Trust Fund by
Trustee; Review of Documentation for Trust Fund 32 Section 2.03 Representations
and Warranties of the Depositor 33 Section 2.04 Discovery of Seller Breach;
Repurchase of Mortgage Loans 34 Section 2.05 Obligations in Respect of Alleged
Breach of Originator Representations and Warranties 36 Section 2.06 Intention of
Parties 38 Section 2.07 Controlling Holder Assumption of Purchase Agreement and
Servicing Agreement Rights 39       ARTICLE III THE CERTIFICATES 41      
Section 3.01 The Certificates 41 Section 3.02 Registration 41 Section 3.03
Transfer and Exchange of Certificates 42 Section 3.04 Cancellation of
Certificates 45 Section 3.05 Replacement of Certificates 45 Section 3.06 Persons
Deemed Owners 46 Section 3.07 Temporary Certificates 46 Section 3.08 Appointment
of Paying Agent 46 Section 3.09 Book-Entry Certificates 47       ARTICLE IV
ADMINISTRATION OF THE TRUST FUND 48       Section 4.01 Custodial Accounts;
Distribution Account 48 Section 4.02 Reports to Trustee and Certificateholders
49 Section 4.03 Rule 17g-5 Compliance 52 Section 4.04 Rule 15Ga-1 Compliance 53
      ARTICLE V DISTRIBUTIONS TO HOLDERS OF CERTIFICATES 54       Section 5.01
Distributions Generally 54 Section 5.02 Distributions From the Distribution
Account 54 Section 5.03 Allocation of Losses 56 Section 5.04 Servicer
Obligations 57 Section 5.05 Advances by Master Servicer 57 Section 5.06 Master
Servicer Compensating Interest Payments 57       ARTICLE VI CONCERNING THE
TRUSTEE AND THE SECURITIES ADMINISTRATOR; EVENTS OF DEFAULT 57       Section
6.01 Duties of Trustee and the Securities Administrator 57 Section 6.02 Certain
Matters Affecting the Trustee and the Securities Administrator 60 Section 6.03
Trustee and Securities Administrator Not Liable for Certificates 61 Section 6.04
Trustee and Securities Administrator May Own Certificates 62 Section 6.05
Eligibility Requirements for Trustee and Securities Administrator 62 Section
6.06 Resignation and Removal of Trustee and the Securities Administrator 62
Section 6.07 Successor Trustee and Successor Securities Administrator 63 Section
6.08 Merger or Consolidation of Trustee or Securities Administrator 64 Section
6.09 Appointment of Co-Trustee, Separate Trustee or Custodian 64 Section 6.10
Authenticating Agents 65

 

2

 

 

Section 6.11 Indemnification of the Trustee, the Securities Administrator and
the Master Servicer 66 Section 6.12 Fees and Expenses of the Securities
Administrator, the Certificate Registrar, the Paying Agent, Authenticating
Agent, the Trustee and the Custodian 67 Section 6.13 Collection of Monies 68
Section 6.14 Events of Default; Trustee to Act; Appointment of Successor 68
Section 6.15 Additional Remedies of Trustee Upon Event of Default 71 Section
6.16 Waiver of Defaults 72 Section 6.17 Notification to Holders 72 Section 6.18
Directions by Certificateholders and Duties of Trustee During Event of Default
72 Section 6.19 Action Upon Certain Failures of the Master Servicer and Upon
Event of Default 72 Section 6.20 Preparation of Tax Returns and Other Reports 72
Section 6.21 Reporting to the Commission 73 Section 6.22 Annual Statements of
Compliance 78 Section 6.23 Annual Assessments of Compliance 78 Section 6.24
Accountant’s Attestation 79 Section 6.25 Intention of the Parties and
Interpretation; Indemnification 80       ARTICLE VII PURCHASE OF MORTGAGE LOANS
AND TERMINATION OF THE TRUST FUND 81       Section 7.01 Purchase of Mortgage
Loans; Termination of Trust Fund Upon Purchase or Liquidation of All Mortgage
Loans 81 Section 7.02 Procedure Upon Redemption and Termination of Trust Fund 82
Section 7.03 Additional Trust Fund Termination Requirements 82       ARTICLE
VIII RIGHTS OF CERTIFICATEHOLDERS 83       Section 8.01 Limitation on Rights of
Holders 83 Section 8.02 Access to List of Holders 84 Section 8.03 Acts of
Holders of Certificates 84       ARTICLE IX ADMINISTRATION AND SERVICING OF
MORTGAGE LOANS BY THE MASTER SERVICER 85       Section 9.01 Duties of the Master
Servicer; Enforcement of Servicer’s and Master Servicer’s Obligations 85 Section
9.02 Assumption of Master Servicing by Trustee 87 Section 9.03 Representations,
Warranties and Covenants of the Master Servicer 88 Section 9.04 Compensation to
the Master Servicer 90 Section 9.05 Merger or Consolidation 90 Section 9.06
Resignation of Master Servicer 90 Section 9.07 Assignment or Delegation of
Duties by the Master Servicer 91 Section 9.08 Limitation on Liability of the
Master Servicer and Others 91 Section 9.09 Indemnification; Third-Party Claims
91 Section 9.10 Master Servicer Fidelity Bond and Master Servicer Errors and
Omissions Insurance Policy 92       ARTICLE X REMIC ADMINISTRATION 92      
Section 10.01 REMIC Administration 92 Section 10.02 Prohibited Transactions and
Activities 94 Section 10.03 Indemnification With Respect to Prohibited
Transactions or Loss of REMIC Status 94 Section 10.04 REO Property 95

 

3

 

 

ARTICLE XI MISCELLANEOUS PROVISIONS 95       Section 11.01 Binding Nature of
Agreement; Assignment 95 Section 11.02 Entire Agreement 95 Section 11.03
Amendment 95 Section 11.04 Voting Rights 97 Section 11.05 Provision of
Information 97 Section 11.06 Governing Law 97 Section 11.07 Notices 97 Section
11.08 Severability of Provisions 99 Section 11.09 Indulgences; No Waivers 99
Section 11.10 Headings Not to Affect Interpretation 99 Section 11.11 Benefits of
Agreement 100 Section 11.12 Special Notices to the Rating Agencies 100 Section
11.13 Conflicts 101 Section 11.14 Counterparts 101 Section 11.15 No Petitions
101

 

ATTACHMENTS

 

Exhibit A Forms of Certificates Exhibit B Form of Residual Certificate Transfer
Affidavit (Transferee) Exhibit C Residual Certificate Transfer Affidavit
(Transferor) Exhibit D Form of Custodial Agreement Exhibit E-1 Form of Rule 144A
Transfer Certificate Exhibit E-2 Form of Purchaser’s Letter for Qualified
Institutional Buyer Exhibit F Form of Purchaser’s Letter for Institutional
Accredited Investor Exhibit G Form of ERISA Transfer Affidavit Exhibit H-1 List
of Purchase Agreements Exhibit H-2 List of Servicing Agreements Exhibit I
Additional Disclosure Notification Exhibit J Back-Up Certificate to Form 10-K
Certificate Exhibit K Servicing Criteria to Be Addressed in Assessment of
Compliance Exhibit L Additional Form 10-D Disclosure Exhibit M Additional Form
10-K Disclosure Exhibit N Additional Form 8-K Disclosure Exhibit O Form of
Certification for NRSROs and Depositor     Schedule A Mortgage Loan Schedule

 



4

 

 

This POOLING AND SERVICING AGREEMENT, dated as of November 1, 2012 (the
“Agreement”), by and among SEQUOIA RESIDENTIAL FUNDING, INC., a Delaware
corporation, as depositor (the “Depositor”), CHRISTIANA TRUST, A DIVISION OF
WILMINGTON SAVINGS FUND SOCIETY, FSB, a federal savings bank, as trustee (the
“Trustee”), and WELLS FARGO BANK, N.A., a national banking association, in its
dual capacities as master servicer (the “Master Servicer”) and securities
administrator (the “Securities Administrator”).

 

PRELIMINARY STATEMENT

 

The Depositor has acquired the Mortgage Loans from the Seller and at the Closing
Date is the owner of the Mortgage Loans and related property being conveyed by
the Depositor to the Trustee hereunder for inclusion in the Trust Fund.  On the
Closing Date, the Depositor will acquire the Certificates from the Trustee as
consideration for the Depositor’s transfer to the Trust Fund of the Mortgage
Loans, and the other property constituting the Trust Fund.  The Depositor has
duly authorized the execution and delivery of this Agreement to provide for the
conveyance to the Trustee of the Mortgage Loans and the related property
constituting the Trust Fund.  All covenants and agreements made by the Seller in
the Mortgage Loan Purchase and Sale Agreement, each Purchase Agreement, each
Servicing Agreement and in this Agreement and by the Depositor, the Master
Servicer, the Securities Administrator and the Trustee herein, with respect to
the Mortgage Loans and the other property constituting the Trust Fund, are for
the benefit of the Holders from time to time of the Certificates.  The
Depositor, the Master Servicer, the Securities Administrator and the Trustee are
entering into this Agreement, and the Trustee is accepting the Trust Fund
created hereby, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged.

 

As provided herein, the Trustee, at the direction of the Securities
Administrator, shall elect that the Trust Fund be treated for federal income tax
purposes as comprising two real estate mortgage investment conduits (each, a
“REMIC” or, in the alternative, the “Lower-Tier REMIC” and the “Upper-Tier
REMIC,” respectively). Each Certificate, other than the Class R Certificate and
the Class LT-R Certificate, is hereby designated as a regular interest in the
Upper-Tier REMIC, as described herein. The Class R Certificate represents and is
hereby designated as the sole class of residual interest in the Upper-Tier
REMIC.

 

The Class LT-R Certificate evidences ownership of the sole class of residual
interest in the Lower-Tier REMIC (the “LT-R Interest”). The Lower-Tier REMIC
shall hold as its assets all property of the Trust Fund, other than the
interests in any REMIC formed hereby. Each Lower-Tier Interest other than the
LT-R Interest shall be uncertificated and is hereby designated as a regular
interest in the Lower-Tier REMIC and the LT-R Interest is hereby designated as
the sole Class of residual interest in the Lower-Tier REMIC.

 

The Upper-Tier REMIC shall hold as its assets all of the Lower-Tier Interests
other than the LT-R Interest.

 

5

 

 

The Lower-Tier REMIC Interests

 

The following table sets forth (or describes) the Class designation, interest
rate, and initial Class Principal Amount for each Class of Lower-Tier Interests:

 

Lower-Tier
REMIC Interest
Designation  Interest Rate  Initial Class
Principal
Amount  Corresponding
Class of
Certificate(s) LT-A1  (1)  (2)  A-1, A-IO1,
A-IO2 LT-A2  (1)  (2)  A-2, A-IO1,
A-IO3 LT-B1  (1)  (2)  B-1 LT-B2  (1)  (2)  B-2 LT-B3  (1)  (2)  B-3 LT-B4  (1) 
(2)  B-4 LT-B5  (1)  (2)  B-5 LT-R  (3)  (3)  N/A

 

(1)         The interest rate with respect to any Distribution Date (and the
related Accrual Period) for this Lower-Tier Interest shall be a per annum rate
equal to the Net WAC Rate for such Distribution Date.

 

(2)         This Lower-Tier Interest shall have an initial class principal
amount equal to the aggregate Initial Class Principal Amount of its
Corresponding Class(es) of Certificates (other than any interest-only
certificates).

 

(3)         The LT-R Interest is the sole class of residual interest in the
Lower-Tier REMIC and does not have a principal amount or bear interest.

 

On each Distribution Date, the Available Distribution Amount distributable as
interest shall be deemed to have been distributed as interest with respect to
the Lower-Tier Interests based on the interest rates described above. On each
Distribution Date, Interest Shortfalls shall be allocated to each Lower-Tier
Interest to the same extent that such Interest Shortfalls are allocated to the
related Class of Upper-Tier Interests.

 

On each Distribution Date, the remaining Available Distribution Amount
distributable with respect to principal shall be deemed to have been distributed
to the Lower-Tier Interests as follows:

 

(i)          first, pro rata to the LT-A1 and LT-A2 Lower-Tier Interests in
accordance with their respective Class Principal Amounts, until such Class
Principal Amounts equal the Class Principal Amount of the Class A-1 Certificates
(in the case of the LT-A1 Lower-Tier Interest) and Class A-2 Certificates (in
the case of the LT-A2 Lower-Tier Interest) immediately after taking account of
the distributions to such Classes of Certificates pursuant to Section 5.02;

 

(ii)         second, to the LT-B1 Interest until its Class Principal Amount
equals the Class Principal Amount of the Class B-1 Certificate immediately after
taking account of the distributions to such Class of Certificates pursuant to
Section 5.02;

 

(iii)        third, to the LT-B2 Interest until its Class Principal Amount
equals the Class Principal Amount of the Class B-2 Certificate immediately after
taking account of the distributions to such Class of Certificates pursuant to
Section 5.02;

 

6

 

 

(iv)        fourth, to the LT-B3 Interest until its Class Principal Amount
equals the Class Principal Amount of the Class B-3 Certificate immediately after
taking account of the distributions to such Class of Certificates pursuant to
Section 5.02;

 

(v)         fifth, to the LT-B4 Interest until its Class Principal Amount equals
the Class Principal Amount of the Class B-4 Certificate immediately after taking
account of the distributions to such Class of Certificates pursuant to Section
5.02;

 

(vi)        sixth, to the LT-B5 Interest until its Class Principal Amount equals
the Class Principal Amount of the Class B-5 Certificate immediately after taking
account of the distributions to such Class of Certificates pursuant to Section
5.02; and

 

(ix)         finally, to the LT-R Interest, any remaining amounts.

 

The Certificates and the Upper-Tier REMIC

 

The following table sets forth (or describes) the Class designation, Certificate
Interest Rate, initial Class Principal Amount (or initial Class Notional Amount)
and minimum denomination for each Class of Certificates comprising interests in
the Trust Fund created hereunder. The Class A-1, Class A-2, Class A-IO1, Class
A-IO2, Class A-IO3, Class B-1, Class B-2, Class B-3, Class B-4 and Class B-5
Certificates represent regular interests in the Upper-Tier REMIC; the Class R
Certificate represents the sole class of residual interest in the Upper-Tier
REMIC; and the Class LT-R Certificate represents the sole class of residual
interest in the Lower-Tier REMIC and does not represent an interest in the Upper
Tier REMIC.

 

Class
Designation  Certificate
Interest Rate   Initial
Class Principal
Amount or
Class Notional
Amount   Minimum
Denominations or
Percentage Interest  Class A-1    (1)  $140,105,000   $100,000  Class A-2 
  (2)  $140,104,000   $100,000  Class A-IO1    (3)    (4)   100% Class A-IO2 
  (5)    (6)  $1,000,000  Class A-IO3    (7)    (8)  $1,000,000  Class B-1   Net
WAC Rate   $7,989,000   $100,000  Class B-2   Net WAC Rate   $4,220,000  
$100,000  Class B-3   Net WAC Rate   $3,467,000   $100,000  Class B-4   Net WAC
Rate   $2,412,000   $100,000  Class B-5   Net WAC Rate   $3,165,461   $100,000 
Class R   Net WAC Rate     (9)   100%

 

 



(1) The Certificate Interest Rate of the Class A-1 Certificates will be an
annual rate equal to the lesser of (a) 2.500% and (b) the excess, if any, of the
Net WAC Rate over 0.500% (i.e., the Certificate Interest Rate of the Class A-IO2
Certificates for such Distribution Date). (2) The Certificate Interest Rate of
the Class A-2 Certificates will be an annual rate equal to the lesser of (a)
1.808% and (b) the excess, if any, of the Net WAC Rate over 1.192% (i.e., the
Certificate Interest Rate of the Class A-IO3 Certificates for such Distribution
Date). (3) The Certificate Interest Rate of the Class A-IO1 Certificates will be
an annual rate equal to the excess, if any, of the Net WAC Rate over 3.000%. (4)
The Class A-IO1 Certificates are interest only Certificates and for any
Distribution Date the Class Notional Amount of the Class A-IO1 Certificates is
equal to the aggregate Class Principal Amount of the Class A-1 and Class A-2
Certificates immediately before such Distribution Date. The initial Class
Notional Amount of the Class A-IO1 Certificates is

 

7

 

 

  $280,209,000. (5) The Certificate Interest Rate of the Class A-IO2
Certificates will be an annual rate equal to 0.500%. (6) The Class A-IO2
Certificates are interest only Certificates and for any Distribution Date the
Class Notional Amount of the Class A-IO2 Certificates is equal to the Class
Principal Amount of the Class A-1 Certificates immediately before such
Distribution Date. The initial Class Notional Amount of the Class A-IO2
Certificates is $140,105,000. (7) The Certificate Interest Rate of the Class
A-IO3 Certificates will be an annual rate equal to 1.192%. (8) The Class A-IO3
Certificates are interest only Certificates and for any Distribution Date the
Class Notional Amount of the Class A-IO3 Certificates is equal to the Class
Principal Amount of the Class A-2 Certificates immediately before such
Distribution Date. The initial Class Notional Amount of the Class A-IO3
Certificates is $140,104,000. (9) Amounts allocated to the Class LT-R
Certificate pursuant to Sections 5.02(a)(xiii) and 5.02(d) shall be excluded
from the Available Distribution Amount for the Upper-Tier REMIC.

 

As of the Cut-off Date, the Mortgage Loans had an Aggregate Stated Principal
Balance of $301,462,461.31.

 

In consideration of the mutual agreements herein contained, the Depositor, the
Master Servicer, the Securities Administrator and the Trustee hereby agree as
follows.

 

ARTICLE I

DEFINITIONS

 

Section 1.01         Definitions.  The following words and phrases, unless the
context otherwise requires, shall have the following meanings:

 

10-K Filing Deadline:  As defined in Section 6.21(b)(i) hereof.

  

Accepted Master Servicing Practices:  With respect to any Mortgage Loan, those
mortgage master servicing practices of prudent mortgage master servicing
institutions which master service mortgage loans of the same type as such
Mortgage Loan in the jurisdiction where the related Mortgaged Property is
located.

 

Accountant:  A Person engaged in the practice of accounting who (except when
this Agreement provides that an Accountant must be Independent) may be employed
by or affiliated with the Depositor or an Affiliate of the Depositor.

 

Accountant’s Attestation:  As defined in Section 6.24.

 

Accrual Period:  With respect to any Distribution Date and for each Class of
Certificates, the calendar month preceding the month in which the Distribution
Date occurs.  Interest shall accrue on all Classes of Certificates and on all
Lower-Tier Interests on the basis of a 360-day year consisting of twelve 30-day
months.

 

Acknowledgements:  The Assignment of Representations and Warranties Agreements
and the Assignment, Assumption and Recognition Agreements, each dated November
30, 2012, assigning rights under the Purchase Agreements and the Servicing
Agreements, respectively, from the Seller to the Depositor and from the
Depositor to the Trustee, for the benefit of the Certificateholders,
acknowledged by the Master Servicer, and providing certain rights to the
Controlling Holder.

 

8

 

 

Additional Form 10-D Disclosure:  As defined in Section 6.21(a)(i).

 

Additional Form 10-K Disclosure:  As defined in Section 6.21(b)(i).

 

Additional Servicer: Each affiliate of a Servicer that services any of the
Mortgage Loans and each Person who is not an affiliate of the Depositor or a
Servicer, who services 10% or more of the Mortgage Loans (measured by aggregate
Stated Principal Balance of the Mortgage Loans annually at the commencement of
the calendar year prior to the year in which an Item 1123 Certificate is
required to be delivered). For clarification purposes, the Master Servicer and
the Securities Administrator are Additional Servicers.

 

Advance:  The payments required to be made by the Master Servicer or the
applicable Servicer (other than Cenlar FSB) or the Servicing Administrator with
respect to any Distribution Date pursuant to this Agreement or the Servicing
Agreements, as applicable, the amount of any such payment being equal to the
aggregate of the payments of principal and interest (net of the Master Servicing
Fee and the applicable Servicing Fee) on the Mortgage Loans that were due on the
related Due Date and not received as of the close of business on the related
Determination Date, less the aggregate amount of any such delinquent payments
that the Master Servicer, the applicable Servicer (other than Cenlar FSB) or the
Servicing Administrator have determined would constitute Nonrecoverable Advances
if advanced.

 

Adverse REMIC Event:  Either (i) loss of status as a REMIC, within the meaning
of Section 860D of the Code, for any group of assets identified as a REMIC in
the Preliminary Statement to this Agreement, or (ii) imposition of any tax,
including the tax imposed under Section 860F(a)(1) on prohibited transactions,
and the tax imposed under Section 860G(d) on certain contributions to a REMIC,
on any REMIC created hereunder to the extent such tax would be payable from
assets held as part of the Trust Fund.

 

Affiliate:  With respect to any specified Person, any other Person controlling
or controlled by or under common control with such specified Person.  For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

 Aggregate Expense Rate:  The sum of the Master Servicing Fee Rate and the
applicable Servicing Fee Rate.

 

Aggregate Stated Principal Balance:  As to any Distribution Date, the aggregate
of the Stated Principal Balances for all Mortgage Loans that were outstanding as
of the most recent Due Date.

 

Aggregate Voting Interests:  The aggregate of the Voting Interests of all the
Certificates under this Agreement.

 

Agreement:  This Pooling and Servicing Agreement and all amendments and
supplements hereto.

 

Applicable Credit Support Percentage:  As to any Class of Subordinate
Certificates and any Distribution Date, the sum of the Class Subordination
Percentage of such Class and the aggregate of the Class Subordination
Percentages of all other Classes (if any) of Subordinate Certificates having
lower payment priorities than such Class.

 

Appraised Value:  With respect to any Mortgage Loan, the Appraised Value of the
related Mortgaged Property shall be the lesser of:  (i) the value (or the
Reconciled Market Value if more than one appraisal is received) thereof as
determined by a Qualified Appraiser at the time of origination of the Mortgage
Loan, and (ii) the purchase price paid for the related Mortgaged Property by the
Mortgagor with the proceeds of the Mortgage Loan; provided, however, that in the
case of a Refinancing Mortgage Loan, such value (or the Reconciled Market Value
if more than one appraisal is received) of the Mortgaged

 

9

 

 

Property is based solely upon the value determined by an appraisal or appraisals
made for the originator of such Refinancing Mortgage Loan at the time of
origination of such Refinancing Mortgage Loan by a Qualified Appraiser.

 

Appraiser Independence Requirements: The Appraiser Independence Requirements
effective as of October 15, 2010, as amended and in effect from time to time.

 

Assessment of Compliance:  As defined in Section 6.23(a).

 

Authenticating Agent:  Any authenticating agent appointed by the Trustee
pursuant to Section 6.10 until any successor authenticating agent for the
Certificates is named, and thereafter  “Authenticating Agent” shall mean any
such successor.  The initial Authenticating Agent shall be the Securities
Administrator under this Agreement.

 

Authorized Officer:  Any Person who may execute an Officer’s Certificate on
behalf of the Depositor or the Servicing Administrator, as applicable.

 

Available Distribution Amount:  With respect to any Distribution Date, the sum
of the following amounts: (i) all scheduled payments of interest (net of the
Servicing Fees, the Servicing Administrator Fee and the Master Servicing Fee)
and principal due during the related Due Period, together with any Advances in
respect thereof; (ii) Insurance Proceeds received during the related Prepayment
Period; (iii) Liquidation Proceeds received during the related Prepayment Period
(net of unreimbursed expenses incurred in connection with a liquidation or
foreclosure and unreimbursed Advances and Servicing Advances, if any); (iv)
Subsequent Recoveries received during the related Prepayment Period; (v) all
Principal Prepayments, together with any accrued interest thereon, identified as
having been received on the Mortgage Loans during the related Prepayment Period,
plus any amounts received from the Servicers (other than Cenlar FSB), the
Servicing Administrator or the Master Servicer in respect of Prepayment Interest
Shortfalls on such Mortgage Loans; (vi) amounts received with respect to such
Distribution Date as the Substitution Amount and the Repurchase Price in respect
of a Deleted Mortgage Loan or a Mortgage Loan purchased by an Originator or the
Seller as of such Distribution Date as a result of a breach of a representation
or warranty; and (vii) the Clean-up Call Price paid by the Master Servicer to
purchase the Mortgage Loans and terminate the Trust Fund, if applicable; minus

 

(A) amounts applied to reimburse Advances and Servicing Advances previously made
and other amounts as to which the Servicers (other than Cenlar FSB) and the
Servicing Administrator are entitled to be reimbursed pursuant to the Servicing
Agreements; (B) amounts applied to reimburse Advances and Servicing Advances
previously made as to which the Master Servicer is entitled to be reimbursed
pursuant to this Agreement; and (C) the sum of all related fees, charges and
other costs, including indemnification amounts and costs of arbitration (other
than the Master Servicing Fee and amounts required to be paid by the Master
Servicer from the Master Servicing Fee) payable or reimbursable to the Master
Servicer, the Securities Administrator and the Trustee from the Trust Fund under
this Agreement and the Custodian under the Custodial Agreement, subject to an
aggregate maximum amount of $300,000 annually (per year from the Closing Date to
the first anniversary of the Closing Date and each subsequent anniversary year
thereafter) to be paid to such parties collectively, in the order claims for
payment of such amounts are received by the Securities Administrator; provided,
however, that if a claim is presented for an amount that, when combined with the
amount of prior claims paid during that year, would exceed $300,000, then only a
portion of such claim will be paid that will make the total amount paid during
that year equal to $300,000 and the excess remaining unpaid, together with any
additional claims received during that year, will be deferred until the
following anniversary year and if the total amount of such deferred claims
exceeds $300,000 then payment in such following anniversary year (and each
subsequent anniversary year as may be needed until such deferred claims are paid
in full) shall be apportioned among the Master Servicer, the Securities
Administrator, the Custodian and the Trustee, in proportion to the aggregate
amount of deferred claims submitted by such entity as of the last day of the
prior year; provided that, in no event will the aggregate amount reimbursable to
the Trustee exceed $100,000 annually (per year from the Closing Date to the
first anniversary of the Closing Date and each subsequent anniversary year
thereafter).

 

10

 

 

Back-Up Certificate:  As defined in Section 6.21(e).

 

Bankruptcy:  As to any Person, the making of an assignment for the benefit of
creditors, the filing of a voluntary petition in bankruptcy, adjudication as a
bankrupt or insolvent, the entry of an order for relief in a bankruptcy or
insolvency proceeding, the seeking of reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief, or seeking, consenting
to or acquiescing in the appointment of a trustee, receiver or liquidator,
dissolution, or termination, as the case may be, of such Person pursuant to the
provisions of either the Bankruptcy Code or any other similar state laws.

 

Bankruptcy Code:  The United States Bankruptcy Code, as amended.

 

Benefit Plan Opinion:  An Opinion of Counsel satisfactory to the Certificate
Registrar, the Depositor and the Trustee to the effect that any proposed
transfer will not (i) cause the assets of the Trust Fund to be regarded as plan
assets for purposes of the Plan Asset Regulations or (ii) give rise to any
fiduciary duty on the part of the Depositor or the Trustee.

 

Book-Entry Certificates:  Beneficial interests in Certificates designated as
“Book-Entry Certificates” in this Agreement, ownership and transfers of which
shall be evidenced or made through book entries by a Clearing Agency as
described in Section 3.09; provided, that after the occurrence of a Book-Entry
Termination whereupon book-entry registration and transfer are no longer
permitted and Definitive Certificates are to be issued to Certificate Owners,
such Book-Entry Certificates shall no longer be “Book-Entry Certificates.”  As
of the Closing Date, the following Classes of Certificates constitute Book-Entry
Certificates:  Class A-1, Class A-2, Class A-IO1, Class A-IO2, Class A-IO3,
Class B-1, Class B-2 and Class B-3.

 

Book-Entry Termination:  As defined in Section 3.09(c).

 

Business Day:  Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the States of California, Delaware, Maryland, Minnesota, Missouri or
New York, (iii) a day on which banking institutions in the States of California,
Delaware, Maryland, Minnesota, Missouri or New York are authorized or obligated
by law or executive order to be closed or (iv) a day on which the New York Stock
Exchange or the Federal Reserve Bank of New York is closed.

 

Certificate:  Any one of the certificates signed by the Trustee and
authenticated by the Securities Administrator as Authenticating Agent in
substantially the forms attached hereto as Exhibit A.

 

Certificate Interest Rate:  With respect to each Class of Certificates and any
Distribution Date, the applicable per annum rate described in the Preliminary
Statement to this Agreement.

 

Certificate Owner:  With respect to a Book-Entry Certificate, the Person who is
the owner of such Book-Entry Certificate, as reflected on the books of the
Clearing Agency, or on the books of a Person maintaining an account with such
Clearing Agency (directly or as an indirect participant, in accordance with the
rules of such Clearing Agency).

 

Certificate Principal Amount:  With respect to any Certificate (other than the
Class A-IO1, Class A-IO2, Class A-IO3, Class R and Class LT-R Certificates) and
any Distribution Date, the maximum specified dollar amount of principal to which
the Holder thereof is then entitled hereunder, such amount being equal to the
initial principal amount set forth on the face of such Certificate, less (i) the
amount of all principal distributions previously made with respect to such
Certificate; (ii) the principal portion of all Realized Losses previously
allocated to such Certificate; and (iii) any Certificate Writedown Amount
previously allocated to such Certificate; provided, however, that on any
Distribution Date on which a Subsequent Recovery is distributed, the Certificate
Principal Amount of any Certificate then outstanding to which a Certificate
Writedown Amount or Realized Loss amount has been applied will be increased

 

11

 

 

sequentially, in order of seniority, by an amount equal to the lesser of (A) the
principal portion of any Certificate Writedown Amount or Realized Loss amount
previously allocated to that Certificate to the extent not previously recovered
and (B) the principal portion of any Subsequent Recovery allocable to such
Certificate after application (for this purpose) to more senior Classes of
Certificates pursuant to this Agreement; and provided further that on any
Distribution Date on which the Aggregate Stated Principal Balance of the
Mortgage Loans exceeds the aggregate Certificate Principal Amount, such excess
(including any excess attributable to the allocation of Principal Forbearance
Amounts) will be allocated to increase the Certificate Principal Amount of any
Certificate then outstanding to which a Certificate Writedown Amount or Realized
Loss amount has previously been allocated, sequentially in order of seniority,
up to the principal amount of such Certificate Writedown Amount or Realized Loss
to the extent not previously recovered. The Class A-IO1, Class A-IO2, Class
A-IO3, Class R and Class LT-R Certificates are issued without Certificate
Principal Amounts.

 

Certificate Register and Certificate Registrar:  The register maintained and the
registrar appointed pursuant to Section 3.02.  The Securities Administrator will
act as the initial Certificate Registrar.

 

Certificate Writedown Amount:  The amount by which the aggregate Certificate
Principal Amount of all the Certificates (other than the Class A-IO1, Class
A-IO2, Class A-IO3, Class R and Class LT-R Certificates) on any Distribution
Date (after giving effect to distributions of principal and allocations of
Realized Losses on that Distribution Date) exceeds the Aggregate Stated
Principal Balance of the Mortgage Loans for the Distribution Date.

 

Certificateholder:  The meaning provided in the definition of “Holder.”

 

Certification:  As defined in the Custodial Agreement.

 

Civil Relief Act:  The Servicemembers Civil Relief Act, as amended, or any
similar state or local law.

 

Class:  Collectively, Certificates bearing the same class designation.  In the
case of the Lower-Tier REMIC, the term “Class” refers to all Lower-Tier
Interests having the same alphanumeric designation.

 

Class LT-R Certificate:  The Class LT-R Certificate executed by the Trustee and
authenticated and delivered by the Authenticating Agent, substantially in the
form annexed as Exhibit A and evidencing ownership of the LT-R Interest.

 

Class R Certificate:  The Class R Certificate executed by the Trustee, and
authenticated and delivered by the Authenticating Agent, substantially in the
form annexed hereto as Exhibit A, and evidencing the ownership of the sole
residual interest in the Upper-Tier REMIC.

 

Class Notional Amount:  With respect to the Interest-Only Certificates, the
applicable class notional amount calculated as provided in the Preliminary
Statement to this Agreement.

 

Class Principal Amount: With respect to each Class of Certificates (other than
the Class A-IO1, Class A-IO2, Class A-IO3, Class R and Class LT-R Certificates),
the aggregate of the Certificate Principal Amounts of all Certificates of such
Class at the date of determination. With respect to any Lower-Tier Interest, the
initial Class Principal Amount as shown or described in the table set forth in
the Preliminary Statement to this Agreement for the Lower-Tier REMIC, as reduced
by principal distributed with respect to such Lower-Tier Interest and Realized
Losses or Certificate Writedown Amounts allocated to such Lower-Tier Interest at
the date of determination.

 

Class Subordination Percentage:  With respect to each Class of Subordinate
Certificates, for each Distribution Date, the percentage obtained by dividing
the Class Principal Amount of such Class prior to any distributions of
principal, allocations of Realized Losses or allocations of Certificate
Writedown

 

12

 

 

Amounts on that Distribution Date by the aggregate of the Class Principal
Amounts of all Classes of Certificates (other than the Class A-IO1, Class A-IO2,
Class A-IO3, Class R and Class LT-R Certificates) prior to any distributions of
principal, allocations of Realized Losses or allocations of Certificate
Writedown Amounts on that Distribution Date.

 

Clean-up Call:  The optional purchase of the Mortgage Loans and all property
acquired in respect of any Mortgage Loan remaining in the Trust Fund on any date
on which the Aggregate Stated Principal Balance is less than 10% of the
Aggregate Stated Principal Balance as of the Cut-off Date, in accordance with
Section 7.01(d) of this Agreement.

 

Clean-up Call Price:  The price paid by the Master Servicer pursuant to
Section 7.01(d) of this Agreement, which is equal to the sum of (i) 100% of the
aggregate outstanding principal balance of the Mortgage Loans plus accrued
interest thereon, to, but not including, the first day of the month in which the
Clean-up Call Price is to be distributed and (ii) the fair market value of any
REO Property; provided, however, that such purchase price may be increased as is
necessary, as determined by the Depositor, to avoid disqualification of any
REMIC created under this Agreement as a REMIC.

 

Clearing Agency:  An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.  As of the Closing Date, the Clearing Agency
shall be The Depository Trust Company.

 

Clearing Agency Participant:  A broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.

 

Closing Date:  November 30, 2012.

 

Code:  The Internal Revenue Code of 1986, as amended, and as it may be further
amended from time to time, any successor statutes thereto, and applicable U.S.
Department of Treasury regulations issued pursuant thereto in temporary or final
form.

 

Commission:  U.S. Securities and Exchange Commission.

  

Controlling Holder:  At any time, the Holder of the majority of the Class
Principal Amount of the Class B-5 Certificates or, if the Class Principal Amount
of the Class B-5 Certificates has been reduced to zero, the holder of the
majority of the Class Principal Amount of the Class B-4 Certificates. If the
Class Principal Amount of the Class B-4 Certificates has been reduced to zero,
then no entity will have any rights under this Agreement as a Controlling
Holder. Neither the Depositor nor the Seller shall be a Controlling Holder.

 

Cooperative Corporation:  The entity that holds title (fee or an acceptable
leasehold estate) to the real property and improvements constituting the
Cooperative Property and which governs the Cooperative Property, which
Cooperative Corporation must qualify as a Cooperative Housing Corporation under
Section 216 of the Code.

 

Cooperative Loan:  Any Mortgage Loan secured by Cooperative Shares and a
Proprietary Lease.

 

Cooperative Property:  The real property and improvements owned by the
Cooperative Corporation, that includes the allocation of individual dwelling
units to the holders of the shares of the Cooperative Corporation.

 

Cooperative Shares:  Shares issued by a Cooperative Corporation.

 

13

 

 

Corporate Trust Office:  With respect to the Trustee, the corporate trust office
of the Trustee located at 500 Delaware Avenue, 11th Floor, Wilmington, Delaware,
19801, Attention: Corporate Trust - Sequoia Mortgage Trust 2012-6, or at such
other address as the Trustee may designate from time to time by notice to the
Certificateholders, the Depositor, the Master Servicer and the Securities
Administrator or the principal corporate trust office of any successor
Trustee.  With respect to the Certificate Registrar and presentment of
Certificates for registration of transfer, exchange or final payment, Sixth
Street and Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate
Trust Services Sequoia Mortgage Trust 2012-6.

 

Corresponding Class of Certificates:  With respect to each Lower-Tier Interest,
the Class or Classes of Certificates appearing opposite such Lower-Tier
Interest, as described in the Preliminary Statement to this Agreement.

 

Credit File Certification: As defined in the Custodial Agreement.

 

Credit File Exception Report: As defined in the Custodial Agreement.

 

Current Interest:  With respect to each Class of Certificates and any
Distribution Date, the aggregate amount of interest accrued at the applicable
Certificate Interest Rate during the related Accrual Period on the Class
Principal Amount or Class Notional Amount, as applicable, of such Class prior to
any distributions of principal, allocations of Realized Losses or allocations of
Certificate Writedown Amounts prior to such Distribution Date.

 

Custodial Accounts:  Each Custodial Account (other than an Escrow Account)
established and maintained by a Servicer pursuant to a Servicing Agreement with
respect to the Mortgage Loans.

 

Custodial Agreement:  The Custodial Agreement, dated as of November 1, 2012,
among the Depositor, the Seller, the Trustee, Wells Fargo Bank, N.A., as
Custodian and Wells Fargo Bank, N.A., as Master Servicer, as amended from time
to time.  A copy of the Custodial Agreement is attached hereto as Exhibit D.

 

Custodian:  A Person who is at any time appointed by the Trustee as a custodian
of all or a portion of the Mortgage Documents, the Trustee Mortgage Files and
the Trustee Credit Files and listed on the Mortgage Loan Schedule as the
Custodian of such Mortgage Documents, Trustee Mortgage Files and Trustee Credit
Files.  The initial Custodian is Wells Fargo Bank, N.A.

 

Cut-off Date:  November 1, 2012.

 

Debt Service Reduction:  With respect to any Mortgage Loan, a reduction in the
Scheduled Payment for such Mortgage Loan by a court of competent jurisdiction in
a proceeding under the Bankruptcy Code, which became final and non-appealable,
except such a reduction resulting from a Deficient Valuation or any reduction
that results in a permanent forgiveness of principal.

 

Defective Mortgage Loan:  The meaning specified in Section 2.04.

 

Deficient Valuation:  With respect to any Mortgage Loan, a valuation of the
related Mortgaged Property by a court of competent jurisdiction in an amount
less than the then outstanding indebtedness under the Mortgage Loan, or any
reduction in the amount of principal to be paid in connection with any Scheduled
Payment that results in a permanent forgiveness of principal, which valuation or
reduction results from an order of such court which is final and non-appealable
in a proceeding under the Bankruptcy Code.

 

Definitive Certificate:  A Certificate of any Class issued in definitive, fully
registered, certificated form, which shall initially be the Class B-4, Class
B-5, Class LT-R and Class R Certificates.

 

14

 

 

Deleted Mortgage Loan:  A Mortgage Loan replaced or to be replaced with a
Qualified Substitute Mortgage Loan in accordance with a Purchase Agreement or
Servicing Agreement.

 

Delinquent:  Any Mortgage Loan with respect to which the Scheduled Payment due
on a Due Date is not received, based on the Mortgage Bankers Association method
of calculating delinquency.

 

Demand: As defined in Section 4.04(a).

 

Depositor:  Sequoia Residential Funding, Inc., a Delaware corporation having its
principal place of business in California, or its successors in interest.

 

Determination Date:  With respect to each Distribution Date, the 16th day of the
month in which such Distribution Date occurs, or, if such 16th day is not a
Business Day, the next succeeding Business Day; provided, however, that with
respect to a Servicer and such Servicer's Advance obligations pursuant to the
related Servicing Agreement, the Determination Date is the date set forth in the
related Servicing Agreement.

 

Disqualified Organization:  A “disqualified organization” as defined in Section
860E(e)(5) of the Code.

 

Distribution Account:  The separate Eligible Account created and maintained by
the Securities Administrator, on behalf of the Trustee, pursuant to Section
4.01.  Funds in the Distribution Account (exclusive of any earnings on
investments made with funds deposited in the Distribution Account) shall be held
in trust for the Certificateholders for the uses and purposes set forth in this
Agreement.

 

Distribution Date:  The 25th day of each month or, if such 25th day is not a
Business Day, the next succeeding Business Day, commencing in December 2012.

 

Distribution Date Statement:  As defined in Section 4.02.

 

Due Date:  With respect to any Mortgage Loan, the date on which a Scheduled
Payment is due under the related Mortgage Note as indicated in the applicable
Servicing Agreement, exclusive of any days of grace.

 

Due Period:  As to any Distribution Date, the period beginning on the second day
of the calendar month preceding the month in which such Distribution Date
occurs, and ending on the first day of the calendar month in which such
Distribution Date occurs.

 

Eligible Account:  Any account or accounts maintained with a federal or state
chartered depository institution or trust company the short-term and long-term
unsecured debt obligations of which (or, in the case of a depository institution
or trust company that is the principal subsidiary of a holding company, the debt
obligations of such holding company) are rated in the highest rating category of
each Rating Agency with respect to short-term unsecured debt obligations and in
one of the two highest rating categories of each Rating Agency with respect to
long-term unsecured debt obligations at the time any amounts are held on deposit
therein. Eligible Accounts may bear interest, and may include, if otherwise
qualified under this definition, accounts maintained with the Trustee or the
Paying Agent.  If the rating of the short-term or long-term unsecured debt
obligations of the depository institution or trust company that maintains the
account or accounts is no longer in the highest rating category of each Rating
Agency with respect to short-term unsecured debt obligations or in one of the
two highest rating categories of each Rating Agency with respect to long-term
unsecured debt obligations, the funds on deposit therewith in connection with
this transaction shall be transferred to an Eligible Account within 30 days of
such downgrade.

 

15

 

 

Eligible Investments:  At any time, any one or more of the following obligations
and securities:

 

(i)          direct obligations of, and obligations fully guaranteed by the
United States of America or any agency or instrumentality of the United States
of America the obligations of which are backed by the full faith and credit of
the United States of America;

 

(ii)         (a) demand or time deposits, federal funds or bankers’ acceptances
issued by any depository institution or trust company incorporated under the
laws of the United States of America or any state thereof and subject to
supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in the highest rating
category by each Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations and (b) any other demand or time deposit or certificate of deposit
that is fully insured by the FDIC;

 

(iii)        repurchase obligations with a term not to exceed thirty (30) days
and with respect to any security described in clause (i) above and entered into
with a depository institution or trust company (acting as principal) described
in clause (ii)(a) above;

 

(iv)        securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in the highest rating category by each Rating
Agency for long-term unsecured debt with a maturity of more than one year or in
the highest rating category with respect to short-term obligations, in each case
at the time of such investment or contractual commitment providing for such
investment; provided, however, that securities issued by any particular
corporation will not be Eligible Investments to the extent that investments
therein will cause the then outstanding principal amount of securities issued by
such corporation and held as Eligible Investments to exceed 10% of the aggregate
outstanding principal balances of all of the Mortgage Loans and Eligible
Investments;

 

(v)         commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) that is rated in
the highest rating category by each Rating Agency at the time of such
investment; and

 

(vi)        any money market funds rated in one of the two highest rating
categories by each Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations, including any such fund managed or advised by the Trustee or any of
its Affiliates;

 

provided, however, that no instrument or security shall be a Eligible Investment
if such instrument or security evidences a right to receive only interest
payments with respect to the obligations underlying such instrument or if such
security provides for payment of both principal and interest with a yield to
maturity in excess of 120% of the yield to maturity at par or if such instrument
or security is purchased at a price greater than par.

 

ERISA:  The Employee Retirement Income Security Act of 1974, as amended.

 

ERISA-Qualifying Underwriting:  A best efforts or firm commitment underwriting
or private placement that meets the requirements of an Underwriter’s Exemption.

 

ERISA-Restricted Certificate:  The Class A-IO1, Class B-1, Class B-2 and Class
B-3 Certificates that have not been the subject of an ERISA-Qualifying
Underwriting, the Class B-4, Class B-5, Class R and Class LT-R Certificates and
any Class A-1, Class A-2, Class A-IO2 or Class A-IO3 Certificate (or Class A-

 

16

 

 

IO1, Class B-1, Class B-2 or Class B-3 Certificate that has been underwritten)
that does not satisfy the applicable rating requirement under the Underwriter’s
Exemption.

 

Escrow Account:  As defined in Section 1.01 of each Servicing Agreement.

 

Event of Default:  Any one of the conditions or circumstances enumerated in
Section 6.14.

 

Exception Report:  As defined in the Custodial Agreement.

 

Exchange Act:  The Securities Exchange Act of 1934, as amended, and the rules
and regulations thereunder.

 

Fannie Mae:  Fannie Mae or any successor thereto.

 

FDIC:  The Federal Deposit Insurance Corporation or any successor thereto.

 

FIRREA:  The Financial Institutions Reform, Recovery, and Enforcement Act of
1989, as amended and in effect from time to time.

 

Fitch:  Fitch, Inc., or any successor in interest.

 

Form 8-K Disclosure Information:  As defined in Section 6.21(c)(i).

 

Freddie Mac:  Freddie Mac, or any successor thereto.

 

Holder or Certificateholder:  The registered owner of any Certificate as
recorded on the books of the Certificate Registrar except that, solely for the
purposes of taking any action or giving any consent pursuant to this Agreement,
any Certificate registered in the name of the Trustee, the Master Servicer, the
Securities Administrator or either Servicer, or any Affiliate thereof shall be
deemed not to be outstanding in determining whether the requisite percentage
necessary to take such action or effect such consent has been obtained, and, in
determining whether the Trustee shall be protected in taking such action or in
relying upon such consent, only Certificates which a Responsible Officer of the
Trustee actually knows to be so owned shall be disregarded.  The Trustee, the
Certificate Registrar and the Securities Administrator may request and
conclusively rely on certifications by the Master Servicer, the Securities
Administrator or either Servicer in determining whether any Certificates are
registered to an Affiliate of the Master Servicer, the Securities Administrator
or either Servicer.

 

HUD:  The United States Department of Housing and Urban Development, or any
successor thereto.

 

Independent:  When used with respect to any Accountants, a Person who is
“independent” within the meaning of Rule 2-01(b) of the Securities and Exchange
Commission’s Regulation S-X.  When used with respect to any other Person, a
Person who (a) is in fact independent of another specified Person and any
Affiliate of such other Person, (b) does not have any material direct financial
interest in such other Person or any Affiliate of such other Person, and (c) is
not connected with such other Person or any Affiliate of such other Person as an
officer, employee, promoter, underwriter, trustee, partner, director or Person
performing similar functions.

 

Insurance Policy:  With respect to any Mortgage Loan, any insurance policy,
including all names and endorsements thereto in effect, including any
replacement policy or policies for any Insurance Policies.

 

17

 

 

Insurance Proceeds:  Proceeds paid by any Insurance Policy (excluding proceeds
required to be applied to the restoration and repair of the related Mortgaged
Property or released to the Mortgagor), in each case other than any amount
included in such Insurance Proceeds in respect of Insured Expenses.

 

Insured Expenses:  Expenses covered by an Insurance Policy or any other
insurance policy with respect to the Mortgage Loans.

 

Interest Distribution Amount:  For each Class of Certificates on any
Distribution Date, the Current Interest for such Class as reduced by such
Class’s share of Net Prepayment Interest Shortfalls and Relief Act Shortfalls,
which shall be allocated to each Class on a pro rata basis based on the amount
of Current Interest payable to each such Class.  

 

Interest-Only Certificates:  The Class A-IO1, Class A-IO2 and Class A-IO3
Certificates.

 

Interest Shortfall:  As to any Class of Certificates and any Distribution Date,
the amount by which (i) the Interest Distribution Amount for such Class on all
prior Distribution Dates exceeds (ii) amounts distributed in respect of interest
to such Class on prior Distribution Dates.

  

Item 1123 Certificate:  As defined in Section 6.22.

 

KBRA:  Kroll Bond Rating Agency, Inc., or any successor in interest.

 

Latest Possible Maturity Date:  The Distribution Date occurring in December
2042.

 

Liquidated Mortgage Loan:  With respect to any Distribution Date, a defaulted
Mortgage Loan (including any REO Property) as to which, prior to the close of
business on the Business Day immediately preceding the Due Date, the applicable
Servicer has determined that all recoverable Liquidation Proceeds and Insurance
Proceeds have been received.

 

Liquidation Proceeds:  All cash amounts, including Insurance Proceeds, received
in connection with the partial or complete liquidation of defaulted Mortgage
Loans, whether through trustee’s sale, foreclosure sale or otherwise or amounts
received in connection with any condemnation or partial release of a Mortgaged
Property and any other net proceeds received in connection with the disposition
of an REO Property.

 

Loan-To-Value Ratio:  With respect to any Mortgage Loan and as to any date of
determination, the fraction (expressed as a percentage) the numerator of which
is the principal balance of the related Mortgage Loan at such date of
determination and the denominator of which is the Appraised Value of the related
Mortgaged Property.

 

Lower-Tier Interest:  Any one of the interests in the Lower-Tier REMIC as
described in the Preliminary Statement to this Agreement.

 

Lower-Tier REMIC:  As described in the Preliminary Statement to this Agreement.

 

LT-R Interest:  The residual interest in the Lower-Tier REMIC, as described in
the Preliminary Statement to this Agreement.

 

Master Servicer:  Wells Fargo Bank, N.A., a national banking association
organized under the laws of the United States in its capacity as Master Servicer
and any successor in interest, or if any successor master servicer shall be
appointed as herein provided, then such successor master servicer.

 

18

 

 

Master Servicer Compensating Interest Payment:  As to any Distribution Date and
the Master Servicer, the lesser of (1) the Master Servicing Fee for such date
and (2) any Prepayment Interest Shortfalls for such date (to the extent such
Prepayment Interest Shortfalls are required to be paid but are not actually paid
by the Servicers (other than Cenlar FSB) or the Servicing Administrator as a
Servicer Compensating Interest Payment).

 

Master Servicing Fee:  With respect to any Distribution Date, an amount equal to
the product of one-twelfth of the Master Servicing Fee Rate and the Stated
Principal Balance of each Mortgage Loan as of the first day of the related Due
Period.

 

Master Servicing Fee Rate:  0.03% per annum.

 

Master Servicing Transfer Costs:  All reasonable costs and expenses incurred by
the Trustee in connection with the appointment of a successor master servicer
and the transfer of master servicing from a predecessor master servicer,
including, without limitation, any reasonable costs or expenses associated with
the identification and engagement of a successor master servicer, the
documentation of the assumption of master servicing by the successor master
servicer, the complete transfer of all master servicing data and the completion,
correction or manipulation of such master servicing data as may be required by
the Trustee or the successor master servicer to correct any errors or
insufficiencies in the master servicing data or otherwise to enable the Trustee
or other successor master servicer to master service the Mortgage Loans properly
and effectively.

 

Moody’s:  Moody’s Investors Service, Inc., or any successor in interest.

 

Mortgage:  A mortgage, deed of trust or other instrument creating a first lien
on, or first priority ownership interest in, an estate in fee simple in real
property securing a Mortgage Note, together with improvements thereto.

 

Mortgage Documents:  With respect to each Mortgage Loan, the mortgage documents
required to be delivered to the Custodian pursuant to the Custodial Agreement.

 

Mortgage Loan:  A Mortgage and the related Mortgage Note or other evidences of
indebtedness secured by each such Mortgage conveyed, transferred, sold, assigned
to or deposited with the Trustee pursuant to Section 2.01 (including any
Qualified Substitute Mortgage Loan and REO Property), including without
limitation, each Mortgage Loan listed on the Mortgage Loan Schedule, as amended
from time to time.

 

Mortgage Loan Purchase and Sale Agreement:  The mortgage loan purchase and sale
agreement, dated as of November 30, 2012, between the Seller and the Depositor.

 

Mortgage Loan Schedule:  The schedule attached hereto as Schedule A, which shall
identify each Mortgage Loan, as such schedule may be amended by the Depositor or
the Servicers from time to time to reflect the addition of Qualified Substitute
Mortgage Loans to, or the deletion of Deleted Mortgage Loans from, the Trust
Fund. 

 

Mortgage Note:  The original executed note or other evidence of the indebtedness
of a Mortgagor secured by a Mortgage under a Mortgage Loan.

  

Mortgaged Property:  The underlying property securing a Mortgage Loan which,
with respect to a Cooperative Loan, is the related Cooperative Shares and
Proprietary Lease.

 

Mortgage Rate:  As to any Mortgage Loan and any Distribution Date, the annual
rate of interest borne by the related Mortgage Note as of the related Due Date,
taking into account any Servicing Modification or other amendments to the
Mortgage Note.

 

19

 

 

Mortgagor:  The obligor on a Mortgage Note.

 

Net Liquidation Proceeds:  With respect to any Liquidated Mortgage Loan or any
other disposition of related Mortgaged Property, the related Liquidation
Proceeds net of Advances, Servicing Advances, related Servicing Fees, Servicing
Administrator Fees and/or Master Servicing Fees and any other accrued and unpaid
servicing fees received and retained in connection with the liquidation of such
Mortgage Loan or Mortgaged Property.

 

Net Mortgage Rate:  With respect to any Mortgage Loan and any Distribution Date,
the related Mortgage Rate as of the Due Date in the month preceding the month of
such Distribution Date reduced by the Aggregate Expense Rate.

 

Net Prepayment Interest Shortfall:  With respect to any Mortgage Loan and any
Distribution Date, the amount by which any Prepayment Interest Shortfall for the
related Due Period exceeds the amount of Master Servicer Compensating Interest
Payment paid by the Master Servicer and Servicer Compensating Interest Payment
paid by the applicable Servicer (other than Cenlar FSB) and/or the Servicing
Administrator in respect of such shortfall for such Due Period.

  

Net WAC Rate:  With respect to (any Distribution Date, the weighted average of
the Net Mortgage Rates of the Mortgage Loans as of the first day of the related
Due Period, weighted on the basis of their Stated Principal Balances.

 

Non-Book-Entry Certificate:  Any Certificate other than a Book-Entry
Certificate.

 

Non-permitted Foreign Holder:  As defined in Section 3.03(f).

 

Nonrecoverable Advance:  Any portion of an Advance or Servicing Advance
previously made or proposed to be made by the Master Servicer, a Servicer (other
than Cenlar FSB) and/or the Servicing Administrator (as certified in an
Officer’s Certificate of the Master Servicer, a Servicer (other than Cenlar FSB)
and/or the Servicing Administrator, as applicable), which in the good faith
judgment of such party, shall not be ultimately recoverable by such party from
the related Mortgagor, related Liquidation Proceeds or otherwise.

 

Non-Upper-Tier REMIC:  As defined in Section 10.01(d).

 

Non-U.S. Person:  Any person other than a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

 

Notional Amount:  With respect to an Interest-Only Certificate and any
Distribution Date, such Certificate’s Percentage Interest of the Class Notional
Amount of such Class of Certificates for such Distribution Date.

 

NRSRO:  Any nationally recognized statistical rating organization for purposes
of Rule 17g-5 under the Exchange Act.

 

NRSRO Certification:  A certification in the form of Exhibit O hereto.

 

Officer’s Certificate:  (a) With respect to the Depositor, a certificate signed
by two Authorized Officers of the Depositor, (b) with respect to the Master
Servicer or the Securities Administrator, a certificate signed by the Chairman
of the Board, any Vice Chairman, the President, any Vice President or any
Assistant Vice President of the Master Servicer or the Securities Administrator,
(c) with respect to a Servicer, a certificate signed by the Chairman of the
Board, the Vice Chairman of the Board, the President,

 

20

 

 

a Managing Director, a Vice President (however denominated), an Assistant Vice
President, the Treasurer, the Secretary, one of the Assistant Treasurers or
Assistant Secretaries of a Servicer, or any other duly authorized officers or
agents of a Servicer and (d) with respect to the Servicing Administrator, a
certificate signed by an Authorized Officer of the Servicing Administrator, and
in each case delivered to the Trustee, the Securities Administrator or the
Master Servicer, as required hereby.

 

Opinion of Counsel:  A written opinion of counsel, reasonably acceptable in form
and substance to the Trustee, the Securities Administrator or the Master
Servicer, as required hereby, and who may be in-house or outside counsel to the
Depositor, the Master Servicer, the Securities Administrator or the Trustee but
which must be Independent outside counsel with respect to any such opinion of
counsel concerning the transfer of any Residual Certificate or concerning
certain matters with respect to ERISA or the taxation, or the federal income tax
status, of each REMIC.

 

Original Applicable Credit Support Percentage:  With respect to each Class of
Subordinate Certificates, the related Applicable Credit Support Percentage as of
the Closing Date, which shall be equal to the corresponding approximate
percentage set forth in the table below opposite its Class designation:

 

Class B-1   7.05% Class B-2   4.40% Class B-3   3.00% Class B-4   1.85% Class
B-5   1.05%

 

Original Subordinate Class Principal Amount:  The aggregate of the Class
Principal Amounts of the Classes of Subordinate Certificates as of the Closing
Date.

 

Originator:  Each of American Pacific Mortgage Corporation, Bay Equity, LLC,
Benchmark Bank, Boston Private Bank & Trust Company, Cherry Creek Mortgage Co.,
Inc., Cole Taylor Bank, Colonial Savings, F.A., Cornerstone Mortgage Company,
Embrace Home Loans, Inc., Evergreen Moneysource Mortgage Company dba Evergreen
Home Loans, Fairway Independent Mortgage Corporation, Fidelity Bank dba Fidelity
Bank Mortgage, First Choice Loan Services, Inc., First Republic Bank, Flagstar
Capital Markets Corporation, Franklin American Mortgage Company, Fremont Bank,
Fulton Bank, National Association, GFI Mortgage Bankers, Incorporated, GuardHill
Financial Corporation, The Huntington National Bank, Leader Bank, N.A., Megastar
Financial Corporation, Mortgage Master, Inc., PHH Mortgage Corporation, Plaza
Home Mortgage, Incorporated, PrimeLending, a PlainsCapital Company, Prospect
Mortgage, LLC, Provident Savings Bank, SCBT, N.A., Simonich Corporation, dba
Bank of Commerce Mortgage, Sterling Savings Bank, Stifel Bank and Trust, Umpqua
Bank, United Shore Financial Services, LLC, Wintrust Mortgage, a division of
Barrington Bank and Trust Company, N.A., and WJ Bradley Mortgage Capital LLC,
each as seller under the related Purchase Agreement, and any successor thereto.

 

Paying Agent:  Any paying agent appointed pursuant to Section 3.08.  The initial
Paying Agent shall be the Securities Administrator under this Agreement.

 

Percentage Interest:  With respect to any Certificate, its percentage interest
in the undivided beneficial ownership interest in the Trust Fund evidenced by
all Certificates of the same Class as such Certificate.  With respect to any
Certificate, other than an Interest-Only Certificate, if applicable, or the
Class R Certificates and the Class LT-R Certificates, the Percentage Interest
evidenced thereby shall equal the initial Certificate Principal Amount thereof
divided by the initial Class Principal Amount of all Certificates of the same
Class.  With respect to each of the Class R Certificates and the Class LT-R
Certificates, the Percentage Interest evidenced thereby shall be as specified on
the face thereof, or otherwise, be equal to 100%.  With respect to an
Interest-Only Certificate, the Percentage Interest evidenced thereby shall equal
its initial Notional Amount as set forth on the face thereof divided by the
initial Class Notional Amount of such Class.

 

21

 

 

Person:  Any individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

 

Plan:  An employee benefit plan or other retirement arrangement which is subject
to Section 406 of ERISA and/or Section 4975 of the Code or any entity whose
underlying assets include “plan assets” of such plan or arrangement under the
Plan Asset Regulations by reason of their investment in the entity.

 

Plan Asset Regulations:  The U.S. Department of Labor regulations set forth in
29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA. 

 

Prepayment Interest Shortfall:  With respect to a Mortgage Loan and any
Distribution Date, the amount by which interest paid by the related Mortgagor in
connection with a Principal Prepayment on the Mortgage Loan is less than one
month’s interest at the related Mortgage Rate on the Stated Principal Balance of
that Mortgage Loan as of the preceding Distribution Date.

 

Prepayment Period:  With respect to each Mortgage Loan serviced by Cenlar FSB
and (i) each Distribution Date other than the first Distribution Date, the
period commencing on the 15th day of the month preceding the month in which the
Distribution Date occurs through the 14th day of the month in which the
Distribution Date occurs and (ii) the first Distribution Date, the period
commencing November 1, 2012 through December 14, 2012. With respect to each
Mortgage Loan serviced by First Republic Bank and any Distribution Date, the
calendar month preceding the month in which the Distribution Date occurs. With
respect to each Mortgage Loan serviced by PHH Mortgage Corporation and any
Distribution Date, the period commencing on the 2nd day of the month preceding
the month in which the Distribution Date occurs through the 1st day of the month
in which the Distribution Date occurs.

 

Primary Mortgage Insurance Policy:  Each policy of primary mortgage guaranty
insurance or any replacement policy therefor with respect to any Mortgage Loan.

 

Principal Distribution Amount:  With respect to any Distribution Date, the sum
of (a) the principal portion of each Scheduled Payment (before taking into
account any Deficient Valuations or Debt Service Reductions) due on the related
Due Date, whether or not received, (b) the principal portion of each Principal
Prepayment made by a Mortgagor during the related Prepayment Period; (c) the
principal portion of each other unscheduled collection, including any Subsequent
Recoveries, Insurance Proceeds and Net Liquidation Proceeds (other than with
respect to any Mortgage Loan that became a Liquidated Mortgage Loan during the
related Prepayment Period) received during the related Prepayment Period;
(d) that portion of the Repurchase Price representing principal of any Mortgage
Loans repurchased by an Originator or the Seller in accordance with a Purchase
Agreement or by the Seller in accordance with Section 2.04 herein, in each case
to the extent received during the related Prepayment Period; (e) the principal
portion of any related Substitution Amount received during the related
Prepayment Period; and (f) on the Distribution Date on which the Trust Fund is
to be terminated pursuant to Article VII hereof, that portion of the Clean-up
Call Price in respect of principal.

 

Principal Forbearance Amount:  With respect to a Mortgage Loan that was the
subject of a Servicing Modification, the amount of principal of the Mortgage
Loan, if any, that has been deferred and that does not accrue interest.

 

Principal Prepayment: Any full or partial payment or other recovery of principal
on a Mortgage Loan that is received in advance of its scheduled Due Date and
that is not accompanied by an amount of interest representing scheduled interest
due on any date or dates in any month or months subsequent to the month of
prepayment.

 

Proceeding:  Any suit in equity, action at law or other judicial or
administrative proceeding.

 

22

 

 

Proprietary Lease:  With respect to any Cooperative Property, a lease or
occupancy agreement between a Cooperative Corporation and a holder of related
Cooperative Shares.

 

Prospectus:  The prospectus supplement dated November 27, 2012 and the
accompanying prospectus dated September 13, 2012, relating to the Class A-1,
Class A-2, Class A-IO1, Class A-IO2, Class A-IO3, Class B-1, Class B-2 and Class
B-3 Certificates, together with any supplement thereto.

 

Purchase Agreement: Each agreement listed on Exhibit H-1, as amended or
supplemented from time to time as permitted thereunder and as modified by the
related Acknowledgment.

 

Qualified Appraiser:  With respect to each Mortgage Loan, an appraiser, duly
appointed by the originator, who had no interest, direct or indirect in the
Mortgaged Property or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan, and such appraiser and the appraisal made by such appraiser both satisfy
the requirements of Fannie Mae or Freddie Mac (including but not limited to the
Appraiser Independence Requirements) and Title XI of FIRREA and the regulations
promulgated thereunder, all as in effect on the date the Mortgage Loan was
originated.

 

Qualified Substitute Mortgage Loan:  A mortgage loan substituted by an
Originator or the Seller, as applicable, for a Deleted Mortgage Loan in
accordance with the applicable Purchase Agreement or the Mortgage Loan Purchase
and Sale Agreement, as applicable, which must, on the date of such substitution,
(a) have an outstanding principal balance, after deduction of all scheduled
payments due in the month of substitution (or in the case of a substitution of
more than one mortgage loan for a Deleted Mortgage Loan, an aggregate principal
balance), not in excess of the Stated Principal Balance of the Deleted Mortgage
Loan (the amount of any shortfall will be paid by the Originator or the Seller,
as applicable, and distributed to Trust Fund in the month of substitution), (b)
have a Mortgage Rate not less than, and not more than one percentage point
greater than, the Mortgage Rate of the Deleted Mortgage Loan, (c) have a
remaining term to maturity not greater than (and not more than one year less
than) that of the Deleted Mortgage Loan, (d) have a Loan-to-Value Ratio at
origination no greater than that of the Deleted Mortgage Loan and (e) comply as
of the date of substitution with each representation and warranty relating to
the Mortgage Loans set forth in the applicable Purchase Agreement.

 

Rating Agency:  Each of Fitch, KBRA and Moody’s; provided, however, that
references to a “Rating Agency” as used in the definition of “Eligible Account”
and “Eligible Investments” shall not include KBRA unless KBRA rates the
applicable entity or investment.

 

Rating Agency Information:  The notices, information, reports, certifications
and oral and written statements required to be provided to each Rating Agency
pursuant to this Agreement or Rule 17g-5 under the Exchange Act.

 

Realized Loss:  (a) With respect to each Liquidated Mortgage Loan, an amount
(not less than zero or more than the Stated Principal Balance of the Mortgage
Loan plus accrued interest) as of the date of such liquidation, equal to (i) the
unpaid principal balance of the Liquidated Mortgage Loan as of the date of such
liquidation, plus (ii) interest at the Net Mortgage Rate from the Due Date as to
which interest was last paid by the borrower to Certificateholders up to the Due
Date in the month in which Liquidation Proceeds are required to be distributed
on the Stated Principal Balance of such Liquidated Mortgage Loan from time to
time, minus (iii) the Net Liquidation Proceeds received during the month in
which such liquidation occurred, to the extent not previously applied as
recoveries of interest at the Net Mortgage Rate and to principal of the
Liquidated Mortgage Loan;

 

(b) with respect to each Mortgage Loan that has become the subject of a
Deficient Valuation, if the principal amount due under the related Mortgage Note
has been reduced, the difference between the principal balance of the Mortgage
Loan outstanding immediately prior to such Deficient Valuation and the principal
balance of the Mortgage Loan as reduced by the Deficient Valuation;

 

23

 

 

(c) with respect to each Mortgage Loan that has been the subject of a Servicing
Modification, any principal due on the Mortgage Loan that has been written off
by the related Servicer and any Principal Forbearance Amount; and

 

(d) with respect to each Class of Certificates, the amount by which the Class
Principal Amount is reduced as a result of clauses (a), (b) or (c) above.

 

Reconciled Market Value:  The estimated market value of a Mortgaged Property or
REO Property as reasonably determined by the applicable Servicer based on
different results obtained from different permitted valuation methods or at
different time periods, all in accordance with such Servicer's customary
servicing procedures.

 

Record Date:  With respect to any Distribution Date, the last Business Day of
the month preceding the month of such Distribution Date.

 

Refinancing Mortgage Loan:  Any Mortgage Loan originated in connection with the
refinancing of an existing mortgage loan.

 

Regulation AB:  Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarifications and interpretations as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,631 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.

 

Relevant Servicing Criteria:  The Servicing Criteria applicable to each party,
as set forth on an exhibit to each Servicing Agreement and Exhibit K
hereto.  Multiple parties can have responsibility for the same Relevant
Servicing Criteria.  With respect to a Servicing Function Participant engaged by
the Master Servicer, the Securities Administrator or any Servicer, the term
“Relevant Servicing Criteria” may refer to a portion of the Relevant Servicing
Criteria applicable to such parties.

 

Relief Act Shortfalls:  With respect to any Distribution Date and any Mortgage
Loan as to which there has been a reduction in the amount of interest
collectible thereon for the most recently ended calendar month as a result of
the application of the Civil Relief Act, the amount, if any, by which (i)
interest collectible on such Mortgage Loan for the most recently ended calendar
month is less than (ii) interest accrued thereon for such month pursuant to the
Mortgage Note.

 

REMIC:  Each pool of assets in the Trust Fund designated as a REMIC as described
in the Preliminary Statement to this Agreement.

 

REMIC Provisions:  The provisions of the federal income tax law relating to real
estate mortgage investment conduits, which appear at sections 860A through 860G
of the Code, and related provisions, and regulations, including proposed
regulations and rulings, and administrative pronouncements promulgated
thereunder, as the foregoing may be in effect from time to time.

 

REO Property:  A Mortgaged Property acquired by the Trust Fund through
foreclosure or deed-in-lieu of foreclosure in connection with a defaulted
Mortgage Loan or otherwise treated as having been acquired pursuant to the REMIC
Provisions.

 

Reportable Event:  As defined in Section 6.21(c)(i).

 

Reporting Servicer:  As defined in Section 6.21(b)(i).

 

24

 

 

Repurchase Price: With respect to any Mortgage Loan and the applicable
Originator, the “Repurchase Price” as defined in the applicable Purchase
Agreement or Servicing Agreement or in the case of the Seller, the “Repurchase
Price” as defined in the Mortgage Loan Purchase and Sale Agreement.

 

Residual Certificate:  The Class LT-R Certificates and the Class R Certificates.

 

Responsible Officer:  With respect to any party, any officer in the corporate
trust, servicing or master servicing department or similar group of such party
with direct responsibility for the administration of this Agreement and also,
with respect to a particular matter related to this transaction, any other
officer to whom such matter is referred because of his or her knowledge of and
familiarity with the particular subject.

 

Restricted Certificate: Any Class B-4, Class B-5, Class R or Class LT-R
Certificate.

 

Rule 15Ga-1 Information: As defined in Section 4.04(a).

 

Rule 17g-5 Information Provider: The Securities Administrator.

 

Rule 17g-5 Website:  The website maintained by the Securities Administrator
pursuant to Section 4.03.

 

S&P:  Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
LLC business, or any successor in interest.

 

Scheduled Payment:  The scheduled monthly payment on a Mortgage Loan due on any
Due Date allocable to principal and/or interest on such Mortgage Loan which,
unless otherwise specified in the Servicing Agreements, shall give effect to any
related Debt Service Reduction, any Deficient Valuation and any Servicing
Modification that affects the amount of the monthly payment due on such Mortgage
Loan.

 

Securities Act:  The Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

Securities Administrator:  Wells Fargo Bank, N.A., not in its individual
capacity but solely as Securities Administrator, or any successor in interest,
or if any successor Securities Administrator shall be appointed as herein
provided, then such successor Securities Administrator. Wells Fargo Bank, N.A.
shall act as Securities Administrator for so long as it is Master Servicer under
this Agreement.

 

Seller:  Redwood Residential Acquisition Corporation, a Delaware corporation.

 

Senior Certificate:  Any one of the Class A-1, Class A-2, Class A-IO1, Class
A-IO2 and Class A-IO3 Certificates, as applicable.

 

Senior Percentage:  With respect to each Distribution Date, the percentage
equivalent of a fraction, the numerator of which is the aggregate Class
Principal Amount of the Class A-1 and Class A-2 Certificates prior to any
distributions of principal, allocations of Realized Losses or allocations of
Certificate Writedown Amounts on such Distribution Date, and the denominator of
which is the Aggregate Stated Principal Balance of all of the Mortgage Loans as
of the preceding Distribution Date.

 

Senior Prepayment Percentage:  With respect to any Distribution Date occurring
before the Distribution Date in December 2017, 100%.  Except as provided herein,
the Senior Prepayment Percentage for any Distribution Date occurring in or after
December 2017 shall be as follows:

 

(i) in or after December 2017 to and including November 2018, the Senior
Percentage plus 70% of the Subordinate Percentage for that Distribution Date;

 

25

 

 

(ii) in or after December 2018 to and including November 2019, the Senior
Percentage plus 60% of the Subordinate Percentage for that Distribution Date;

 

(iii) in or after December 2019 to and including November 2020, the Senior
Percentage plus 40% of the Subordinate Percentage for that Distribution Date;

 

(iv) in or after December 2020 to and including November 2021, the Senior
Percentage plus 20% of the Subordinate Percentage for that Distribution Date;
and

 

(v) in or after December 2021, the Senior Percentage for that Distribution Date;

 

provided, however, that there shall be no reduction in the Senior Prepayment
Percentage (other than as a result of a reduction of the Senior Percentage) on
any Distribution Date unless the Step-Down Test is satisfied; and provided,
further, that if on any such Distribution Date on or after the Distribution Date
in December 2017, the Senior Percentage exceeds the initial Senior Percentage,
the Senior Prepayment Percentage for that Distribution Date shall again equal
100%.

 

If on any Distribution Date the allocation to the Class A-1 and Class A-2
Certificates of Principal Prepayments and other amounts in the percentage
required above would reduce the aggregate Class Principal Amount of the Class
A-1 and Class A-2 Certificates to below zero, the Senior Prepayment Percentage
of those amounts for such Distribution Date shall be limited to the percentage
necessary to reduce the aggregate Class Principal Amount of the Class A-1 and
Class A-2 Certificates to zero.

 

Senior Principal Distribution Amount:  With respect to the Mortgage Loans and
any Distribution Date, the sum of:

 

(1)           the Senior Percentage of all amounts described in clause (a) of
the definition of “Principal Distribution Amount” for that Distribution Date;

 

(2)           the Senior Prepayment Percentage of the amounts described in
clauses (b), (c), (d), (e) and (f) of the definition of “Principal Distribution
Amount”;

 

(3)           with respect to each Mortgage Loan that became a Liquidated
Mortgage Loan during the related Prepayment Period, the lesser of:

 

 (x)           Net Liquidation Proceeds allocable to principal received with
respect to that Mortgage Loan; and

 

 (y)           the Senior Prepayment Percentage of the Stated Principal Balance
of that Mortgage Loan; and

 

(4)          any amounts described in clauses (1) through (3) above that remain
unpaid with respect to the Senior Certificates from prior Distribution Dates;

 

provided, however, that

 

(A)         if on any Distribution Date the allocation to the Class A-1 and
Class A-2 Certificates of the Senior Principal Distribution Amount would reduce
the aggregate Class Principal Amount of those Certificates to below zero, the
distribution to such Classes of Certificates of the Senior Principal
Distribution Amount for such Distribution Date shall be limited to the amount
necessary to reduce the aggregate Class Principal Amount of the Class A-1 and
Class A-2 Certificates to zero;

 

26

 

 

(B)         until the aggregate Class Principal Amount of the Class A-1 and
Class A-2 Certificates is reduced to zero, if on any Distribution Date the
aggregate of the Class Principal Amounts of the Subordinate Certificates is less
than or equal to 1.25% of the Stated Principal Balance of the Mortgage Loans as
of the Closing Date, the Senior Principal Distribution Amount for such
Distribution Date and each succeeding Distribution Date will include all
principal collections on the Mortgage Loans distributable on that Distribution
Date, and the Subordinate Principal Distribution Amount will be zero; and

 

(C)         until the aggregate Class Principal Amount of the Class A-1 and
Class A-2 Certificates is reduced to zero, if on any Distribution Date, the
Subordinate Percentage for such Distribution Date is less than 7.05%, the Senior
Principal Distribution Amount for such Distribution Date will include all
principal collections on the Mortgage Loans distributable on that Distribution
Date, and the Subordinate Principal Distribution Amount will be zero.

 

Servicer:  Each Servicer under a Servicing Agreement.

 

Servicer Compensating Interest Payment:  As to any Distribution Date and any
Servicer (other than Cenlar FSB) and the Servicing Administrator, the lesser of
(1) the Servicing Fee for such Servicer (other than Cenlar FSB) or the aggregate
of Cenlar FSB’s Servicing Fee and the Servicing Administrator Fee (in the case
of the Servicing Administrator) for such date and (2) any Prepayment Interest
Shortfalls with respect to any Mortgage Loans serviced by such Servicer (or in
the case of the Servicing Administrator, the Mortgage Loans serviced by Cenlar
FSB) for such date.

 

Servicer Remittance Date:  As to any Mortgage Loan serviced by Cenlar FSB, the
20th day of each calendar month or, if such 20th day is not a Business Day, the
next succeeding Business Day, and as to any Mortgage Loan serviced by First
Republic Bank or PHH Mortgage Corporation, the 18th day of each calendar month
or, if such 18th day is not a Business Day, the next succeeding Business Day, in
each case commencing in December 2012.  

 

Servicing Administrator: Redwood Residential Acquisition Corporation, as
servicing administrator under the Cenlar FSB Servicing Agreement.

 

Servicing Administrator Fee:  As to any Distribution Date and each Mortgage Loan
serviced by Cenlar FSB, an amount equal to the difference, if positive, between
the Servicing Fee with respect to such Mortgage Loan and the servicing
compensation payable to Cenlar FSB under the applicable Servicing Agreement.

 

Servicing Advances:  As defined in the applicable Servicing Agreement.

 

Servicing Agreement:  Each agreement listed on Exhibit H-2, as amended or
supplemented from time to time as permitted thereunder and as modified by the
related Acknowledgment.

 

Servicing Criteria:  The criteria set forth in paragraph (d) of Item 1122 of
Regulation AB, as such may be amended from time to time.

 

Servicing Fee:  As to any Distribution Date and each Mortgage Loan, an amount
equal to the product of (a) one-twelfth of the Servicing Fee Rate and (b) the
Stated Principal Balance of such Mortgage Loan as of the first day of the
related Due Period. The Servicing Fee payable with respect to the Mortgage Loans
serviced by Cenlar FSB will be allocated by Cenlar FSB between the Servicing
Administrator and Cenlar FSB as provided in the related Servicing Agreement.

 

27

 

 

Servicing Fee Rate:   For each Servicer, a per annum rate equal to 0.25% or such
other rate as may be agreed to by the Master Servicer pursuant to Section
9.01(b) of this Agreement and the related Servicing Agreement; provided that,
with respect to each Mortgage Loan serviced by First Republic Bank, the
Servicing Fee Rate will be increased by the amount of any increase in the
Mortgage Rate for any such Mortgage Loan pursuant to the terms of the related
Mortgage Note due to the termination of an automatic debit or direct deposit
account; provided further, that the Master Servicer shall have no obligation to
confirm or verify any such increase in the Servicing Fee Rate for any such
Mortgage Loan serviced by First Republic Bank.

 

Servicing Function Participant:  Any Subservicer or Subcontractor, other than
each Servicer, the Servicing Administrator, the Master Servicer, the Securities
Administrator or the Trustee, that is participating in the servicing function
within the meaning of Regulation AB, unless such Person’s activities relate only
to 5% or less of the Mortgage Loans.

 

Servicing Modification:  Any reduction of the Mortgage Rate on or the
outstanding principal balance of a Mortgage Loan, any extension of the final
maturity date of a Mortgage Loan, any increase to the Stated Principal Balance
of a Mortgage Loan by adding to the Stated Principal Balance unpaid principal
and interest and other amounts owing under the Mortgage Loan, any Principal
Forbearance Amount and any other modification, in each case pursuant to a
modification of a Mortgage Loan that is in default or for which, in the judgment
of the Servicer of such Mortgage Loan, default is reasonably foreseeable in
accordance with the related Servicing Agreement.

 

Servicing Officer:  Any officer of a Servicer involved in, or responsible for,
the administration and servicing of the Mortgage Loans whose name and facsimile
signature appear on a list of servicing officers furnished to the Master
Servicer by the Servicers on the Closing Date pursuant to the Servicing
Agreements, as such list may from time to time be amended.

 

Sponsor: RWT Holdings, Inc., a Delaware corporation.

 

Startup Day:  The day designated as such pursuant to Section 10.01(b) hereof.

 

Stated Principal Balance:  As to any Mortgage Loan and date of determination,
the unpaid principal balance of such Mortgage Loan as of the most recent Due
Date as determined by the amortization schedule for the Mortgage Loan at the
time relating thereto (before any adjustment to such amortization schedule by
reason of any moratorium or similar waiver or grace period) after giving effect
to any previous Servicing Modification, Principal Prepayments and related
Liquidation Proceeds allocable to principal and to the payment of principal due
on such Due Date (but not unscheduled Principal Prepayments received on such Due
Date) and irrespective of any delinquency in payment by the related Mortgagor.
For the avoidance of doubt, the Stated Principal Balance of any Mortgage Loan
that has been prepaid in full or has become a Liquidated Mortgage Loan during
the related Prepayment Period shall be zero.

 

Step-Down Test:  As to any Distribution Date, the test will be satisfied if both
of the following conditions are met:

 

First, the aggregate outstanding principal balance of all Mortgage Loans 60 days
or more Delinquent (including Mortgage Loans in foreclosure, REO Property or
bankruptcy status) and all Mortgage Loans subject to a Servicing Modification
within the twelve months prior to that Distribution Date, averaged over the
preceding six month period, as a percentage of the aggregate Class Principal
Amount of the Subordinate Certificates on such Distribution Date (without giving
effect to any payments on such Distribution Date), does not equal or exceed 50%;
and

 

Second, cumulative Realized Losses with respect to the Mortgage Loans plus, with
respect to any Mortgage Loans that have been the subject of a Servicing
Modification, any interest due on such Mortgage Loans that has been written off
by the related Servicer, do not exceed (a) with respect to each Distribution

 

28

 

 

Date occurring in the period from December 2017 to and including November 2018,
20% of the Original Subordinate Class Principal Amount, (b) with respect to each
Distribution Date occurring in the period from December 2018 to and including
November 2019, 25% of the Original Subordinate Class Principal Amount, (c) with
respect to each Distribution Date occurring in the period from December 2019 to
and including November 2020, 30% of the Original Subordinate Class Principal
Amount, (d) with respect to each Distribution Date in the period from December
2020 to and including November 2021, 35% of the Original Subordinate Class
Principal Amount and (e) with respect to the Distribution Date occurring in
December 2021 and thereafter, 40% of the Original Subordinate Class Principal
Amount.

  

Subcontractor:  Any vendor, subcontractor or other Person that is not
responsible for the overall servicing of Mortgage Loans but performs one or more
discrete functions identified in Item 1122(d) of Regulation AB with respect to
Mortgage Loans under the direction or authority of any Servicer (or a
Subservicer of any Servicer), the Master Servicer or the Securities
Administrator.

 

Subordinate Certificate:  Any of the Class B-1, Class B-2, Class B-3, Class B-4
or Class B-5 Certificates.

 

Subordinate Class Percentage: As to any Distribution Date and any Class of
Subordinate Certificates, a fraction, expressed as a percentage, the numerator
of which is the Class Principal Amount of such Class on such date, and the
denominator of which is the aggregate of the Class Principal Amounts of all
Classes of Subordinate Certificates on such date.

 

Subordinate Percentage:  With respect to any Distribution Date, the difference
between 100% and the Senior Percentage for such Distribution Date. The initial
Subordinate Percentage is 7.05%.

  

Subordinate Prepayment Percentage:  With respect to any Distribution Date, the
difference between 100% and the Senior Prepayment Percentage for that
Distribution Date.

 

Subordinate Principal Distribution Amount:  With respect to any Distribution
Date and the Mortgage Loans, an amount equal to the sum of:

 

(1)           the Subordinate Percentage of all amounts described in clause (a)
of the definition of “Principal Distribution Amount” for that Distribution Date;

 

(2)           the Subordinate Prepayment Percentage of all amounts described in
clauses (b), (c), (d), (e) and (f) of the definition of “Principal Distribution
Amount” for that Distribution Date; and

 

(3)           with respect to each Mortgage Loan that became a Liquidated
Mortgage Loan during the related Prepayment Period, the amount of the Net
Liquidation Proceeds allocated to principal received with respect thereto
remaining after application thereof pursuant to clause (3) of the definition of
“Senior Principal Distribution Amount” for that Distribution Date; and

 

(4)           any amounts described in clauses (1) through (3) above for any
previous Distribution Date that remain unpaid.

 

Notwithstanding the above, with respect to any Class of Subordinate Certificates
(other than the Class B-1 Certificates), if on any Distribution Date the sum of
the Class Subordination Percentage of such Class and the aggregate Class
Subordinate Percentages of all Classes of Subordinate Certificates which have
lower payment priorities than that Class is less than the Original Applicable
Credit Support Percentage for that Class, no distribution of principal will be
made to any such Classes on such Distribution Date. Instead, the Subordinate
Principal Distribution Amount on that Distribution Date will be allocated among
the more senior Classes of Subordinate Certificates, pro rata, based on their
respective Class Principal Amounts.

 

29

 

 

Notwithstanding the above, with respect to each Class of Subordinate
Certificates other than the Class B-1 Certificates, if on any Distribution Date
the Class Principal Amount of that Class and the aggregate of the Class
Principal Amounts of all Classes of Subordinate Certificates that have a lower
payment priority than that Class is less than or equal to 1.25% of the Stated
Principal Balance of the Mortgage Loans as of the Closing Date, the portion of
the Subordinate Principal Distribution Amount otherwise distributable to such
Class or Classes on such Distribution Date and each succeeding Distribution Date
will be allocated among the Subordinate Certificates with a higher payment
priority then entitled to principal, pro rata, based on their respective Class
Principal Amounts and any remaining Subordinate Principal Distribution Amount
will be included in the Senior Principal Distribution Amount for such
Distribution Date.

 

Until the aggregate Class Principal Amount of the Class A-1 and Class A-2
Certificates is reduced to zero, if on any Distribution Date the aggregate of
the Class Principal Amounts of the Subordinate Certificates is less than or
equal to 1.25% of the Stated Principal Balance of the Mortgage Loans as of the
Closing Date, the Senior Principal Distribution Amount on such Distribution Date
and each succeeding Distribution Date will include all principal collections on
the Mortgage Loans distributable on that Distribution Date, and the Subordinate
Principal Distribution Amount will be zero.

 

In addition, until the aggregate Class Principal Amount of the Class A-1 and
Class A-2 Certificates is reduced to zero, if on any Distribution Date the
Subordinate Percentage for such Distribution Date is less than 7.05%, the Senior
Principal Distribution Amount for such Distribution Date will include all
principal collections on the Mortgage Loans distributable on that Distribution
Date, and the Subordinate Principal Distribution Amount will be zero.

 

Subsequent Recovery:  Any amount recovered by a Servicer (i) with respect to a
Liquidated Mortgage Loan (after reimbursement of any unreimbursed Advances or
expenses relating to such Liquidated Mortgage Loan as well as any other
previously Liquidated Mortgage Loans) with respect to which a Realized Loss was
incurred after the liquidation or disposition of such Mortgage Loan or (ii) as a
Principal Forbearance Amount.

 

Subservicer:  Any Person that (i) services Mortgage Loans on behalf of any
Servicer, and (ii) is responsible for the performance (whether directly or
through sub-servicers or Subcontractors) of Servicing functions that are
identified in Item 1122(d) of Regulation AB required to be performed under this
Agreement, any related Servicing Agreement or any sub-servicing agreement.

 

Substitution Amount:  For any month in which an Originator or the Seller
substitutes one or more Qualified Substitute Mortgage Loans for one or more
Deleted Mortgage Loans pursuant to a Purchase Agreement or the Mortgage Loan
Purchase and Sale Agreement, as applicable, the amount by which the aggregate
Repurchase Price of all such Deleted Mortgage Loans exceeds the aggregate Stated
Principal Balance of the Qualified Substitute Mortgage Loans, together with one
month's interest at the applicable Net Mortgage Rate.

 

Tax Matters Person:  With respect to each of the Lower Tier REMIC and the Upper
Tier REMIC, the “tax matters person” as specified in the REMIC Provisions which
shall initially be the party described as such in Section 10.01(k).

 

TIA:  The Trust Indenture Act of 1939, as amended, and the rules and regulations
thereunder.

 

TIA Applicability Determination: A determination by the Depositor, of which it
informs the Trustee, that the TIA applies to this Agreement or that
qualification under the TIA or any similar federal statute is required.

 

Trust Fund:  As defined in Section 2.01 herein.

 

Trustee:  Christiana Trust, a division of Wilmington Savings Fund Society, FSB,
not in its individual capacity but solely as Trustee, or any successor in
interest, or if any successor trustee or any co-

 

30

 

 

trustee shall be appointed as herein provided, then such successor trustee and
such co-trustee, as the case may be.

 

Trustee Mortgage Files:  With respect to each Mortgage Loan, the Mortgage
Documents to be retained in the custody and possession of the Trustee or the
Custodian on behalf of the Trustee pursuant to the Custodial Agreement.

 

Trustee Credit Files:  With respect to each Mortgage Loan, the electronic images
of certain Mortgage Documents to be retained in the custody and possession of
the Trustee or the Custodian on behalf of the Trustee pursuant to the Custodial
Agreement.

 

UCC:  The Uniform Commercial Code as enacted in any applicable jurisdiction from
time to time.

  

Underwriter:  Barclays Capital Inc.

 

Underwriter’s Exemption:  Prohibited Transaction Exemption (“PTE”) FAN 04-03E,
as most recently amended and restated by PTE 2007-5 (72 Fed. Reg. 13130 (March
20, 2007)) or any substantially similar administrative exemption granted by the
U.S. Department of Labor to the Underwriters.

 

Underwriting Agreement:  The Underwriting Agreement, dated November [__], 2012,
among the Seller, the Depositor, Redwood Trust, Inc. and the Underwriter.

 

Upper-Tier REMIC:  As described in the Preliminary Statement to this Agreement.

 

Voting Interests:  The portion of the voting rights of all the Certificates that
is allocated to any Certificate for purposes of the voting provisions of this
Agreement.  At all times during the term of this Agreement, 97.00% of all Voting
Interests shall be allocated to the Class A-1, Class A-2, Class B-1, Class B-2,
Class B-3, Class B-4 and Class B-5 Certificates in proportion to their
respective Certificate Principal Amounts.  At all times during the term of this
Agreement, 1.00% of all Voting Interests shall be allocated to the Class A-IO1
Certificates, 1.00% of all Voting Interests shall be allocated to the Class
A-IO2 Certificates and 1.00% of all Voting Interests shall be allocated to the
Class A-IO3 Certificates. Voting Interests shall be allocated among the
Certificates of each Class based on their Percentage Interests and no
Certificate with a principal amount equal to zero will have any voting
rights.  The Class R Certificates and Class LT-R Certificate shall not have any
voting rights.

 

Section 1.02         Calculations Respecting Mortgage Loans.

 

Calculations required to be made pursuant to this Agreement with respect to any
Mortgage Loan in the Trust Fund shall be made based upon current information as
to the terms of the Mortgage Loans and reports of payments received from the
Mortgagor on such Mortgage Loans and payments to be made to the Securities
Administrator as supplied to the Securities Administrator by the Master
Servicer.  The Securities Administrator shall not be required to recompute,
verify or recalculate the information supplied to it by the Master Servicer or
any Servicer.

 

ARTICLE II

DECLARATION OF TRUST; ISSUANCE OF CERTIFICATES

 

Section 2.01         Creation and Declaration of Trust Fund; Conveyance of
Mortgage Loans.

 

Concurrently with the execution and delivery of this Agreement, the Depositor
does hereby sell, transfer, assign, set over, deposit with and otherwise convey
to the Trustee, without recourse, subject to

 

31

 

 

Sections 2.02 and 2.04, in trust, all right, title and interest of the Depositor
in and to the Trust Fund consisting of: (i) the Mortgage Loans, including the
Mortgage Notes, the Mortgages, and the right to all payments of principal and
interest received on or with respect to the Mortgage Loans after the Cut-off
Date (other than Scheduled Payments due on or before such date), and all such
payments due after such date but received on or prior to such date and intended
by the related Mortgagors to be applied after such date; (ii) all of the
Depositor’s right, title and interest, if any, in and to all amounts from time
to time credited to and the proceeds of the Distribution Account, any Custodial
Accounts or any Escrow Account established with respect to the Mortgage Loans;
(iii) with respect to the Mortgage Loans, to the extent set forth in the
Acknowledgements, the Depositor’s rights under the Purchase Agreements and the
Servicing Agreements and all of the Depositor’s rights under the Mortgage Loan
Purchase and Sale Agreement; (iv) all of the Depositor’s right, title and
interest, if any, in REO Property and the proceeds thereof; (v) all of the
Depositor’s rights under any Insurance Policies related to the Mortgage Loans;
and (vi) the Depositor’s security interest in any collateral pledged to secure
the Mortgage Loans, including the Mortgaged Properties (collectively, the “Trust
Fund”); and the Trustee declares that, subject to the Custodian's review
provided for in Section 2.02, it has received and shall hold the Trust Fund, as
trustee, in trust, for the benefit and use of the Holders of the Certificates
and for the purposes and subject to the terms and conditions set forth in this
Agreement, and, concurrently with such receipt, has caused to be executed,
authenticated and delivered to or upon the order of the Depositor, in exchange
for the Trust Fund, all of the Certificates in the authorized denominations
specified by the Depositor pursuant to Section 3.01(b).

 

The foregoing sale, transfer, assignment, set-over, deposit and conveyance does
not and is not intended to result in the creation or assumption by the Trustee
of any obligation of the Depositor, the Seller or any other Person in connection
with the Mortgage Loans or any other agreement or instrument relating thereto
except as specifically set forth therein.

 

Notwithstanding anything to the contrary contained herein, the parties hereto
acknowledge that the functions of the Trustee with respect to the custody,
acceptance and inspection of the Trustee Mortgage Files and the Trustee Credit
Files, the release of Mortgage Documents, and the preparation and delivery of
the certifications relating to the Trustee Mortgage Files and the Trustee Credit
Files shall be performed by the Custodian pursuant to the terms and conditions
of the Custodial Agreement. In addition, the Trustee is hereby directed to
execute, not in its individual capacity but solely as Trustee hereunder, and
deliver the Acknowledgements and the Custodial Agreement. The Master Servicer,
the Depositor, the Securities Administrator and the Certificateholders (by their
acceptance of such Certificates) acknowledge and agree that the Trustee is
executing and delivering the Custodial Agreement and the Acknowledgements solely
in its capacity as Trustee and not in its individual capacity.

 

In connection with such sale, transfer and assignment of the Mortgage Loans, the
Depositor does hereby deliver to, and deposit with, or cause to be delivered to
and deposited with, the Custodian acting on the Trustee's behalf, the Trustee
Mortgage Files and the Trustee Credit Files.

 

Section 2.02         Acceptance of Trust Fund by Trustee; Review of
Documentation for Trust Fund. 

 

(a)           The Trustee, by execution and delivery hereof and the
below-referenced delivery to the Trustee of the Certification and Exception
Report, acknowledges receipt by it (or by the Custodian on its behalf) of the
Trustee Mortgage Files pertaining to the Mortgage Loans listed on the Mortgage
Loan Schedule, subject to review thereof by the Custodian on behalf of the
Trustee in accordance with Section 3.2 of the Custodial Agreement and the
exceptions set forth on the Exception Report.  The Custodian, on behalf of the
Trustee, will execute and deliver to the Trustee and the Depositor a
Certification and Exception Report on the Closing Date in the forms required by
the Custodial Agreement.

 

The Trustee, by execution and delivery hereof and the below-referenced delivery
to the Trustee of the Credit File Certification and the Credit File Exception
Report, acknowledges receipt by it (or by the Custodian on its behalf) of the
Trustee Credit Files pertaining to the Mortgage Loans listed on the Mortgage
Loan Schedule, subject to review thereof by the Custodian on behalf of the
Trustee in accordance

 

32

 

 

with Section 3A.2 of the Custodial Agreement and the exceptions set forth on the
Credit File Exception Report.  The Custodian, on behalf of the Trustee, will
execute and deliver to the Trustee and the Depositor a Credit File Certification
and a Credit File Exception Report on the Closing Date in the respective forms
required by the Custodial Agreement.

 

(b)           Within 270 days after the Closing Date, the Custodian, on behalf
of the Trustee, will, for the benefit of Holders of the Certificates, review
each related Trustee Mortgage File and Trustee Credit File to ascertain that all
required documents set forth in the Custodial Agreement have been received and
appear on their face to conform with the requirements set forth in the Custodial
Agreement.

 

(c)           Nothing in this Agreement shall be construed to constitute an
assumption by the Trust Fund, the Trustee, the Custodian or the
Certificateholders of any unsatisfied duty, claim or other liability on any
Mortgage Loan or to any Mortgagor.

 

(d)           Each of the parties hereto acknowledges that the Custodian shall
perform the applicable review of the related Mortgage Loans and respective
certifications as provided in the Custodial Agreement.

 

(e)           Upon execution of this Agreement, the Depositor hereby delivers to
the Trustee and the Trustee acknowledges receipt of the Acknowledgements,
together with the Purchase Agreements, the Servicing Agreements and the Mortgage
Loan Purchase and Sale Agreement.

 

Section 2.03         Representations and Warranties of the Depositor.  

 

(a)           The Depositor hereby represents and warrants to the Trustee, for
the benefit of the Certificateholders, and to the Master Servicer and the
Securities Administrator, as of the Closing Date or such other date as is
specified, that:

 

(i)            the Depositor is a corporation duly organized, validly existing
and in good standing under the laws governing its creation and existence and has
full corporate power and authority to own its property, to carry on its business
as presently conducted, to enter into and perform its obligations under this
Agreement, and to create the trust pursuant hereto;

 

(ii)           the execution and delivery by the Depositor of this Agreement
have been duly authorized by all necessary corporate action on the part of the
Depositor; neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof, will conflict with or result in a breach of, or constitute a
default under, any of the provisions of any law, governmental rule, regulation,
judgment, decree or order binding on the Depositor or its properties or the
certificate of incorporation or bylaws of the Depositor;

 

(iii)           the execution, delivery and performance by the Depositor of this
Agreement and the consummation of the transactions contemplated hereby do not
require the consent or approval of, the giving of notice to, the registration
with, or the taking of any other action in respect of, any state, federal or
other governmental authority or agency, except such as has been obtained, given,
effected or taken prior to the date hereof;

 

(iv)           this Agreement has been duly executed and delivered by the
Depositor and, assuming due authorization, execution and delivery by the
Trustee, the Master Servicer and the Securities Administrator, constitutes a
valid and binding obligation of the Depositor enforceable against it in
accordance with its terms except as such enforceability may be subject to (A)
applicable bankruptcy and insolvency laws and other similar laws affecting the
enforcement of the rights of creditors generally and (B) general principles of
equity regardless of whether such enforcement is considered in a proceeding in
equity or at law;

 

33

 

 

(v)           there are no actions, suits or proceedings pending or, to the
knowledge of the Depositor, threatened or likely to be asserted, against or
affecting the Depositor, before or by any court, administrative agency,
arbitrator or governmental body (A) with respect to any of the transactions
contemplated by this Agreement or (B) with respect to any other matter which in
the judgment of the Depositor will be determined adversely to the Depositor and
will if determined adversely to the Depositor materially and adversely affect it
or its business, assets, operations or condition, financial or otherwise, or
adversely affect its ability to perform its obligations under this Agreement;

 

(vi)           immediately prior to the transfer and assignment of the Mortgage
Loans to the Trustee, the Depositor was the sole owner and holder of each
Mortgage Loan, and the Depositor had good and marketable title thereto, and had
full right to transfer and sell each Mortgage Loan to the Trustee free and
clear, subject only to (1) liens of current real property taxes and assessments
not yet due and payable and, if the related Mortgaged Property is a condominium
unit, any lien for common charges permitted by statute, (2) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record as of the date of recording of such Mortgage acceptable to
mortgage lending institutions in the area in which the related Mortgaged
Property is located and specifically referred to in the lender’s title insurance
policy or attorney’s opinion of title and abstract of title delivered to the
originator of such Mortgage Loan, and (3) such other matters to which like
properties are commonly subject which do not, individually or in the aggregate,
materially interfere with the benefits of the security intended to be provided
by the Mortgage, of any encumbrance, equity, participation interest, lien,
pledge, charge, claim or security interest, and had full right and authority,
subject to no interest or participation of, or agreement with, any other party,
to sell and assign each Mortgage Loan pursuant to this Agreement;

 

(vii)         This Agreement creates either a sale or a valid and continuing
security interest (as defined in the UCC), in the Mortgage Loans in favor of the
Trustee, which security interest is prior to all other liens, and is enforceable
as such against creditors of and purchasers from the Depositor;

 

(viii)        The Mortgage Notes constitute “instruments” within the meaning of
the applicable UCC;

 

(ix)           Other than the security interest or ownership interest granted to
the Trustee pursuant to this Agreement, the Depositor has not pledged, assigned,
sold, granted a security interest in, or otherwise conveyed any of the Mortgage
Loans.  The Depositor has not authorized the filing of and is not aware of any
financing statement against the Depositor that includes a description of the
collateral covering the Mortgage Loans other than a financing statement relating
to the security interest granted to the Trustee hereunder or that has been
terminated.  The Depositor is not aware of any judgment or tax lien filings
against the Depositor;

 

(x)            None of the Mortgage Loans have any marks or notations indicating
that such Mortgage Loans have been pledged, assigned or otherwise conveyed to
any Person other than the Trustee; and

 

(xi)           The Depositor has received all consents and approvals required by
the terms of the Mortgage Loans to convey the Mortgage Loans hereunder to the
Trustee.

 

The foregoing representations made in this Section 2.03 shall survive the
termination of this Agreement and shall not be waived by any party hereto.

 

Section 2.04         Discovery of Seller Breach; Repurchase of Mortgage Loans.

 

(a)           Pursuant to Section 2 of the Mortgage Loan Purchase and Sale
Agreement, the Seller has (i) represented and warranted as of the Closing Date
that, immediately prior to its transfer of Mortgage Loans under the Mortgage
Loan Purchase and Sale Agreement, the Seller owned and had good, valid and
marketable title to the Mortgage Loans free and clear of any Lien, claim or
encumbrance of any Person and (ii) made certain other representations and
warranties with respect to the Mortgage Loans, and each of the

 

34

 

 

Depositor and the Trustee intend that the Mortgage Loans (including any
Qualified Substitute Mortgage Loans) included in the Trust Fund satisfy such
representations and warranties.  The Depositor, for the benefit of the Trustee
and the Certificateholders, hereby assigns any rights it has against the Seller
with respect to such representations and warranties to the Trustee, and the
Seller acknowledges that it has agreed to comply with the provisions of this
Section 2.04 in respect of a breach of any of such representations and
warranties.

 

It is understood and agreed that the representations and warranties set forth in
Section 2 of the Mortgage Loan Purchase and Sale Agreement shall survive
delivery of the Trustee Mortgage Files and Trustee Credit Files and the sale and
assignment of each Mortgage Loan to the Trustee and shall continue throughout
the term of this Agreement.  Upon discovery by the Depositor or the Seller of
the breach by the Seller of any representation or warranty under the Mortgage
Loan Purchase and Sale Agreement in respect of any Mortgage Loan, which
materially adversely affects the value of that Mortgage Loan or the interest
therein of the Certificateholders (a “Defective Mortgage Loan”) (each of such
parties hereby agreeing to give written notice thereof to the Trustee and the
other of such parties), the Trustee, or its designee, shall promptly notify the
Depositor in writing of such breach and request that the Depositor cure or cause
the cure of such breach within 90 days from the earlier of the date that the
Depositor discovered or was notified of such breach, and if the Depositor does
not cure or cause the cure of such breach in all material respects during such
period, the Trustee shall enforce the Seller’s obligation under the Mortgage
Loan Purchase and Sale Agreement to repurchase at the Repurchase Price or
substitute that Mortgage Loan from the Trust Fund or, other than with respect to
a breach of the representation and warranty as to good, valid and marketable
title, make an indemnification payment with respect to such Mortgage Loan on or
prior to the Determination Date following the expiration of such 90-day period;
provided, however, that, in connection with any such breach that could not
reasonably have been cured within such 90-day period, the Seller shall be
required to repurchase or substitute or make an indemnification payment with
respect to the Mortgage Loan no later than 120 days after its discovery or
notice of such breach, and provided further, that, if such breach would cause
the Mortgage Loan to be other than a “qualified mortgage” (as defined in the
Code), then notwithstanding the previous provisions of this paragraph, the
Seller shall be required to repurchase or substitute the Defective Mortgage Loan
within 60 days from the date the defect was discovered and the Seller shall not
have the option to make an indemnification payment with respect to such Mortgage
Loan. Each determination as to whether there has been such a breach shall be
conducted on a Mortgage Loan-by-Mortgage Loan basis. The Repurchase Price for
the repurchased Mortgage Loan shall be deposited in the Distribution Account,
and the Trustee, or its designee, upon receipt of written certification of such
deposit, shall release to the Seller the related Trustee Mortgage File and
Trustee Credit File and shall execute and deliver such instruments of transfer
or assignment, in each case without recourse, representation or warranties, as
either party shall furnish to the Trustee and as shall be necessary to vest in
such party any Mortgage Loan released pursuant hereto and the Trustee, or its
designee, shall have no further responsibility with regard to such Trustee
Mortgage File and Trustee Credit File (it being understood that the Trustee
shall have no responsibility for determining the sufficiency of such assignment
for its intended purpose).  It is understood and agreed that the obligation of
the Seller to cure, to cause the cure of or to repurchase or substitute or make
an indemnification payment with respect to any Mortgage Loan as to which such a
breach has occurred and is continuing shall constitute the sole remedy against
such party respecting such omission, defect or breach available to the Trustee
on behalf of the Certificateholders. Costs and expenses incurred by the Trustee
pursuant to this Section 2.04, to the extent not reimbursed by the Seller, shall
be reimbursed by the Trust Fund, subject to the limitation in clause (C) of the
definition of Available Distribution Amount.

 

(b)          The Seller indemnifies and holds the Trust Fund, the Trustee, the
Master Servicer, the Securities Administrator, the Depositor and each
Certificateholder harmless against any and all taxes, claims, losses, penalties,
fines, forfeitures, reasonable legal fees and related costs, judgments, and any
other costs, fees and expenses that the Trust Fund, the Trustee, the Master
Servicer, the Securities Administrator, the Depositor and any Certificateholder
may sustain in connection with any actions of the Seller relating to a
repurchase of a Mortgage Loan other than in compliance with the terms of this
Section 2.04 and the Mortgage Loan Purchase and Sale Agreement, to the extent
that any such action causes an Adverse REMIC Event.

 

35

 

 

Section 2.05         Obligations in Respect of Alleged Breach of Originator
Representations and Warranties.

 

(a)          (i)          The Trustee shall be obligated to pursue an action
against an Originator in respect of any alleged breach of a representation and
warranty set forth in the applicable Purchase Agreement or against the Seller if
the Seller has an obligation to cure a breach, repurchase or substitute for or
make an indemnification payment with respect to a Mortgage Loan under the
Mortgage Loan Purchase and Sale Agreement upon its receipt of (1) (A) written
direction to do so by the Holders of more than 50% of the Aggregate Voting
Interests of the Senior Certificates, for so long as there is a Controlling
Holder under this Agreement or (B) written direction to do so by the Holders of
more than 50% of the Aggregate Voting Interests of the Certificates, if there is
no Controlling Holder under this Agreement and (2) an agreement by Holders
directing the Trustee to take such action to provide in advance to the Trustee
funds to pay for any fees, costs and expenses incurred by the Trustee, and to
provide any indemnification reasonably requested by the Trustee. The Trustee
shall provide notice to the Controlling Holder prior to taking any such action.
However, Certificateholders shall not have the right to require the Trustee to
pursue any action with respect to any Mortgage Loan as to which a final and
binding decision by an arbitrator has already been issued, regardless of the
particular claims made. In connection with any such action described in this
Section 2.05(a)(i), the Trustee shall seek reimbursement for its fees, costs and
expenses from the applicable Originator under the terms of the related Purchase
Agreement or from the Seller under the terms of the Mortgage Loan Purchase and
Sale Agreement if directed to do so by the Certificateholders that provided such
funds to the Trustee pursuant to the agreement described in clause (2) above. If
the Trustee recovers any such fees, costs and expenses from the Originator or
the Seller, as applicable, the Trustee shall pay such amounts to such
Certificateholders. To the extent the Trustee is not reimbursed by the
Originator or the Seller, as applicable, or the applicable Certificateholders,
the Trustee shall be reimbursed by the Trust Fund, subject to the limitation in
clause (C) of the definition of Available Distribution Amount.

 

(ii)         In addition, if the Trustee receives written notice, from a Person
in a position to have knowledge of the facts and circumstances stated in such
notice, of any breach of a representation or warranty regarding a Mortgage Loan
made by an Originator or the Seller, which would give rise to an obligation to
cure such breach, or repurchase, substitute for or make an indemnification
payment with respect to any related Mortgage Loan as described herein, then,
unless a final and binding decision by an arbitrator has been issued with
respect to such Mortgage Loan, the Trustee in reliance on such notice shall (i)
demand that the applicable Originator or the Seller, if the Seller has such an
obligation, cure such breach, or repurchase, substitute for or make an
indemnification payment with respect to the related Mortgage Loan, and (ii)
notify the Certificateholders of the Trustee’s receipt of such notice and of the
Trustee’s submission of such demand. If the Originator or Seller, as applicable,
responds to the demand within 60 days of the date of the demand, the Trustee
will negotiate with such party so long as such party is pursuing negotiations in
good faith. If the Originator or Seller does not respond within 60 days of the
date of the demand, or if the demand is not resolved within 180 days of such
date, then the Trustee will not be required to pursue further action in
connection with such demand unless it has received (i) (a) written direction to
do so by the Holders of more than 50% of the Aggregate Voting Interests of the
Senior Certificates, if there is a Controlling Holder under this Agreement or
(b) written direction to do so by the Holders of more than 50% of the Aggregate
Voting Interests of the Certificates, if there is no longer a Controlling Holder
under this Agreement and (ii) an agreement by Holders directing the Trustee to
take such action to provide in advance to the Trustee funds to pay for any fees,
costs and expenses incurred by the Trustee, and provide any indemnification
reasonably requested by the Trustee. Prior to taking any action at the direction
of Certificateholders, the Trustee will notify the Controlling Holder, if any.
The Trustee shall seek to recover its fees, costs and expenses from the
Originator under the terms of the applicable Purchase Agreement or from the
Seller under the terms of the Mortgage Loan Purchase and Sale Agreement if
directed to do so by the Certificateholders that provided such funds to the
Trustee as described above. If the Trustee recovers any such fees, costs and
expenses, it will be obligated to pay such amounts to such Certificateholders.
To the extent not reimbursed by the Originator or the Seller, as applicable, or
the fees, costs and expenses of applicable Certificateholders, the Trustee shall
be reimbursed

 

36

 

 

by the Trust Fund, subject to the limitation in clause (C) of the definition of
Available Distribution Amount.

 

(b)          (i)          The Master Servicer shall promptly notify the
Controlling Holder (if any) and the Trustee of each Mortgage Loan that becomes
Delinquent for more than 120 days. The Controlling Holder or, if there is no
longer a Controlling Holder, the Trustee, shall engage a third party to review
each Mortgage Loan that has been Delinquent for more than 120 days, other than
any such Mortgage Loan that was the subject of a previous arbitration proceeding
under the related Purchase Agreement or under the Mortgage Loan Purchase and
Sale Agreement, to review whether any breaches of the representations and
warranties given by an Originator under the related Purchase Agreement have
occurred or if the Seller has an obligation to cure a breach, repurchase or
substitute for or make an indemnification payment with respect to a Mortgage
Loan under the Mortgage Loan Purchase and Sale Agreement. Such third party shall
be a recognized third party with experience performing due diligence on
residential mortgage loans and shall not be the same party that performed the
pre-offering review of the Mortgage Loans. Any such review shall include, at a
minimum, a review as to whether the Mortgage Loan was underwritten in accordance
with the Originator's underwriting standards in effect at the time of
origination, whether the Mortgage Loan was originated in accordance with all
applicable laws and regulations, and whether any fraud may have occurred in
connection with the origination of the Mortgage Loan. The third party shall
report its findings and provide an attestation that its review and report have
not been influenced or affected by interested parties. If, as a result of such
review, there is evidence that a breach of a representation or warranty may have
occurred requiring the Originator or the Seller to cure such breach, repurchase
or substitute for or make an indemnification payment with respect to the related
Mortgage Loan, then the Controlling Holder or the Trustee, as applicable, will
enforce such obligation, including participating in an arbitration proceeding
pursuant to the related Purchase Agreement or the Mortgage Loan Purchase and
Sale Agreement, if necessary. If the Controlling Holder is the same entity as or
an Affiliate of the party against which an enforcement action is to be taken,
then the Trustee will enforce the remedy obligation of such party. If the
Trustee is obligated to take such an action, the Trustee shall first (i) demand
that the applicable Originator or the Seller, if the Seller has such an
obligation, cure such breach, or repurchase, substitute for or make an
indemnification payment with respect to the related Mortgage Loan, and (ii)
notify the Certificateholders of the Trustee’s submission of such demand. If the
Originator or Seller, as applicable, responds to the demand within 60 days of
the date of the demand, the Trustee will negotiate with such party so long as
such party is pursuing negotiations in good faith. If the Originator or Seller
does not respond within 60 days of the date of the demand, or if the demand is
not resolved within 180 days of such date, then the Trustee will not be required
to pursue further action in connection with such demand unless it has received
(i) (a) written direction to do so by the Holders of more than 50% of the
Aggregate Voting Interests of the Senior Certificates, if there is a Controlling
Holder under this Agreement or (b) written direction to do so by the Holders of
more than 50% of the Aggregate Voting Interests of the Certificates, if there is
no longer a Controlling Holder under this Agreement and (ii) an agreement by
Holders directing the Trustee to take such action to provide in advance to the
Trustee funds to pay for any fees, costs and expenses incurred by the Trustee,
and provide any indemnification reasonably requested by the Trustee. In
connection with any such action against an Originator or the Seller, the Trustee
shall pursue reimbursement for its fees, costs and expenses from such Originator
under the terms of the related Purchase Agreement or from the Seller under the
terms of the Mortgage Loan Purchase and Sale Agreement, if directed to do so by
the Certificateholders that provided such funds to the Trustee as described
above. If the Trustee recovers any such fees, costs and expenses, it will be
obligated to pay these amounts to such Certificateholders. To the extent not
reimbursed by the Originator or the Seller, as applicable, or the applicable
Certificateholders, the Trustee shall be reimbursed by the Trust Fund, subject
to the limitation in clause (C) of the definition of Available Distribution
Amount.

 

 (ii)         If, as a result of a review of a Mortgage Loan conducted pursuant
to Section 2.05(b)(i) above, the Controlling Holder or the Trustee, as
applicable, concludes that a breach of a representation or warranty that would
require the Originator or the Seller to cure, repurchase or substitute for or
make an indemnification payment with respect to the related Mortgage Loan has
not occurred, then such party shall notify the Securities Administrator in
writing and the Certificateholders shall be notified of this decision and
provided details of the review pursuant to a Distribution Date Statement;
provided, that

 

37

 

 

the Securities Administrator shall only be required to include such notification
and any related details on any Distribution Date Statement to the extent it has
received the same. The Certificateholders may direct the Trustee to enforce a
remedy obligation despite such a determination by either the Controlling Holder
or the Trustee if, within thirty days of notification of the Certificateholders,
(i) the Trustee receives written direction to do so by the Holders of more than
50% of the Aggregate Voting Interests of the Certificates and (ii) the Holders
directing the Trustee to enforce the remedy obligation agree to provide in
advance to the Trustee funds to pay for any costs and expenses incurred by the
Trustee and to provide any indemnification reasonably requested by the Trustee.
In connection with any such action against an Originator or the Seller, the
Trustee shall pursue reimbursement for its fees, costs and expenses from such
Originator under the terms of the related Purchase Agreement or from the Seller
under the terms of the Mortgage Loan Purchase and Sale Agreement, if directed to
do so by the Certificateholders that provided such funds to the Trustee as
described above. If the Trustee recovers any such fees, costs and expenses, it
will be obligated to pay such amounts to such Certificateholders. To the extent
not reimbursed by the originator or the seller, as applicable, or the applicable
Certificateholders, the Trustee shall be reimbursed by the Trust Fund, subject
to the limitation in clause (C) of the definition of Available Distribution
Amount.

 

(c)          If an Originator has breached a representation under the related
Purchase Agreement stating that a Mortgage Loan is a “qualified mortgage” (as
defined in the REMIC Provisions) and the Originator fails to repurchase such
non-qualified Mortgage Loan within ninety days from the date the defect was
discovered, the Depositor shall use commercially reasonable efforts to sell such
Mortgage Loan for its fair market value, as determined by the Depositor and
which may be less than its outstanding principal balance, within ninety days
from the date the defect was discovered. The Trustee will release the applicable
Mortgage Loan upon receipt of the sale price in accordance with the procedures
set forth in Section 2.04(a) hereof.

 

Section 2.06         Intention of Parties.

 

(a)          Notwithstanding any other provision of this Agreement, it is
intended by each of the parties hereto that the conveyance of the Depositor’s
right, title and interest in and to property constituting the Trust Fund
pursuant to this Agreement shall constitute, and shall be construed as, a sale
of such property and not a grant of a security interest to secure a loan or
other obligation, so that the Trustee shall be the owner of the Trust Fund for
the benefit of the holders of the Certificates.

 

However, in the event that, notwithstanding the intent of the parties, the Trust
Fund is held to be the property of the Depositor, or if for any other reason
this Agreement is held or deemed to create a security interest in the Trust
Fund, then (a) this Agreement shall constitute a security agreement, and (b) the
conveyance provided for in Section 2.01 shall be deemed to be a grant by the
Depositor to the Trustee of, and the Depositor hereby grants to the Trustee, to
secure all of the Depositor’s obligations hereunder, a security interest in all
of the Depositor’s right, title, and interest, whether now owned or hereafter
acquired, in and to (i) the Mortgage Loans, (ii) all other property in the Trust
Fund, (iii) all accounts, chattel paper, deposit accounts, documents, general
intangibles, goods, instruments, investment property, letter of credit rights,
letters of credit, money, and oil, gas, and other minerals, consisting of,
arising from, or relating to, any of the foregoing, and (iv) all proceeds of the
foregoing.

 

(b)           The Depositor shall, to the extent consistent with this Agreement,
take such reasonable actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in the Trust Fund, such
security interest would be a perfected security interest of first priority under
applicable law and will be maintained as such throughout the term of this
Agreement.  The Depositor will, at its own expense, make all initial filings on
or about the Closing Date and shall forward a copy of such filing or filings to
the Trustee.  Without limiting the generality of the foregoing, the Depositor
shall prepare and forward for filing, or shall cause to be forwarded for filing,
at the expense of the Depositor, all filings necessary to maintain the
effectiveness of any original filings necessary under the relevant UCC to
perfect the Trustee’s security interest in the Trust Fund, including without
limitation (i) continuation statements, and (ii) such other statements as may be
occasioned by (A) any change of name of the Seller, the Depositor

 

38

 

 

or the Trustee, (B) any change of location of the Seller or the Depositor, or
(C) any change under the relevant UCC or other applicable laws.  Neither of the
Seller nor the Depositor shall organize under the law of any jurisdiction other
than the State under which each is organized as of the Closing Date (whether
changing its jurisdiction of organization or organizing under the laws of an
additional jurisdiction) without giving 30 days prior written notice of such
action to its immediate and intermediate transferee, including the
Trustee.  Before effecting such change, the Seller or the Depositor proposing to
change its jurisdiction of organization shall prepare and file in the
appropriate filing office any financing statements or other statements necessary
to continue the perfection of the interests of its immediate and mediate
transferees, including the Trustee, in the Mortgage Loans.  In connection with
the transactions contemplated by this Agreement, each of the Seller and the
Depositor authorizes its immediate or mediate transferee to file in any filing
office any initial financing statements, any amendments to financing statements,
any continuation statements, or any other statements or filings described in
this paragraph (b).

 

Section 2.07         Controlling Holder Assumption of Purchase Agreement and
Servicing Agreement Rights.

 

(a)          [Reserved].

 

(b)          By its purchase of the applicable Class of Subordinate
Certificates, the Controlling Holder assumes the rights and all related
responsibilities of the Trustee as “Purchaser” under each Purchase Agreement and
Servicing Agreement as set forth in the “Controlling Holder Rights” section of
each applicable Acknowledgement, and shall be entitled to exercise such rights
in its sole discretion. The Depositor, the Controlling Holder and each other
Certificateholder, by its acceptance of any Certificate or any beneficial
ownership interest therein, each acknowledges and agrees that (i) the
Controlling Holder may exercise such rights in such a manner that may not be in
the best interests of all of the Certificateholders, (ii) none of the Master
Servicer, the Securities Administrator or the Trustee shall have any liability
with respect to any acts or omissions of the Controlling Holder in the exercise
of such rights, and (iii) none of the Master Servicer, the Securities
Administrator or the Trustee shall have any duty or obligation to exercise any
such rights in the place or stead of the Controlling Holder (so long as there is
a Controlling Holder) or to monitor or oversee the exercise of any such rights
by the Controlling Holder. The Controlling Holder agrees that it shall exercise
its rights in such a manner as will maximize returns to all Classes of
Certificateholders taken as a whole.

 

(c)          Each of the Master Servicer, the Securities Administrator and the
Trustee shall cooperate with the Controlling Holder as may be reasonably
necessary for the Controlling Holder to exercise its rights hereunder and under
the Purchase Agreements and the Servicing Agreements; provided, however, that,
except as otherwise provided in Section 2.05, the Trustee shall not be required
to take any legal action or participate in or facilitate any arbitration
proceeding or other litigation relating to the Mortgage Loans or the obligations
of the Originators or Servicers with respect thereto unless and until it is
directed in writing by the Controlling Holder and it is assured of the recovery
of its expenses from the Controlling Holder.

 

(d)          The Controlling Holder shall indemnify each of the Master Servicer,
the Securities Administrator and the Trustee and hold it harmless from and
against any claim, loss, liability, damage, cost or expense (including, without
limitation, reasonable legal fees and expenses) incurred or expended by the
Master Servicer, the Securities Administrator or the Trustee (without negligence
or willful misconduct on the part of the Master Servicer, the Securities
Administrator or the Trustee) with respect to claims of a third party arising
from any act or omission of the Controlling Holder in the exercise of its rights
as Controlling Holder hereunder and under the Purchase Agreements and the
Servicing Agreements.

 

(e)          If the Controlling Holder transfers its ownership interest in any
Class of Certificates in a manner resulting in there being no Controlling Holder
under this Agreement or a change in the Controlling Holder, it shall so notify
the Master Servicer, the Securities Administrator and the Trustee. If the
Depositor has actual knowledge of a change in Controlling Holder or that there
is no Controlling Holder under this Agreement, it shall so notify the Master
Servicer, the Securities Administrator and the Trustee.

 

39

 

 

Section 2.08         Obligations in Respect of Proposed Eminent Domain Mortgage
Loan Acquisition

 

(a)          The Master Servicer or the Trustee shall promptly notify the
Controlling Holder (if any), and the Master Servicer or the Trustee, as
applicable, if it has received notice that any governmental entity intends to
acquire a Mortgage Loan through the exercise of its power of eminent domain. The
Controlling Holder shall obtain or cause to be obtained or, if there is no
longer a Controlling Holder, the Trustee shall cause the related Servicer to
obtain, a valuation on the related property in the form of a broker’s price
opinion or another valuation method that it deems appropriate. The Controlling
Holder, if any, may also engage a third party to review each such Mortgage Loan
to determine whether the payment offered by such governmental entity for the
Mortgage Loan is the fair market value (the “Fair Value”) of such Mortgage Loan.
Any such third party reviewer must be a recognized third party with experience
performing valuations of residential mortgage loans. The Controlling Holder, if
any, also may engage legal counsel to assess the legality of such governmental
entity’s proposed exercise of its power of eminent domain to acquire the
Mortgage Loan to determine whether there are bona fide legal grounds for
contesting such acquisition (without regard to issues relating to the amount of
compensation to be paid) (each such determination referred to herein as a
“legality determination”). If, as a result of such review, the Controlling
Holder determines that the offered payment does not constitute the Fair Value of
the Mortgage Loan or that there may be bona fide legal grounds to contest such
proposed acquisition, then the Controlling Holder may contest such acquisition
through appropriate legal proceedings.

 

(b)          If, as a result of a review conducted pursuant to Section 2.08(a)
above, the Controlling Holder concludes that it will not contest the proposed
acquisition, then the Controlling Holder shall notify the Securities
Administrator and the Trustee in writing and the Securities Administrator shall
notify the Certificateholders of this decision and provide details of the review
pursuant to a Distribution Date Statement; provided, that the Securities
Administrator shall only be required to include such notification and any
related details on any Distribution Date Statement to the extent it has received
the same. After such notification has been delivered, notwithstanding such a
determination by the Controlling Holder, the Certificateholders may direct the
Trustee to contest an acquisition of a Mortgage Loan through exercise of the
power of eminent domain, or the amount of the offered payment for such Mortgage
Loan, if, within thirty days of notification of the Certificateholders, (i) the
Trustee receives written direction to do so by the Holders of more than 50% of
the Aggregate Voting Interests of the Certificates and (ii) the Holders
directing the Trustee to take such action agree to provide in advance to the
Trustee funds to pay for any fees, costs and expenses incurred by the Trustee
and to provide any indemnification reasonably requested by the Trustee. In
connection with any such action, the Trustee shall pursue reimbursement for its
fees, costs and expenses from the governmental entity, if directed to do so by
the Certificateholders that provided such funds to the Trustee as described
above. If the Trustee recovers any such fees, costs and expenses, it shall be
obligated to pay such amounts to such Certificateholders unless the
Certificateholders directing the Trustee have not satisfied their obligations to
pay the fees, costs, expenses and indemnities of the Trustee in taking such
action, in which case such amounts shall be retained by the Trustee for such
purposes. To the extent not reimbursed by the governmental entity or the
Certificateholders, the Trustee shall be reimbursed by the Trust Fund for any
costs incurred by it in connection with the performance of such duties, subject
to the limitation in clause (C) of the definition of Available Distribution
Amount.

 

(c)          If there is no longer a Controlling Holder, the Trustee shall
notify the Certificateholders that it has received notice that a governmental
entity intends to acquire a Mortgage Loan through the exercise of its power of
eminent domain and of the results of the valuation on the related property
obtained. The Trustee shall take such other actions with respect to the action
of the governmental authority as are consistent with the instructions of the
Certificateholders, provided the Trustee shall have no duty or obligation to
take such actions except (i) in accordance with the written direction by the
Holders of more than 50% of the Aggregate Voting Interests of the Certificates
and (ii) an agreement by Holders directing the Trustee to take such action to
provide in advance to the Trustee funds to pay for any fees, costs and expenses
incurred by the Trustee, and provide any indemnification reasonably requested by
the Trustee. In connection with any such action, the Trustee shall pursue
reimbursement for its fees, costs and expenses from such governmental entity if
directed to do so by the Certificateholders that provided such funds to the

 

40

 

 

Trustee as described above. If the Trustee recovers any such fees, costs and
expenses, it shall be obligated to reimburse such amounts to such
Certificateholders unless the Certificateholders directing the Trustee have not
satisfied their obligations to pay the fees, costs, expenses and indemnities of
the Trustee in taking such action, in which case such amounts shall be retained
by the Trustee for such purposes. To the extent not reimbursed by the
governmental entity or the Certificateholders, the Trustee shall be reimbursed
by the Trust Fund for any costs incurred by it in connection with the
performance of such duties, subject to the limitation in clause (C) of the
definition of Available Distribution Amount.

 

For the avoidance of doubt, neither the Controlling Holder nor The trustee shall
be liable for any legality determination or determination of Fair Value made as
described above, or any actions taken by them with respect to or in reliance on
such determinations.

 

(d)          In performing its duties under this Section 2.08, each of the
Controlling Holder and the Trustee may rely upon, and shall be protected in
acting or refraining from acting upon, any legality determination by a
nationally recognized law firm and any determination of Fair Value by a
recognized third party with experience in performing valuations of residential
mortgage loans.

 

ARTICLE III

THE CERTIFICATES

 

Section 3.01         The Certificates. 

 

(a)           The Certificates shall be issuable in registered form only and
shall be securities governed by Article 8 of the New York UCC.  The Certificates
will be evidenced by one or more certificates, ownership of which will be held
in the minimum denominations in Certificate Principal Amount or Notional Amount
specified in the Preliminary Statement to this Agreement and in integral
multiples of $1 in excess thereof, or in the Percentage Interests specified in
the Preliminary Statement to this Agreement, as applicable.

 

(b)           The Certificates shall be executed by manual or facsimile
signature on behalf of the Trustee by an authorized officer of the
Trustee.  Each Certificate shall, on original issue, be authenticated by the
Authenticating Agent upon the order of the Depositor upon the sale of the
Mortgage Loans to the Trustee as described in Section 2.01.  No Certificate
shall be entitled to any benefit under this Agreement, or be valid for any
purpose, unless there appears on such Certificate a certificate of
authentication substantially in the form provided for herein, executed by an
authorized officer of the Authenticating Agent, by manual signature, and such
certification upon any Certificate shall be conclusive evidence, and the only
evidence, that such Certificate has been duly authenticated and delivered
hereunder.  All Certificates shall be dated the date of their authentication.  

 

(c)           The Class B-4, Class B-5, Class R and Class LT-R Certificates are
offered and sold in reliance on the exemption from registration under Rule 144A
under the Securities Act and shall be issued with the applicable legends set
forth in Exhibit A. The Class B-4 and Class B-5 Certificates shall be issued
initially as Definitive Certificates and the Class R and Class LT-R Certificates
shall be issued only as Definitive Certificates.  

 

Section 3.02         Registration. 

 

The Securities Administrator is hereby appointed, and the Securities
Administrator hereby accepts its appointment as, initial Certificate Registrar
in respect of the Certificates and shall maintain books for the registration and
for the transfer of Certificates (the “Certificate Register”).  A registration
book shall be maintained for the Certificates collectively.  The Certificate
Registrar may at any time resign by giving at least 30 days' advance written
notice of resignation to the Trustee, the Depositor and the Master Servicer.

 

41

 

 

The Trustee may at any time remove the Certificate Registrar by giving written
notice of such removal to such Certificate Registrar, the Depositor and the
Master Servicer. Upon receiving a notice of resignation or upon such a removal,
the Trustee may appoint a bank or trust company to act as successor certificate
registrar, shall give written notice of such appointment to the Depositor and
the Master Servicer and shall mail notice of such appointment to all Holders of
Certificates. Any successor certificate registrar upon acceptance of its
appointment hereunder shall become vested with all the rights, powers, duties
and responsibilities of its predecessor hereunder, with like effect as if
originally named as Certificate Registrar. The Certificate Registrar may
appoint, by a written instrument delivered to the Holders and the Master
Servicer, any bank or trust company to act as co-registrar under such conditions
as the Certificate Registrar may prescribe; provided, however, that the
Certificate Registrar shall not be relieved of any of its duties or
responsibilities hereunder by reason of such appointment.

 

Section 3.03         Transfer and Exchange of Certificates. 

 

(a)           A Certificate (other than Book-Entry Certificates which shall be
subject to Section 3.09 hereof) may be transferred by the Holder thereof only
upon presentation and surrender of such Certificate at the office of the
Certificate Registrar duly endorsed or accompanied by an assignment duly
executed by such Holder or his duly authorized attorney in such form as shall be
satisfactory to the Certificate Registrar.  Upon the transfer of any Certificate
in accordance with the preceding sentence, the Trustee shall execute, and the
Authenticating Agent shall authenticate and deliver to the transferee, one or
more new Certificates of the same Class and evidencing, in the aggregate, the
same aggregate Certificate Principal Amount (or Notional Amount) as the
Certificate being transferred.  No service charge shall be made to a
Certificateholder for any registration of transfer of Certificates, but the
Certificate Registrar may require payment of a sum sufficient to cover any tax
or governmental charge that may be imposed in connection with any registration
of transfer of Certificates.

 

(b)           A Certificate may be exchanged by the Holder thereof for any
number of new Certificates of the same Class, in authorized denominations,
representing in the aggregate the same Certificate Principal Amount (or Notional
Amount) as the Certificate surrendered, upon surrender of the Certificate to be
exchanged at the office of the Certificate Registrar duly endorsed or
accompanied by a written instrument of transfer duly executed by such Holder or
his duly authorized attorney in such form as is satisfactory to the Certificate
Registrar.  Certificates delivered upon any such exchange will evidence the same
obligations, and will be entitled to the same rights and privileges, as the
Certificates surrendered.  No service charge shall be made to a
Certificateholder for any exchange of Certificates, but the Certificate
Registrar may require payment of a sum sufficient to cover any tax or
governmental charge that may be imposed in connection with any exchange of
Certificates.  Whenever any Certificates are so surrendered for exchange, the
Trustee shall execute, and the Authenticating Agent shall authenticate, date and
deliver the Certificates which the Certificateholder making the exchange is
entitled to receive.

 

(c)           By acceptance of a Restricted Certificate, whether upon original
issuance or subsequent transfer, each Holder of such a Certificate acknowledges
the restrictions on the transfer of such Certificate set forth thereon and
agrees that it will transfer such a Certificate only as provided herein.

 

The following restrictions shall apply with respect to the transfer and
registration of transfer of a Restricted Certificate to a transferee that takes
delivery in the form of a Definitive Certificate:

 

(i)           The Certificate Registrar shall register the transfer of a
Restricted Certificate if the requested transfer is (x) to the Depositor or an
affiliate (as defined in Rule 405 under the Securities Act) of the Depositor or
(y) being made to a “qualified institutional buyer” (a “QIB”) as defined in Rule
144A under the Securities Act by a transferor that has provided the Certificate
Registrar with a certificate in the form of Exhibit E-1 hereto and has furnished
to the Certificate Registrar a certificate of the transferee in the form of
Exhibit E-2 hereto; and

 

(ii)           The Certificate Registrar shall register the transfer of a
Restricted Certificate if the requested transfer is being made to an “accredited
investor” under Rule 501(a)(1), (2), (3) or (7) under the

 

42

 

 

Securities Act, or to any Person all of the equity owners in which are such
accredited investors, by a transferor who furnishes to the Certificate Registrar
a letter of the transferee substantially in the form of Exhibit F hereto.

 

(d)     (i) No transfer of an ERISA-Restricted Certificate in the form of a
Definitive Certificate shall be made to any Person or shall be effective unless
the Certificate Registrar, on behalf of the Securities Administrator, has
received (A) a certificate substantially in the form of Exhibit G hereto (or
Exhibit B, in the case of a Residual Certificate) from such transferee or (B) in
the case of an ERISA-Restricted Certificate that is not a Residual Certificate,
an Opinion of Counsel satisfactory to the Certificate Registrar to the effect
that the purchase and holding of such a Certificate will not constitute or
result in prohibited transactions under Title I of ERISA or Section 4975 of the
Code and will not subject the Certificate Registrar, the Trustee, the Master
Servicer, the Depositor or the Securities Administrator to any obligation in
addition to those undertaken in this Agreement; provided, however, that the
Certificate Registrar will not require such certificate or opinion in the event
that, as a result of a change of law or otherwise, counsel satisfactory to the
Certificate Registrar has rendered an opinion to the effect that the purchase
and holding of an ERISA-Restricted Certificate (other than a Residual
Certificate) by a Plan or a Person that is purchasing or holding such a
Certificate with the assets of a Plan will not constitute or result in a
prohibited transaction under Title I of ERISA or Section 4975 of the Code.  Each
Transferee of an ERISA-Restricted Certificate that is a Book-Entry Certificate
shall be deemed to have made the representations set forth in Exhibit G.  The
preparation and delivery of the certificate and opinions referred to above shall
not be an expense of the Trust Fund, the Certificate Registrar, the Trustee, the
Master Servicer, the Depositor or the Securities Administrator.

 

Notwithstanding the foregoing, no opinion or certificate shall be required for
the initial issuance of the ERISA-Restricted Certificates.  The Certificate
Registrar shall have no obligation to monitor transfers of Book-Entry
Certificates that are ERISA-Restricted Certificates and shall have no liability
for transfers of such Certificates in violation of the transfer
restrictions.  The Certificate Registrar shall be under no liability to any
Person for any registration of transfer of any ERISA-Restricted Certificate that
is in fact not permitted by this Section 3.03(d) and none of the Securities
Administrator, the Trustee or the Paying Agent shall have any liability for
making any payments due on such Certificate to the Holder thereof or taking any
other action with respect to such Holder under the provisions of this Agreement
so long as the transfer was registered by the Certificate Registrar in
accordance with the foregoing requirements.  The Securities Administrator, on
behalf of the Trustee, shall be entitled, but not obligated, to recover from any
Holder of any ERISA-Restricted Certificate that was in fact a Plan or a Person
acting on behalf of, or an entity holding “plan assets” of, a Plan any payments
made on such ERISA-Restricted Certificate at and after either such time.  Any
such payments so recovered by the Securities Administrator shall be paid and
delivered by the Securities Administrator to the last preceding Holder of such
Certificate that is not such a Plan or Person acting on behalf of, or an entity
holding “plan assets” of, a Plan.

 

(ii) If any ERISA-Restricted Certificate, or any interest therein, is acquired
or held in violation of the provisions of the preceding two paragraphs, then
upon receipt by the Certificate Registrar of written notice that the
registration of transfer of such ERISA-Restricted Certificate was not permitted
by this Section 3.03(d), the next preceding permitted beneficial owner will be
treated as the beneficial owner of that ERISA-Restricted Certificate,
retroactive to the date of transfer to the purported beneficial owner.  Any
purported beneficial owner whose acquisition or holding of an ERISA-Restricted
Certificate, or interest therein, was effected in violation of the provisions of
the preceding paragraph shall indemnify to the extent permitted by law and hold
harmless the Depositor and the Certificate Registrar from and against any and
all liabilities, claims, costs or expenses incurred by such parties as a result
of such acquisition or holding.

 

(e)           As a condition of the registration of transfer or exchange of any
Certificate, the Certificate Registrar may require the certified taxpayer
identification number of the owner of the Certificate and the payment of a sum
sufficient to cover any tax or other governmental charge imposed in connection
therewith; provided, however, that the Certificate Registrar shall have no
obligation to require such

 

43

 

 

payment or to determine whether or not any such tax or charge may be
applicable.  No service charge shall be made to the Certificateholder for any
registration, transfer or exchange of a Certificate.

 

(f)           Notwithstanding anything to the contrary contained herein, no
Residual Certificate may be owned, pledged or transferred, directly or
indirectly, by or to (i) a Disqualified Organization or (ii) an individual,
corporation or partnership or other person unless such person is (A) not a
Non-U.S. Person or (B) is a Non-U.S. Person that holds a Residual Certificate in
connection with the conduct of a trade or business within the United States and
has furnished the transferor and the Certificate Registrar with an effective
Internal Revenue Service Form W-8ECI or successor form at the time and in the
manner required by the Code (any such person who is not covered by clause (A) or
(B) above is referred to herein as a “Non-permitted Foreign Holder”).

 

Prior to and as a condition of the registration of any transfer, sale or other
disposition of a Residual Certificate, the proposed transferee shall deliver to
the Certificate Registrar, on behalf of the Trustee, an affidavit in
substantially the form attached hereto as Exhibit B representing and warranting,
among other things, that such transferee is neither a Disqualified Organization,
an agent or nominee acting on behalf of a Disqualified Organization, nor a
Non-permitted Foreign Holder (any such transferee, a “Permitted Transferee”),
and the proposed transferor shall deliver to the Certificate Registrar an
affidavit in substantially the form attached hereto as Exhibit C.  In addition,
the Certificate Registrar may (but shall have no obligation to) require, prior
to and as a condition of any such transfer, the delivery by the proposed
transferee of an Opinion of Counsel, addressed to the Certificate Registrar and
the Depositor, that such proposed transferee or, if the proposed transferee is
an agent or nominee, the proposed beneficial owner, is not a Disqualified
Organization, agent or nominee thereof, or a Non-permitted Foreign
Holder.  Notwithstanding the registration in the Certificate Register of any
transfer, sale, or other disposition of a Residual Certificate to a Disqualified
Organization, an agent or nominee thereof, or Non-permitted Foreign Holder, such
registration shall be deemed to be of no legal force or effect whatsoever and
such Disqualified Organization, agent or nominee thereof, or Non-permitted
Foreign Holder shall not be deemed to be a Certificateholder for any purpose
hereunder, including, but not limited to, the receipt of distributions on such
Residual Certificate.  The Depositor, the Certificate Registrar, the Trustee,
the Securities Administrator and the Paying Agent shall be under no liability to
any Person for any registration or transfer of a Residual Certificate to a
Disqualified Organization, agent or nominee thereof or Non-permitted Foreign
Holder or for the Paying Agent making any payments due on such Residual
Certificate to the Holder thereof or for taking any other action with respect to
such Holder under the provisions of this Agreement, so long as the transfer was
effected in accordance with this Section 3.03(f), unless a Responsible Officer
of the Certificate Registrar shall have actual knowledge at the time of such
transfer or the time of such payment or other action that the transferee is a
Disqualified Organization, or an agent or nominee thereof, or Non-permitted
Foreign Holder.  The Certificate Registrar shall be entitled, but not obligated,
to recover from any Holder of a Residual Certificate that was a Disqualified
Organization, agent or nominee thereof, or Non-permitted Foreign Holder at the
time it became a Holder or any subsequent time it became a Disqualified
Organization, agent or nominee thereof, or Non-permitted Foreign Holder, all
payments made on such Residual Certificate at and after either such times (and
all costs and expenses, including but not limited to attorneys’ fees, incurred
in connection therewith).  Any payment (not including any such costs and
expenses) so recovered by the Certificate Registrar shall be paid and delivered
to the last preceding Holder of such Residual Certificate.

 

If any purported transferee shall become a registered Holder of a Residual
Certificate in violation of the provisions of this Section 3.03(f), then upon
receipt by the Certificate Registrar of written notice that the registration of
transfer of such Residual Certificate was not in fact permitted by this Section
3.03(f), the last preceding Permitted Transferee shall be restored to all rights
as Holder thereof retroactive to the date of such registration of transfer of
such Residual Certificate.  The Depositor, the Certificate Registrar, the
Securities Administrator, the Trustee and the Paying Agent shall be under no
liability to any Person for any registration of transfer of a Residual
Certificate that is in fact not permitted by this Section 3.03(f), or for the
Paying Agent making any payment due on such Certificate to the registered Holder
thereof or for taking any other action with respect to such Holder under the
provisions of this Agreement so long as the transfer was registered upon receipt
of the affidavit described in the preceding paragraph of this Section 3.03(f).

 

44

 

 

The following legend shall appear on all Residual Certificates:

 

ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE DEPOSITOR AND
THE CERTIFICATE REGISTRAR, ON BEHALF OF THE TRUSTEE THAT (1) SUCH TRANSFEREE IS
NOT EITHER (A) THE UNITED STATES, ANY STATE OR POLITICAL SUBDIVISION THEREOF,
ANY FOREIGN GOVERNMENT, ANY INTERNATIONAL ORGANIZATION, OR ANY AGENCY OR
INSTRUMENTALITY OF ANY OF THE FOREGOING, (B) ANY ORGANIZATION (OTHER THAN A
COOPERATIVE DESCRIBED IN SECTION 521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX
IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH ORGANIZATION IS SUBJECT TO THE TAX
IMPOSED BY SECTION 511 OF THE CODE, (C) ANY ORGANIZATION DESCRIBED IN SECTION
1381(a)(2)(C) OF THE CODE, (D) AN ELECTING LARGE-PARTNERSHIP WITHIN THE MEANING
OF SECTION 775 OF THE CODE (ANY SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES
(A), (B), (C) OR (D) BEING HEREINAFTER REFERRED TO AS A “DISQUALIFIED
ORGANIZATION”), OR (E) AN AGENT OF A DISQUALIFIED ORGANIZATION AND (2) NO
PURPOSE OF SUCH TRANSFER IS TO ENABLE THE TRANSFEROR TO IMPEDE THE ASSESSMENT OR
COLLECTION OF TAX. SUCH AFFIDAVIT SHALL INCLUDE CERTAIN REPRESENTATIONS AS TO
THE FINANCIAL CONDITION OF THE PROPOSED TRANSFEREE AND ITS STATUS AS A NON-US
PERSON (IF APPLICABLE). NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE
REGISTER OF ANY TRANSFER, SALE OR OTHER DISPOSITION OF THIS CLASS [R] [LT-R]
CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED
ORGANIZATION, SUCH REGISTRATION SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR
EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE A CERTIFICATEHOLDER
FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF
DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF THE CLASS [R] [LT-R]
CERTIFICATE BY ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED
TO THE PROVISIONS OF THIS PARAGRAPH.

 

(g)           Each Holder or Certificate Owner of a Restricted Certificate,
ERISA-Restricted Certificate or Residual Certificate, or an interest therein, by
such Holder’s or Owner’s acceptance thereof, shall be deemed for all purposes to
have consented to the provisions of this section.

 

(h)           Neither the Seller nor the Depositor shall be the Holder of any
Subordinate Certificates.

 

Section 3.04         Cancellation of Certificates. 

 

Any Certificate surrendered for registration of transfer or exchange shall be
cancelled and retained in accordance with normal retention policies with respect
to cancelled certificates maintained by the Trustee or the Certificate
Registrar.

 

Section 3.05         Replacement of Certificates. 

 

If (i) any Certificate is mutilated and is surrendered to the Certificate
Registrar or (ii) the Certificate Registrar receives evidence to its
satisfaction of the destruction, loss or theft of any Certificate, and there is
delivered to the Certificate Registrar such security or indemnity as may be
required by them to save each of them harmless, then, in the absence of written
notice to the Certificate Registrar that such destroyed, lost or stolen
Certificate has been acquired by a protected purchaser, the Trustee shall
execute and the Authenticating Agent shall authenticate and deliver, in exchange
for or in lieu of any such mutilated, destroyed, lost or stolen Certificate, a
new Certificate of like tenor and Certificate Principal

 

45

 

 

Amount.  Upon the issuance of any new Certificate under this Section 3.05, the
Depositor or the Certificate Registrar may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
relation thereto and any other expenses (including the fees and expenses of the
Trustee, the Depositor, the Certificate Registrar or the Securities
Administrator) connected therewith.  Any replacement Certificate issued pursuant
to this Section 3.05 shall constitute complete and indefeasible evidence of
ownership in the applicable Trust Fund, as if originally issued, whether or not
the lost, stolen or destroyed Certificate shall be found at any time.

 

If after the delivery of such new Certificate, a protected purchaser of the
original Certificate in lieu of which such new Certificate was issued presents
for payment such original Certificate, the Depositor, the Securities
Administrator, the Certificate Registrar, the Paying Agent and the Trustee or
any agent shall be entitled to recover such new Certificate from the Person to
whom it was delivered or any Person taking therefrom, except a protected
purchaser, and shall be entitled to recover upon the security or indemnity
provided therefor to the extent of any loss, damage, cost or expenses incurred
by the Depositor, the Securities Administrator, the Certificate Registrar, the
Paying Agent, the Trustee or any agent in connection therewith.

 

Section 3.06         Persons Deemed Owners. 

 

Subject to the provisions of Section 3.09 with respect to Book-Entry
Certificates, the Depositor, the Securities Administrator, the Master Servicer,
the Trustee, the Certificate Registrar, the Paying Agent and any agent of any of
them shall treat the Person in whose name any Certificate is registered upon the
books of the Certificate Registrar as the owner of such Certificate for the
purpose of receiving distributions pursuant to Sections 5.01 and 5.02 and for
all other purposes whatsoever, and none of the Depositor, the Securities
Administrator, the Master Servicer, the Trustee, the Certificate Registrar, the
Paying Agent or any agent of any of them shall be affected by notice to the
contrary.

 

Section 3.07         Temporary Certificates. 

 

(a)           Pending the preparation of definitive Certificates, upon the order
of the Depositor, the Trustee shall execute and the Authenticating Agent shall
authenticate and deliver temporary Certificates that are printed, lithographed,
typewritten, mimeographed or otherwise produced, in any authorized denomination,
substantially of the tenor of the definitive Certificates in lieu of which they
are issued and with such variations as the authorized officers executing such
Certificates may determine, as evidenced by their execution of such
Certificates.

 

(b)           If temporary Certificates are issued, the Depositor will cause
definitive Certificates to be prepared without unreasonable delay.  After the
preparation of definitive Certificates, the temporary Certificates shall be
exchangeable for definitive Certificates upon surrender of the temporary
Certificates at the office or agency of the Certificate Registrar without charge
to the Holder.  Upon surrender for cancellation of any one or more temporary
Certificates, the Trustee shall execute and the Authenticating Agent shall
authenticate and deliver in exchange therefor a like aggregate Certificate
Principal Amount of definitive Certificates of the same Class in the authorized
denominations.  Until so exchanged, the temporary Certificates shall in all
respects be entitled to the same benefits under this Agreement as definitive
Certificates of the same Class.

 

Section 3.08         Appointment of Paying Agent. 

 

The Trustee may appoint a Paying Agent (which may be the Trustee) for the
purpose of making distributions to the Certificateholders hereunder.  The
Trustee hereby appoints the Securities Administrator as the initial Paying
Agent.  The Trustee shall cause any Paying Agent, other than the Securities
Administrator or itself, to execute and deliver to the Trustee an instrument in
which such Paying Agent shall agree with the Trustee and the Securities
Administrator, and the Securities Administrator as initial Paying Agent hereby
agrees with the Trustee, that such Paying Agent will hold all sums held by it
for the

 

46

 

 

payment to the Certificateholders in an Eligible Account (which shall be the
Distribution Account) in trust for the benefit of the Certificateholders
entitled thereto until such sums shall be paid to the Certificateholders.  All
funds remitted by the Securities Administrator to any such Paying Agent for the
purpose of making distributions shall be paid to the Certificateholders on each
Distribution Date and any amounts not so paid shall be returned on such
Distribution Date to the Securities Administrator.  If the Paying Agent is not
the Securities Administrator, the Securities Administrator shall cause to be
remitted to the Paying Agent on or before the Business Day prior to each
Distribution Date, by wire transfer in immediately available funds, the funds to
be distributed on such Distribution Date. Any Paying Agent shall be either a
bank or trust company or otherwise authorized under law to exercise corporate
trust powers.

 

Section 3.09         Book-Entry Certificates. 

 

(a)           Each Class of Book-Entry Certificates, upon original issuance,
shall be issued in the form of one or more typewritten Certificates representing
the Book-Entry Certificates.  The Book-Entry Certificates shall initially be
registered on the Certificate Register in the name of the nominee of the
Clearing Agency, and no Certificate Owner will receive a definitive certificate
representing such Certificate Owner’s interest in the Book-Entry Certificates,
except as provided in Section 3.09(c).  Unless Definitive Certificates have been
issued to Certificate Owners of Book-Entry Certificates pursuant to Section
3.09(c):

 

(i)            the provisions of this Section 3.09 shall be in full force and
effect;

 

(ii)           the Certificate Registrar, the Securities Administrator, the
Paying Agent and the Trustee shall deal with the Clearing Agency for all
purposes (including the making of distributions on the Book-Entry Certificates)
as the authorized representatives of the Certificate Owners and the Clearing
Agency and shall be responsible for crediting the amount of such distributions
to the accounts of such Persons entitled thereto, in accordance with the
Clearing Agency’s normal procedures;

 

(iii)           to the extent that the provisions of this Section 3.09 conflict
with any other provisions of this Agreement, the provisions of this Section 3.09
shall control; and

 

(iv)          the rights of Certificate Owners shall be exercised only through
the Clearing Agency and the Clearing Agency Participants and shall be limited to
those established by law and agreements between such Certificate Owners and the
Clearing Agency and/or the Clearing Agency Participants.  Unless and until
Definitive Certificates are issued pursuant to Section 3.09(c), the initial
Clearing Agency will make book-entry transfers among the Clearing Agency
Participants and receive and transmit distributions of principal of and interest
on the Book-Entry Certificates to such Clearing Agency Participants.

 

(b)           Whenever notice or other communication to the Certificateholders
is required under this Agreement, unless and until Definitive Certificates shall
have been issued to Certificate Owners pursuant to Section 3.09(c), the
Securities Administrator or the Trustee, as the case may be, shall give all such
notices and communications specified herein to be given to Holders of the
Book-Entry Certificates to the Clearing Agency.

 

(c)           If (i) (A) the Clearing Agency or the Depositor advises the Paying
Agent in writing that the Clearing Agency is no longer willing or able to
discharge properly its responsibilities with respect to the Book-Entry
Certificates, and (B) the Depositor is unable to locate a qualified successor
satisfactory to the Depositor and the Paying Agent or (ii) after the occurrence
of an Event of Default, Certificate Owners representing beneficial interests
aggregating not less than 50% of the Class Principal Amount of a Class of
Book-Entry Certificates advise the Paying Agent and the Clearing Agency through
the Clearing Agency Participants in writing that the continuation of a
book-entry system through the Clearing Agency is no longer in the best interests
of the Certificate Owners of a Class of Book-Entry Certificates (each such
event, a “Book-Entry Termination”), the Certificate Registrar shall notify the
Clearing Agency to effect notification to all Certificate Owners, through the
Clearing Agency, of the occurrence of any such event

 

47

 

 

and of the availability of Definitive Certificates to Certificate Owners.  Upon
surrender to the Certificate Registrar of the Book-Entry Certificates by the
Clearing Agency, accompanied by registration instructions from the Clearing
Agency for registration, the Certificate Registrar shall issue the Definitive
Certificates.  None of the Depositor, the Certificate Registrar, the Securities
Administrator, the Paying Agent or the Trustee shall be liable for any delay in
delivery of such instructions and may conclusively rely on, and shall be
protected in relying on, such instructions.  Upon the issuance of Definitive
Certificates all references herein to obligations imposed upon or to be
performed by the Clearing Agency shall be deemed to be imposed upon and
performed by the Certificate Registrar, to the extent applicable, with respect
to such Definitive Certificates and the Certificate Registrar shall recognize
the holders of the Definitive Certificates as Certificateholders hereunder.  

 

ARTICLE IV

ADMINISTRATION OF THE TRUST FUND

 

Section 4.01         Custodial Accounts; Distribution Account. 

 

(a)           On or prior to the Closing Date, each Servicer will be required to
establish and maintain one or more Custodial Accounts, as provided in the
related Servicing Agreements, into which all Scheduled Payments and unscheduled
payments with respect to the Mortgage Loans, net of any deductions or
reimbursements permitted under the related Servicing Agreement, shall be
deposited.  On each Servicer Remittance Date, the Servicers will remit to the
Securities Administrator, for deposit into the Distribution Account, all amounts
so required to be deposited into such account in accordance with the terms of
the related Servicing Agreement.

 

(b)           The Securities Administrator, as Paying Agent for the Trustee,
shall establish and maintain an Eligible Account entitled “Distribution Account
of Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as
Trustee for the benefit of Sequoia Mortgage Trust 2012-6 Holders of Mortgage
Pass-Through Certificates.”  The Securities Administrator shall hold the
Distribution Account and all money and other property therein in trust for the
benefit of the Certificateholders. The Securities Administrator shall, promptly
upon receipt from the Servicers on each Servicer Remittance Date, deposit into
the Distribution Account and retain on deposit until the related Distribution
Date the following amounts:

 

(i)            the aggregate of collections with respect to the Mortgage Loans
remitted by the Servicers from the related Custodial Accounts in accordance with
the Servicing Agreements;

 

(ii)          any amounts required to be deposited by the Master Servicer with
respect to the Mortgage Loans for the related Due Period pursuant to this
Agreement, including the amount of any Advances or Master Servicer Compensating
Interest Payments with respect to the Mortgage Loans not paid by the Servicers
or the Servicing Administrator; and

 

(iii)          any other amounts so required to be deposited in the Distribution
Account in the related Due Period pursuant to this Agreement.

 

(c)           In the event the Master Servicer or a Servicer has remitted in
error to the Distribution Account any amount not required to be remitted in
accordance with the definition of Available Distribution Amount, it may at any
time direct the Securities Administrator to withdraw such amount from the
Distribution Account for repayment to the Master Servicer or Servicer, as
applicable, by delivery of an Officer’s Certificate to the Securities
Administrator and the Trustee which describes the amount deposited in error.

 

48

 

 

(d)           On each Distribution Date and the final Distribution Date of the
Certificates in accordance with Section 7.01, the Securities Administrator, as
Paying Agent, shall distribute the Available Distribution Amount to the
Certificateholders and any other parties entitled thereto in the amounts and
priorities set forth in Section 5.02.  The Securities Administrator may, with
the consent of the Depositor, from time to time withdraw from the Distribution
Account and pay to itself, the Master Servicer, the Trustee, the Custodian, the
Servicers or the Servicing Administrator any amounts permitted to be paid or
reimbursed to such Person from funds in the Distribution Account pursuant to
clauses (A) and (B) of the definition of Available Distribution Amount.

 

(e)           Funds in the Distribution Account for the period from each
Servicer Remittance Date to the related Distribution Date shall, if invested, be
invested in Eligible Investments selected by the Securities Administrator, which
shall mature not later than the Distribution Date and any such Eligible
Investment shall not be sold or disposed of prior to its maturity. All such
Eligible Investments shall be made in the name of the Trustee in trust for the
benefit of the Trustee and Holders of the Sequoia Mortgage Trust 2012-6
Certificates. All income and gain realized from any Eligible Investment in the
Distribution Account shall be compensation to the Securities Administrator. The
Securities Administrator shall deposit the amount of any losses incurred in
respect of any such investments out of its own funds, without any right of
reimbursement therefor, immediately as realized.

 

Section 4.02         Reports to Trustee and Certificateholders. 

 

On each Distribution Date, the Securities Administrator shall have prepared and
shall make available to the Trustee and each Certificateholder a written report
setting forth the following information (on the basis of Mortgage Loan level
information obtained from the Master Servicer and the Servicers) (the
“Distribution Date Statement”):

 

(a)           the amount of the distributions, separately identified, with
respect to each Class of Certificates;

 

(b)           the amount of the distributions set forth in clause (a) allocable
to principal, separately identifying the aggregate amount of any Principal
Prepayments or other unscheduled recoveries of principal included in that
amount;

 

(c)           the amount of the distributions set forth in clause (a) allocable
to interest;

 

(d)           the amount of any unpaid Interest Shortfall, Net Prepayment
Interest Shortfalls and Relief Act Shortfalls with respect to each Class of
Certificates;

 

(e)           the Class Principal Amount of each Class of Certificates (other
than the Interest-Only Certificates) and the Class Notional Amount of the
Interest-Only Certificates, in each case after giving effect to the distribution
of principal on that Distribution Date;

 

(f)            the Aggregate Stated Principal Balance of the Mortgage Loans at
the beginning and at the end of the related Prepayment Period, the Mortgage
Rates (in incremental ranges) and the weighted average remaining term of the
Mortgage Loans;

 

(g)           the aggregate Substitution Amount and the aggregate Repurchase
Price deposited into the Distribution Account with respect to the Mortgage Loans
, which information may be presented in a footnote;

 

(h)           the Senior Percentage and the Subordinate Percentage for the
following Distribution Date;

 

49

 

 

(i)           the Senior Prepayment Percentage and the Subordinate Prepayment
Percentage for the following Distribution Date;

 

(j)           the amount of the Master Servicing Fee and the Servicing Fee paid
to or retained by the Master Servicer and each Servicer, respectively, and the
amount of any fees paid to the Securities Administrator, Custodian and the
Trustee;

 

(k)          the aggregate amount of Advances for the related Due Period;

 

(l)           the number and Stated Principal Balance of the Mortgage Loans that
were (A) Delinquent (exclusive of Mortgage Loans in foreclosure) (1) 30 to 59
days, (2) 60 to 89 days and (3) 90 or more days, (B) in foreclosure and
Delinquent (1) 30 to 59 days, (2) 60 to 89 days and (3) 90 or more days and (C)
in bankruptcy as of the close of business on the last day of the calendar month
preceding that Distribution Date;

 

(m)         the amount of cash flow received for such Distribution Date, and the
sources thereof;

 

(n)          for any Mortgage Loan as to which the related Mortgaged Property
was an REO Property during the preceding calendar month, the principal balance
of such Mortgage Loan as of the close of business on the last day of the related
Due Period;

 

(o)          the aggregate number and principal balance of any REO Properties as
of the close of business on the last day of the preceding Due Period;

 

(p)          the amount of Realized Losses incurred during the preceding
calendar month;

 

(q)          the cumulative amount of Realized Losses incurred since the Closing
Date;

 

(r)           the Realized Losses, if any, allocated to each Class of
Certificates on that Distribution Date;

 

(s)          the Certificate Interest Rate for each Class of Certificates and
the Net WAC Rate for that Distribution Date;

 

(t)           any Servicing Modifications with respect to any Mortgage Loan
during the related Due Period;

 

(u)          the applicable Record Date, Accrual Period and calculation date for
each Class of Certificates and such Distribution Date;

 

(v)          the amount on deposit in the Distribution Account as of such
Distribution Date (after giving effect to distributions on such date) and as of
the prior Distribution Date;

 

(w)         the nature of any material breach of a representation and warranty
relating to the characteristics of the Mortgage Loans or any transaction
covenants;

 

(x)           the amount of Advances and Servicing Advances reimbursed during
the related Due Period;

 

(y)           the amount of any Subsequent Recoveries;

 

(z)           the amount of any fees, charges and costs paid or reimbursed to
the Master Servicer and the Custodian from the Distribution Account pursuant to
this Agreement or the Custodial Agreement;

 

50

 

 

(aa)         the amounts of any Master Servicer Compensating Interest Payments
and Servicer Compensating Interest Payments for such Distribution Date;

 

(bb)         whether the Step-Down Test has been satisfied for such Distribution
Date;

 

(cc)         the status and outcome of the Mortgage Loan review conducted
pursuant to Section 2.05(b); and

 

(dd)         the status and outcome of the review conducted pursuant to Section
2.08(b), as reported to the Securities Administrator.         

 

On each Distribution Date, the Securities Administrator shall provide Bloomberg
Financial Markets, L.P. (“Bloomberg”) CUSIP level factors for each Class of
Offered Certificates as of such Distribution Date, using a format and media
mutually acceptable to the Securities Administrator and Bloomberg.

 

In addition to the information listed above, such Distribution Date Statement
shall also include such other information as is required to be reported on Form
10-D by Item 1121(a) and (b) (§229.1121) of Regulation AB.

 

The Securities Administrator shall make such reports, any Form 10-K's and Form
10-D's relating to the Certificates filed under the Exchange Act and such other
loan level information as the Depositor and the Securities Administrator shall
agree available each month via the Securities Administrator’s website at
http://www.ctslink.com.  Assistance in using the website may be obtained by
calling the Securities Administrator’s customer service desk at
1-866-846-4526.  Certificateholders and other parties that are unable to use the
website are entitled to have a paper copy mailed to them via first class mail by
contacting the Securities Administrator and indicating such.  In preparing or
furnishing the foregoing information to the Certificateholders, the Securities
Administrator shall be entitled to rely conclusively on the accuracy of the
information or data regarding the Mortgage Loans and the related REO Properties
that has been provided to the Securities Administrator by the Master Servicer
and the Servicers, and the Securities Administrator shall not be obligated to
verify, recompute, reconcile or recalculate any such information or data.

 

Upon request, within a reasonable period of time after the end of each calendar
year, the Securities Administrator shall cause to be furnished to each Person
who at any time during the calendar year was a Certificateholder, a statement
containing the information listed above aggregated for such calendar year or
applicable portion thereof during which such Person was a
Certificateholder.  Such obligation of the Securities Administrator shall be
deemed to have been satisfied to the extent that substantially comparable
information shall be provided by the Securities Administrator pursuant to any
requirements of the Code as from time to time in effect.

 

Upon the reasonable advance written request of any Certificateholder that is a
savings and loan, bank or insurance company (which request, if received by the
Trustee or the Certificate Registrar, shall be promptly forwarded to the
Securities Administrator), the Securities Administrator shall provide, or cause
to be provided (or, to the extent that such information or documentation is not
required to be provided by a Servicer under the applicable Servicing Agreement,
shall use reasonable efforts to obtain such information and documentation from
such Servicer, and provide) to such Certificateholders such reports and access
to information and documentation regarding the Mortgage Loans as such
Certificateholders may reasonably deem necessary to comply with applicable
regulations of the Office of Thrift Supervision or its successor or other
regulatory authorities with respect to an investment in the Certificates;
provided, however, that (i) such Certificateholders shall pay in advance for the
Securities Administrator’s actual expenses incurred in providing such reports
and access and such expenses shall not be paid by the Trust Fund and (ii) the

 

51

 

 

Securities Administrator shall provide such information and documentation only
to the extent that the Securities Administrator would not be in violation of any
applicable privacy laws.

 

Section 4.03         Rule 17g-5 Compliance.

 

(a)          The Rule 17g-5 Information Provider shall, upon receipt of an NRSRO
certification in the form of Exhibit O, make available on its Rule 17g-5 Website
solely to the Depositor, each Rating Agency and to any NRSRO the following
items, but only to the extent such items are delivered to it by electronic mail
to rmbs17g5informationprovider@wellsfargo.com, specifically with a subject
reference of “SEMT 2012-6” and an identification of the type of information
being provided in the body of such notice, or any other delivery method
established or approved by the Rule 17g-5 Information Provider if or as may be
necessary or beneficial:

 

(i)          any Rating Agency Information provided to the Rule 17g-5
Information Provider in accordance with Sections 6.06, 6.07, 6.14, 9.01, 9.02,
11.03 and 11.12 of this Agreement, as well as reports prepared in accordance
with Sections 6.21, 6.22, 6.23 and 6.24 (provided that the Rule 17g-5
Information Provider shall not be required to post to its Rule 17g-5 Website any
such information previously posted to and available on the Securities
Administrator’s website);

 

(ii)         any notice of any amendment that modifies the procedures herein
relating to Exchange Act Rule 17g-5 pursuant to this Agreement; and

 

(iii)        a summary of any oral conversation with a Rating Agency regarding
any Mortgage Loan, any Mortgaged Property or any REO Property, to the extent
required to be provided pursuant to Rule 17g-5.

 

The foregoing information shall be made available by the Rule 17g-5 Information
Provider on its Rule 17g-5 Website. Such information shall be posted to the Rule
17g-5 Website on the same Business Day as it is received, provided that such
information is received by 12:00 p.m. (eastern time) or, if received after
12:00 p.m., on the next Business Day. The Rule 17g-5 Information Provider shall
have no obligation or duty to verify, confirm or otherwise determine whether the
information being delivered is accurate, complete, conforms to the requirements
of this Agreement, or otherwise is or is not anything other than what it
purports to be. The Rule 17g-5 Information Provider shall not be deemed to have
obtained actual knowledge of any information by virtue of the receipt and
posting of such information to the Rule 17g-5 Website. Further, notwithstanding
anything to the contrary herein, in the event the Depositor determines that any
information previously posted to the Rule 17g-5 Website should not have been
posted thereto pursuant to the terms of this Agreement, the Depositor shall
direct the Rule 17g-5 Information Provider in writing to remove such information
from the Rule 17g-5 Website, such written notice to specify the information to
be so removed. The Rule 17g-5 Information Provider (i) shall have no obligation
or duty to verify, confirm or otherwise determine the accuracy of the
information contained in such written direction, (ii) shall be entitled to rely
fully upon such written direction and (iii) shall not be held liable in
connection with removing any such information from the Rule 17g-5 Website upon
the receipt of such written direction.

 

The Rule 17g-5 Information Provider shall provide a mechanism to notify any
party that has submitted an NRSRO Certification each time the Rule 17g-5
Information Provider posts an additional document to the Rule 17g-5 Website.

 

In connection with providing access to the Rule 17g-5 Website, the Rule 17g-5
Information Provider may require registration and the acceptance of a
disclaimer. The Rule 17g-5 Information Provider shall not be liable for the
dissemination of information in accordance with the terms of this Agreement,
makes no representations or warranties as to the accuracy or completeness of
such information being made available, has no obligation to review such
information, and assumes no

 

52

 

 

responsibility for such information. The Rule 17g-5 Information Provider shall
not be liable for its failure to make any information available to each Rating
Agency or NRSROs unless such information was delivered to the Rule 17g-5
Information Provider at the email address specified in writing to the Depositor,
with a subject heading of “SEMT 2012-6” and sufficient detail to indicate that
such information is required to be posted on the Rule 17g-5 Website.

 

If any NRSRO that has previously submitted an NRSRO Certification and whose
NRSRO Certification has been accepted, notifies the Rule 17g-5 Information
Provider that it is unable to access information posted to the Rule 17g-5
Website and such access issue is determined to be the result of a problem with
the Rule 17g-5 Website, if such access issue is not resolved within one Business
Day of such determination, the Rule 17g-5 Information Provider shall so notify
the Depositor.

 

(b)          Each of the Master Servicer and the Trustee hereby agrees that,
except as otherwise expressly permitted herein, it shall not communicate with
(including verbally) or provide information to a Rating Agency without the prior
consent of and consultation with the Depositor, and that any permitted
communication by it to a Rating Agency will be made by it only in the manner
prescribed by the procedures established by the Depositor to ensure compliance
with Rule 17g-5 under the Exchange Act, including to the extent set forth
herein, providing any such communications to the Depositor for posting on the
Rule 17g-5 Website pursuant to this Section 4.03 prior to communicating with
such Rating Agency.

 

Section 4.04         Rule 15Ga-1 Compliance. 

 

(a)           To the extent a Responsible Officer of the Master Servicer
receives a demand for the repurchase or substitution of a Mortgage Loan based on
a breach of a representation or warranty made by the Seller or the Originator of
such Mortgage Loan (each, a “Demand”), the Master Servicer agrees (i) if such
Demand is in writing, promptly to forward such Demand to the Trustee, and (ii)
if such Demand is oral, to instruct the requesting party to submit such Demand
in writing to the Trustee. To the extent a Responsible Officer of the Trustee
receives a Demand, it shall provide the Depositor with prompt written notice of
such Demand.

 

(b)          In connection with the repurchase or substitution of a Mortgage
Loan pursuant to a Demand, any dispute with respect to a Demand, or the
withdrawal or final rejection of a Demand (i) the Master Servicer agrees, to the
extent a Responsible Officer of the Master Servicer has actual knowledge
thereof, promptly to notify the Trustee in writing, and (ii) the Trustee agrees,
to the extent a Responsible Officer of the Trustee has actual knowledge thereof,
promptly to notify the Depositor in writing.

 

(c)          With respect to Rule 15Ga-1 of the Exchange Act, to the extent in
its possession, the Trustee shall provide the Depositor with any applicable
information relating to a Demand (the “Rule 15Ga-1 Information”) in a timely
manner so as to enable the Depositor to meet its reporting obligations under
Rule 15Ga-1. The Depositor shall be entitled conclusively to rely on the Rule
15Ga-1 Information provided to it by the Trustee in connection with the
compilation by the Depositor of the Rule 15Ga-1 Information required to be
reported on Form 10-D. For the avoidance of doubt, the Depositor shall have sole
responsibility for compiling the Rule 15Ga-1 Information required to be reported
on Form 10-D, and the Securities Administrator shall be entitled conclusively to
rely on any Rule 15Ga-1 Information provided to it by the Depositor for
inclusion on each Form 10-D. Other than with respect to the obligations of the
Trustee in this Section 4.04, the Trustee shall have no responsibility or
liability in connection with any filing required to be made by the Depositor
pursuant to Rule 15Ga-1 of the Exchange Act.

 

53

 

 

ARTICLE V

DISTRIBUTIONS TO HOLDERS OF CERTIFICATES

 

Section 5.01         Distributions Generally. 

 

(a)           Subject to Section 7.01 respecting the final distribution on the
Certificates, on each Distribution Date the Paying Agent on behalf of the
Trustee shall make distributions to holders of Certificates as of the related
Record Date in accordance with this Article V.  Such distributions shall be made
by check mailed to each Certificateholder’s address as it appears on the
Certificate Register of the Certificate Registrar or, upon written request made
to the Securities Administrator at least five Business Days prior to the related
Record Date by any Certificateholder owning an aggregate initial Certificate
Principal Amount or Notional Amount of at least $1,000,000, or in the case of
any Residual Certificate, a Percentage Interest of not less than 100%, by wire
transfer in immediately available funds to an account specified in the request
and at the expense of such Certificateholder; provided, however, that the final
distribution in respect of any Certificate shall be made only upon presentation
and surrender of such Certificate at the Certificate Registrar’s Corporate Trust
Office; provided, further, that the foregoing provisions shall not apply to any
Class of Certificates as long as such Certificate remains a Book-Entry
Certificate in which case all payments made shall be made through the Clearing
Agency and its Clearing Agency Participants.  Wire transfers will be made at the
expense of the Holder requesting such wire transfer by deducting a wire transfer
fee from the related distribution.  Notwithstanding such final payment of
principal of any of the Certificates, each Certificate will remain outstanding
until the termination of each REMIC and the payment in full of all other amounts
due with respect to the Certificates and at such time such final payment in
retirement of any Certificate will be made only upon presentation and surrender
of such Certificate at the Certificate Registrar’s Corporate Trust Office.  If
any payment required to be made on the Certificates is to be made on a day that
is not a Business Day, then such payment will be made on the next succeeding
Business Day.

 

(b)           All distributions or allocations made with respect to the
Certificateholders within each Class on each Distribution Date shall be
allocated among the outstanding Certificates in such Class equally in proportion
to their respective initial Class Principal Amounts or initial Class Notional
Amounts (or Percentage Interests).

 

Section 5.02         Distributions From the Distribution Account.

 

(a)           Subject to Sections 5.02(b) and (c), on each Distribution Date,
the Available Distribution Amount, to the extent received by the Securities
Administrator, shall be withdrawn by the Paying Agent from funds in the
Distribution Account and allocated among the Classes of Senior Certificates and
Subordinate Certificates in the following order of priority:

 

(i)            to the Senior Certificates, pro rata, such Class’s Interest
Distribution Amount and any accrued but unpaid Interest Shortfalls, in each
case, for such Class on such date;

 

(ii)           to the Class A-1 and Class A-2 Certificates, the Senior Principal
Distribution Amount, pro rata in accordance with their respective Class
Principal Amounts until their respective Class Principal Amounts have been
reduced to zero;

 

(iii)          to the Class B-1 Certificates, the Interest Distribution Amount
and any accrued but unpaid Interest Shortfalls, in each case, for such Class on
such date;

 

(iv)          to the Class B-1 Certificates, such Class’s Subordinate Class
Percentage of the Subordinate Principal Distribution Amount, until its Class
Principal Amount has been reduced to zero;          

 

54

 

 

(v)           to the Class B-2 Certificates, the Interest Distribution Amount
and any accrued but unpaid Interest Shortfalls, in each case, for such Class on
such date;

 

(vi)          to the Class B-2 Certificates, such Class’s Subordinate Class
Percentage of the Subordinate Principal Distribution Amount, until its Class
Principal Amount has been reduced to zero;

  

(vii)         to the Class B-3 Certificates, the Interest Distribution Amount
and any accrued but unpaid Interest Shortfalls, in each case, for such Class on
such date;

 

(viii)        to the Class B-3 Certificates, such Class’s Subordinate Class
Percentage of the Subordinate Principal Distribution Amount, until its Class
Principal Amount has been reduced to zero;          

 

(ix)          to the Class B-4 Certificates, the Interest Distribution Amount
and any accrued but unpaid Interest Shortfalls, in each case, for such Class on
such date;

 

(x)            to the Class B-4 Certificates, such Class’s Subordinate Class
Percentage of the Subordinate Principal Distribution Amount, until its Class
Principal Amount has been reduced to zero;

  

(xi)          to the Class B-5 Certificates, the Interest Distribution Amount
and any accrued but unpaid Interest Shortfalls, in each case, for such Class on
such date;

 

(xii)         to the Class B-5 Certificates, such Class’s Subordinate Class
Percentage of the Subordinate Principal Distribution Amount, until its Class
Principal Amount has been reduced to zero; and         

 

(xiii)        to the Class LT-R Certificates and the Class R Certificates, any
remaining amount of the Available Distribution Amount allocated as provided in
Section 5.02(d).

  

(b)           On each Distribution Date on and after the Credit Support
Depletion Date, the Senior Principal Distribution Amount shall be distributed to
the Senior Certificates (other than the Class A-IO1, Class A-IO2 and Class A-IO3
Certificates) pro rata in accordance with their respective Class Principal
Amounts.

 

(c)           Notwithstanding the priority and allocation set forth in Section
5.02(a), if with respect to any Class of Subordinate Certificates other than the
Class B-1 Certificates on any Distribution Date the sum of the Class
Subordination Percentages of such Class and of all other Classes of Subordinate
Certificates which have a lower payment priority than such Class is less than
the Original Applicable Credit Support Percentage for such Class, no
distribution of principal shall be made to any such Classes. The Subordinate
Principal Distribution Amount shall be allocated among the Classes of
Subordinate Certificates having higher payment priorities than such Class, pro
rata, based on the Class Principal Amounts of the respective Classes immediately
prior to such Distribution Date and shall be distributed in the sequential order
provided in Section 5.02(a) above.

 

(d)          Amounts distributed to the Residual Certificates pursuant to
Section 5.02(a)(xiii) on any Distribution Date shall be allocated among the
REMIC residual interests represented thereby such that each such interest is
allocated the excess of funds available to the related REMIC over required
distributions to the regular interests in such REMIC on such Distribution Date;
provided, however, that the Class LT-R Certificate shall be entitled to any
amounts representing net gain resulting from the sale of any REO Properties or
other Liquidation Proceeds due to the Residual Certificates with respect to the
Mortgage Loans.

 

55

 

 

(e)           For purposes of distributions of interest in Section 5.02(a) such
distributions to a Class of Certificates on any Distribution Date shall be made
first, in respect of Current Interest; and second, in respect of Interest
Shortfalls.

 

(f)            Amounts distributed to the Certificates (other than the Class
LT-R Certificate) pursuant to this Section shall be deemed to have first been
distributed from the Lower Tier REMIC to the Upper Tier REMIC in respect of the
Lower Tier REMIC regular interests in accord with the distribution provisions
for the Lower Tier REMIC set forth in the Preliminary Statement.

 

Section 5.03         Allocation of Losses.

 

(a)           On or prior to each Distribution Date, the Master Servicer shall
calculate the aggregate Realized Losses for such Distribution Date based on the
information with respect to losses as reported to it by each Servicer.

 

(b)           On each Distribution Date, the Securities Administrator shall
allocate the principal portion of Realized Losses as follows:

 

first, to the Classes of Subordinate Certificates in reverse order of their
respective numerical Class designations (beginning with the Class B-5
Certificates and ending with the Class B-1 Certificates) until the Class
Principal Amount of each such Class is reduced to zero; and

 

second, to the Class A-1 and Class A-2 Certificates, pro rata, until their
respective Class Principal Amounts have been reduced to zero.

 

(c)           On each Distribution Date, the Class Principal Amount of the Class
of Subordinate Certificates then outstanding with the lowest payment priority
shall be reduced on each Distribution Date by the Certificate Writedown Amount
and if no Subordinate Certificates are then outstanding the Class Principal
Amounts of the Class A-1 and Class A-2 Certificates shall be reduced, pro rata
in accordance with their respective Class Principal Amounts, by the Certificate
Writedown Amount.

 

(d)           Any allocation of a loss pursuant to this section to a Class of
Certificates shall be achieved by reducing the Class Principal Amount thereof by
the amount of such loss.

 

(e)           Subsequent Recoveries in respect of the Mortgage Loans shall be
distributed to the Certificates still outstanding, in accordance with Section
5.02, and the Class Principal Amount of each Class of Certificates then
outstanding that has been reduced due to application of a Certificate Writedown
Amount or Realized Loss will be increased, pro rata in accordance with their
respective Class Principal Amounts in the case of the Senior Certificates (other
than the Class A-IO1, Class A-IO2 and Class A-IO3 Certificates), and
sequentially in order of seniority, in the case of the Subordinate Certificates,
by the lesser of (i) the amount of such Subsequent Recovery (reduced by any
amounts applied for this purpose to more senior-ranking Certificates) and (ii)
the Realized Loss amount previously allocated to such Class.

 

(f)           Realized Losses and the amount of any Certificate Writedown Amount
allocated by this Section to a Class of Certificates shall be allocated to the
corresponding Lower Tier REMIC Interest and shall reduce the Class Principal
Amount of such Lower Tier REMIC Interest to the same extent that the Class
Principal Amount of such Class of Certificates is reduced pursuant to the
provisions of this Section. Subsequent Recoveries distributed to a Class of
Certificates pursuant to the provisions of subsection 5.03(e) shall be deemed to
have been distributed to the corresponding Lower Tier REMIC Interest. To the
extent that the Class Principal Amount of any Class of Certificates has been
increased on account of Subsequent Recoveries pursuant to the provisions of
subsection 5.03(e), the principal balance of the corresponding Lower Tier REMIC
Interest shall be increased by the same amount.

 

56

 

 

(g)         Any Class of Certificates or Lower-Tier Interest whose Class
Principal Amount has been reduced to zero due to the allocation of Realized
Losses will nonetheless remain outstanding under this Agreement and will
continue to be entitled to receive Subsequent Recoveries until the termination
of the Trust Fund; provided, however, that no such Class of Certificates will
have voting rights with respect to matters under this Agreement requiring or
permitting actions to be taken by any Certificateholders.

 

Section 5.04         Servicer Obligations.

 

In the event of any inconsistency between this Agreement and a Servicing
Agreement with respect to obligations of a Servicer, the provisions of the
applicable Servicing Agreement shall govern such obligations.

 

Section 5.05         Advances by Master Servicer.

 

If any Servicer (other than Cenlar FSB) or the Servicing Administrator fails to
remit any Advance required to be funded under the applicable Servicing
Agreement, the Master Servicer shall itself fund, or shall cause the successor
Servicer or successor Servicing Administrator to fund, such Advance. If the
Master Servicer determines that an Advance is required, it shall on the Business
Day preceding the related Distribution Date immediately following such
Determination Date remit to the Securities Administrator from its own funds (or
funds advanced by the applicable Servicer or the Servicing Administrator) for
deposit in the Distribution Account immediately available funds in an amount
equal to such Advance. The Master Servicer, each Servicer (other than Cenlar
FSB) and the Servicing Administrator shall be entitled to be reimbursed for all
Advances funded by it. Notwithstanding anything to the contrary herein, in the
event the Master Servicer determines in its reasonable judgment that an Advance
is nonrecoverable, the Master Servicer shall be under no obligation to make such
Advance. If the Master Servicer determines that an Advance is nonrecoverable, it
shall, on or prior to the related Distribution Date, deliver an Officer’s
Certificate to the Trustee to such effect.

 

Section 5.06         Master Servicer Compensating Interest Payments.

 

The amount of the aggregate Master Servicing Fees payable to the Master Servicer
in respect of any Distribution Date shall be reduced (but not below zero) by the
amount of any Master Servicer Compensating Interest Payment for such
Distribution Date. Such amount shall not be treated as an Advance and shall not
be reimbursable to the Master Servicer.

 

ARTICLE VI

CONCERNING THE TRUSTEE AND THE SECURITIES ADMINISTRATOR; EVENTS OF DEFAULT

 

Section 6.01         Duties of Trustee and the Securities Administrator. 

 

(a)           The Trustee, except during the continuance of an Event of Default,
and the Securities Administrator each undertake to perform their respective
duties and only such duties as are specifically set forth in this
Agreement.  Any permissive right of the Trustee and the Securities Administrator
provided for in this Agreement shall not be construed as a duty of the Trustee
or the Securities Administrator, as the case may be. If an Event of Default has
occurred and has not otherwise been cured or waived, the Trustee shall exercise
such of the rights and powers vested in it by this Agreement and use the same
degree of care and skill in their exercise as a prudent Person would exercise or
use under the circumstances in the conduct of such Person’s own affairs.

 

(b)           Each of the Trustee and the Securities Administrator, upon receipt
of all resolutions, certificates, statements, opinions, reports, documents,
orders or other instruments furnished to the Trustee or the Securities
Administrator, as applicable, which are specifically required to be furnished
pursuant to

 

57

 

 

any provision of this Agreement, shall examine them to determine whether they
are in the form required by this Agreement; provided, however, that neither the
Trustee nor the Securities Administrator shall be responsible for the accuracy
or content of any such resolution, certificate, statement, opinion, report,
document, order or other instrument furnished to the Trustee or the Securities
Administrator pursuant to this Agreement and shall not be required to
recalculate or verify any numerical information furnished to the Trustee or the
Securities Administrator pursuant this Agreement.  Subject to the immediately
preceding sentence, if any such resolution, certificate, statement, opinion,
report, document, order or other instrument is found not to conform to the form
required by this Agreement in a material manner the Trustee or the Securities
Administrator, as applicable, shall take such action as it deems appropriate to
cause the instrument to be corrected, and if the instrument is not corrected to
the Trustee’s or the Securities Administrator’s satisfaction, the Trustee or the
Securities Administrator, as applicable, will provide notice thereof to the
Certificateholders and take such further action as directed by the
Certificateholders pursuant to Sections 6.02(d) and 6.02(f).

 

(c)           None of the Trustee, the Securities Administrator, the Paying
Agent or the Certificate Registrar shall have any liability arising out of or in
connection with this Agreement, except for its negligence or willful misconduct.
No provision of this Agreement shall be construed to relieve the Trustee, the
Securities Administrator, the Paying Agent or the Certificate Registrar from
liability for its own negligent action, its own negligent failure to act or its
own willful misconduct; provided, however, that:

 

(i)            The Trustee shall not be personally liable with respect to any
action taken, suffered or omitted to be taken by it in good faith in accordance
with the direction of Holders of Certificates as provided in Section 6.18
hereof;

 

(ii)           For all purposes under this Agreement, the Trustee shall not be
deemed to have notice of any Event of Default unless a Responsible Officer of
the Trustee has actual knowledge thereof or unless written notice of any event
which is in fact such a default is received by the Trustee at the Corporate
Trust Office of the Trustee, and such notice references the Holders of the
Certificates and this Agreement;

 

(iii)          For all purposes under this Agreement, except when the Master
Servicer is the Securities Administrator, the Securities Administrator shall not
be deemed to have notice of any Event of Default (other than resulting from a
failure by the Master Servicer to furnish information to the Securities
Administrator or payment on a Distribution Date when required to do so) unless a
Responsible Officer of the Securities Administrator has actual knowledge thereof
or unless written notice of any event which is in fact such a default is
received by the Securities Administrator at the at the address provided in
Section 11.07, and such notice references the Holders of the Certificates and
this Agreement;

 

(iv)          No provision of this Agreement shall require the Trustee or the
Securities Administrator (regardless of the capacity in which it is acting) to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it; and none of the provisions contained in this
Agreement shall in any event require the Trustee or the Securities Administrator
to perform, or be responsible for the manner of performance of, any of the
obligations of the Depositor, the Master Servicer or any other Person under this
Agreement, the Servicing Agreements or the Custodial Agreement; and

 

(v)           None of the Trustee, the Securities Administrator, the Paying
Agent or the Certificate Registrar shall be responsible for any act or omission
of the Master Servicer (other than, in the case of the Securities Administrator,
as provided in the next sentence), the Depositor, the Seller, the Servicers, the
Custodian or the Controlling Holder. If the Master Servicer is the Securities
Administrator, the Securities Administrator shall be responsible for any act or
omission of the Master Servicer.

 

(d)           The Trustee shall have no duty hereunder with respect to any
complaint, claim, demand, notice or other document it may receive or which may
be alleged to have been delivered to or served upon

 

58

 

 

it by the parties as a consequence of the assignment of any Mortgage Loan
hereunder; provided, however, that the Trustee shall promptly remit to the
applicable Servicer (with a copy to the Master Servicer) upon receipt any such
complaint, claim, demand, notice or other document (i) which is delivered to the
Corporate Trust Office of the Trustee, (ii) of which a Responsible Officer has
actual knowledge, and (iii) which contains information sufficient to permit the
Trustee to make a determination that the real property to which such document
relates is a Mortgaged Property.

 

(e)           None of the Trustee, the Securities Administrator or the Master
Servicer shall be personally liable with respect to any action taken, suffered
or omitted to be taken by it in good faith in accordance with the direction of
the Certificateholders of any Class holding Certificates which evidence, as to
such Class, Percentage Interests aggregating not less than 25% as to the time,
method and place of conducting any proceeding for any remedy available to the
Trustee, the Securities Administrator or the Master Servicer or exercising any
trust or power conferred upon the Trustee, the Securities Administrator or the
Master Servicer under this Agreement.

 

(f)            Neither the Trustee nor the Securities Administrator shall be
required to perform services under this Agreement, or to expend or risk its own
funds or otherwise incur financial liability for the performance of any of its
duties hereunder or the exercise of any of its rights or powers if there is
reasonable ground for believing that the timely payment of its fees and expenses
or the repayment of such funds or adequate indemnity against such risk or
liability is not reasonably assured to it, and none of the provisions contained
in this Agreement shall in any event require the Trustee or the Securities
Administrator to perform, or be responsible for the manner of performance of,
any of the obligations of the Master Servicer or any Servicer under this
Agreement or any Servicing Agreement except, with respect to the Master
Servicer, during such time, if any, as the Trustee shall be the successor to,
and be vested with the rights, duties, powers and privileges of, the Master
Servicer in accordance with the terms of this Agreement.

 

(g)           Except as otherwise provided herein, neither the Trustee nor the
Securities Administrator shall have any duty (A) to record, file, or deposit
this Agreement or any agreement referred to herein or any financing statement or
continuation statement evidencing a security interest, or to maintain any such
recording or filing or depositing or to undertake any rerecording, refiling or
redepositing of any thereof, (B) to procure or maintain any insurance, (C) to
pay or discharge any tax, assessment, or other governmental charge or penalty or
any lien or encumbrance of any kind owing with respect to, assessed or levied
against, any part of the Trust Fund other than from funds available in the
Distribution Account, or (D) to confirm or verify the contents of any reports or
certificates of the Master Servicer or any Servicer delivered to the Trustee or
the Securities Administrator pursuant to this Agreement or any Servicing
Agreement believed by the Trustee or the Securities Administrator, as
applicable, to be genuine and to have been signed or presented by the proper
party or parties.

 

(h)           None of the Trustee, the Securities Administrator, the Paying
Agent or the Certificate Registrar shall be liable in its individual capacity
for an error of judgment made in good faith by a Responsible Officer or other
officers of the Trustee, the Securities Administrator, the Paying Agent or the
Certificate Registrar, as applicable, unless it shall be proved that the
Trustee, the Securities Administrator, the Paying Agent or the Certificate
Registrar, as applicable, was negligent in ascertaining the pertinent facts.

 

(i)            Notwithstanding anything in this Agreement to the contrary, none
of the Trustee, the Securities Administrator, the Paying Agent or the
Certificate Registrar shall be liable for special, indirect or consequential
losses or damages of any kind whatsoever (including, but not limited to, lost
profits), even if the Trustee, the Securities Administrator, the Paying Agent or
the Certificate Registrar, as applicable, has been advised of the likelihood of
such loss or damage and regardless of the form of action.

 

(j)            Neither the Trustee nor the Securities Administrator (regardless
of the capacity in which it is acting) shall be responsible for the acts or
omissions of the other, it being understood that this Agreement shall not be
construed to render them agents of one another.

 

59

 

 

(k)           The duties and obligations of the Trustee, the Securities
Administrator, the Paying Agent and the Certificate Registrar shall be
determined solely by the express provisions of this Agreement, none of the
Trustee, the Securities Administrator, the Paying Agent or the Certificate
Registrar shall be liable except for the performance of its duties and
obligations as are specifically set forth in this Agreement, no implied
covenants or obligations shall be read into this Agreement against the Trustee,
the Securities Administrator, the Paying Agent or the Certificate Registrar and,
in the absence of bad faith on the part of the Trustee, the Securities
Administrator, the Paying Agent or the Certificate Registrar, the Trustee, the
Securities Administrator, the Paying Agent or the Certificate Registrar, as
applicable, may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any certificates or opinions
furnished to such party that conform to the requirements of this Agreement.

  

Section 6.02         Certain Matters Affecting the Trustee and the Securities
Administrator. 

 

Except as otherwise provided in Section 6.01:

 

(a)           Before taking or refraining from taking any actions hereunder,
each of the Trustee and the Securities Administrator may request, and may rely
and shall be protected in acting or refraining from acting upon, any resolution,
Officer’s Certificate, certificate of auditors or any other certificate,
statement, instrument, opinion, report, notice, request, consent, order,
approval, bond or other paper or document believed by it to be genuine and to
have been signed or presented by the proper party or parties;

 

(b)           Each of the Trustee and the Securities Administrator may consult
with counsel and any advice of its counsel or Opinion of Counsel shall be full
and complete authorization and protection in respect of any action taken or
suffered or omitted by it hereunder in good faith and in accordance with such
advice or Opinion of Counsel;

 

(c)           Neither the Trustee nor the Securities Administrator shall be
personally liable for any action taken, suffered or omitted by it in good faith
and reasonably believed by it to be authorized or within the discretion or
rights or powers conferred upon it by this Agreement;

 

(d)           Unless an Event of Default shall have occurred and be continuing,
the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, bond or other paper or
document (provided the same appears regular on its face), unless requested in
writing to do so by the Holders of at least a majority in Class Principal Amount
(or Percentage Interest) of each Class of Certificates or such other percentage
specified in Section 2.05 with respect to actions described in Section 2.05;
provided, however, that, if the payment within a reasonable time to the Trustee
of the costs, expenses or liabilities likely to be incurred by it in the making
of such investigation is, in the opinion of the Trustee, not reasonably assured
to the Trustee by the security afforded to it by the terms of this Agreement,
the Trustee may require reasonable indemnity against such expense or liability
or payment of such estimated expenses from the Certificateholders as a condition
to proceeding.  Except as otherwise provided in Section 2.05, the reasonable
expense thereof shall be paid by the party requesting such investigation and
shall not be paid by the Trust Fund; and, provided further, that in the case of
an alleged breach of an Originator's representations and warranties, the
provisions of Section 2.05 must be satisfied.

 

(e)           Each of the Trustee and the Securities Administrator may execute
any of the trusts or powers hereunder or perform any duties hereunder either
directly or by or through agents, custodians or attorneys, which agents,
custodians or attorneys shall have any and all of the rights, powers, duties and
obligations of the Trustee and the Securities Administrator conferred on them by
such appointment; provided that each of the Trustee and the Securities
Administrator shall continue to be responsible for its duties and obligations
hereunder to the extent provided herein; provided further that the Trustee shall
not be responsible for the duties and obligations of Wells Fargo Bank, N.A. in
its capacity as any of the

 

60

 

 

Custodian, the Paying Agent, the Authenticating Agent, the Securities
Administrator or the Certificate Registrar under this Agreement or the Custodial
Agreement, as applicable;

 

(f)           Neither the Trustee nor the Securities Administrator shall be
under any obligation to exercise any of the trusts or powers vested in it by
this Agreement, and the Trustee shall not be under any obligation to institute,
conduct or defend any litigation hereunder or in relation hereto, in each case
at the request, order or direction of any of the Certificateholders pursuant to
the provisions of this Agreement, unless such Certificateholders shall have
offered to the Trustee or the Securities Administrator, as applicable, security
or indemnity reasonably satisfactory to the Trustee or the Securities
Administrator against the costs, expenses and liabilities which may be incurred
therein or thereby;

 

(g)          The right of the Trustee and the Securities Administrator to
perform any discretionary act enumerated in this Agreement shall not be
construed as a duty, and neither the Trustee nor the Securities Administrator
shall be answerable for other than its negligence or willful misconduct in the
performance of such act;

 

(h)          Neither the Trustee nor the Securities Administrator shall be
required to give any bond or surety in respect of the execution of the Trust
Fund created hereby or the powers granted hereunder; and

 

(i)            Neither the Trustee nor the Securities Administrator shall have
any duty to conduct any affirmative investigation (including, but not limited
to, reviewing any reports delivered to the Trustee in connection with the review
of the Trustee Mortgage Files and the Trustee Credit Files) as to the occurrence
of any condition requiring the repurchase of any Mortgage Loan pursuant to this
Agreement, the Mortgage Loan Purchase and Sale Agreement, the Purchase
Agreements or the Servicing Agreements, as applicable, or the eligibility of any
Mortgage Loan for purposes of this Agreement including, without limitation,
whether any mortgage loan is a Qualified Substitute Mortgage Loan, except as set
forth in Section 2.05 with respect to the Trustee.

 

In the event either the Trustee or the Securities Administrator deems the nature
of any action required on its part to be unclear, the Trustee or the Securities
Administrator, as applicable, may require prior to such action that it be
provided by the Depositor with reasonable further written instructions.

 

Section 6.03         Trustee and Securities Administrator Not Liable for
Certificates.

 

The Trustee and the Securities Administrator make no representations as to the
validity or sufficiency of this Agreement, the Custodial Agreement, the Purchase
Agreements, the Servicing Agreements, the Mortgage Loan Purchase and Sale
Agreement or the Certificates (other than the certificate of authentication on
the Certificates) or of any Mortgage Loan or related document, save that the
Trustee and the Securities Administrator represent that, assuming due execution
and delivery by the other parties hereto, this Agreement has been duly
authorized, executed and delivered by it and constitutes its valid and binding
obligation, enforceable against it in accordance with its terms except that such
enforceability may be subject to (A) applicable bankruptcy and insolvency laws
and other similar laws affecting the enforcement of the rights of creditors
generally, and (B) general principles of equity regardless of whether such
enforcement is considered in a proceeding in equity or at law.  The recitals
contained herein and in the Certificates (other than the signature of the
Trustee on the Certificates and the acknowledgements of the Trustee contained in
Article II) shall not be taken as the statements of the Trustee and the Trustee
does not assume any responsibility for their correctness. Neither the Trustee
nor the Securities Administrator shall be accountable for the use or application
by the Depositor of any of the Certificates or of the proceeds of such
Certificates, or of funds paid to the Depositor in consideration of the sale of
the Mortgage Loans to the Trustee by the Depositor or for the use or application
of any funds deposited into the Distribution Account or any other fund or
account maintained with respect to the Certificates.  Neither the Trustee nor
the Securities Administrator shall be responsible for the legality or validity
of this Agreement or the validity, priority, perfection or sufficiency of the
security for the Certificates issued or intended to be issued
hereunder.  Neither the Trustee nor the Securities Administrator shall have any
responsibility for filing any

 

61

 

 

financing or continuation statement in any public office at any time or to
otherwise perfect or maintain the perfection of any security interest or lien
granted to it hereunder or to record this Agreement.

 

Section 6.04         Trustee and Securities Administrator May Own Certificates. 

 

Each of the Trustee and the Securities Administrator (and any Affiliate or agent
of either of them) in its individual or any other capacity may become the owner
or pledgee of Certificates and may transact banking and trust business with the
other parties hereto and their Affiliates with the same rights it would have if
it were not Trustee, Securities Administrator or such Affiliate or agent, as
applicable.

 

Section 6.05         Eligibility Requirements for Trustee and Securities
Administrator. 

 

The Trustee hereunder shall at all times (i) be an institution insured by the
FDIC, (ii) be a corporation or national banking association, organized and doing
business under the laws of any State or the United States of America, authorized
under such laws to exercise corporate trust powers, having a combined capital
and surplus of not less than $50,000,000 and subject to supervision or
examination by federal or state authority and (iii) not be an Affiliate of the
Master Servicer, any Servicer or the Servicing Administrator.  If such
corporation or national banking association publishes reports of condition at
least annually, pursuant to law or to the requirements of the aforesaid
supervising or examining authority, then, for the purposes of this Section, the
combined capital and surplus of such corporation or national banking association
shall be deemed to be its combined capital and surplus as set forth in its most
recent report of condition so published.  In case at any time the Trustee shall
cease to be eligible in accordance with provisions of this Section, the Trustee
shall resign immediately in the manner and with the effect specified in Section
6.06.

 

The Securities Administrator hereunder shall at all times (i) be an institution
authorized to exercise corporate trust powers under the laws of its jurisdiction
of organization, (ii) be rated at least “A/F1” by Fitch and at least “A2/P-1” by
Moody’s, or if not rated by Fitch or Moody’s, the equivalent rating by KBRA or
S&P, and (iii) not be the Depositor, an Affiliate of the Depositor or, other
than in the case of the initial Securities Administrator, the originator or
servicer of any of the Mortgage Loans.

     

Section 6.06         Resignation and Removal of Trustee and the Securities
Administrator. 

 

(a)           Each of the Trustee and the Securities Administrator may at any
time resign and be discharged from the trust hereby created by giving 60 days’
written notice thereof to the Trustee or the Securities Administrator, as
applicable, the Depositor and the Master Servicer.  Upon receiving such notice
of resignation, the Depositor will promptly appoint a successor trustee or a
successor securities administrator, as applicable, by written instrument, one
copy of which instrument shall be delivered to the resigning Trustee or
resigning Securities Administrator, as applicable, one copy to the successor
trustee or successor securities administrator, as applicable, and one copy to
the Master Servicer.  If no successor trustee or successor securities
administrator shall have been so appointed and shall have accepted appointment
within 30 days after the giving of such notice of resignation, the resigning
Trustee or resigning Securities Administrator, as applicable, may petition any
court of competent jurisdiction for the appointment of a successor trustee or
successor securities administrator, as applicable.  In the case of any such
resignation by the Securities Administrator, if no successor securities
administrator shall have been appointed and shall have accepted appointment
within 60 days after the Securities Administrator ceases to be the Securities
Administrator pursuant to this Section 6.06, then the Trustee shall perform the
duties of the Securities Administrator pursuant to this Agreement and shall be
entitled to the fees of the Securities Administrator for so long as the Trustee
performs such duties; provided, however, that the Trustee may engage a qualified
entity to perform the duties of the Securities Administrator under
Sections 6.21, 6.22, 6.23, 6.24 and 11.16 of this Agreement. The successor
trustee shall notify each Rating Agency through the Rule 17g-5 Information
Provider, the Servicers, the Servicing Administrator and the Master Servicer of
any change of Trustee and the successor securities administrator shall notify
each Rating Agency through the

 

62

 

 

Rule 17g-5 Information Provider, the Servicers, the Servicing Administrator and
the Master Servicer of any change of Securities Administrator.

 

(b)           If at any time any of the following events shall occur: (i) the
Trustee or the Securities Administrator ceases to be eligible in accordance with
the provisions of Section 6.05 and fails to resign after written request
therefor by the Depositor, (ii) the Securities Administrator fails to perform
its obligations pursuant to Section 5.02 to make distributions to
Certificateholders, which failure continues unremedied for a period of one
Business Day after the date upon which written notice of such failure shall have
been given to the Securities Administrator by the Trustee or the Depositor,
(iii) the Securities Administrator fails to provide a Back-up Certificate,
Assessment of Compliance or an Accountant’s Attestation required under Sections
6.21, 6.23 and 6.24, respectively, by March 15 of each year in which Exchange
Act reports are required, (iv) the Trustee or the Securities Administrator
becomes incapable of acting, or is adjudged a bankrupt or insolvent, or a
receiver of the Trustee or the Securities Administrator of its property is
appointed, or any public officer takes charge or control of the Trustee or the
Securities Administrator or of the property or affairs of either for the purpose
of rehabilitation, conservation or liquidation, (v) a tax is imposed or
threatened with respect to the Trust Fund by any state in which the Trustee or
the Trust Fund held by the Trustee is located, or (vi) the continued use of the
Trustee or the Securities Administrator would result in a downgrading of the
rating by a Rating Agency of any Class of Certificates with a rating; then, in
each such case, the Depositor shall remove the Trustee or the Securities
Administrator, as applicable, and the Depositor shall appoint a successor
trustee or successor securities administrator, as applicable, by written
instrument, one copy of which instrument shall be delivered to the Trustee or
Securities Administrator so removed, one copy to the successor trustee or
successor securities administrator, as applicable, and one copy to the Master
Servicer. If the same Person is acting as both the Securities Administrator and
the Master Servicer, then the Depositor shall direct the Trustee to remove the
Master Servicer in accordance with the provisions of Section 6.14, and the
Trustee promptly upon such direction shall remove the Master Servicer in
accordance therewith.

 

(c)           The Holders of more than 50% of the Class Principal Amount (or
Percentage Interest) of each Class of Certificates may at any time upon 30 days’
written notice to the Trustee or the Securities Administrator, as applicable,
and to the Depositor remove the Trustee or the Securities Administrator, as
applicable, by such written instrument, signed by such Holders or their
attorney-in-fact duly authorized, one copy of which instrument shall be
delivered to the Depositor, one copy to the Trustee or Securities Administrator,
as applicable, and one copy to the Master Servicer. The Depositor shall
thereupon appoint a successor trustee or successor securities administrator, as
applicable, in accordance with this Section.

 

(d)           Any resignation or removal of the Trustee or the Securities
Administrator, as applicable, and appointment of a successor trustee or
successor securities administrator pursuant to any of the provisions of this
Section shall only become effective upon acceptance of appointment by the
successor trustee or the successor securities administrator, as applicable, as
provided in Section 6.07.

 

Section 6.07         Successor Trustee and Successor Securities Administrator. 

 

(a)           Any successor trustee or successor securities administrator
appointed as provided in Section 6.06 shall execute, acknowledge and deliver to
the Depositor and to its predecessor trustee or predecessor securities
administrator, as applicable, an instrument accepting such appointment
hereunder, and thereupon the resignation or removal of the predecessor trustee
or predecessor securities administrator, as applicable, shall become effective
and such successor trustee or successor securities administrator, as applicable,
without any further act, deed or conveyance, shall become fully vested with all
the rights, powers, duties and obligations of its predecessor hereunder, with
like effect as if originally named as trustee or securities administrator, as
applicable, herein.  The predecessor trustee shall deliver to the successor
trustee (or assign to the Trustee its interest under the Custodial Agreement, to
the extent permitted thereunder), all Trustee Mortgage Files and Trustee Credit
Files and documents and statements related to each Trustee Mortgage File and
Trustee Credit File held by it hereunder, the predecessor trustee shall duly
assign, transfer, deliver and pay over to the successor trustee the entire Trust
Fund, together with all necessary instruments of transfer and assignment or
other documents properly executed necessary to

 

63

 

 

effect such transfer and the predecessor trustee or the predecessor securities
administrator, as applicable, shall deliver such of the records or copies
thereof maintained by the predecessor trustee or predecessor securities
administrator, as applicable, in the administration hereof as may be requested
by the successor trustee and shall thereupon be discharged from all duties and
responsibilities under this Agreement.  In addition, the Depositor and the
predecessor trustee or predecessor securities administrator, as applicable,
shall execute and deliver such other instruments and do such other things as may
reasonably be required to more fully and certainly vest and confirm in the
successor trustee or successor securities administrator, as applicable, all such
rights, powers, duties and obligations. The predecessor securities administrator
shall also deliver to the Depositor the Back-up Certificate with respect to the
portion of the calendar year in which the predecessor securities administrator
acted as Securities Administrator hereunder.

 

(b)           No successor trustee or successor securities administrator shall
accept appointment as provided in this Section unless at the time of such
appointment such successor trustee or successor securities administrator, as
applicable, shall be eligible under the provisions of Section 6.05.

 

(c)           Upon acceptance of appointment by a successor trustee or successor
securities administrator, as applicable, as provided in this Section 6.07, the
predecessor trustee or predecessor securities administrator, as applicable,
shall mail notice of the succession of such trustee or securities administrator,
as applicable, hereunder to all Holders of Certificates at their addresses as
shown in the Certificate Register and to each Rating Agency through the Rule
17g-5 Information Provider.  The expenses of such mailing shall be borne by the
the predecessor trustee or predecessor securities administrator, as applicable;
provided, if such party has been removed without cause, such expenses will be
borne by the Trust Fund.

 

Section 6.08         Merger or Consolidation of Trustee or Securities
Administrator. 

 

Any Person into which the Trustee or Securities Administrator may be merged or
with which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Trustee or Securities Administrator
shall be a party, or any Persons succeeding to the corporate trust business of
the Trustee or Securities Administrator, shall be the successor to the Trustee
or Securities Administrator hereunder, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding, provided that such Person shall be
eligible under the applicable provisions of Section 6.05.

 

Section 6.09         Appointment of Co-Trustee, Separate Trustee or Custodian. 

 

(a)           Notwithstanding any other provisions hereof, at any time, the
Trustee, the Depositor or the Certificateholders evidencing more than 50% of the
Class Principal Amount (or Percentage Interest) of every Class of
Certificates shall have the power from time to time to appoint one or more
Persons, approved by the Trustee, to act either as co-trustees jointly with the
Trustee, or as separate trustees, or as custodians, for the purpose of holding
title to, foreclosing or otherwise taking action with respect to any Mortgage
Loan outside the state where the Trustee has its principal place of business
where such separate trustee or co-trustee is necessary or advisable (or the
Trustee has been advised by the Master Servicer that such separate trustee or
co-trustee is necessary or advisable) under the laws of any state in which a
property securing a Mortgage Loan is located or for the purpose of otherwise
conforming to any legal requirement, restriction or condition in any state in
which a property securing a Mortgage Loan is located or in any state in which
any portion of the Trust Fund is located.  The separate trustees, co-trustees,
or custodians so appointed shall be trustees or custodians for the benefit of
all the Certificateholders and shall have such powers, rights and remedies as
shall be specified in the instrument of appointment; provided, however, that no
such appointment shall, or shall be deemed to, constitute the appointee an agent
of the Trustee.  The obligation of the Master Servicer to make Advances pursuant
to Section 5.05 hereof shall not be affected or assigned by the appointment of a
co-trustee.

 

64

 

 

(b)           Every separate trustee, co-trustee, and custodian shall, to the
extent permitted by law, be appointed and act subject to the following
provisions and conditions:

 

(i)            all powers, duties, obligations and rights conferred upon the
Trustee in respect of the receipt, custody and payment of moneys shall be
exercised solely by the Trustee;

 

(ii)           all other rights, powers, duties and obligations conferred or
imposed upon the Trustee shall be conferred or imposed upon and exercised or
performed by the Trustee and such separate trustee, co-trustee, or custodian
jointly, except to the extent that under any law of any jurisdiction in which
any particular act or acts are to be performed the Trustee shall be incompetent
or unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations, including the holding of title to the Trust Fund or any
portion thereof in any such jurisdiction, shall be exercised and performed by
such separate trustee, co-trustee, or custodian;

 

(iii)           no trustee or custodian hereunder shall be personally liable by
reason of any act or omission of any other trustee or custodian hereunder; and

 

(iv)          the Trustee may at any time, by an instrument in writing executed
by it, with the concurrence of the Depositor, accept the resignation of or
remove any separate trustee, co-trustee or custodian, so appointed by it or
them, if such resignation or removal does not violate the other terms of this
Agreement.

 

(c)           Any notice, request or other writing given to the Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them.  Every instrument appointing any
separate trustee, co-trustee or custodian shall refer to this Agreement and the
conditions of this Article VI.  Each separate trustee and co-trustee, upon its
acceptance of the trusts conferred, shall be vested with the estates or property
specified in its instrument of appointment, either jointly with the Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Trustee.  Every such instrument shall be filed with the Trustee and a copy given
to the Master Servicer.

 

(d)           Any separate trustee, co-trustee or custodian may, at any time,
constitute the Trustee, its agent or attorney-in-fact with full power and
authority, to the extent not prohibited by law, to do any lawful act under or in
respect of this Agreement on its behalf and in its name.  If any separate
trustee, co-trustee or custodian shall die, become incapable of acting, resign
or be removed, all of its estates, properties, rights, remedies and trusts shall
vest in and be exercised by the Trustee, to the extent permitted by law, without
the appointment of a new or successor trustee.

 

(e)           No separate trustee, co-trustee or custodian hereunder shall be
required to meet the terms of eligibility as a successor trustee under Section
6.05 hereunder and no notice to the Certificateholders of the appointment shall
be required under Section 6.07 hereof.

 

(f)            The Trustee agrees to instruct the co-trustees, if any, to the
extent necessary to fulfill the Trustee’s obligations hereunder.

 

(g)           The Trust Fund shall pay the reasonable compensation of the
co-trustees (which compensation shall not reduce any compensation payable to the
Trustee).

 

Section 6.10         Authenticating Agents. 

 

(a)           The Trustee may appoint one or more Authenticating Agents which
shall be authorized to act on behalf of the Trustee in authenticating
Certificates.  The Trustee hereby appoints the Securities Administrator as
initial Authenticating Agent, and the Securities Administrator hereby accepts
such

 

65

 

 

appointment.  Wherever reference is made in this Agreement to the authentication
of Certificates by the Trustee or the Trustee’s certificate of authentication,
such reference shall be deemed to include authentication on behalf of the
Trustee by an Authenticating Agent and a certificate of authentication executed
on behalf of the Trustee by an Authenticating Agent.  Each Authenticating Agent
must be a national banking association or a corporation organized and doing
business under the laws of the United States of America or of any state, having
a combined capital and surplus of at least $15,000,000, authorized under such
laws to exercise corporate trust powers and subject to supervision or
examination by federal or state authorities.

 

(b)           Any Person into which any Authenticating Agent may be merged or
converted or with which it may be consolidated, or any Person resulting from any
merger, conversion or consolidation to which any Authenticating Agent shall be a
party, or any Person succeeding to the corporate agency business of any
Authenticating Agent, shall continue to be the Authenticating Agent without the
execution or filing of any paper or any further act on the part of the Trustee
or the Authenticating Agent.

 

(c)           Any Authenticating Agent may at any time resign by giving at least
30 days’ advance written notice of resignation to the Trustee and the
Depositor.  The Trustee may at any time terminate the agency of any
Authenticating Agent by giving written notice of termination to such
Authenticating Agent and the Depositor.  Upon receiving a notice of resignation
or upon such a termination, or in case at any time any Authenticating Agent
shall cease to be eligible in accordance with the provisions of this Section
6.10, the Trustee may appoint a successor authenticating agent, shall give
written notice of such appointment to the Depositor and shall mail notice of
such appointment to all Holders of Certificates.  Any successor authenticating
agent upon acceptance of its appointment hereunder shall become vested with all
the rights, powers, duties and responsibilities of its predecessor hereunder,
with like effect as if originally named as Authenticating Agent.  No successor
authenticating agent shall be appointed unless eligible under the provisions of
this Section 6.10.  No Authenticating Agent shall have responsibility or
liability for any action taken by it as such at the direction of the Trustee or
in accordance with the provisions of this Agreement.

 

Section 6.11         Indemnification of the Trustee, the Securities
Administrator and the Master Servicer. 

 

Subject to the limitations described in clause (C) of the definition of
Available Distribution Amount, Christiana Trust, a division of Wilmington
Savings Fund Society, FSB, both in its individual capacity and in its capacity
as Trustee hereunder, and Wells Fargo Bank, N.A., both in its individual
capacity and in its capacities as Securities Administrator, Certificate
Registrar, Paying Agent, Authenticating Agent and Master Servicer hereunder, and
each of their respective directors, officers, employees and agents shall be
indemnified and held harmless by, and entitled to reimbursement from, the Trust
Fund for any claim, loss, liability, damage, cost or expense, including without
limitation any reasonable legal fees and expenses and any extraordinary or
unanticipated expense, incurred or expended (without negligence or willful
misconduct on its or their part) in connection with, (a) investigating,
preparing for, defending itself or themselves against, or prosecuting for itself
or themselves or for the sake of the Trust Fund any legal proceeding, whether
pending or threatened, that is related directly or indirectly in any way to the
Trust Fund, this Agreement, the Purchase Agreements, the Servicing Agreements,
the Mortgage Loan Purchase and Sale Agreement, the Custodial Agreement, the
Mortgage Loans or other assets of the Trust Fund, or the Certificates (including
without limitation the initial offering, any secondary trading and any transfer
and exchange of the Certificates), (b) the acceptance or administration of the
trusts created hereunder, (c) the performance or exercise or the lack of
performance or exercise of any or all of its or their powers, duties, rights,
responsibilities, or privileges hereunder, including without limitation
(i) complying with any new or updated laws or regulations directly related to
the performance by the Trustee, the Securities Administrator, the Certificate
Registrar, the Paying Agent, the Authenticating Agent or the Master Servicer as
applicable, of its obligations under this Agreement and (ii) addressing any
bankruptcy in any way related to or affecting this Agreement, the Purchase
Agreements, the Servicing Agreements, the Custodial Agreement, the Mortgage Loan
Purchase and Sale Agreement or any party to such agreements, including, as
applicable, all costs incurred in connection with the use of default specialists

 

66

 

 

within or outside Christiana Trust, a division of Wilmington Savings Fund
Society, FSB (in the case of Christiana Trust, a division of Wilmington Savings
Fund Society, FSB personnel, such costs to be calculated using standard market
rates), in the case of the Trustee, or Wells Fargo Bank, N.A. (in the case of
Wells Fargo Bank, N.A. personnel, such costs to be calculated using standard
market rates), in the case of the Master Servicer and the Securities
Administrator. As of the Startup Day, no such indemnifications or expense
reimbursements are expected to be paid from the Trust Fund and it is intended
that if such payments are ever made that they be characterized for purposes of
the REMIC Provisions as "unanticipated expenses" within the meaning of Treasury
Regulation Section 1.860G-1(b)(3)(ii).

 

In connection with any claim as to which indemnification is to be sought
hereunder:

 

(i)            the Trustee, the Securities Administrator, the Certificate
Registrar, the Paying Agent, the Authenticating Agent or the Master Servicer as
applicable, shall give the Depositor written notice thereof promptly after the
Trustee, the Securities Administrator, the Certificate Registrar, the Paying
Agent, the Authenticating Agent or the Master Servicer as applicable, shall have
knowledge thereof; provided that failure of the Trustee, the Securities
Administrator, the Certificate Registrar, the Paying Agent, the Authenticating
Agent or the Master Servicer, as applicable, to provide such written notice
shall not relieve the Trust Fund of the obligation to indemnify the Trustee, the
Securities Administrator, the Certificate Registrar, the Paying Agent, the
Authenticating Agent or the Master Servicer as applicable, under this Section
6.11;

 

(ii)           while maintaining control over its own defense, the Trustee, the
Securities Administrator, the Certificate Registrar, the Paying Agent, the
Authenticating Agent or the Master Servicer as applicable, shall cooperate and
consult fully with the Depositor in preparing such defense; and

 

(iii)          notwithstanding anything to the contrary in this Section 6.11,
the Trust Fund shall not be liable for settlement of any such claim by the
Trustee, the Securities Administrator, the Certificate Registrar, the Paying
Agent, the Authenticating Agent or the Master Servicer, as applicable, entered
into without the prior consent of the Depositor, which consent shall not be
unreasonably withheld.

 

The indemnification obligations set forth in this Section shall survive the
discharge of this Agreement and the termination or resignation of the Trustee,
the Securities Administrator, the Certificate Registrar, the Paying Agent, the
Authenticating Agent or the Master Servicer, as applicable.

 

Section 6.12         Fees and Expenses of the Securities Administrator, the
Certificate Registrar, the Paying Agent, Authenticating Agent, the Trustee and
the Custodian. 

 

(a)           Compensation for the services of the Securities Administrator, the
Certificate Registrar, the Paying Agent and the Authenticating Agent hereunder
shall be paid from the Master Servicing Fee. The Securities Administrator shall
be entitled to all disbursements and advancements incurred or made by the
Securities Administrator in accordance with this Agreement (including fees and
expenses of its counsel and all persons not regularly in its employment), except
any such expenses arising from its negligence, bad faith or willful misconduct.
Wells Fargo Bank, N.A. shall act as Securities Administrator for so long as it
is Master Servicer under this Agreement.

 

(b)           As compensation for its services hereunder, the Trustee shall be
entitled to receive a Trustee fee equal to $3,500 per annum, which shall be paid
by the Master Servicer pursuant to a separate agreement between the Trustee and
the Master Servicer. Each successor master servicer and each successor trustee
hereby agree to be bound by the terms of such agreement. Any costs and expenses
incurred by the Trustee shall be reimbursed in accordance with Section 6.11.

 

67

 

 

(c)           The Master Servicer shall pay, from the Master Servicing Fee, the
fees and expenses of the Custodian as specified in the Custodial Agreement, and
if the Custodial Agreement is terminated, the Master Servicer shall pay such
fees and expenses of any successor custodian pursuant to a new custodial
agreement to be entered into among the Depositor, the Seller, the Trustee, the
successor custodian and the Master Servicer.

 

Section 6.13         Collection of Monies. 

 

Except as otherwise expressly provided in this Agreement, the Trustee and the
Securities Administrator may demand payment or delivery of, and shall receive
and collect, all money and other property payable to or receivable by it
pursuant to this Agreement.  The Trustee or the Securities Administrator, as
applicable, shall hold all such money and property received by it as part of the
Trust Fund and shall distribute it as provided in this Agreement.

 

Section 6.14         Events of Default; Trustee to Act; Appointment of
Successor. 

 

(a)           The occurrence of any one or more of the following events shall
constitute an “Event of Default”:

 

(i)            Any failure by the Master Servicer to furnish the Securities
Administrator the Mortgage Loan data sufficient to prepare the reports described
in Section 4.02 which continues unremedied for a period of one Business Day
after the date upon which written notice of such failure shall have been given
to the Master Servicer by the Trustee or the Securities Administrator or to the
Master Servicer, the Securities Administrator and the Trustee by the Holders of
not less than 25% of the Class Principal Amount (or Class Notional Amount) of
each Class of Certificates affected thereby;

 

(ii)           Any failure on the part of the Master Servicer duly to observe or
perform in any material respect any other of the covenants or agreements (other
than those referred to in (vii) and (viii) below) on the part of the Master
Servicer contained in this Agreement which continues unremedied for a period of
30 days after the date on which written notice of such failure, requiring the
same to be remedied, shall have been given to the Master Servicer by the Trustee
or the Securities Administrator, or to the Master Servicer, the Securities
Administrator and the Trustee by the Holders of more than 50% of the Aggregate
Voting Interests of the Certificates (or in the case of a breach of its
obligation to provide an Item 1123 Certificate, an Assessment of Compliance or
an Accountant’s Attestation pursuant to Sections 6.22, 6.23 and 6.24,
immediately without a cure period);

 

(iii)          A decree or order of a court or agency or supervisory authority
having jurisdiction for the appointment of a conservator or receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against the Master Servicer, and such decree or
order shall have remained in force undischarged or unstayed for a period of
60 days or a Rating Agency reduces or withdraws or threatens to reduce or
withdraw the rating of the Certificates because of the financial condition or
loan servicing capability of such Master Servicer;

 

(iv)          The Master Servicer shall consent to the appointment of a
conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshalling of assets and liabilities, voluntary liquidation or similar
proceedings of or relating to the Master Servicer or of or relating to all or
substantially all of its property;

 

(v)           The Master Servicer shall admit in writing its inability to pay
its debts generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors or voluntarily suspend payment of its obligations;

 

(vi)          The Master Servicer shall be dissolved, or shall dispose of all or
substantially all of its assets, or consolidate with or merge into another
entity or shall permit another entity to consolidate or

 

68

 

 

merge into it, such that the resulting entity does not meet the criteria for a
successor servicer as specified in Section 9.05 hereof;

 

(vii)       If a representation or warranty set forth in Section 9.03 hereof
shall prove to be incorrect as of the time made in any respect that materially
and adversely affects the interests of the Certificateholders, and the
circumstance or condition in respect of which such representation or warranty
was incorrect shall not have been eliminated or cured within 30 days after the
date on which written notice of such incorrect representation or warranty shall
have been given to the Master Servicer by the Trustee or the Securities
Administrator, or to the Master Servicer, the Securities Administrator and the
Trustee by the Holders of more than 50% of the Aggregate Voting Interests of the
Certificates;

 

(viii)      A sale or pledge of any of the rights of the Master Servicer
hereunder or an assignment of this Agreement by the Master Servicer or a
delegation of the rights or duties of the Master Servicer hereunder shall have
occurred in any manner not otherwise permitted hereunder and without the prior
written consent of the Trustee and Certificateholders holding more than 50% of
the Aggregate Voting Interests of the Certificates;

 

(ix)         The purchase or holding of any Certificates by the Master Servicer
or any master servicer transferee that is an insured depository institution (as
such term is defined in the Federal Deposit Insurance Act) such that the Master
Servicer or such master servicer transferee is required to consolidate any
assets of the issuing entity on its financial statements under U.S. generally
accepted accounting principles;

 

(x)          Any failure of the Master Servicer to make any Advances when such
Advances are due, which failure continues unremedied for a period of one
Business Day.

 

If an Event of Default described in clauses (i) through (ix) of this Section
shall occur, then, in each and every case, subject to applicable law, so long as
any such Event of Default shall not have been remedied within any period of time
as prescribed by this Section, the Trustee, by notice in writing to the Master
Servicer may, and, if so directed in writing by Certificateholders evidencing
either (i) more than 50% of the Class Principal Amount (or Class Notional
Amount) of each Class of Certificates, or (ii) 50% of the aggregate Class
Principal Amount of the Subordinate Certificates, or upon the occurrence of an
Event of Default described in clause (x) of this Section, shall, terminate all
of the rights and obligations of the Master Servicer hereunder and in and to the
Mortgage Loans and the proceeds thereof; provided, however, that in the case of
the preceding clause (ii), the Trustee shall provide written notice to all of
the Certificateholders within two Business Days of receiving such direction and
shall not terminate the Master Servicer if, within 30 days of sending such
written notice, the Trustee has received contrary instructions from
Certificateholders evidencing more than 50% of the Aggregate Voting Interests of
the Certificateholders. On or after the receipt by the Master Servicer of such
written notice, all authority and power of the Master Servicer, and only in its
capacity as Master Servicer under this Agreement, whether with respect to the
Mortgage Loans or otherwise, shall pass to and be vested in the Trustee; and the
Trustee is hereby authorized and empowered to execute and deliver, on behalf of
the defaulting Master Servicer as attorney-in-fact or otherwise, any and all
documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement or assignment of
the Mortgage Loans and related documents or otherwise. The defaulting Master
Servicer agrees to cooperate with the Trustee and the Securities Administrator
in effecting the termination of the defaulting Master Servicer’s
responsibilities and rights hereunder as Master Servicer including, without
limitation, notifying Servicers of the assignment of the master servicing
function and providing the Trustee or its designee all documents and records in
electronic or other form reasonably requested by it to enable the Trustee or its
designee to assume the defaulting Master Servicer’s functions hereunder and the
transfer to the Trustee for administration by it of all amounts which shall at
the time be or should have been deposited by the defaulting Master Servicer in
the Distribution Account and any other account or fund maintained with respect
to the Certificates or thereafter received with respect to the Mortgage Loans.
The Master Servicer being terminated pursuant to this Section 6.14 shall bear
all costs of a master servicing transfer, including but not limited to those of
the Trustee or Securities Administrator reasonably allocable to specific
employees and overhead, legal fees and expenses, accounting and financial
consulting fees and expenses, and costs of amending this Agreement, if
necessary.

 

69

 

 

If the same Person is acting as both the Securities Administrator and the Master
Servicer, then the Trustee shall direct the Depositor to remove the Securities
Administrator in accordance with the provisions of Section 6.06(b), and the
Depositor promptly upon such direction shall remove the Securities Administrator
in accordance therewith.

 

Notwithstanding the termination of its activities as Master Servicer, each
terminated Master Servicer shall continue to be entitled to reimbursement under
this Agreement to the extent such reimbursement relates to the period prior to
such Master Servicer’s termination. The successor master servicer shall not be
required to purchase or reimburse the terminated Master Servicer's Advance
receivables. For the avoidance of doubt, to the extent that the terminated
Master Servicer and a successor master servicer have each made Advances in
respect of the same Mortgage Loan, recovered amounts shall be used to reimburse
the terminated Master Servicer and a successor master servicer in the order in
which such Advances were made.

     

When a Responsible Officer of the Trustee has actual knowledge of the occurrence
of an Event of Default, the Trustee shall promptly notify the Securities
Administrator and each Rating Agency through the Rule 17g-5 Information Provider
of the nature and extent of such Event of Default. The Trustee or the Securities
Administrator shall promptly give written notice to the Master Servicer upon the
Master Servicer’s failure to fund Advances as required under this Agreement.

     

(b)          On and after the time the Master Servicer receives a notice of
termination from the Trustee pursuant to Section 6.14(a) or the Trustee receives
the written resignation of the Master Servicer pursuant to Section 9.06, the
Trustee, unless, in either case, another master servicer shall have been
appointed by the Trustee, shall be the successor in all respects to the Master
Servicer in its capacity as such under this Agreement and with respect to the
transactions set forth or provided for herein and shall have all the rights and
powers and be subject to all the responsibilities, duties and liabilities
relating thereto and arising thereafter placed on the Master Servicer hereunder,
including the obligation to make Advances in accordance with Section 5.04;
provided, however, that any failure to perform such duties or responsibilities
caused by the Master Servicer’s failure to provide information required by this
Agreement shall not be considered a default by the Trustee hereunder. The
Trustee shall have no responsibility for any act or omission of the Master
Servicer other than any act or omission performed by the Trustee in its capacity
as a successor master servicer. In addition, the Trustee shall have no liability
relating to the representations and warranties of the Master Servicer set forth
in Section 9.03. In the Trustee’s capacity as successor master servicer, the
Trustee shall have the same limitations on liability herein granted to the
Master Servicer. As compensation for acting as successor master servicer
hereunder, the Trustee shall be entitled to receive all compensation payable to
the Master Servicer under this Agreement, including the Master Servicing Fee,
subject to Section 6.14(d).

 

(c)          Notwithstanding the above, the Trustee may, if it shall be
unwilling to continue to so act, or shall, if it is unable to so act, petition a
court of competent jurisdiction to appoint, or appoint on its own behalf any
established housing and home finance institution servicer, master servicer,
servicing or mortgage servicing institution having a net worth of not less than
$15,000,000, which is a Fannie Mae or Freddie Mac-approved master servicer, and
meeting such other standards for a successor master servicer as are set forth in
this Agreement, as the successor to such Master Servicer in the assumption of
all of the responsibilities, duties and liabilities of a master servicer, like
the Master Servicer. Any entity designated by the Trustee as a successor master
servicer may be an Affiliate of the Trustee; provided, however, that, unless
such Affiliate meets the net worth requirements and other standards set forth
herein for a successor master servicer, the Trustee, in its individual capacity,
shall agree, at the time of such designation, to be and remain liable to the
Trust Fund for such Affiliate’s actions and omissions in performing its duties
hereunder.

 

The Trustee and such successor shall take such actions, consistent with this
Agreement, as shall be necessary to effectuate any such succession and may make
other arrangements with respect to the master servicing to be conducted
hereunder which are not inconsistent herewith. The Master Servicer shall
cooperate with the Trustee and any successor master servicer in effecting the
termination of the Master Servicer’s responsibilities and rights hereunder
including, without limitation, notifying Mortgagors of the

 

70

 

 

assignment of the master servicing functions and providing the Trustee and
successor master servicer, as applicable, all documents and records in
electronic or other form reasonably requested by it to enable it to assume the
Master Servicer’s functions hereunder and transferring to the Trustee or such
successor master servicer, as applicable, all amounts which shall at the time be
or which should have been deposited by the Master Servicer in the Distribution
Account and any other account or fund maintained with respect to the
Certificates or thereafter be received with respect to the Mortgage Loans.
Neither the Trustee nor any other successor master servicer shall be deemed to
be in default hereunder by reason of any failure to make, or any delay in
making, any distribution hereunder or any portion thereof caused by (i) the
failure of the predecessor master servicer to deliver, or any delay in
delivering, cash, documents or records to it, (ii) the failure of the
predecessor master servicer to cooperate as required by this Agreement,
(iii) the failure of the predecessor master servicer to deliver the Mortgage
Loan data to the Securities Administrator as required by this Agreement or
(iv) restrictions imposed by any regulatory authority having jurisdiction over
the predecessor master servicer. No successor master servicer (other than the
Trustee, with respect to the failure of the Trustee to cooperate as set forth in
subclause (ii) below) shall be deemed to be in default hereunder by reason of
any failure to make, or any delay in making, any distribution hereunder or any
portion thereof caused by (i) the failure of the Securities Administrator to
deliver, or any delay in delivering cash, documents or records to it related to
such distribution, or (ii) the failure of Trustee or the Securities
Administrator to cooperate as required by this Agreement.

 

Any successor master servicer shall execute and deliver to the Depositor, the
Seller and the predecessor master servicer the certification required pursuant
to the first sentence of Section 6.20(e).

 

(d)          In connection with such appointment and assumption of a successor
master servicer, the Trustee may make such arrangements for the compensation of
such successor out of payments on Mortgage Loans as it and such successor shall
agree; provided, however, that no such compensation shall be in excess of that
permitted to the Master Servicer hereunder. 

 

(e)          To the extent that the costs and expenses incurred by the Trustee
in connection with any alleged or actual default by the Master Servicer, the
termination of the Master Servicer, any appointment of a successor master
servicer and/or any transfer and assumption of master servicing by the Trustee
or any successor master servicer (including, without limitation, (i) all legal
costs and expenses and all due diligence costs and expenses associated with the
investigation of any alleged or actual default by the Master Servicer, the
evaluation of the potential termination and/or the actual termination of the
Master Servicer and the appointment of a successor master servicer and (ii) all
Master Servicing Transfer Costs) are not fully and timely reimbursed by the
terminated master servicer, then (a) the successor master servicer shall deduct
such amounts from any amounts that it otherwise would have paid to the
predecessor master servicer in reimbursement of outstanding Advances, and the
successor master servicer shall reimburse itself and the Trustee for any
unreimbursed costs and expenses, and (b) if the Trustee is not required to be
reimbursed by the Master Servicer or if such costs and expenses are not
satisfied pursuant to clause (a) within 90 days, then the Trustee and the
successor master servicer shall be entitled to reimbursement of such costs and
expenses from the Distribution Account, subject to the limitations described in
clause (C) of the definition of Available Distribution Amount.

 

Section 6.15         Additional Remedies of Trustee Upon Event of Default. 

 

During the continuance of any Event of Default, so long as such Event of Default
shall not have been remedied, the Trustee, in addition to the rights specified
in Section 6.14, shall have the right, in its own name and as trustee of the
Trust Fund, to take all actions now or hereafter existing at law, in equity or
by statute to enforce its rights and remedies and to protect the interests, and
enforce the rights and remedies, of the Certificateholders (including the
institution and prosecution of all judicial, administrative and other
proceedings and the filing of proofs of claim and debt in connection
therewith).  Except as otherwise expressly provided in this Agreement, no remedy
provided for by this Agreement shall be exclusive of any other remedy, and each
and every remedy shall be cumulative and in addition to any other remedy, and no
delay or omission to exercise any right or remedy shall impair any such right or
remedy or shall be deemed to be a waiver of any Event of Default. 

 

71

 

 

Section 6.16         Waiver of Defaults. 

 

More than 50% of the Aggregate Voting Interests of the Certificateholders may
waive any event of default of a Servicer or the Servicing Administrator under
the related Servicing Agreement or Event of Default by the Master Servicer in
the performance of its obligations hereunder, except that a default in the
making of any Advances or any required deposit to the Distribution Account that
would result in a failure of the Paying Agent to make any required payment of
principal of or interest on the Certificates may only be waived with the consent
of 100% of the Certificateholders.  Upon any such waiver of a past default, such
default shall cease to exist, and any event of default under a Servicing
Agreement or Event of Default hereunder arising therefrom shall be deemed to
have been remedied for every purpose of the related Servicing Agreement and/or
this Agreement, as applicable.  No such waiver shall extend to any subsequent or
other default or impair any right consequent thereon except to the extent
expressly so waived. 

 

Section 6.17         Notification to Holders. 

 

Upon termination of the Master Servicer or appointment of a successor to the
Master Servicer, in each case as provided herein, the Trustee (i) so long as the
Master Servicer and the Securities Administrator are not the same Person, shall
promptly notify the Securities Administrator in writing, and (ii) shall promptly
mail notice thereof by first class mail to the Certificateholders at their
respective addresses appearing on the Certificate Register.  The Trustee shall
also, within 45 days after the date when a Responsible Officer of the Trustee
has actual knowledge of the occurrence of any Event of Default, give written
notice thereof to the Securities Administrator and the Certificateholders,
unless such Event of Default shall have been cured or waived prior to the
issuance of such notice and within such 45-day period.

  

Section 6.18         Directions by Certificateholders and Duties of Trustee
During Event of Default. 

 

Subject to the provisions of Sections 6.16 and 8.01 hereof, during the
continuance of any Event of Default, Holders of Certificates evidencing not less
than 25% of the Class Principal Amount (or Percentage Interest) of each Class of
Certificates affected thereby may direct the time, method and place of
conducting any proceeding for any remedy available to the Trustee, or exercising
any trust or power conferred upon the Trustee, under this Agreement; provided,
however, that the Trustee shall be under no obligation to pursue any such
remedy, or to exercise any of the trusts or powers vested in it by this
Agreement (including, without limitation, (i) the conducting or defending of any
administrative action or litigation hereunder or in relation hereto and (ii) the
terminating of the Master Servicer or any successor master servicer from its
rights and duties as Master Servicer hereunder) at the request, order or
direction of any of the Certificateholders, unless such Certificateholders shall
have offered to the Trustee reasonable security or indemnity against the cost,
expenses and liabilities which may be incurred therein or thereby; and, provided
further, that, subject to the provisions of Section 8.01, the Trustee shall have
the right to decline to follow any such direction if the Trustee, in accordance
with an Opinion of Counsel, (a) determines that the action or proceeding so
directed may not lawfully be taken or (b) in good faith determines that the
action or proceeding so directed would involve it in personal liability for
which it is not indemnified to its satisfaction or be unjustly prejudicial to
the non-assenting Certificateholders. 

 

Section 6.19         Action Upon Certain Failures of the Master Servicer and
Upon Event of Default.

 

In the event that a Responsible Officer of the Trustee shall have actual
knowledge of any action or inaction of the Master Servicer that would become an
Event of Default upon the Master Servicer’s failure to remedy the same after
notice, the Trustee shall give prompt written notice thereof to the Master
Servicer.

 

Section 6.20         Preparation of Tax Returns and Other Reports.

 

72

 

 

(a)           The Securities Administrator shall prepare or cause to be prepared
on behalf of the Trust Fund, based upon information calculated in accordance
with this Agreement pursuant to instructions given by the Depositor, and the
Securities Administrator shall file federal tax returns, all in accordance with
Article X hereof.  If the Securities Administrator is notified in writing that a
state tax return or other return is required, then, at the sole expense of the
Trust Fund, the Securities Administrator shall prepare and file such state
income tax returns and such other returns as may be required by applicable law
relating to the Trust Fund, and, if required by state law, and shall file any
other documents to the extent required by applicable state tax law (to the
extent such documents are in the Securities Administrator’s possession).  The
Securities Administrator shall forward copies to the Depositor of all such
returns and Form 1099 supplemental tax information and such other information
within the control of the Securities Administrator as the Depositor may
reasonably request in writing, and shall distribute to each Certificateholder
such forms and furnish such information within the control of the Securities
Administrator as are required by the Code and the REMIC Provisions to be
furnished to them, and will prepare and distribute to Certificateholders Form
1099 (supplemental tax information) (or otherwise furnish information within the
control of the Securities Administrator) to the extent required by applicable
law. The Master Servicer will indemnify the Securities Administrator and the
Trustee for any liability of or assessment against the Securities Administrator
and the Trustee, as applicable, resulting from any error in any of such tax or
information returns directly resulting from errors in the information provided
by such Master Servicer.  

 

(b)           The Securities Administrator shall prepare and file with the
Internal Revenue Service (“IRS”), on behalf of the Trust Fund and each REMIC
created hereunder, an application for an employer identification number on IRS
Form SS-4 or by any other acceptable method.  The Securities Administrator shall
also file a Form 8811 as required.  The Securities Administrator, upon receipt
from the IRS of the Notice of Taxpayer Identification Number Assigned, shall
upon request promptly forward a copy of such notice to the Depositor.  The
Securities Administrator shall furnish any other information that is required by
the Code and regulations thereunder to be made available to the
Certificateholders.  The Master Servicer shall cause each Servicer to provide
the Securities Administrator with such information as is necessary for the
Securities Administrator to prepare such reports.

 

Section 6.21         Reporting to the Commission.

 

Each of Form 10-D and Form 10-K requires the registrant to indicate (by checking
“yes” or “no”) that it “(1) has filed all reports required to be filed by
Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for
such shorter period that the registrant was required to file such reports), and
(2) has been subject to such filing requirements for the past 90 days.”  The
Depositor hereby represents to the Securities Administrator that the Depositor
has filed all such required reports during the preceding 12 months and that it
has been subject to such filing requirement for the past 90 days.  The Depositor
shall notify the Securities Administrator in writing, no later than the fifth
calendar day after the related Distribution Date with respect to the filing of a
report on Form 10-D and no later than March 15th with respect to the filing of a
report on Form 10-K, if the answer to the questions should be “no.”  The
Securities Administrator shall be entitled to rely on such representations in
preparing and/or filing any such report.

 

(a)           Reports Filed on Form 10-D.

 

(i)            Within 15 days after each Distribution Date (subject to permitted
extensions under the Exchange Act), the Securities Administrator shall prepare
and file on behalf of the Trust Fund any Form 10-D required by the Exchange Act,
in form and substance as required by the Exchange Act.  The Securities
Administrator shall file each Form 10-D with a copy of the related Distribution
Date Statement attached thereto.  Any disclosure in addition to the Distribution
Date Statement that is required to be included on Form 10-D (“Additional Form
10-D Disclosure”) shall be reported by the parties set forth on Exhibit L hereto
to the Depositor and the Securities Administrator and reviewed and approved or
disapproved by the Depositor pursuant to the following paragraph and the
Securities Administrator will have no duty or liability for any failure
hereunder to determine or prepare any Additional Form 10-D Disclosure, except as
set forth in the next paragraph.

 

73

 

 

(ii)           As set forth on Exhibit L hereto, within 5 calendar days after
the related Distribution Date, (1) the parties set forth thereon shall be
required to provide to the Securities Administrator (at
cts.sec.notifications@wellsfargo.com, with a copy by facsimile to 410-715-2380)
and the Depositor, to the extent known by a Responsible Officer thereof, in
EDGAR-compatible form, or in such other form as otherwise agreed upon by the
Securities Administrator and such party, the form and substance of any
Additional Form 10-D Disclosure, if applicable together with an additional
disclosure notification in the form of Exhibit I hereto (an “Additional
Disclosure Notification”) and (2) the Depositor will approve, as to form and
substance, or disapprove, as the case may be, the inclusion of the Additional
Form 10-D Disclosure on Form 10-D.  The Depositor will be responsible for any
reasonable fees and expenses assessed or incurred by the Securities
Administrator in connection with including any Additional Form 10-D Disclosure
on Form 10-D pursuant to this paragraph.

 

(iii)           After preparing the Form 10-D, the Securities Administrator
shall forward electronically a copy of the Form 10-D to the Depositor for
review.  The Securities Administrator will provide a copy of the Form 10-D to
the Depositor by the 11th calendar day after the related Distribution Date. On
the 12th calendar day after the related Distribution Date, the Depositor will
provide any changes or approval to the Securities Administrator (which may be
furnished electronically).  In the absence of receipt of any written changes or
approval, the Securities Administrator shall be entitled to assume that such
Form 10-D is in final form and the Securities Administrator may proceed with the
filing of the Form 10-D.  No later than the 13th calendar day after the related
Distribution Date, a duly authorized representative of the Depositor shall sign
the Form 10-D and return an electronic or fax copy of such signed Form 10-D
(with an original executed hard copy to follow by overnight mail) to the
Securities Administrator.  If a Form 10-D cannot be filed on time or if a
previously filed Form 10-D needs to be amended, the Securities Administrator
will follow the procedures set forth in subsection (d)(ii) of this Section
6.21.  Promptly (but no later than 1 Business Day) after filing with the
Commission, the Securities Administrator will make available on its internet
website a final executed copy of each Form 10-D prepared and filed by the
Securities Administrator.  Each party to this Agreement acknowledges that the
performance by the Securities Administrator of its duties under this Section
6.21(a) related to the timely preparation and filing of Form 10-D is contingent
upon such parties strictly observing all applicable deadlines in the performance
of their duties.  The Securities Administrator shall not have any liability for
any loss, expense, damage or claim arising out of or with respect to any failure
to properly prepare, execute and/or timely file such Form 10-D, where such
failure results from the Securities Administrator’s inability or failure to
obtain or receive, on a timely basis, any information from any other party
needed to prepare, arrange for execution or file such Form 10-D, not resulting
from its own negligence, bad faith or willful misconduct.

 

(b)           Reports Filed on Form 10-K.

 

(i)            On or prior to the 90th day after the end of each fiscal year of
the Trust Fund or such earlier date as may be required by the Exchange Act (the
“10-K Filing Deadline”) (it being understood that the fiscal year for the Trust
Fund ends on December 31st of each year), commencing in March 2013, the
Securities Administrator shall prepare and file on behalf of the Trust Fund any
Form 10-K required by the Exchange Act, in form and substance as required by the
Exchange Act.  Each such Form 10-K shall include the following items, in each
case to the extent they have been delivered to the Securities Administrator
within the applicable time frames set forth in this Agreement, the Custodial
Agreement and the related Servicing Agreement, (1) the Item 1123 Certificate for
each Servicer, each Additional Servicer, the Master Servicer, the Servicing
Administrator and the Securities Administrator as described under Section 6.22,
(2)(A) the Assessment of Compliance with servicing criteria for each Servicer,
the Custodian, each Servicing Function Participant, the Master Servicer, the
Servicing Administrator, the Securities Administrator and any Servicing Function
Participant engaged by such parties (each, a “Reporting Servicer”), as described
under Section 6.23 and the Custodial Agreement and (B) if any Reporting
Servicer’s Assessment of Compliance identifies any material instance of
noncompliance, disclosure identifying such instance of noncompliance, or if any
Reporting Servicer’s Assessment of Compliance is not included as an exhibit to
such Form 10-K, disclosure that such report is not included and an explanation

 

74

 

 

why such report is not included, (3)(A) the Accountant’s Attestation for each
Reporting Servicer, as described under Section 6.24 and (B) if any Accountant’s
Attestation identifies any material instance of noncompliance, disclosure
identifying such instance of noncompliance, or if any such Accountant’s
Attestation is not included as an exhibit to such Form 10-K, disclosure that
such report is not included and an explanation why such report is not included,
and (4) the certification required under Rule 13a-14(d) and 15d-14(d) under the
Exchange Act executed by the Depositor (provided, however, that the Securities
Administrator, at its discretion, may omit from the Form 10-K any annual
compliance statement, Assessment of Compliance or Accountant’s Attestation that
is not required to be filed with such Form 10-K pursuant to Regulation AB). Any
disclosure or information in addition to (1) through (4) above that is required
to be included on Form 10-K (“Additional Form 10-K Disclosure”) shall be
reported by the parties set forth on Exhibit M hereto to the Depositor and the
Securities Administrator and reviewed and approved or disapproved by the
Depositor pursuant to the following paragraph and the Securities Administrator
will have no duty or liability for any failure hereunder to determine or prepare
any Additional Form 10-K Disclosure, except as set forth in the next paragraph.

 

(ii)           As set forth on Exhibit M hereto, no later than March 15
following each fiscal year that the Trust Fund is subject to the Exchange Act
reporting requirements, commencing in March 2013, (1) the parties set forth on
Exhibit M shall be required to provide to the Securities Administrator (at
cts.sec.notifications@wellsfargo.com with a copy by facsimile to 410-715-2380)
and the Depositor, to the extent known by a Responsible Officer thereof, a
notice in the form of Exhibit I hereto, along with, in EDGAR-compatible form, or
in such other form as otherwise agreed upon by the Securities Administrator and
such party, the form and substance of any Additional Form 10-K Disclosure, if
applicable, together with any applicable Additional Disclosure Notification and
(2) the Depositor will approve, as to form and substance, or disapprove, as the
case may be, the inclusion of the Additional Form 10-K Disclosure or information
in the Additional Disclosure Notification on Form 10-K. The Depositor will be
responsible for any reasonable fees and expenses assessed or incurred by the
Securities Administrator in connection with including any Additional Form 10-K
Disclosure or information from the Additional Disclosure Notification in Form
10-K pursuant to this paragraph.

 

(iii)          After preparing the Form 10-K, the Securities Administrator shall
forward electronically a copy of the Form 10-K to the Depositor for review.
Within three (3) business days of receipt, but in no event later than March 25,
the Depositor shall notify the Securities Administrator in writing (which may be
furnished electronically) of any changes to or approval of such Form 10-K.  In
the absence of any written changes or approval, the Securities Administrator
shall be entitled to assume that such Form 10-K is in final form.  No later than
the close of business on the 4th Business Day prior to the 10-K Filing Deadline,
a senior officer in charge of securitization of the Depositor shall sign the
Form 10-K and related certifications required under the Exchange Act and return
an electronic or fax copy of such documents (with an original executed hard copy
to follow by overnight mail) to the Securities Administrator.  If a Form 10-K
cannot be filed on time or if a previously filed Form 10-K needs to be amended,
the Securities Administrator will follow the procedures set forth in Section
6.21(d).  Promptly (but no later than 1 Business Day) after filing with the
Commission, the Securities Administrator will make available on its internet
website a final executed copy of each Form 10-K prepared and filed by the
Securities Administrator.  The parties to this Agreement acknowledge that the
performance by the Securities Administrator of its duties under this Section
6.21(b) related to the timely preparation and filing of Form 10-K is contingent
upon such parties (and the Custodian, the Servicers and any Additional Servicer
or Servicing Function Participant) strictly observing all applicable deadlines
in the performance of their duties.  The Securities Administrator shall not have
any liability for any loss, expense, damage or claim arising out of or with
respect to any failure to properly prepare and/or timely file such Form 10-K,
where such failure results from the Securities Administrator’s inability or
failure to obtain or receive, on a timely basis, any information from any other
party needed to prepare, arrange for execution or file such Form 10-K, not
resulting from its own negligence, bad faith or willful misconduct.

 

75

 

 

(c)           Reports Filed on Form 8-K.

 

(i)            Within four (4) Business Days after the occurrence of an event
requiring disclosure on Form 8-K (each such event, a “Reportable Event”), and if
requested by the Depositor, the Securities Administrator shall prepare and file
on behalf of the Trust Fund any Form 8-K, as required by the Exchange Act,
provided that the Depositor shall file the initial Form 8-K in connection with
the issuance of the Certificates.  Any disclosure or information related to a
Reportable Event or that is otherwise required to be included on Form 8-K (“Form
8-K Disclosure Information”) shall be reported by the parties set forth on
Exhibit N hereto to the Depositor and the Securities Administrator and reviewed
and approved or disapproved by the Depositor pursuant to the following paragraph
and the Securities Administrator will have no duty or liability for any failure
hereunder to determine or prepare any Form 8-K Disclosure Information or any
Form 8-K, except as set forth in the next paragraph.

 

(ii)           As set forth on Exhibit N hereto, for so long as the Trust Fund
is subject to the Exchange Act reporting requirements, no later than the end of
business (New York City time) on the 2nd Business Day after the occurrence of a
Reportable Event (1) the parties to this transaction shall be required to
provide to the Securities Administrator (at cts.sec.notifications@wellsfargo.com
with a copy by facsimile to 410-715-2380) and the Depositor, to the extent known
by a Responsible Officer thereof, a notice in the form of Exhibit I attached
hereto, along with, in EDGAR-compatible form, or in such other form as otherwise
agreed upon by the Securities Administrator and such party, the form and
substance of any Form 8-K Disclosure Information, if applicable, together with
an Additional Disclosure Notification and (2) the Depositor will approve, as to
form and substance, or disapprove, as the case may be, the inclusion of the Form
8-K Disclosure Information.  The Depositor will be responsible for any
reasonable fees and expenses assessed or incurred by the Securities
Administrator in connection with including any Form 8-K Disclosure Information
on Form 8-K pursuant to this paragraph. The Securities Administrator has no duty
under this Agreement to monitor or enforce the performance by the parties listed
in Exhibit N of their duties under this paragraph and will not solicit from such
parties any Form 8-K Disclosure Notification.

 

(iii)          After preparing the Form 8-K, the Securities Administrator shall
forward electronically a copy of the Form 8-K to the Depositor for review.
Promptly, but no later than the close of business on the 3rd Business Day after
the Reportable Event, the Depositor shall notify the Securities Administrator in
writing (which may be furnished electronically) of any changes to or approval of
such Form 8-K. In the absence of receipt of any written changes or approval, the
Securities Administrator shall be entitled to assume that such Form 8-K is in
final form and the Securities Administrator may proceed with the filing of the
Form 8-K. No later than noon (New York City time) on the 4th Business Day after
the Reportable Event, a duly authorized officer of the Depositor shall sign the
Form 8-K and return an electronic or fax copy of such signed Form 8-K (with an
original executed hard copy to follow by overnight mail) to the Securities
Administrator. If a Form 8-K cannot be filed on time or if a previously filed
Form 8-K needs to be amended, the Securities Administrator will follow the
procedures set forth in Section 6.21(d). Promptly (but no later than 1 Business
Day) after filing with the Commission, the Securities Administrator will make
available on its internet website a final executed copy of each Form 8-K
prepared and filed by the Securities Administrator. The parties to this
Agreement acknowledge that the performance by the Securities Administrator of
its duties under this Section 6.21(c) related to the timely preparation and
filing of Form 8-K is contingent upon such parties strictly observing all
applicable deadlines in the performance of their duties. The Securities
Administrator shall not have any liability for any loss, expense, damage or
claim arising out of or with respect to any failure to properly prepare and/or
timely file such Form 8-K, where such failure results from the Securities
Administrator’s inability or failure to obtain or receive, on a timely basis,
any information from any other party hereto needed to prepare, arrange for
execution or file such Form 8-K, not resulting from its own negligence, bad
faith or willful misconduct.

 

(d)           Delisting; Amendments; Late Filings.

 

(i)            If the Depositor determines that the requirements for suspension
of the Trust Fund’s Exchange Act reporting requirements set forth in Rule
15d-22(b) of the Exchange Act and any other applicable regulation are satisfied,
it shall so notify the Securities Administrator. Following receipt of such

 

76

 

 

notice, the Securities Administrator shall prepare and file a Form 15 Suspension
Notification with respect to the Trust Fund under the Exchange Act (a “Form
15”).  Subsequent to the filing of a Form 15, if the Depositor determines that
the Trust Fund has once again become subject to the Exchange Act reporting
requirements, then it shall promptly notify the Securities Administrator, and
the Securities Administrator shall recommence preparing and filing required
Exchange Act reports. Prior to January 30 of the following calendar year, the
Securities Administrator shall, if directed to do so by the Depositor, in
accordance with industry standards, prepare and file a Form 15.

 

In connection with any direct offering of Certificates by the Depositor, in an
offering registered with the Commission, subsequent to the filing of a Form 15
pursuant to the preceding paragraph: (1) the Depositor shall notify the
Securities Administrator in writing not less than 10 days prior to the date on
which such offering will be made; (2) the Depositor shall cause to be prepared
and filed the initial current report on Form 8-K required to be filed in
connection with such offering; (3) the Securities Administrator, as directed by
the Depositor, shall file a report on Form 10-D for the Distribution Date
following the month in which such offering occurs and, thereafter, any reports
on forms 8-K, 10-K and 10-D in respect of the Trust Fund as and to the extent
required under the Exchange Act, as set forth in this Section (other than the
report referred to in clause (2) above); (4) the Depositor shall be responsible
for notifying the other parties to the transaction of such offering and that the
obligations of such parties to provide information in connection with the
Depositor’s  Exchange Act reporting requirements have been reinstated; and (5)
the Depositor shall be responsible for all reasonable fees and expenses incurred
by the Securities Administrator in connection with such offering, including its
review and approval of any offering document and any amendment to any
transaction document made in connection with such offering.

 

(ii)           In the event that the Securities Administrator is unable to
timely file with the Commission all or any required portion of any Form 8-K,
10-D or 10-K required to be filed by this Agreement because required disclosure
information was either not delivered to it or delivered to it after the delivery
deadlines set forth in this Agreement or for any other reason, the Securities
Administrator will promptly, but no later than within one Business Day, notify
electronically the Depositor.  In the case of Form 10-D and 10-K, the parties to
this Agreement will cooperate to prepare and file a Form 12b-25 and a 10-D/A or
10-K/A, as applicable, pursuant to Rule 12b-25 of the Exchange Act.  In the case
of Form 8-K, the Securities Administrator will, upon receipt of all required
Form 8-K Disclosure Information and upon the approval and direction of the
Depositor, include such disclosure information on the next Form 10-D.  In the
event that any previously filed Form 8-K, 10-D or 10-K needs to be amended to
include additional disclosure in connection with any additional Form 10-D
disclosure (other than for the purpose of restating any Distribution Date
Statement), additional Form 10-K or Form 8-K disclosure information, the
Securities Administrator will electronically notify the Depositor and the
affected parties and the Securities Administrator shall prepare and file, and
such parties will cooperate in the preparation and filing of any necessary Form
8-K/A, 10-D/A or 10-K/A.  Any Form 15, Form 12b-25 or any amendment to Form 8-K,
10-D or 10-K shall be signed by a senior officer in charge of securitization of
the Depositor.  The parties to this Agreement acknowledge that the performance
by the Securities Administrator of its duties under this Section 6.21(d) related
to the timely preparation and filing of a Form 12b-25 or any amendment to
Form 8-K, 10-D or 10-K is contingent upon each such party performing its duties
under this Section.  The Securities Administrator shall have no liability for
any loss, expense, damage or claim arising out of or with respect to any failure
to properly prepare and/or timely file any such Form 15, Form 12b-25 or any
amendments to Forms 8-K, 10-D or 10-K, where such failure results from the
Securities Administrator’s inability or failure to obtain or receive, on a
timely basis, any information from any other party needed to prepare, arrange
for execution or file such Form 15, Form 12b-25 or any amendments to Forms 8-K,
10-D or 10-K, not resulting from its own negligence, bad faith or willful
misconduct.

 

Notwithstanding anything to the contrary herein, the Securities Administrator
shall not file any Form 8-K, Form 10-D or Form 10-K as to which it has received
from the Depositor a notice to the effect that, upon review of the proposed
filing, the Depositor does not approve of such filing.

 

77

 

 

(e)          Sarbanes-Oxley Certification Back-up.

 

In connection with the annual certification to be delivered by the Depositor
pursuant to Rules 13a-14d and 15d-14(d) of the Exchange Act, each Servicer,
pursuant to the applicable Servicing Agreement, the Master Servicer and the
Securities Administrator shall provide, and each Servicer, pursuant to the
applicable Servicing Agreement, the Master Servicer and the Securities
Administrator shall cause any Servicing Function Participant engaged by it to
provide, to the Depositor, by March 15 following each year in which the Trust
Fund is subject to the reporting requirements of the Exchange Act and otherwise
within a reasonable period of time upon request, a certification (each, a
“Back-Up Certificate”), in the form attached hereto as Exhibit J (or in such
other form attached to the applicable Servicing Agreement), upon which the
Depositor and its officers, directors and Affiliates can reasonably rely. In the
event that a Servicer, the Master Servicer, the Securities Administrator or any
Servicing Function Participant engaged by any such party is terminated or
resigns pursuant to the terms of this Agreement, the applicable Servicing
Agreement or any applicable sub-servicing agreement, as the case may be, such
party shall provide a Back-Up Certificate to the Depositor pursuant to this
Section 6.21(e) with respect to the period of time it was subject to this
Agreement, the applicable Servicing Agreement or any applicable sub-servicing
agreement, as the case may be.

 

The Master Servicer shall enforce any obligation of the Servicers, to the extent
set forth in the related Servicing Agreement, to deliver to the Master Servicer
the Back-Up Certificate as may be required pursuant to the related Servicing
Agreement.

 

Section 6.22         Annual Statements of Compliance.

 

(a)          The Master Servicer, the Securities Administrator, the Servicing
Administrator and each Servicer shall deliver or otherwise make available (and
the Master Servicer, the Securities Administrator, the Servicing Administrator
and each Servicer shall cause any Additional Servicer engaged by it to deliver
or otherwise make available) to the Depositor, the Trustee and the Securities
Administrator on or before March 1 of each year, commencing in March 2013, an
Officer’s Certificate (an “Item 1123 Certificate”) stating, as to the signer
thereof, that (A) a review of such party’s activities during the preceding
calendar year or portion thereof and of such party’s performance under this
Agreement, or such other applicable agreement in the case of an Additional
Servicer, has been made under such officer’s supervision and (B) to the best of
such officer’s knowledge, based on such review, such party has fulfilled all its
obligations under this Agreement, the Servicing Agreement or such other
applicable agreement in the case of an Additional Servicer, in all material
respects throughout such year or portion thereof, or, if there has been a
failure to fulfill any such obligation in any material respect, specifying each
such failure known to such officer and the nature and status thereof. Promptly
after receipt of each such Item 1123 Certificate, the Depositor shall review
such Item 1123 Certificate and, if applicable, consult with each such party, as
applicable, as to the nature of any failures by such party, in the fulfillment
of any of such party’s obligations hereunder or, in the case of an Additional
Servicer, under such other applicable agreement.

 

(b)          In the event the Master Servicer, the Securities Administrator or
any Additional Servicer engaged by any such party is terminated or resigns
pursuant to the terms of this Agreement, or any applicable agreement in the case
of an Additional Servicer, as the case may be, such party shall provide an
Item 1123 Certificate pursuant to this Section 6.22 or as required under such
other applicable agreement, as the case may be, notwithstanding any such
termination, assignment or resignation.

 

(c)          The Master Servicer shall enforce any obligation of any Servicer
and the Servicing Administrator, to the extent set forth in the related
Servicing Agreement, to deliver to the Depositor an Item 1123 Certificate.

 

Section 6.23         Annual Assessments of Compliance.

 

(a)          On or before March 1 of each calendar year, commencing in March
2013, the Master Servicer, the Servicing Administrator, the Securities
Administrator and each Servicer, each at its own

 

78

 

 

expense, shall furnish or otherwise make available, and each such party shall
cause any Servicing Function Participant engaged by it to furnish or otherwise
make available, each at its own expense, to the Securities Administrator, the
Trustee and the Depositor, a report on an assessment of compliance with the
Relevant Servicing Criteria (an “Assessment of Compliance”) that contains (A) a
statement by such party of its responsibility for assessing compliance with the
Relevant Servicing Criteria, (B) a statement that such party used the Relevant
Servicing Criteria to assess compliance with the Relevant Servicing Criteria,
(C) such party’s Assessment of Compliance with the Relevant Servicing Criteria
as of and for the fiscal year covered by the Form 10-K required to be filed
pursuant to Section 6.21(b), including, if there has been any material instance
of noncompliance with the Relevant Servicing Criteria, a discussion of each such
failure and the nature and status thereof, and (D) a statement that a registered
public accounting firm has issued an Accountant’s Attestation on such party’s
Assessment of Compliance with the Relevant Servicing Criteria as of and for such
period.

 

(b)          No later than the end of each fiscal year for the Trust Fund for
which a 10-K is required to be filed, each Servicer, the Servicing Administrator
and the Master Servicer shall each forward to the Securities Administrator the
name of each Servicing Function Participant engaged by it and what Relevant
Servicing Criteria will be addressed in the Assessment of Compliance prepared by
such Servicing Function Participant (provided, however, that the Master Servicer
need not provide such information to the Securities Administrator so long as the
Master Servicer and the Securities Administrator are the same Person). When the
Master Servicer, each Servicer and the Servicing Administrator (or any Servicing
Function Participant engaged by them) submit their Assessments of Compliance to
the Securities Administrator, such parties will also at such time include the
Assessments of Compliance (and Accountant’s Attestation), pursuant to
Sections 6.23 and 6.24, of each Servicing Function Participant engaged by it.

 

(c)          Promptly after receipt of each Assessment of Compliance, (i) the
Depositor shall review each such report and, if applicable, consult with the
Master Servicer, the Servicing Administrator, the Securities Administrator, a
Servicer, the Custodian and any Servicing Function Participant engaged by such
parties as to the nature of any material instance of noncompliance with the
Relevant Servicing Criteria by each such party, and (ii) the Securities
Administrator shall confirm that the Assessments of Compliance, taken
individually, address the Relevant Servicing Criteria for each party as set
forth on Exhibit K or the applicable exhibit to each Servicing Agreement in
respect of each Servicer and the Servicing Administrator and notify the
Depositor of any exceptions.  

 

(d)          In the event the Master Servicer, the Securities Administrator or
any Servicing Function Participant engaged by any such party is terminated,
assigns its rights and obligations under or resigns pursuant to, the terms of
this Agreement, or any other applicable agreement, as the case may be, such
party shall provide an Assessment of Compliance pursuant to this Section 6.23,
or to such other applicable agreement, notwithstanding any termination,
assignment or resignation.

 

(e)          The Master Servicer shall enforce any obligation of the Servicers,
the Servicing Administrator and the Custodian, to the extent set forth in the
related Servicing Agreement or the Custodial Agreement, as applicable, to
deliver to the Master Servicer an Assessment of Compliance within the time frame
set forth in, and in such form and substance as may be required pursuant to, the
related Servicing Agreement or the Custodial Agreement, as applicable.  The
Master Servicer shall include all Assessments of Compliance received by it from
the Servicers, the Servicing Administrator and the Custodian with its own
Assessment of Compliance to be submitted to the Securities Administrator
pursuant to this Section.

 

(f)          The obligations of each party to provide assessments of compliance
and attestations under this Section 6.23 and Section 6.24 shall terminate upon
the filing of a Form 15 suspension notice on behalf of the Trust Fund, but shall
become effective after such a filing if the Trust Fund is required to continue
to file reports under the Exchange Act as contemplated in Section 6.21(d)(i).

 

Section 6.24         Accountant’s Attestation.

 

79

 

 

(a)          On or before March 1 of each calendar year, commencing in 2013, the
Master Servicer, the Servicing Administrator, the Securities Administrator and
each Servicer, each at its own expense, shall cause, and each such party shall
cause any Servicing Function Participant engaged by it to cause, each at its own
expense, a registered public accounting firm (which may also render other
services to the Master Servicer, the Servicing Administrator, the Securities
Administrator, a Servicer or such other Servicing Function Participants, as the
case may be) and that is a member of the American Institute of Certified Public
Accountants to furnish a report (the “Accountant’s Attestation”) to the
Securities Administrator and to the Depositor, to the effect that (i) it has
obtained a representation regarding certain matters from the management of such
party, which includes an assertion that such party has complied with the
Relevant Servicing Criteria, and (ii) on the basis of an examination conducted
by such firm in accordance with standards for attestation engagements issued or
adopted by the PCAOB, it is expressing an opinion as to whether such party’s
compliance with the Relevant Servicing Criteria was fairly stated in all
material respects, or it cannot express an overall opinion regarding such
party’s Assessment of Compliance with the Relevant Servicing Criteria.  In the
event that an overall opinion cannot be expressed, such registered public
accounting firm shall state in such report why it was unable to express such an
opinion.  Such report must be available for general use and not contain
restricted use language.

 

(b)          Promptly after receipt of each Accountant’s Attestation from the
Master Servicer, each Servicer, the Servicing Administrator, the Securities
Administrator, the Custodian or any Servicing Function Participant engaged by
such parties, (i) the Depositor shall review such reports and, if applicable,
consult with such parties as to the nature of any defaults by such parties, in
the fulfillment of any of each such party’s obligations hereunder or under any
other applicable agreement, and (ii) the Securities Administrator shall confirm
that each Assessment of Compliance is coupled with an Accountant’s Attestation
meeting the requirements of this Section and notify the Depositor of any
exceptions.

 

(c)          The Master Servicer shall include each Accountant’s Attestation
furnished to it by the Servicers, the Servicing Administrator and the Custodian
with its own Accountant’s Attestation to be submitted to the Securities
Administrator pursuant to this Section.

 

(d)          In the event the Master Servicer, the Servicing Administrator, the
Securities Administrator, the Custodian, any Servicer or any Servicing Function
Participant engaged by any such party, is terminated, assigns its rights and
duties under, or resigns pursuant to the terms of, this Agreement, the Custody
Agreement or a Servicing Agreement, as the case may be, such party shall at its
own expense cause a registered public accounting firm to provide an Accountant’s
Attestation pursuant to this Section 6.24, or other applicable agreement,
notwithstanding any such termination, assignment or resignation.

 

(e)          The Master Servicer shall enforce any obligation of the Servicers,
the Servicing Administrator and the Custodian, to the extent set forth in the
related Servicing Agreement and the Custodial Agreement, as applicable, to
deliver to the Master Servicer an Assessment of Compliance within the timeframe
set forth in, and in such form and substance as may be required pursuant to, the
related Servicing Agreement or the Custodial Agreement, as applicable.  

 

Section 6.25         Intention of the Parties and Interpretation;
Indemnification.

 

Each of the parties acknowledges and agrees that the purpose of Sections 6.21,
6.22, 6.23 and 6.24 of this Agreement is to facilitate compliance by the
Depositor with the provisions of Regulation AB promulgated by the Commission
under the Exchange Act (17 C.F.R. §§ 229.1100 - 229.1123), as such may be
amended from time to time and subject to such clarification and interpretive
advice as may be issued by the staff of the Commission from time to
time.  Therefore, each of the parties agrees that (a) the obligations of the
parties hereunder shall be interpreted in such a manner as to accomplish that
purpose, (b) the parties’ obligations hereunder will be supplemented and
modified as necessary to be consistent with any such amendments, interpretive
advice or guidance, convention or consensus among active participants in the
asset-backed securities markets, advice of counsel, or otherwise in respect of
the requirements of

 

80

 

 

Regulation AB, (c) each party shall comply with the reasonable requests made by
the Depositor for delivery of such additional or different information as the
Depositor may determine in good faith is necessary to comply with the provisions
of Regulation AB, which information is available to such party without
unreasonable effort or expense and within such timeframe as may be reasonably
requested, and (d) no amendment of this Agreement shall be required to effect
any such changes in the parties’ obligations as are necessary to accommodate
evolving interpretations of the provisions of Regulation AB.

 

Each of the Master Servicer, the Securities Administrator, the Custodian and any
Servicing Function Participant engaged by any such party shall indemnify and
hold harmless the Depositor and its Affiliates and each of their directors,
officers, employees, agents, and affiliates from and against any and all claims,
losses, damages, penalties, fines, forfeitures, reasonable legal fees and
related costs, judgments and other costs and expenses arising out of or based
upon (a) any breach by such party of any of its obligations hereunder, including
particularly its obligations to provide any Statement of Compliance, Assessment
of Compliance or Accountant’s Attestation required under Sections 6.22, 6.23 and
6.24, respectively, or any information, data or materials required to be
included in any Exchange Act report or (b) any material misstatement or material
omission in any Statement of Compliance, Assessment of Compliance, Accountant’s
Attestation delivered by it or by any Servicing Function Participation engaged
by it pursuant to this Agreement or any Additional Form 10-D Disclosure,
Additional Form 10-K Disclosure or Form 8-K Disclosure concerning such
party.  If the indemnification provided for herein is unavailable or
insufficient to hold harmless the Depositor or its Affiliates, as the case may
be, then each such party agrees that it shall contribute to the amount paid or
payable by the Depositor and its Affiliates, as applicable, as a result of any
claims, losses, damages or liabilities incurred by such party, in such
proportion as is appropriate to reflect the relative fault of the indemnified
party on the one hand and the indemnifying party on the other.  This
indemnification shall survive the termination of this Agreement or the
termination of any party to this Agreement.

 

ARTICLE VII

PURCHASE OF MORTGAGE LOANS AND TERMINATION OF THE TRUST FUND

 

Section 7.01         Purchase of Mortgage Loans; Termination of Trust Fund Upon
Purchase or Liquidation of All Mortgage Loans.

 

(a)          The respective obligations and responsibilities of the Trustee, the
Securities Administrator and the Master Servicer created hereby (other than the
obligation of the Securities Administrator to make payments to the
Certificateholders as set forth in Section 7.02), shall terminate on the
earliest of (i) the final payment or other liquidation of the last Mortgage Loan
remaining in the Trust Fund and the disposition of all REO Property, (ii) the
distribution of proceeds in connection with the exercise of the Clean-up Call
and (iii) the Distribution Date immediately following the Latest Possible
Maturity Date; provided, however, that in no event shall the Trust Fund created
hereby continue beyond the expiration of 21 years from the death of the last
survivor of the descendants of Joseph P. Kennedy, the late Ambassador of the
United States to the Court of St. James’s, living on the date hereof.  Any
termination of the Trust Fund shall be carried out in such a manner so that the
termination of each REMIC included therein shall qualify as a “qualified
liquidation” under the REMIC Provisions.

 

(b)          In connection with an exercise of the Clean-up Call, the Trustee,
at the direction of the Securities Administrator, shall cause each REMIC to
adopt a plan of complete liquidation by complying with the provisions of Section
7.03. 

 

(c)          The Depositor, the Master Servicer, each Servicer, the Servicing
Administrator, the Securities Administrator and the Custodian shall be
reimbursed from the Clean-up Call Price for any Advances, Servicing Advances,
accrued and unpaid Servicing Fees and Master Servicing Fees or other amounts
with respect to the related Mortgage Loans that are reimbursable to such parties
under this

 

81

 

 

Agreement, the related Servicing Agreement or the Custodial Agreement prior to
distributions to any Certificateholder.

 

(d)           On any date on which the Aggregate Stated Principal Balance is
less than ten percent (10%) of the Aggregate Stated Principal Balance as of the
Cut-off Date, the Master Servicer may terminate the Trust Fund by purchasing all
of the Mortgage Loans and all property acquired in respect of any Mortgage Loan
for the Clean-up Call Price. The Master Servicer shall provide to the Securities
Administrator not less than thirty (30) days prior written notice of its intent
to exercise its purchase and termination right under this Section 7.01(d) and
comply with the requirements of this Article VII to effect a “qualified
liquidation” under the REMIC Provisions. The Depositor, the Securities
Administrator and the Trustee hereby consent to any such exercise.

 

Section 7.02         Procedure Upon Redemption and Termination of Trust Fund. 

 

(a)           If on any Determination Date the Master Servicer determines that
there are no outstanding Mortgage Loans, and no other funds or assets in the
Trust Fund other than the funds in the Distribution Account, the Master Servicer
shall direct the Securities Administrator promptly to send a final distribution
notice to each Certificateholder.  Such notice shall specify (A) the
Distribution Date upon which final distribution on the Certificates of all
amounts required to be distributed to Certificateholders pursuant to Section
5.02 will be made upon presentation and surrender of the Certificates at the
Certificate Registrar’s Corporate Trust Office, and (B) that the Record Date
otherwise applicable to such Distribution Date is not applicable, distribution
being made only upon presentation and surrender of the Certificates at the
office or agency of the Certificate Registrar therein specified.  The Securities
Administrator shall give such notice to the Trustee, the Master Servicer and the
Certificate Registrar at the time such notice is given to Holders of the
Certificates.  Upon any such termination, the duties of the Certificate
Registrar with respect to the Certificates shall terminate.

 

Upon termination of the Trust Fund, the Securities Administrator shall
terminate, or request the Master Servicer to terminate, the Distribution Account
and any other account or fund maintained with respect to the Certificates,
subject to the Securities Administrator’s obligation hereunder to hold all
amounts payable to Certificateholders in trust without interest pending such
payment.

 

(b)           In the event that all of the Holders do not surrender their
Certificates for cancellation within three months after the time specified in
the termination notice, the Securities Administrator shall give a second written
notice to the remaining Certificateholders to surrender their Certificates for
cancellation and receive the final distribution with respect thereto.  If within
one year after the second notice any Certificates shall not have been
surrendered for cancellation, the Securities Administrator may take appropriate
steps to contact the remaining Certificateholders concerning surrender of such
Certificates, and the cost thereof shall be paid out of the amounts
distributable to such Holders.  If within two years after the second notice any
Certificates shall not have been surrendered for cancellation, the Securities
Administrator shall, subject to applicable state law relating to escheatment,
hold all amounts distributable to such Holders for the benefit of such
Holders.  No interest shall accrue on any amount held by the Securities
Administrator and not distributed to a Certificateholder due to such
Certificateholder’s failure to surrender its Certificate(s) for payment of the
final distribution thereon in accordance with this Section.

 

(c)           Any reasonable expenses incurred by the Securities Administrator
or the Trustee in connection with any redemption or termination or liquidation
of the Trust Fund shall be reimbursed from proceeds received from the
liquidation of the Trust Fund.

 

Section 7.03         Additional Trust Fund Termination Requirements. 

 

(a)           Any termination of the Trust Fund in connection with the Clean-up
Call or involving any other sale of assets of the Trust Fund prior to the final
payment or other liquidation of the last Mortgage Loan remaining in the Trust
Fund shall be effected in accordance with the following additional

 

82

 

 

requirements, unless the Securities Administrator and the Trustee receive an
Opinion of Counsel (at the expense of the party exercising any right of
termination), addressed to the Securities Administrator and the Trustee to the
effect that the failure of the Trust Fund to comply with the requirements of
this Section 7.03 will not result in an Adverse REMIC Event:

 

(i)            Within 89 days prior to the time of the making of the final
payment on the Certificates, upon notification that a party intends to exercise
its option to cause the termination of the Trust Fund, the Trustee, at the
direction of the Securities Administrator, shall adopt a plan of complete
liquidation of the Trust Fund on behalf of each REMIC, meeting the requirements
of a qualified liquidation under the REMIC Provisions, in the form prepared and
provided by the party exercising its termination right in connection with a
Clean-up Call or by the Depositor in connection with any other termination of
the Trust Fund;

 

(ii)           Any sale of the Mortgage Loans upon the exercise of a Clean-up
Call shall be a sale for cash and shall occur at or after the time of adoption
of such a plan of complete liquidation and prior to the time of making of the
final payment on or credit to the Certificates, and upon the closing of such a
sale, the Trustee shall deliver or cause the Custodian to deliver the Mortgage
Loans to the purchaser thereof as instructed by the party exercising the
Clean-up Call;

 

(iii)           On the date specified for final payment of the Certificates, the
Securities Administrator shall make final distributions of principal and
interest on the Certificates in accordance with Section 5.02 and, after payment
of, or provision for payment of any outstanding expenses, distribute or credit,
or cause to be distributed or credited, to the Holders of the Residual
Certificates all cash on hand after such final payment (other than cash retained
to meet claims), and the Trust Fund (and each REMIC) shall terminate at that
time; and

 

(iv)           In no event may the final payment on or credit to the
Certificates or the final distribution or credit to the Holders of the Residual
Certificates be made after the 89th day from the date on which the plan of
complete liquidation is adopted.

 

(b)           By its acceptance of a Residual Certificate, each Holder thereof
hereby agrees to accept the plan of complete liquidation adopted by the Trustee
at the direction of the Securities Administrator under this Section and to take
such other action in connection therewith as may be reasonably requested by the
Securities Administrator or any Servicer.

 

ARTICLE VIII

RIGHTS OF CERTIFICATEHOLDERS

 

Section 8.01         Limitation on Rights of Holders. 

 

(a)           The death or incapacity of any Certificateholder shall not operate
to terminate this Agreement or the Trust Fund, nor entitle such
Certificateholder’s legal representatives or heirs to claim an accounting or
take any action or proceeding in any court for a partition or winding up of this
Trust Fund, nor otherwise affect the rights, obligations and liabilities of the
parties hereto or any of them.  Except as otherwise expressly provided herein,
no Certificateholder, solely by virtue of its status as a Certificateholder,
shall have any right to vote or in any manner otherwise control the Trustee, the
Master Servicer or the operation and management of the Trust Fund, or the
obligations of the parties hereto, nor shall anything herein set forth, or
contained in the terms of the Certificates, be construed so as to constitute the
Certificateholders from time to time as partners or members of an association,
nor shall any Certificateholder be under any liability to any third person by
reason of any action taken by the parties to this Agreement pursuant to any
provision hereof.

 

83

 

 

(b)           No Certificateholder, solely by virtue of its status as
Certificateholder, shall have any right by virtue of or by availing itself of
any provision of this Agreement to institute any suit, action or proceeding in
equity or at law upon or under or with respect to this Agreement, unless such
Holder previously shall have given to the Trustee a written notice of an Event
of Default and of the continuance thereof, as hereinbefore provided, and unless,
except as otherwise specified herein, the Holders of Certificates evidencing not
less than 25% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of Certificates of each Class affected thereby shall have
made written request upon the Trustee to institute such action, suit or
proceeding in its own name as Trustee hereunder and shall have offered to the
Trustee such reasonable indemnity as it may require against the cost, expenses
and liabilities to be incurred therein or thereby, and the Trustee, for sixty
days after its receipt of such notice, request and offer of indemnity, shall
have neglected or refused to institute any such action, suit or proceeding and
no direction inconsistent with such written request has been given such Trustee
during such sixty-day period by such Certificateholders; it being understood and
intended, and being expressly covenanted by each Certificateholder with every
other Certificateholder, the Securities Administrator and the Trustee, that no
one or more Holders of Certificates shall have any right in any manner whatever
by virtue of or by availing itself of any provision of this Agreement to affect,
disturb or prejudice the rights of the Holders of any other of such
Certificates, or to obtain or seek to obtain priority over or preference to any
other such Holder, or to enforce any right under this Agreement, except in the
manner herein provided and for the benefit of all Certificateholders.  For the
protection and enforcement of the provisions of this Section, each and every
Certificateholder and the Trustee shall be entitled to such relief as can be
given either at law or in equity.

 

Section 8.02         Access to List of Holders. 

 

(a)           If the Trustee is not acting as Certificate Registrar, the
Certificate Registrar will furnish or cause to be furnished to the Trustee,
within fifteen days after receipt by the Certificate Registrar of a request by
the Trustee in writing, a list, in such form as the Trustee may reasonably
require, of the names and addresses of the Certificateholders of each Class as
of the most recent Record Date.

 

(b)           If three or more Holders or Certificate Owners (hereinafter
referred to as “Applicants”) apply in writing to the Certificate Registrar, and
such application states that the Applicants desire to communicate with other
Holders with respect to their rights under this Agreement or under the
Certificates and is accompanied by a copy of the communication which such
Applicants propose to transmit, then the Certificate Registrar shall, within
five Business Days after the receipt of such application, afford such Applicants
reasonable access during the normal business hours of the Certificate Registrar
to the most recent list of Certificateholders held by the Certificate Registrar
or shall, as an alternative, send, at the Applicants’ expense, the written
communication proffered by the Applicants to all Certificateholders at their
addresses as they appear in the Certificate Register.

 

(c)           Every Holder or Certificate Owner, if the Holder is a Clearing
Agency, by receiving and holding a Certificate, agrees with the Depositor, the
Master Servicer, the Securities Administrator, the Certificate Registrar and the
Trustee that neither the Depositor, Master Servicer, the Securities
Administrator, the Certificate Registrar nor the Trustee shall be held
accountable by reason of the disclosure of any such information as to the names
and addresses of the Certificateholders hereunder, regardless of the source from
which such information was derived.

 

Section 8.03         Acts of Holders of Certificates. 

 

(a)           Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Agreement to be given or taken by
Holders or Certificate Owners, if the Holder is a Clearing Agency, may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent duly appointed in writing;
and, except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Trustee and
the Securities Administrator and, where expressly required herein, to the Master
Servicer.  Such instrument or instruments (as the action embodies therein and
evidenced thereby)

 

84

 

 

are herein sometimes referred to as an “Act” of the Holders signing such
instrument or instruments.  Proof of execution of any such instrument or of a
writing appointing any such agents shall be sufficient for any purpose of this
Agreement and conclusive in favor of the Trustee, the Securities Administrator
and the Master Servicer, if made in the manner provided in this Section.  Each
of the Trustee, the Securities Administrator and the Master Servicer shall
promptly notify the others of receipt of any such instrument by it, and shall
promptly forward a copy of such instrument to the others.

 

(b)           The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by the certificate of any notary public or other officer authorized
by law to take acknowledgments or deeds, certifying that the individual signing
such instrument or writing acknowledged to him the execution thereof.  Whenever
such execution is by an officer of a corporation or a member of a partnership on
behalf of such corporation or partnership, such certificate or affidavit shall
also constitute sufficient proof of his authority.  The fact and date of the
execution of any such instrument or writing, or the authority of the individual
executing the same, may also be proved in any other manner which the Trustee or
the Securities Administrator deems sufficient.

 

(c)           The ownership of Certificates (whether or not such Certificates
shall be overdue and notwithstanding any notation of ownership or other writing
thereon made by anyone other than the Trustee) shall be proved by the
Certificate Register, and none of the Trustee, the Securities Administrator, the
Master Servicer or the Depositor shall be affected by any notice to the
contrary.

 

(d)           Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Holder of any Certificate shall bind every future
Holder of the same Certificate and the Holder of every Certificate issued upon
the registration of transfer thereof or in exchange therefor or in lieu thereof,
in respect of anything done, omitted or suffered to be done by the Trustee, the
Securities Administrator or the Master Servicer in reliance thereon, whether or
not notation of such action is made upon such Certificate.

 

ARTICLE IX

ADMINISTRATION AND SERVICING OF MORTGAGE LOANS BY THE MASTER SERVICER

 

Section 9.01         Duties of the Master Servicer; Enforcement of Servicer’s
and Master Servicer’s Obligations.

 

(a)          The Master Servicer, on behalf of the Trustee and the
Certificateholders shall, from and after the Closing Date, monitor the
performance of the Servicers and the Servicing Administrator under the Servicing
Agreements. In performing its obligations hereunder, the Master Servicer shall
act in a manner consistent with Accepted Master Servicing Practices.
Furthermore, the Master Servicer shall consult with each Servicer and the
Servicing Administrator as necessary from time to time to carry out the Master
Servicer’s obligations hereunder, shall receive and review all reports,
information and other data provided to the Master Servicer by each Servicer and
shall enforce the obligation of each Servicer and the Servicing Administrator
duly and punctually to perform and observe the covenants, duties, obligations
and conditions to be performed or observed by such Servicer or the Servicing
Administrator under the related Servicing Agreement. The Master Servicer shall
independently and separately monitor each Servicer’s servicing activities and
the activities of the Servicing Administrator with respect to each related
Mortgage Loan in respect of the provisions of the applicable Servicing
Agreement, reconcile the reports and other data provided to the Master Servicer
pursuant to the previous sentence on a monthly basis based on the Mortgage Loan
data provided to the Master Servicer by or on behalf of the Depositor on the
Closing Date (upon which data the Master Servicer shall be entitled to rely and
with respect to which the Master Servicer shall have no obligation to confirm or
verify) and coordinate corrective adjustments to the records of each Servicer
and the Master Servicer, and based on such reconciled and corrected information,
the Master Servicer shall provide such information to the Securities
Administrator as shall be necessary in order for it to prepare the statements
specified in Section 4.02, and prepare any other information and statements
required to be forwarded by the Master Servicer hereunder. The Master Servicer
shall reconcile the results

 

85

 

 

of its Mortgage Loan monitoring with the actual remittances of each Servicer to
the Distribution Account pursuant to the related Servicing Agreement. The Master
Servicer shall, in accordance with each Servicing Agreement, oversee matters
relating to the servicing of defaulted Mortgage Loans, including approving
certain Mortgage Loan modifications, reviewing environmental reports related to
foreclosed Mortgage Properties to determine whether to proceed with a
foreclosure, approving certain actions relating to the management of REO
Property and approving the release of the original borrower of a Mortgage Loan
in connection with Mortgage Loan assumptions. The Master Servicer shall not
approve any modification of a Mortgage Loan to extend the maturity date of such
Mortgage Loan past the Latest Possible Maturity Date of the Certificates. In its
review of the activities of any Servicer and the Servicing Administrator, the
Master Servicer may rely upon an Officer’s Certificate of such Servicer or the
Servicing Administrator (or similar document signed by an officer of such
Servicer or the Servicing Administrator), and such Servicer’s or the Servicing
Administrator’s Assessment of Compliance and related Accountant’s Attestation or
other accountants’ report provided to the Master Servicer pursuant to the
related Servicing Agreement, with regard to such Servicer’s or the Servicing
Administrator’s compliance with the terms of its Servicing Agreement. Subject to
Section 9.08, the Master Servicer shall not be responsible or liable for the
day-to-day servicing activities of any Servicer or for any unlawful act or
omission, breach, negligence, fraud, willful misconduct or bad faith of any
Servicer.

 

Upon the occurrence of an event that, unless cured, would constitute grounds for
termination of a Servicer under the related Servicing Agreement, the Master
Servicer shall promptly notify the Trustee and the Depositor thereof, and shall
specify in such notice the action, if any, the Master Servicer is taking in
respect of such default. So long as any such event of default shall be
continuing, the Master Servicer may, and shall, if it determines such action to
be in the best interests of Certificateholders, (i) terminate all of the rights
and powers of such Servicer pursuant to the applicable provisions of the
Servicing Agreement; (ii) exercise any rights it may have to enforce the
Servicing Agreement against such Servicer; and/or (iii) waive any such default
under the Servicing Agreement or take any other action with respect to such
default as is permitted thereunder. Notwithstanding the immediately preceding
sentence, if the event of default is the failure of a Servicer or the Servicing
Administrator to remit any payment required to be made under the terms of the
applicable Servicing Agreement, and such failure continues unremedied for the
duration of the applicable grace period, then the Master Servicer shall
terminate all of the rights and powers of such Servicer or the Servicing
Administrator pursuant to the applicable provisions of the related Servicing
Agreement, unless any waiver described under Section 6.16 shall have been
obtained; provided that, upon the occurrence of such an event of default by the
Servicing Administrator, the Master Servicer may, at its option, terminate all
of the rights and powers of Cenlar FSB pursuant to the Cenlar FSB Servicing
Agreement unless such a waiver has been obtained.

 

(b)          Upon any termination by the Master Servicer of the rights and
powers of a Servicer or the Servicing Administrator pursuant to the related
Servicing Agreement, the rights and powers of the Servicer or the Servicing
Administrator with respect to the related Mortgage Loans shall vest in the
Master Servicer and the Master Servicer shall be the successor in all respects
to such Servicer or the Servicing Administrator in its capacity as Servicer or
Servicing Administrator with respect to such Mortgage Loans under the related
Servicing Agreement, unless or until the Master Servicer shall have appointed,
with the consent of the Trustee, such consent not to be unreasonably withheld, a
successor to the Servicer or the Servicing Administrator; provided that, with
respect to the appointment of a successor servicer, in accordance with the
applicable provisions of the related Servicing Agreement, such successor
servicer shall be a Fannie Mae- or Freddie Mac-approved Person that is a member
in good standing of MERS; provided, further, that no Trustee consent shall be
required if the successor servicer or successor servicing administrator is a
Person that was a Servicer on the Closing Date; provided, further, that it is
understood and agreed by the parties hereto that there will be a period of
transition (not to exceed 90 days) before the actual servicing functions can be
fully transferred to a successor servicer or a successor servicing administrator
(including the Master Servicer). Upon appointment of a successor servicer or
successor servicing administrator, as authorized under this Section 9.01(b),
unless the successor servicer or successor servicing administrator shall have
assumed the obligations of the terminated Servicer or the terminated Servicing
Administrator, as applicable, under such Servicing Agreement, the Master
Servicer, the Trustee and such successor servicer shall enter into a servicing
agreement in a form substantially similar to the affected Servicing Agreement or
into an agreement with such successor servicing administrator in a form

 

86

 

 

mutually agreed upon by the parties thereto. In connection with any such
appointment, the Master Servicer may make such arrangements for the compensation
of such successor servicer or successor servicing administrator as it and such
successor shall agree. The Master Servicer in its sole discretion shall have the
right to agree to compensation of a successor servicer in excess of that
permitted to a Servicer under the Servicing Agreements if such increase is, in
its good faith and judgment, necessary or advisable to engage a successor
servicer. Notwithstanding anything herein to the contrary, in no event shall the
Master Servicer be liable for any Servicing Fee or for any differential between
the amount of the Servicing Fee paid to the original servicer and the amount
necessary to induce any successor servicer to act as successor servicer
hereunder.  To the extent the successor servicer assumes the obligations of the
terminated Servicer under the applicable Servicing Agreement, the Master
Servicer may amend such Servicing Agreement to effect such change to the
Servicing Fee without the consent of the Certificateholders.

 

The Master Servicer shall pay the costs of such enforcement (including the
termination of any Servicer or the Servicing Administrator, the appointment of a
successor servicer or successor servicing administrator or the transfer and
assumption of the servicing or the servicing administration by the Master
Servicer) at its own expense and shall be reimbursed therefor initially (i) by
the terminated Servicer or terminated Servicing Administrator, as applicable,
(ii) from a general recovery resulting from such enforcement only to the extent,
if any, that such recovery exceeds all amounts due in respect of the related
Mortgage Loans, (iii) from a specific recovery of costs, expenses or attorney’s
fees against the party against whom such enforcement is directed, or (iv) to the
extent that such amounts described in (i)-(iii) above are not received by the
Master Servicer within 30 days of the Master Servicer's request for
reimbursement therefor, from the Trust Fund, as provided in Section 9.04. To the
extent the Master Servicer recovers amounts described in (i)-(iii) above
subsequent to its reimbursement from the Trust Fund pursuant to (iv) above, then
the Master Servicer promptly will reimburse such amounts to the Trust Fund.

 

If the Master Servicer assumes the servicing or servicing administration with
respect to any of the Mortgage Loans, it will not assume liability for the
representations and warranties of any Servicer or the Servicing Administrator
being replaced or for the errors or omissions of such Servicer or the Servicing
Administrator.

 

(c)          Upon any termination of the rights and powers of any Servicer or
the Servicing Administrator pursuant to the applicable Servicing Agreement, the
Master Servicer shall promptly notify the Trustee, the Securities Administrator
and each Rating Agency through the Rule 17g-5 Information Provider, specifying
in such notice that the Master Servicer or any successor servicer or successor
servicing administrator, as the case may be, has succeeded the Servicer or the
Servicing Administrator, as applicable, under the related Servicing Agreement,
which notice shall also specify the name and address of any such successor
servicer or successor servicing administrator .

 

Section 9.02         Assumption of Master Servicing by Trustee.

 

(a)          In the event the Master Servicer shall for any reason no longer be
the Master Servicer (including by reason of any Event of Default under this
Agreement), the Trustee shall thereupon, in accordance with the terms of
Section 6.14 hereof, assume all of the rights and obligations of such Master
Servicer hereunder and under each Servicing Agreement entered into with respect
to the Mortgage Loans or shall appoint as successor master servicer a Fannie-Mae
or Freddie Mac-approved servicer that is acceptable to the Depositor and each
Rating Agency. The Trustee, its designee or any successor master servicer
appointed by the Trustee shall be deemed to have assumed all of the replaced
Master Servicer’s interest herein and, with respect to each Servicing Agreement,
shall be deemed to have assumed all of the replaced Master Servicer's interest
therein to the same extent as if such Servicing Agreement had been assigned to
the assuming party; provided that the replaced Master Servicer shall not thereby
be relieved of any liability or obligations of such replaced Master Servicer
under such Servicing Agreement accruing prior to its replacement as Master
Servicer, and shall be liable to the Trustee or any successor master servicer
therefor, and hereby agrees to indemnify and hold harmless the Trustee or any
successor master servicer from and against all costs, damages, expenses and
liabilities (including reasonable attorneys’ fees) incurred by the Trustee or
any successor master servicer as a result of such liability or obligations of
the replaced Master Servicer and in connection with the Trustee’s or such
successor master servicer’s

 

87

 

 

assumption (but not its performance, except to the extent that costs or
liability of the Trustee or any successor master servicer are created or
increased as a result of negligent or wrongful acts or omissions of the replaced
Master Servicer prior to its replacement as Master Servicer) of the Master
Servicer’s obligations, duties or responsibilities thereunder.

 

(b)          The replaced Master Servicer shall, upon request of the Trustee but
at the expense of such replaced Master Servicer, deliver to the assuming party
all documents and records relating to each Servicing Agreement and the related
Mortgage Loans and an accounting of amounts collected and held by it, and
otherwise use its best efforts to effect the orderly and efficient transfer of
each Servicing Agreement to the assuming party.

 

Section 9.03         Representations, Warranties and Covenants of the Master
Servicer.

 

(a)          The Master Servicer hereby represents and warrants to the
Depositor, the Securities Administrator (to the extent that the Master Servicer
and the Securities Administrator are not the same Person) and the Trustee, for
the benefit of the Certificateholders, as of the Closing Date that:

    

(i)           it is validly existing and in good standing under the laws of the
United States of America as a national banking association, and as Master
Servicer has full power and authority to transact any and all business
contemplated by this Agreement and to execute, deliver and comply with its
obligations under the terms of this Agreement, the execution, delivery and
performance of which have been duly authorized by all necessary corporate action
on the part of the Master Servicer;

 

(ii)          the execution and delivery of this Agreement by the Master
Servicer and its performance and compliance with the terms of this Agreement
will not (A) violate the Master Servicer’s charter or bylaws, (B) violate any
law or regulation or any administrative decree or order to which it is subject
or (C) constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default) under, or result in the breach of, any
material contract, agreement or other instrument to which the Master Servicer is
a party or by which it is bound or to which any of its assets are subject, which
violation, default or breach would materially and adversely affect the Master
Servicer’s ability to perform its obligations under this Agreement;

 

(iii)         this Agreement constitutes, assuming due authorization, execution
and delivery hereof by the other respective parties hereto, a legal, valid and
binding obligation of the Master Servicer, enforceable against it in accordance
with the terms hereof, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting the enforcement
of creditors’ rights in general, and by general equity principles (regardless of
whether such enforcement is considered in a proceeding in equity or at law);

 

(iv)         the Master Servicer is not in default with respect to any order or
decree of any court or any order or regulation of any federal, state, municipal
or governmental agency to the extent that any such default would materially and
adversely affect its performance hereunder;

 

(v)          the Master Servicer is not a party to or bound by any agreement or
instrument or subject to any charter provision, bylaw or any other corporate
restriction or any judgment, order, writ, injunction, decree, law or regulation
that may materially and adversely affect its ability as Master Servicer to
perform its obligations under this Agreement or that requires the consent of any
third person to the execution of this Agreement or the performance by the Master
Servicer of its obligations under this Agreement;

 

(vi)         no litigation is pending or, to the best of the Master Servicer’s
knowledge, threatened against the Master Servicer which would prohibit its
entering into this Agreement or performing its obligations under this Agreement;

 

(vii)        the Master Servicer, or an affiliate thereof the primary business
of which is the servicing of conventional residential mortgage loans, is a
Fannie Mae- or Freddie Mac-approved seller/servicer;

 

88

 

 

(viii)       no consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Master Servicer of or compliance by the Master Servicer with
this Agreement or the consummation of the transactions contemplated by this
Agreement, except such consents, approvals, authorizations and orders (if any)
as have been obtained; and

 

(ix)          the consummation of the transactions contemplated by this
Agreement are in the ordinary course of business of the Master Servicer.

 

(b)          It is understood and agreed that the representations and warranties
set forth in this Section shall survive the execution and delivery of this
Agreement. In addition to any indemnity required pursuant to Section 6.25
hereof, the Master Servicer shall indemnify the Depositor, the Securities
Administrator (to the extent that the Master Servicer and the Securities
Administrator are not the same Person) and the Trustee and hold them harmless
against any loss, damages, penalties, fines, forfeitures, legal fees and related
costs, judgments, and other costs and expenses resulting from any claim, demand,
defense or assertion based on or grounded upon, or resulting from, a material
breach of the Master Servicer’s representations and warranties contained in
Section 9.03(a) or any failure by the Master Servicer to deliver any
information, report, certification, accountants’ letter or other material when
and as required under this Agreement. It is understood and agreed that the
enforcement of the obligation of the Master Servicer set forth in this Section
to indemnify the Depositor, the Securities Administrator and the Trustee as
provided in this Section 9.03(b) constitutes the sole remedy (other than as set
forth in Section 6.14) of the Depositor, the Securities Administrator and the
Trustee, respecting a breach of the foregoing representations and warranties.
Such indemnification shall survive any termination of the Master Servicer as
Master Servicer hereunder, and any termination of this Agreement.

 

Any cause of action against the Master Servicer relating to or arising out of
the breach of any representations and warranties made in this Section 9.03(b)
shall accrue upon discovery of such breach by either the Depositor, the Master
Servicer or the Trustee or written notice thereof by any one of such parties to
the other parties.

 

The Master Servicer shall not be responsible for the validity, priority,
perfection or sufficiency of the security of the Certificates issued or intended
to be issued hereunder.

 

(c)          The Master Servicer covenants and agrees that it shall not hold or
purchase any Certificate if its holding or purchase of such Certificate (or
interest therein) would cause the Master Servicer to be required to consolidate
any assets of the Trust Fund on its financial statements under U.S. generally
accepted accounting principles (“Consolidate” or “Consolidation”). The Master
Servicer shall be deemed to have represented by virtue of its purchase or
holding of such Certificate (or interest therein) that its holding or purchase
of such Certificate (or interest therein) will not cause the Master Servicer to
be required to Consolidate any assets of the Trust on its financial statements.

 

If the Master Servicer's holding or purchase of a Certificate (or interest
therein) does in fact cause such Consolidation, then the last preceding
transferee that is not required to Consolidate shall be restored, to the extent
permitted by law, to all rights and obligations as owner of such Certificate
retroactive to the date of such transfer of such Certificate. If the Master
Servicer holds or purchases a Certificate (or interest therein) in violation of
the restrictions in this Section 9.03(c) and to the extent that the retroactive
restoration of the rights of the owner of such Certificate as described in the
immediately preceding sentence shall be invalid, illegal or unenforceable, then
the Securities Administrator shall have the right, without notice to the owner
or any prior owner of such Certificate, to sell such Certificate to a purchaser
selected by the Securities Administrator on such terms as the Securities
Administrator may choose. The Master Servicer shall promptly endorse and deliver
such Certificate in accordance with the instructions of the Securities
Administrator. The proceeds of such sale, net of the commissions (which may
include commissions payable to the Securities Administrator or its affiliates),
expenses and taxes due, if any, shall be remitted by the Securities
Administrator to the Master Servicer. The terms and conditions of any sale under
this Section 9.03(c) shall be determined in the sole discretion of the
Securities Administrator, and the Securities Administrator shall not be liable
to any owner of a Certificate as a result of its exercise of such discretion.
The Master Servicer shall indemnify and hold harmless the Depositor and the
Trust Fund from

 

89

 

 

and against any and all losses, liabilities, claims, costs or expenses incurred
by such parties as a result of such holding or purchase by the Master Servicer
resulting in a Consolidation.

 

(d)          The Master Servicer covenants and agrees that it shall not transfer
its master servicing rights and duties under this Agreement to an insured
depository institution, as such term is defined in the Federal Deposit Insurance
Act (an “insured depository institution”, and any such insured depository
institution in such capacity, a “master servicer transferee”) unless the Master
Servicer shall have received a representation from the master servicer
transferee that the acquisition of such master servicing rights and duties will
not cause the master servicer transferee to be required to Consolidate any
assets of the Trust Fund on its financial statements. Any master servicer
transferee shall be deemed to have represented by virtue of its acquisition of
such master servicing rights and duties that such acquisition will not cause
Consolidation. Any master servicer transferee whose acquisition of such master
servicing rights and duties was effected in violation of the restrictions in
this Section 9.03(d) shall indemnify and hold harmless the Master Servicer, the
Depositor and the Trust Fund from and against any and all losses, liabilities,
claims, costs or expenses incurred by such parties as a result of such
acquisition.

 

Section 9.04         Compensation to the Master Servicer.

 

The Master Servicer shall be entitled to be paid from the Trust Fund, and shall
either retain or withdraw from the Distribution Account, (i) its Master
Servicing Fee with respect to each Distribution Date, (ii) all amounts necessary
to reimburse itself for any previously unreimbursed Advances, Servicer Advances
and Nonrecoverable Advances in accordance with the definition of “Available
Distribution Amount” and (iii) in accordance with the second paragraph of
Section 9.01(b), the cost of any enforcement action taken by it under Section
9.01 hereof, including, without limitation, any costs incurred in connection
with the termination of a Servicer or the Servicing Administrator, the
appointment of a successor servicer or successor servicing administrator or the
transfer and assumption of the servicing or servicing administration by the
Master Servicer. The Master Servicer shall be required to pay all expenses
incurred by it in connection with its activities hereunder and shall not be
entitled to reimbursement therefor except as provided in this Agreement.

 

In addition, the Depositor agrees, except as otherwise expressly provided
herein, to reimburse the Master Servicer, upon its request, for all reasonable
expenses, disbursements and advances incurred or made by the Master Servicer in
connection with the performance of its duties hereunder (including the
reasonable compensation and the expenses and disbursements of its agents and
counsel), to the extent not otherwise reimbursed pursuant to this Agreement,
except any such expense, disbursement or advance as may be attributable to its
willful misfeasance, bad faith or negligence.

 

Section 9.05         Merger or Consolidation.

 

Any Person into which the Master Servicer may be merged or consolidated, or any
Person resulting from any merger, conversion, other change in form or
consolidation to which the Master Servicer shall be a party, or any Person
succeeding to the business of the Master Servicer, shall be the successor to the
Master Servicer hereunder, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding; provided, however, that the successor or resulting
Person to the Master Servicer or any Affiliate thereof whose primary business is
the servicing of conventional residential mortgage loans shall be a Person that
shall be qualified and approved to service mortgage loans for Fannie Mae or
Freddie Mac and shall have a net worth of not less than $15,000,000.

 

Section 9.06         Resignation of Master Servicer.

 

Except as otherwise provided in Sections 9.05 and 9.07 hereof, the Master
Servicer shall not resign from the obligations and duties hereby imposed on it
unless the Master Servicer’s duties hereunder are no longer permissible under
applicable law or are in material conflict by reason of applicable law with any
other activities carried on by it and such conflict cannot be cured. Any such
determination permitting the resignation of the Master Servicer shall be
evidenced by an Opinion of Counsel that shall be

 

90

 

 

Independent to such effect delivered to the Trustee. No such resignation shall
become effective until the Trustee shall have assumed, or a successor master
servicer shall have been appointed by the Trustee and until such successor shall
have assumed, the Master Servicer’s responsibilities and obligations under this
Agreement. Notice of such resignation shall be given promptly by the Master
Servicer and the Depositor to the Trustee.

 

If, at any time, the Master Servicer resigns under this Section 9.06, or
transfers or assigns its rights and obligations under Section 9.07, or is
removed as Master Servicer pursuant to Section 6.14, then at such time Wells
Fargo Bank, N.A. also shall resign (and shall be entitled to resign) as
Securities Administrator, Paying Agent, Authenticating Agent and Certificate
Registrar under this Agreement. In such event, the obligations of each such
party shall be assumed by the Trustee or such successor master servicer
appointed by the Trustee (subject to the provisions of Section 9.02(a)).

     

Section 9.07         Assignment or Delegation of Duties by the Master Servicer.

 

Except as expressly provided herein, the Master Servicer shall not assign or
transfer any of its rights, benefits or privileges hereunder to any other
Person, or delegate to or subcontract with, or authorize or appoint any other
Person to perform any of the duties, covenants or obligations to be performed by
the Master Servicer hereunder; provided, however, that the Master Servicer shall
have the right with the prior written consent of the Trustee and the Depositor
(which consent shall not be unreasonably withheld), to delegate or assign to or
subcontract with or authorize or appoint any qualified Person to perform and
carry out any duties, covenants or obligations to be performed and carried out
by the Master Servicer hereunder. Notice of such permitted assignment shall be
given promptly by the Master Servicer to the Depositor and the Trustee. If,
pursuant to any provision hereof, the duties of the Master Servicer are
transferred to a successor master servicer, the entire amount of the Master
Servicing Fee and other compensation payable to the Master Servicer pursuant
hereto shall thereafter be payable to such successor master servicer. Such
successor master servicer shall also pay the fees of the Trustee and the
Securities Administrator, as provided herein, and of the Custodian, as provided
in the Custodial Agreement.

 

Section 9.08         Limitation on Liability of the Master Servicer and Others.

 

Neither the Master Servicer nor any of the directors, officers, employees or
agents of the Master Servicer shall be under any liability to the Trustee or the
Certificateholders for any action taken or for refraining from the taking of any
action in good faith pursuant to this Agreement, or for errors in judgment;
provided, however, that this provision shall not protect the Master Servicer or
any such person against any liability that would otherwise be imposed by reason
of willful misfeasance, bad faith or negligence in its performance of its duties
or by reason of reckless disregard for its obligations and duties under this
Agreement. The Master Servicer and any director, officer, employee or agent of
the Master Servicer may rely in good faith on any document of any kind prima
facie properly executed and submitted by any Person respecting any matters
arising hereunder. The Master Servicer shall be under no obligation to appear
in, prosecute or defend any legal action that is not incidental to its duties to
master service the Mortgage Loans in accordance with this Agreement and that in
its opinion may involve it in any expenses or liability; provided, however, that
the Master Servicer may in its sole discretion undertake any such action that it
may deem necessary or desirable in respect of this Agreement and the rights and
duties of the parties hereto and the interests of the Certificateholders
hereunder. In such event, the legal expenses and costs of such action and any
liability resulting therefrom shall be expenses, costs and liabilities of the
Trust Fund and the Master Servicer shall be entitled to be reimbursed therefor
out of the Distribution Account.

 

The Master Servicer shall not be liable for any acts or omissions of any
Servicer except to the extent that damages or expenses are incurred as a result
of such act or omissions and such damages and expenses would not have been
incurred but for the negligence, willful misfeasance, bad faith or recklessness
of the Master Servicer in supervising, monitoring and overseeing the obligations
of the Servicers under this Agreement.

 

Section 9.09         Indemnification; Third-Party Claims.

 

91

 

 

In addition to any indemnity required pursuant to Section 6.25 hereof, the
Master Servicer agrees to indemnify the Depositor, the Securities Administrator
(to the extent that the Master Servicer and the Securities Administrator are not
the same Person) and the Trustee, and hold them harmless against any and all
claims, losses, penalties, fines, forfeitures, legal fees and related costs,
judgments, and any other costs, liability, fees and expenses that the Depositor,
the Securities Administrator or the Trustee may sustain as a result of the
Master Servicer’s willful misfeasance, bad faith or negligence in the
performance of its duties hereunder or by reason of its reckless disregard for
its obligations and duties under this Agreement. The Depositor, the Securities
Administrator (to the extent that the Master Servicer and the Securities
Administrator are not the same Person) and the Trustee shall immediately notify
the Master Servicer if a claim is made by a third party with respect to this
Agreement or the Mortgage Loans entitling the Depositor, the Securities
Administrator (to the extent that the Master Servicer and the Securities
Administrator are not the same Person) or the Trustee to indemnification under
this Section 9.09, whereupon the Master Servicer shall assume the defense of any
such claim and pay all expenses in connection therewith, including counsel fees,
and promptly pay, discharge and satisfy any judgment or decree which may be
entered against it or them in respect of such claim.

 

Section 9.10         Master Servicer Fidelity Bond and Master Servicer Errors
and Omissions Insurance Policy.

 

The Master Servicer, at its expense, shall maintain in effect a blanket fidelity
bond and an errors and omissions insurance policy, affording coverage with
respect to all directors, officers, employees and other Persons acting on such
Master Servicer’s behalf, and covering errors and omissions in the performance
of the Master Servicer’s obligations hereunder. The errors and omissions
insurance policy and the fidelity bond shall be in such form and amount
generally acceptable for entities serving as master servicers or trustees.

 

ARTICLE X

REMIC ADMINISTRATION

 

Section 10.01         REMIC Administration. 

 

(a)           REMIC elections as set forth in the Preliminary Statement to this
Agreement shall be made by the Trustee at the direction of the Securities
Administrator on Forms 1066 or other appropriate federal tax or information
return for the taxable year ending on the last day of the calendar year in which
the Certificates are issued.  The regular interests and residual interest in
each REMIC shall be as designated in the Preliminary Statement to this
Agreement.

 

(b)           The Closing Date is hereby designated as the “Startup Day” of each
REMIC within the meaning of section 86OG(a)(9) of the Code.  The “latest
possible maturity date” for each REMIC for purposes of Treasury Regulation
1.86OG-1(a)(4) will be the Latest Possible Maturity Date.

 

(c)           The Securities Administrator shall represent the Trust Fund in any
administrative or judicial proceeding relating to an examination or audit by any
governmental taxing authority with respect thereto.  The Securities
Administrator shall pay any and all tax-related expenses (not including taxes)
of each REMIC, including but not limited to any professional fees or expenses
related to audits or any administrative or judicial proceedings with respect to
such REMIC that involve the Internal Revenue Service or state tax authorities,
but only to the extent that (i) such expenses are ordinary or routine expenses,
including expenses of a routine audit but not expenses of litigation (except as
described in (ii)); or (ii) such expenses or liabilities (including taxes and
penalties) are attributable to the negligence or willful misconduct of the
Securities Administrator in fulfilling its duties hereunder (including its
duties as tax return preparer).  The Securities Administrator shall be entitled
to reimbursement of expenses to the extent provided in clause (i) above from the
Distribution Account; provided, however, the Securities

 

92

 

 

Administrator shall not be entitled to reimbursement for expenses incurred in
connection with the preparation of tax returns and other reports required under
Section 6.20 and this Section.

 

(d)           The Securities Administrator shall prepare and file, and the
Trustee shall sign, as instructed by the Securities Administrator, all of each
REMIC’s federal and appropriate state tax and information returns as such
REMIC’s direct representative.  The expenses of preparing and filing such
returns shall be borne by the Securities Administrator.  In preparing such
returns, the Securities Administrator shall, with respect to each REMIC created
hereunder other than the Upper-Tier REMIC (each such REMIC, a “Non-Upper-Tier
REMIC”):  (i) treat the accrual period for interests in such Non-Upper-Tier
REMIC as the calendar month; (ii) account for distributions made from such
Non-Upper-Tier REMIC as made on the first day of each succeeding calendar month;
(iii) use the aggregation method provided in Treasury Regulation section
1.1275-2(c); and (iv) account for income and expenses related to such
Non-Upper-Tier REMIC in the manner resulting in the lowest amount of excess
inclusion income possible accruing to the Holder of the residual interest in
such Non-Upper-Tier REMIC.

 

(e)           The Securities Administrator or its designee shall perform on
behalf of each REMIC all reporting and other tax compliance duties that are the
responsibility of such REMIC under the Code, the REMIC Provisions, or other
compliance guidance issued by the Internal Revenue Service or any state or local
taxing authority.  Among its other duties, if required by the Code, the REMIC
Provisions, or other such guidance, the Securities Administrator shall provide
(i) to the Treasury or other governmental authority such information as is
necessary for the application of any tax relating to the transfer of a Residual
Certificate to any disqualified person or organization pursuant to Treasury
Regulation 1.860E-2(a)(5) and any person designated in Section 860E(e)(3) of the
Code and (ii) to the Trustee such information as is necessary for the Trustee to
provide to the Certificateholders such information or reports as are required by
the Code or REMIC Provisions.

 

(f)           The Trustee, the Securities Administrator, the Master Servicer and
the Holders of Certificates shall, to the extent within their knowledge and
control, take such actions as may be necessary to maintain the status of each
REMIC as a REMIC under the REMIC Provisions and shall assist each other as
necessary to maintain such status.  None of the Trustee, the Securities
Administrator, the Master Servicer or the Holder of any Residual Certificate
shall knowingly take any action, cause any REMIC to take any action or fail to
take (or fail to cause to be taken) any action that, under the REMIC Provisions,
if taken or not taken, as the case may be, could result in an Adverse REMIC
Event unless the Trustee, the Securities Administrator and the Master Servicer
have received an Opinion of Counsel (at the expense of the party seeking to take
such action or not to take such action) to the effect that the contemplated
action (or inaction, as the case may be) will not cause an Adverse REMIC
Event.  In addition, prior to taking any action with respect to any REMIC or the
assets therein, or causing any REMIC to take any action, which is not expressly
permitted under the terms of this Agreement, any Holder of a Residual
Certificate will consult with the Trustee, the Securities Administrator, the
Master Servicer or their respective designees, in writing, with respect to
whether such action could cause an Adverse REMIC Event to occur with respect to
any REMIC, and no such Person shall take any such action or cause any REMIC to
take any such action as to which the Trustee, the Securities Administrator or
the Master Servicer has advised it in writing that an Adverse REMIC Event could
occur; provided, however, that if no Adverse REMIC Event would occur but such
action could result in the imposition of additional taxes on the Residual
Certificateholders, no such Person shall take any such action, or cause any
REMIC to take any such action without the written consent of the other Residual
Certificateholders.  The Trustee, the Securities Administrator and the Master
Servicer may consult with counsel (and conclusively rely upon the advice of such
counsel) to make such written advice, and the cost of the same shall be borne by
the party seeking to take the action not expressly permitted by this Agreement,
but in no event shall such cost be an expense of the Trustee, Securities
Administrator or the Master Servicer.

 

(g)           Each Holder of a Residual Certificate shall pay when due any and
all taxes imposed on the related REMIC by federal or state governmental
authorities.  To the extent that such taxes are not paid by a Residual
Certificateholder, the Securities Administrator or the Paying Agent shall pay
any remaining REMIC taxes out of current or future amounts otherwise
distributable to the Holder of the Residual

 

93

 

 

Certificate in any such REMIC or, if no such amounts are available, out of other
amounts held in the Distribution Account, and shall reduce amounts otherwise
payable to holders of regular interests in any such REMIC, as the case may be.

 

(h)           The Securities Administrator shall, for federal income tax
purposes, maintain books and records with respect to each REMIC on a calendar
year and on an accrual basis.

 

(i)            No additional contributions of assets shall be made to any REMIC,
except as expressly provided in this Agreement.

 

(j)            None of the Trustee, the Securities Administrator nor the Master
Servicer shall enter into any arrangement by which any REMIC will receive a fee
or other compensation for services.

 

(k)           The Holder (or, if there is more than one such Holder, the Holder
with the largest Percentage Interest) of the Class LT-R Certificate is hereby
designated as “tax matters person” with respect to the Lower-Tier REMIC and the
Holder of the Class R Certificate (or, if there is more than one such Holder,
the Holder with the largest Percentage Interest) is hereby designated as “tax
matters person” with respect to the Upper-Tier REMIC and each such Holder shall
be deemed by the acceptance of its Certificate to have appointed the Securities
Administrator to act as its agent to perform the duties of the “tax matters
person” for each such REMIC.

 

Section 10.02         Prohibited Transactions and Activities. 

 

None of the Depositor, the Master Servicer or the Trustee shall sell, dispose
of, or substitute for any of the Mortgage Loans, except in a disposition
pursuant to (i) the foreclosure of a Mortgage Loan, (ii) the bankruptcy of the
Trust Fund, (iii) the termination of each REMIC pursuant to Article VII of this
Agreement, (iv) a repurchase of Mortgage Loans pursuant to Article II of this
Agreement or (v) a sale of a Mortgage Loan to a governmental entity acquiring
such Mortgage Loan through the exercise of its power of eminent domain pursuant
to Section 2.08 of this Agreement, nor acquire any assets for any REMIC, nor
sell or dispose of any investments in the Distribution Account for gain, nor
accept any contributions to any REMIC after the Closing Date, unless it has
received an Opinion of Counsel (at the expense of the party causing such sale,
disposition, or substitution) that such disposition, acquisition, substitution,
or acceptance will not (a) result in an Adverse REMIC Event, (b) adversely
affect the distribution of interest or principal on the Certificates or (c)
result in the encumbrance of the assets transferred or assigned to the Trust
Fund (except pursuant to the provisions of this Agreement).

 

Section 10.03         Indemnification With Respect to Prohibited Transactions or
Loss of REMIC Status.

 

Upon the occurrence of an Adverse REMIC Event due to the negligent performance
by either the Securities Administrator or the Master Servicer of its duties and
obligations set forth herein, the Securities Administrator or the Master
Servicer, as applicable, shall indemnify the Certificateholders of the related
Residual Certificate against any and all losses, claims, damages, liabilities or
expenses (“Losses”) resulting from such negligence; provided, however, that
neither the Securities Administrator nor the Master Servicer shall be liable for
any such Losses attributable to the action or inaction of the Depositor, the
Trustee or the Holder of the Residual Certificate, nor for any such Losses
resulting from misinformation provided by any of the foregoing parties on which
the Securities Administrator or the Master Servicer, as applicable, has
relied.  Notwithstanding the foregoing, however, in no event shall the
Securities Administrator or the Master Servicer have any liability (1) for any
action or omission that is taken in accordance with and in compliance with the
express terms of, or which is expressly permitted by the terms of, this
Agreement or under any Servicing Agreement, (2) for any Losses other than
arising out of malfeasance, willful misconduct or negligent performance by the
Securities Administrator or the Master Servicer, as applicable, of its duties
and obligations set forth herein, and (3) for any special or consequential
damages to

 

94

 

 

Certificateholders of the related Residual Certificate (in addition to payment
of principal and interest on the Certificates).

 

Section 10.04         REO Property.

 

(a)           Notwithstanding any other provision of this Agreement, the Master
Servicer, acting on behalf of the Trustee hereunder, shall not, except to the
extent provided in the applicable Servicing Agreement, knowingly permit any
Servicer to rent, lease, or otherwise earn income on behalf of any REMIC with
respect to any REO Property which might cause an Adverse REMIC Event unless the
applicable Servicer has provided to the Trustee and the Securities Administrator
an Opinion of Counsel concluding that, under the REMIC Provisions, such action
would not result in an Adverse REMIC Event.

 

(b)          The Depositor shall cause the applicable Servicer (to the extent
provided in the related Servicing Agreement) to make reasonable efforts to sell
any REO Property for its fair market value. In any event, however, the Depositor
shall, or shall cause the applicable Servicer (to the extent provided in the
related Servicing Agreement) to, dispose of any REO Property within three years
of its acquisition by the Trust Fund unless the Depositor or the applicable
Servicer (on behalf of the Trust Fund) has received an extension from the
Internal Revenue Service to the effect that, under the REMIC Provisions and any
relevant proposed legislation and under applicable state law, the REMIC may hold
REO Property for a longer period without causing an Adverse REMIC Event. If such
an extension has been received, then the Depositor, acting on behalf of the
Trustee hereunder, shall, or shall cause the applicable Servicer to, continue to
attempt to sell the REO Property for its fair market value for such period
longer than three years as such extension permits (the “Extended Period”). If
such an extension has not been received and the Depositor or the applicable
Servicer, acting on behalf of the Trust Fund hereunder, is unable to sell the
REO Property within 33 months after its acquisition by the Trust Fund, or if
such an extension has been received and the Depositor or the applicable Servicer
is unable to sell the REO Property within the period ending three months before
the close of the Extended Period, the Depositor shall cause the applicable
Servicer, before the end of the three year period or the Extended Period, as
applicable, to (i) purchase such REO Property at a price equal to the REO
Property’s fair market value or (ii) auction the REO Property to the highest
bidder (which may be the applicable Servicer) in an auction reasonably designed
to produce a fair price prior to the expiration of the three-year period or the
Extended Period, as the case may be.

 

ARTICLE XI

MISCELLANEOUS PROVISIONS

 

Section 11.01         Binding Nature of Agreement; Assignment. 

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

 

Section 11.02         Entire Agreement. 

 

This Agreement contains the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof.  The express terms hereof control and supersede any
course of performance and/or usage of the trade inconsistent with any of the
terms hereof.

 

Section 11.03         Amendment. 

 

(a)           This Agreement may be amended from time to time by written
agreement between the Depositor, the Master Servicer, the Securities
Administrator and the Trustee, without notice to or the

 

95

 

 

consent of any of the Holders, (i) to cure any ambiguity or mistake, (ii) to
cause the provisions herein to conform to or be consistent with or in
furtherance of the statements made with respect to the Certificates, the Trust
Fund or this Agreement in the Prospectus, or to correct or supplement any
provision herein which may be inconsistent with any other provisions herein or
with the provisions of any Servicing Agreement, (iii) to make any other
provisions with respect to matters or questions arising under this Agreement,
(iv) to add, delete, or amend any provisions to the extent necessary or
desirable to comply with any requirements imposed by the Code and the REMIC
Provisions, (v) if necessary in order to avoid a violation of any applicable law
or regulation or (vi) if a TIA Applicability Determination has been made, to
modify, eliminate or add to the provisions of this Agreement to the extent
necessary to (A) effect the qualification of this Agreement under the TIA or
under any similar federal statute and to add any other provisions as may be
expressly required by the TIA, and (B) modify other provisions of this Agreement
to the extent necessary to make such provisions consistent with, and conform to,
the modifications made pursuant to clause (A); provided that, with respect to
clause (vi), the parties hereto are deemed to have agreed, to the extent
permitted under the TIA, that this Agreement expressly excludes any
non-mandatory provisions under the TIA that (x) would conflict with the
provisions of this Agreement or (y) increase the obligations, liabilities or
scope of responsibility of any party hereto.  No such amendment effected
pursuant to the preceding sentence shall, as evidenced by an Opinion of Counsel,
result in an Adverse REMIC Event, nor shall such amendment effected pursuant to
clause (iii) of such sentence adversely affect in any material respect the
interests of any Holder.  Prior to entering into any amendment without the
consent of Holders pursuant to this paragraph, the Trustee shall be provided
with an Opinion of Counsel (at the expense of the party requesting such
amendment) to the effect that such amendment is permitted under this Agreement
and, with respect to an amendment effected pursuant to clause (v) above, to the
effect that such amendment is necessary in order to avoid a violation of such
applicable law. 

 

(b)           This Agreement may also be amended from time to time by the
Depositor, the Master Servicer, the Securities Administrator and the Trustee,
with the consent of the Holders of not less than 66-2/3% of the Class Principal
Amount or Class Notional Amount (or Percentage Interest) of each Class of
Certificates affected thereby for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners.

 

(c)           Promptly after the execution of any such amendment, the Trustee
shall furnish written notification of the substance of such amendment to each
Holder, the Depositor and each Rating Agency through the Rule 17g-5 Information
Provider. The Securities Administrator and the Certificate Registrar shall
cooperate with the Trustee in connection with the Trustee's obligations under
this Section 11.03.

 

(d)           It shall not be necessary for the consent of Holders under this
Section 11.03 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent shall approve the substance thereof.  The
manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Holders shall be subject to such reasonable regulations as
the Trustee may prescribe.

 

(e)           Notwithstanding anything to the contrary in any Servicing
Agreement, the Trustee shall not consent to any amendment of any Servicing
Agreement except pursuant to the standards provided in this Section with respect
to amendment of this Agreement. In addition, none of the Trustee, the Master
Servicer, the Securities Administrator or the Depositor shall consent to any
amendment to any Servicing

 

96

 

 

Agreement unless prior written notice of the substance of such amendment has
been delivered to each Rating Agency through the Rule 17g-5 Information
Provider.

 

(f)           Prior to the execution of any amendment to this Agreement, each of
the Trustee and the Securities Administrator shall be entitled to receive and
conclusively rely on an Opinion of Counsel (at the expense of the Person seeking
such amendment) stating that the execution of such amendment is authorized and
permitted by this Agreement.  The Trustee and the Securities Administrator may,
but shall not be obligated to, enter into any such amendment which affects the
Trustee’s or the Securities Administrator’s own rights, duties or immunities
under this Agreement.

 

Section 11.04         Voting Rights. 

 

Except to the extent that the consent of all affected Certificateholders is
required pursuant to this Agreement, with respect to any provision of this
Agreement requiring the consent of Certificateholders representing specified
percentages of aggregate outstanding Certificate Principal Amount or Class
Notional Amount (or Percentage Interest), Certificates owned by the Depositor,
the Master Servicer, the Securities Administrator, the Trustee, any Servicer or
any Affiliate thereof are not to be counted so long as such Certificates are
owned by the Depositor, the Master Servicer, the Securities Administrator, the
Trustee, any Servicer or any Affiliate thereof.

 

Section 11.05         Provision of Information. 

 

(a)           For so long as any of the Certificates of any Class are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, each of the Depositor, the Master Servicer, the Securities
Administrator and the Trustee agree to cooperate with each other to provide to
any Certificateholders and to any prospective purchaser of Certificates
designated by such holder, upon the request of such holder or prospective
purchaser, any information required to be provided to such holder or prospective
purchaser to satisfy the condition set forth in Rule 144A(d)(4) under the
Securities Act.  Any reasonable, out-of-pocket expenses incurred by the Trustee,
the Master Servicer or the Securities Administrator in providing such
information shall be reimbursed by the Depositor.

 

(b)           The Securities Administrator shall provide to any person to whom a
Prospectus was delivered, upon the written request of such person specifying the
document or documents requested, (i) a copy (excluding exhibits) of any report
on Form 8-K, Form 10-D or Form 10-K (or other prescribed form) filed with the
Securities and Exchange Commission pursuant to Section 6.21 and (ii) a copy of
any other document incorporated by reference in the Prospectus.  Any reasonable
out-of-pocket expenses incurred by the Securities Administrator in providing
copies of such documents shall be reimbursed by the Depositor.

 

(c)          On each Distribution Date, the Securities Administrator shall
deliver or cause to be delivered by first class mail or make available on its
website to the Depositor, Attention:  Contract Finance, a copy of the report
delivered to Certificateholders pursuant to Section 4.02.

 

Section 11.06         Governing Law. 

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS (OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

Section 11.07         Notices. 

 

(a)          All demands, notices and communications required to be delivered to
the Depositor, the Seller, the Trustee, the Master Servicer, the Securities
Administrator or the Certificate Registrar hereunder

 

97

 

 

shall be in writing and shall be deemed to have been duly given if (i)
personally delivered, (ii) mailed by registered mail, postage prepaid, (iii)
delivered by overnight courier, or (iv) transmitted via email, telegraph or
facsimile, in each instance at the address listed below, or such other address
as may hereafter be furnished by any party to the other parties in writing:

 

For posting by the Rule 17g-5 Information Provider:

 

rmbs17g5informationprovider@wellsfargo.com

 

In the case of the Depositor:

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 330

Mill Valley, CA 94941

Facsimile number (415) 381-1773

Electronic mail address: Sequoia.Notices@redwoodtrust.com

Attention:  Sequoia Mortgage Trust 2012-6

 

In the case of the Seller:

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 330

Mill Valley, CA 94941

Facsimile number (415) 381-1773

Electronic mail address: Sequoia.Notices@redwoodtrust.com

Attention:  Sequoia Mortgage Trust 2012-6

 

In the case of the Master Servicer and the Securities Administrator:

 

Wells Fargo Bank, N.A.

P.O. Box 98

Columbia, Maryland 21046

 

(or, for overnight deliveries:

9062 Old Annapolis Road

Columbia, Maryland 21045)

 

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2012-6

 

In the case of the Certificate Registrar:

 

Wells Fargo Bank, N.A.

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479

Facsimile number: 1-866-614-1273

Electronic mail address: g=cts-spg-team-a-5@wellsfargo.com

Attention: Corporate Trust Services — Sequoia Mortgage Trust 2012-6

 

In the case of the Trustee:

 

98

 

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, DE 19801

Attention: Corporate Trust — Sequoia Mortgage Trust 2012-6

 

Any such demand, notice or communication shall be deemed to have been received
on the date delivered to the premises of the addressee and (A) if delivered by
registered mail, overnight courier, or facsimile, as evidenced by the date noted
on a return or confirmation of receipt and (B) if delivered by electronic mail,
when sent to the address specified above, provided no error or rejection message
has been received by the sender.

 

(b)          Notices to any Certificateholder shall be deemed to be duly given
by any party hereto (i) in the case of any holder of a Definitive Certificate,
on the date mailed, first class postage prepaid, to the address of such holder
as included on the certificate register, or (ii) in the case of any book-entry
certificate, on the date when such notice or communication is delivered to the
Clearing Agency, it being understood that the Clearing Agency shall give such
notices and communications to the related underlying participants in accordance
with its applicable rules, regulations and procedures.

 

All notices or communications to Certificateholders shall also be posted and
made available to all Certificateholders, whether definitive or book-entry, as
well as the Depositor, the Master Servicer, the Securities Administrator and the
Trustee, by the Securities Administrator on the Securities Administrator website
located at www.ctslink.com. Unless otherwise expressly provided for herein, all
notices and communications required to be delivered hereunder shall be delivered
to such parties and Certificateholders and posted by the Securities
Administrator on the Securities Administrator 's website, in each instance, as
soon as reasonably practicable.

 

(c)           The Depositor hereby covenants that it shall provide written
notice to the Trustee, which written notice may be via electronic mail, once the
Servicers have furnished to the Mortgagors, in accordance with the applicable
Servicing Agreements, the notices required to be furnished under Section 404 of
the Helping Families Save Their Homes Act of 2009, as amended and in effect from
time to time.

 

Section 11.08         Severability of Provisions. 

 

If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement
or of the Certificates or the rights of the Holders thereof.

 

Section 11.09         Indulgences; No Waivers. 

 

Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence.  No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

 

Section 11.10         Headings Not to Affect Interpretation. 

 

The headings contained in this Agreement are for convenience of reference only,
and they shall not be used in the interpretation hereof.

 

99

 

 

Section 11.11         Benefits of Agreement. 

 

Nothing in this Agreement or in the Certificates, express or implied, shall give
to any Person, other than the parties to this Agreement and their successors
hereunder and the Holders of the Certificates, any benefit or any legal or
equitable right, power, remedy or claim under this Agreement.

 

Section 11.12         Special Notices to the Rating Agencies. 

 

(a)         The Depositor shall give prompt notice to each Rating Agency through
the Rule 17g-5 Information Provider of the occurrence of any of the following
events of which it has notice:

 

(i)          any amendment to this Agreement pursuant to Section 11.03,
including prior advance written notice of any amendment to this Agreement
pursuant to Section 11.03(a);

 

(ii)         any assignment by the Master Servicer of its rights hereunder or
delegation of its duties hereunder;

 

(iii)        the occurrence of any Event of Default and any waiver of any Event
of Default pursuant to Section 6.14;

 

(iv)       any notice of termination given to the Master Servicer pursuant to
Section 6.14 and any resignation of the Master Servicer hereunder;

 

(v)         the termination of any successor to any Master Servicer pursuant to
Section 6.14;

 

(vi)        the making of a final payment pursuant to Section 7.01; and

 

(vii)       any termination of the rights and obligations of a Servicer or the
Servicing Administrator under any Servicing Agreement and any transfer of
servicing or servicing administration under any Servicing Agreement.

 

(b)         All notices to the Rating Agency provided for in this Section shall
be in writing and sent first to the Rule 17g-5 Information Provider and then by
first class mail, telecopy, electronic mail or overnight courier, as follows:

 

If to Fitch, to:

Fitch, Inc.

One State Street Plaza, 28th Floor

New York, NY 10004

Attn: SEMT 2012-6

 

If to KBRA, to:

Kroll Bond Rating Agency, Inc.

845 Third Avenue

New York, NY 10022

Electronic Mail: mbssurveillance@krollbondratings.com

Attention: RMBS Surveillance

 

If to Moody’s, to:

Moody’s Investors Service

7 World Trade Center @ 250 Greenwich St.

New York, NY 10007

Electronic Mail: servicerreports@moodys.com

Attn: Residential Mortgages

 

100

 

 

(c)           The Securities Administrator shall provide or make available to
each Rating Agency through the Rule 17g-5 Information Provider reports prepared
pursuant to Section 4.02 and the reports filed on Form 10-K pursuant to Section
6.21(b)(i)(1) through (4).  In addition, the Securities Administrator shall, at
the expense of the Trust Fund, make available to each Rating Agency through the
Rule 17g-5 Information Provider such information as each Rating Agency may
reasonably request regarding the Certificates or the Trust Fund, to the extent
that such information is reasonably available to the Securities Administrator;
provided, the Securities Administrator shall not be required to post to the Rule
17g-5 Website any information previously posted to and available on the
Securities Administrator’s website.

 

Section 11.13         Conflicts. 

 

To the extent that the terms of this Agreement conflict with the terms of any
Servicing Agreement, the related Servicing Agreement shall govern.

 

Section 11.14         Counterparts. 

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all of which together shall constitute one and
the same instrument.

 

Section 11.15         No Petitions.

 

The Trustee and the Master Servicer, by entering into this Agreement, and each
Certificateholder, by accepting a Certificate, hereby covenant and agree that
they shall not at any time institute against the Depositor, or join in any
institution against the Depositor of, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any United States federal or state bankruptcy or similar law in connection with
any obligations relating to the Certificates, this Agreement or any of the
documents entered into by the Depositor in connection with the transactions
contemplated by this Agreement.

 

101

 

 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers hereunto duly authorized as of the day and
year first above written.

 

SEQUOIA RESIDENTIAL FUNDING, INC.,

as Depositor

 

By:     Name:   Title:  

 

CHRISTIANA TRUST, a division of

Wilmington Savings Fund Society, FSB,

as Trustee

 

By:     Name:   Title:  

 

WELLS FARGO BANK, N.A.,

as Master Servicer

 

By:     Name:   Title:  

 

WELLS FARGO BANK, N.A.,

as Securities Administrator and Rule 17g-5 Information Provider

 

By:     Name:   Title:  

 

 

 

 

Solely for purposes of Section 2.04 and Section 2.06(b)

accepted and agreed to by:

 

REDWOOD RESIDENTIAL ACQUISITION CORPORATION,

as Seller

 

By:       Name:     Authorized Signatory  

 

Solely for purposes of Section 2.07

accepted and agreed to by:

 

SEQUOIA MORTGAGE FUNDING CORPORATION,

as Controlling Holder

 

By:       Name:     Authorized Signatory  

 

 

 

 

EXHIBIT A

 

FORMS OF CERTIFICATES

  

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE
REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR
INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS NOT AN EMPLOYEE
BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED TRANSACTION
PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE CODE OR A PERSON (INCLUDING AN INSURANCE
COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY
OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO
EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B) IT HAS
ACQUIRED AND IS HOLDING THIS CERTIFICATE IN RELIANCE ON U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION EXEMPTION (“PTE”) FAN 04-03E, AS AMENDED, (THE
“UNDERWRITER EXEMPTION”), AND THAT IT UNDERSTANDS THAT THERE ARE CERTAIN
CONDITIONS TO THE AVAILABILITY OF THE UNDERWRITER EXEMPTION INCLUDING THAT THIS
CERTIFICATE MUST BE RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN “BBB-” (OR
ITS EQUIVALENT) BY STANDARD & POOR’S, FITCH, MOODY’S, DBRS LIMITED OR DBRS, INC.
OR (C) (I) THE TRANSFEREE IS AN INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED
TO PURCHASE OR HOLD THIS CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT”
(AS DEFINED IN U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION
(“PTCE”) 95-60), AND (III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF
PTCE 95-60 HAVE BEEN SATISFIED (EACH ENTITY

 

A-1

 

 

THAT SATISFIES THIS CLAUSE (C), A “COMPLYING INSURANCE COMPANY”).

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PRECEDING TRANSFEREE THAT EITHER (I) IS NOT A PLAN INVESTOR, (II)
ACQUIRED SUCH CERTIFICATE IN COMPLIANCE WITH THE UNDERWRITER EXEMPTION, OR (III)
IS A COMPLYING INSURANCE COMPANY SHALL BE RESTORED, TO THE EXTENT PERMITTED BY
LAW, TO ALL RIGHTS AND OBLIGATIONS AS CERTIFICATE OWNER THEREOF RETROACTIVE TO
THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. THE TRUSTEE SHALL BE UNDER NO
LIABILITY TO ANY PERSON FOR MAKING ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH
PRECEDING TRANSFEREE.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

SEQUOIA MORTGAGE TRUST 2012-6

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-l

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Initial Class Principal Initial Certificate Amount of the Class A-1 Principal
Amount of this Certificates: $140,105,000 Certificates: $104,105,000    
Certificate Interest Rate: Adjustable Cut-off Date: November 1, 2012     Final
Scheduled Distribution   Date: December 2042       NUMBER 1 CUSIP: 81744N AA8

 

A-2

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class A-1 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in December 2012 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-3

 

 



IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 

 

CHRISTIANA TRUST, A DIVISION OF

WILMINGTON SAVINGS FUND SOCIETY, FSB,

    as Trustee       By:       AUTHORIZED SIGNATORY       Dated:  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,     as Authenticating Agent       By:       AUTHORIZED
SIGNATORY       Dated:  

  

A-4

 

 

SEQUOIA MORTGAGE TRUST 2012-6

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-6 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of November 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class A-1, Class
A-2, Class R, Class LT-R, Class A-IO1, Class A-IO2, Class A-IO3, Class B-1,
Class B-2, Class B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Certificate Notional Amount)
of each such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount (or Certificate Notional Amount) of at
least $1,000,000 or, in the case of the Class of A-IO1 Certificates or any
Residual Certificate, a Percentage Interest of 100%, by wire transfer in
immediately available funds to an account specified in such request and at the
expense of such Certificateholder requesting such wire transfer by deducting a
wire transfer fee from the related distribution; provided, however, that the
final distribution in respect of any Certificate shall be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office (as
defined below); provided, further, that the foregoing provisions shall not apply
to any Certificate as long as such Certificate remains a Book-Entry Certificate,
in which case all payments made shall be made through the Clearing Agency and
its Clearing Agency Participants. Notwithstanding such final payment of
principal of any of the Certificates, each Residual Certificate will remain
outstanding until the termination of the related REMIC or REMICs and the payment
in full of all other amounts due with respect to the Residual Certificates and
at such time such final payment in retirement of any Residual Certificate will
be made only upon presentation and surrender of such Certificate at the
Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth

 

A-5

 

 

Street and Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate
Trust Services — Sequoia Mortgage Trust 2012-6 or at such other address as the
Securities Administrator may designate from time to time.

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

The Class A-1, Class A-2, Class B-1, Class B-2, Class B-3, Class B-4, and Class
B-5 Certificates are issuable only in registered form in minimum denominations
of $100,000 in initial Certificate Principal Amount and the Class A-IO2 and
Class A-IO3 Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional

 

A-6

 

 

Amount, in each case, in integral multiples of $1 in excess thereof and, in the
case of the Class A-1, Class A-2, Class A-IO2, Class A-IO3, Class B-1, Class B-2
and Class B-3 Certificates, will be registered in the name of the nominee of the
Clearing Agency, which shall maintain such Certificates through its book-entry
facilities and, in the case of the Class B-4 and Class B-5 Certificates, will be
maintained in physical form. The Class A-IO1 Certificates are issuable only as a
single Certificate representing the entire Percentage Interest in that class and
will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities. The Class R
and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-7

 

 



ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

  

     

 



Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-8

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



    for the account of
                                                                                                                                                       
  account number                                                or, if mailed by
check, to                                                                       
  Applicable reports and statements should be mailed to
                                                                                             
      This information is provided by
                                                                                                                   
  the assignee named above, or
                                                                                                                
as its agent.

 



A-9

 

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE
REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR
INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS NOT AN EMPLOYEE
BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED TRANSACTION
PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE CODE OR A PERSON (INCLUDING AN INSURANCE
COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY
OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO
EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B) IT HAS
ACQUIRED AND IS HOLDING THIS CERTIFICATE IN RELIANCE ON U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION EXEMPTION (“PTE”) FAN 04-03E, AS AMENDED, (THE
“UNDERWRITER EXEMPTION”), AND THAT IT UNDERSTANDS THAT THERE ARE CERTAIN
CONDITIONS TO THE AVAILABILITY OF THE UNDERWRITER EXEMPTION INCLUDING THAT THIS
CERTIFICATE MUST BE RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN “BBB-” (OR
ITS EQUIVALENT) BY STANDARD & POOR’S, FITCH, MOODY’S, DBRS LIMITED OR DBRS, INC.
OR (C) (I) THE TRANSFEREE IS AN INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED
TO PURCHASE OR HOLD THIS CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT”
(AS DEFINED IN U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION
(“PTCE”) 95-60), AND (III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF
PTCE 95-60 HAVE BEEN SATISFIED (EACH ENTITY

 

A-10

 

 

THAT SATISFIES THIS CLAUSE (C), A “COMPLYING INSURANCE COMPANY”).

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PRECEDING TRANSFEREE THAT EITHER (I) IS NOT A PLAN INVESTOR, (II)
ACQUIRED SUCH CERTIFICATE IN COMPLIANCE WITH THE UNDERWRITER EXEMPTION, OR (III)
IS A COMPLYING INSURANCE COMPANY SHALL BE RESTORED, TO THE EXTENT PERMITTED BY
LAW, TO ALL RIGHTS AND OBLIGATIONS AS CERTIFICATE OWNER THEREOF RETROACTIVE TO
THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. THE TRUSTEE SHALL BE UNDER NO
LIABILITY TO ANY PERSON FOR MAKING ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH
PRECEDING TRANSFEREE.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

SEQUOIA MORTGAGE TRUST 2012-6

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-2

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Initial Class Principal Initial Certificate Amount of the Class A-2 Principal
Amount of this Certificates: $104,104,000 Certificates: $104,104,000    
Certificate Interest Rate: Adjustable Cut-off Date: November 1, 2012     Final
Scheduled Distribution   Date: December 2042       NUMBER 1 CUSIP: 81744N AB6

 

A-11

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class A-2 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in December 2012 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-12

 

 



IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 

 

CHRISTIANA TRUST, A DIVISION OF

WILMINGTON SAVINGS FUND SOCIETY, FSB,

    as Trustee       By:       AUTHORIZED SIGNATORY       Dated:  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,     as Authenticating Agent       By:       AUTHORIZED
SIGNATORY       Dated:  

  

A-13

 

 

SEQUOIA MORTGAGE TRUST 2012-6

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-6 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of November 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class A-1, Class
A-2, Class R, Class LT-R, Class A-IO1, Class A-IO2, Class A-IO3, Class B-1,
Class B-2, Class B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Certificate Notional Amount)
of each such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount (or Certificate Notional Amount) of at
least $1,000,000 or, in the case of the Class of A-IO1 Certificates or any
Residual Certificate, a Percentage Interest of 100%, by wire transfer in
immediately available funds to an account specified in such request and at the
expense of such Certificateholder requesting such wire transfer by deducting a
wire transfer fee from the related distribution; provided, however, that the
final distribution in respect of any Certificate shall be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office (as
defined below); provided, further, that the foregoing provisions shall not apply
to any Certificate as long as such Certificate remains a Book-Entry Certificate,
in which case all payments made shall be made through the Clearing Agency and
its Clearing Agency Participants. Notwithstanding such final payment of
principal of any of the Certificates, each Residual Certificate will remain
outstanding until the termination of the related REMIC or REMICs and the payment
in full of all other amounts due with respect to the Residual Certificates and
at such time such final payment in retirement of any Residual Certificate will
be made only upon presentation and surrender of such Certificate at the
Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth

 

A-14

 

 

Street and Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate
Trust Services — Sequoia Mortgage Trust 2012-6 or at such other address as the
Securities Administrator may designate from time to time.

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

The Class A-1, Class A-2, Class B-1, Class B-2, Class B-3, Class B-4, and Class
B-5 Certificates are issuable only in registered form in minimum denominations
of $100,000 in initial Certificate Principal Amount and the Class A-IO2 and
Class A-IO3 Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional

 

A-15

 

 

Amount, in each case, in integral multiples of $1 in excess thereof and, in the
case of the Class A-1, Class A-2, Class A-IO2, Class A-IO3, Class B-1, Class B-2
and Class B-3 Certificates, will be registered in the name of the nominee of the
Clearing Agency, which shall maintain such Certificates through its book-entry
facilities and, in the case of the Class B-4 and Class B-5 Certificates, will be
maintained in physical form. The Class A-IO1 Certificates are issuable only as a
single Certificate representing the entire Percentage Interest in that class and
will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities. The Class R
and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-16

 

 



ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

  

     

 



Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-17

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



    for the account of
                                                                                                                                                       
  account number                                                or, if mailed by
check, to                                                                       
  Applicable reports and statements should be mailed to
                                                                                             
      This information is provided by
                                                                                                                   
  the assignee named above, or
                                                                                                                
as its agent.

 

A-18

 

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

THIS IS AN INTEREST-ONLY CERTIFICATE THAT IS NOT ENTITLED TO ANY DISTRIBUTIONS
WITH RESPECT TO PRINCIPAL. THE CERTIFICATE NOTIONAL AMOUNT OF THIS CERTIFICATE
WILL BE REDUCED AS SET FORTH HEREIN. ACCORDINGLY, THE CERTIFICATE NOTIONAL
AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,
WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR. EACH

 

A-19

 

 

INVESTOR IN THIS CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN
COMPLIANCE WITH THE FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT
AND COVENANT THAT IT WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH
ERISA-RESTRICTED CERTIFICATE IN VIOLATION OF THE FOREGOING.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

SEQUOIA MORTGAGE TRUST 2012-6

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-IO1

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Initial Class Notional Initial Certificate Amount of the Class A-IO1 Notional
Amount of this Certificates: $280,209,000 Certificates: $280,209,000    
Certificate Interest Rate: Adjustable Cut-off Date: November 1, 2012     Final
Scheduled Distribution   Date: December 2042       NUMBER 1 CUSIP: 81744N AD2

 

A-20

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Notional Amount of this Certificate by the initial Class Notional
Amount of all Class A-IO1 Certificates, both as specified above) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Seller and the Depositor
assigned to the Trustee under each Purchase Agreement, each Servicing Agreement,
the Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating
to the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in December 2012 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-21

 

 



IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 

 

CHRISTIANA TRUST, A DIVISION OF

WILMINGTON SAVINGS FUND, FSB,

    as Trustee       By:       AUTHORIZED SIGNATORY       Dated:  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,     as Authenticating Agent       By:       AUTHORIZED
SIGNATORY       Dated:  

  

A-22

 

 

SEQUOIA MORTGAGE TRUST 2012-6

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-6 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of November 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class A-1, Class
A-2, Class R, Class LT-R, Class A-IO1, Class A-IO2, Class A-IO3, Class B-1,
Class B-2, Class B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Certificate Notional Amount)
of each such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount (or Certificate Notional Amount) of at
least $1,000,000 or, in the case of the Class A-IO1 Certificates and any
Residual Certificate, a Percentage Interest of 100%, by wire transfer in
immediately available funds to an account specified in such request and at the
expense of such Certificateholder requesting such wire transfer by deducting a
wire transfer fee from the related distribution; provided, however, that the
final distribution in respect of any Certificate shall be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office (as
defined below); provided, further, that the foregoing provisions shall not apply
to any Certificate as long as such Certificate remains a Book-Entry Certificate,
in which case all payments made shall be made through the Clearing Agency and
its Clearing Agency Participants. Notwithstanding such final payment of
principal of any of the Certificates, each Residual Certificate will remain
outstanding until the termination of the related REMIC or REMICs and the payment
in full of all other amounts due with respect to the Residual Certificates and
at such time such final payment in retirement of any Residual Certificate will
be made only upon presentation and surrender of such Certificate at the
Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth

 

A-23

 

 

Street and Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate
Trust Services — Sequoia Mortgage Trust 2012-6 or at such other address as the
Securities Administrator may designate from time to time.

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

The Class A-1, Class A-2, Class B-1, Class B-2, Class B-3, Class B-4, and Class
B-5 Certificates are issuable only in registered form in minimum denominations
of $100,000 in initial Certificate Principal Amount and the Class A-IO2 and
Class A-IO3 Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional

 

A-24

 

 

Amount, in each case, in integral multiples of $1 in excess thereof and, in the
case of the Class A-1, Class A-2, Class A-IO2, Class A-IO3, Class B-1, Class B-2
and Class B-3 Certificates, will be registered in the name of the nominee of the
Clearing Agency, which shall maintain such Certificates through its book-entry
facilities and, in the case of the Class B-4 and Class B-5 Certificates, will be
maintained in physical form. The Class A-IO1 Certificates are issuable only as a
single Certificate representing the entire Percentage Interest in that class and
will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities. The Class R
and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-25

 

 



ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

  

     

 



Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-26

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



    for the account of
                                                                                                                                                       
  account number                                                or, if mailed by
check, to                                                                       
  Applicable reports and statements should be mailed to
                                                                                             
      This information is provided by
                                                                                                                   
  the assignee named above, or
                                                                                                                
as its agent.

 

A-27

 

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

THIS IS AN INTEREST-ONLY CERTIFICATE THAT IS NOT ENTITLED TO ANY DISTRIBUTIONS
WITH RESPECT TO PRINCIPAL. THE CERTIFICATE NOTIONAL AMOUNT OF THIS CERTIFICATE
WILL BE REDUCED AS SET FORTH HEREIN. ACCORDINGLY, THE CERTIFICATE NOTIONAL
AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE
REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR
INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS NOT AN EMPLOYEE
BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED TRANSACTION
PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE CODE OR A PERSON (INCLUDING AN INSURANCE
COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY
OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO
EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B) IT HAS
ACQUIRED AND IS HOLDING THIS CERTIFICATE IN RELIANCE ON U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION EXEMPTION (“PTE”) FAN 04-03E, AS AMENDED, (THE
“UNDERWRITER EXEMPTION”), AND THAT IT UNDERSTANDS THAT THERE ARE CERTAIN
CONDITIONS TO THE AVAILABILITY OF THE UNDERWRITER EXEMPTION INCLUDING THAT THIS
CERTIFICATE MUST BE RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN “BBB-” (OR
ITS EQUIVALENT) BY STANDARD & POOR’S, FITCH, MOODY’S, DBRS LIMITED OR DBRS, INC.
OR (C) (I) THE TRANSFEREE IS AN INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED
TO PURCHASE OR HOLD THIS CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT”
(AS DEFINED IN U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION
(“PTCE”) 95-60), AND (III) THE CONDITIONS SET

 

A-28

 

 

FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED (EACH ENTITY THAT
SATISFIES THIS CLAUSE (C), A “COMPLYING INSURANCE COMPANY”).

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PRECEDING TRANSFEREE THAT EITHER (I) IS NOT A PLAN INVESTOR, (II)
ACQUIRED SUCH CERTIFICATE IN COMPLIANCE WITH THE UNDERWRITER EXEMPTION, OR (III)
IS A COMPLYING INSURANCE COMPANY SHALL BE RESTORED, TO THE EXTENT PERMITTED BY
LAW, TO ALL RIGHTS AND OBLIGATIONS AS CERTIFICATE OWNER THEREOF RETROACTIVE TO
THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. THE TRUSTEE SHALL BE UNDER NO
LIABILITY TO ANY PERSON FOR MAKING ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH
PRECEDING TRANSFEREE.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

SEQUOIA MORTGAGE TRUST 2012-6

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-IO2

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Initial Class Notional Initial Certificate Amount of the Class A-IO2 Notional
Amount of this Certificates: $140,105,000 Certificates: $140,105,000    
Certificate Interest Rate: 0.50% Cut-off Date: November 1, 2012     Final
Scheduled Distribution   Date: December 2042       NUMBER 1 CUSIP: 81744N AE0

 

A-29

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Notional Amount of this Certificate by the initial Class Notional
Amount of all Class A-IO2 Certificates, both as specified above) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Seller and the Depositor
assigned to the Trustee under each Purchase Agreement, each Servicing Agreement,
the Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating
to the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in December 2012 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-30

 

 



IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 

 

CHRISTIANA TRUST, A DIVISION OF

WILMINGTON SAVINGS FUND SOCIETY, FSB,

    as Trustee       By:       AUTHORIZED SIGNATORY       Dated:  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,     as Authenticating Agent       By:       AUTHORIZED
SIGNATORY       Dated:  

  

A-31

 

 

SEQUOIA MORTGAGE TRUST 2012-6

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-6 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of November 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class A-1, Class
A-2, Class R, Class LT-R, Class A-IO1, Class A-IO2, Class A-IO3, Class B-1,
Class B-2, Class B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Certificate Notional Amount)
of each such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount (or Certificate Notional Amount) of at
least $1,000,000 or, in the case of the Class A-IO1 Certificates and any
Residual Certificate, a Percentage Interest of 100%, by wire transfer in
immediately available funds to an account specified in such request and at the
expense of such Certificateholder requesting such wire transfer by deducting a
wire transfer fee from the related distribution; provided, however, that the
final distribution in respect of any Certificate shall be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office (as
defined below); provided, further, that the foregoing provisions shall not apply
to any Certificate as long as such Certificate remains a Book-Entry Certificate,
in which case all payments made shall be made through the Clearing Agency and
its Clearing Agency Participants. Notwithstanding such final payment of
principal of any of the Certificates, each Residual Certificate will remain
outstanding until the termination of the related REMIC or REMICs and the payment
in full of all other amounts due with respect to the Residual Certificates and
at such time such final payment in retirement of any Residual Certificate will
be made only upon presentation and surrender of such Certificate at the
Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth

 

A-32

 

 

Street and Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate
Trust Services — Sequoia Mortgage Trust 2012-6 or at such other address as the
Securities Administrator may designate from time to time.

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

The Class A-1, Class A-2, Class B-1, Class B-2, Class B-3, Class B-4, and Class
B-5 Certificates are issuable only in registered form in minimum denominations
of $100,000 in initial Certificate Principal Amount and the Class A-IO2 and
Class A-IO3 Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional

 

A-33

 

 

Amount, in each case, in integral multiples of $1 in excess thereof and, in the
case of the Class A-1, Class A-2, Class A-IO2, Class A-IO3, Class B-1, Class B-2
and Class B-3 Certificates, will be registered in the name of the nominee of the
Clearing Agency, which shall maintain such Certificates through its book-entry
facilities and, in the case of the Class B-4 and Class B-5 Certificates, will be
maintained in physical form. The Class A-IO1 Certificates are issuable only as a
single Certificate representing the entire Percentage Interest in that class and
will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities. The Class R
and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-34

 

 



ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

  

     

 



Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-35

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



    for the account of
                                                                                                                                                       
  account number                                                or, if mailed by
check, to                                                                       
  Applicable reports and statements should be mailed to
                                                                                             
      This information is provided by
                                                                                                                   
  the assignee named above, or
                                                                                                                
as its agent.

 

A-36

 

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

THIS IS AN INTEREST-ONLY CERTIFICATE THAT IS NOT ENTITLED TO ANY DISTRIBUTIONS
WITH RESPECT TO PRINCIPAL. THE CERTIFICATE NOTIONAL AMOUNT OF THIS CERTIFICATE
WILL BE REDUCED AS SET FORTH HEREIN. ACCORDINGLY, THE CERTIFICATE NOTIONAL
AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE
REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR
INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS NOT AN EMPLOYEE
BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED TRANSACTION
PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE CODE OR A PERSON (INCLUDING AN INSURANCE
COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY
OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO
EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B) IT HAS
ACQUIRED AND IS HOLDING THIS CERTIFICATE IN RELIANCE ON U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION EXEMPTION (“PTE”) FAN 04-03E, AS AMENDED, (THE
“UNDERWRITER EXEMPTION”), AND THAT IT UNDERSTANDS THAT THERE ARE CERTAIN
CONDITIONS TO THE AVAILABILITY OF THE UNDERWRITER EXEMPTION INCLUDING THAT THIS
CERTIFICATE MUST BE RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN “BBB-” (OR
ITS EQUIVALENT) BY STANDARD & POOR’S, FITCH, MOODY’S, DBRS LIMITED OR DBRS, INC.
OR (C) (I) THE TRANSFEREE IS AN INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED
TO PURCHASE OR HOLD THIS CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT”
(AS DEFINED IN U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION
(“PTCE”) 95-60), AND (III) THE CONDITIONS SET

 

A-37

 

 

FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED (EACH ENTITY THAT
SATISFIES THIS CLAUSE (C), A “COMPLYING INSURANCE COMPANY”).

 

IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PRECEDING TRANSFEREE THAT EITHER (I) IS NOT A PLAN INVESTOR, (II)
ACQUIRED SUCH CERTIFICATE IN COMPLIANCE WITH THE UNDERWRITER EXEMPTION, OR (III)
IS A COMPLYING INSURANCE COMPANY SHALL BE RESTORED, TO THE EXTENT PERMITTED BY
LAW, TO ALL RIGHTS AND OBLIGATIONS AS CERTIFICATE OWNER THEREOF RETROACTIVE TO
THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. THE TRUSTEE SHALL BE UNDER NO
LIABILITY TO ANY PERSON FOR MAKING ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH
PRECEDING TRANSFEREE.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

  

SEQUOIA MORTGAGE TRUST 2012-6

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-IO3

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Initial Class Notional Initial Certificate Amount of the Class A-IO3 Notional
Amount of this Certificates: $140,104,000 Certificates: $140,104,000    
Certificate Interest Rate: 1.192% Cut-off Date: November 1, 2012     Final
Scheduled Distribution   Date: December 2042       NUMBER 1 CUSIP: 81744N AF7

 

A-38

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Notional Amount of this Certificate by the initial Class Notional
Amount of all Class A-IO3 Certificates, both as specified above) in a Trust
Fund, the assets of which consist of the Mortgage Loans and all interest and
principal received thereon after the Cut-off Date (other than Scheduled Payments
due on or prior to the Cut-off Date), the rights of the Seller and the Depositor
assigned to the Trustee under each Purchase Agreement, each Servicing Agreement,
the Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating
to the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in December 2012 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-39

 

 



IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 

 

CHRISTIANA TRUST, A DIVISION OF

WILMINGTON SAVINGS FUND SOCIETY, FSB,

    as Trustee       By:       AUTHORIZED SIGNATORY       Dated:  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,     as Authenticating Agent       By:       AUTHORIZED
SIGNATORY       Dated:  

  

A-40

 

 

SEQUOIA MORTGAGE TRUST 2012-6

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-6 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of November 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class A-1, Class
A-2, Class R, Class LT-R, Class A-IO1, Class A-IO2, Class A-IO3, Class B-1,
Class B-2, Class B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Certificate Notional Amount)
of each such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount (or Certificate Notional Amount) of at
least $1,000,000 or, in the case of the Class A-IO1 Certificates and any
Residual Certificate, a Percentage Interest of 100%, by wire transfer in
immediately available funds to an account specified in such request and at the
expense of such Certificateholder requesting such wire transfer by deducting a
wire transfer fee from the related distribution; provided, however, that the
final distribution in respect of any Certificate shall be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office (as
defined below); provided, further, that the foregoing provisions shall not apply
to any Certificate as long as such Certificate remains a Book-Entry Certificate,
in which case all payments made shall be made through the Clearing Agency and
its Clearing Agency Participants. Notwithstanding such final payment of
principal of any of the Certificates, each Residual Certificate will remain
outstanding until the termination of the related REMIC or REMICs and the payment
in full of all other amounts due with respect to the Residual Certificates and
at such time such final payment in retirement of any Residual Certificate will
be made only upon presentation and surrender of such Certificate at the
Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth

 

A-41

 

 

Street and Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate
Trust Services — Sequoia Mortgage Trust 2012-6 or at such other address as the
Securities Administrator may designate from time to time.

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

The Class A-1, Class A-2, Class B-1, Class B-2, Class B-3, Class B-4, and Class
B-5 Certificates are issuable only in registered form in minimum denominations
of $100,000 in initial Certificate Principal Amount and the Class A-IO2 and
Class A-IO3 Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional

 

A-42

 

 

Amount, in each case, in integral multiples of $1 in excess thereof and, in the
case of the Class A-1, Class A-2, Class A-IO2, Class A-IO3, Class B-1, Class B-2
and Class B-3 Certificates, will be registered in the name of the nominee of the
Clearing Agency, which shall maintain such Certificates through its book-entry
facilities and, in the case of the Class B-4 and Class B-5 Certificates, will be
maintained in physical form. The Class A-IO1 Certificates are issuable only as a
single Certificate representing the entire Percentage Interest in that class and
will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities. The Class R
and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-43

 

 



ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

  

     

 



Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-44

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



    for the account of
                                                                                                                                                       
  account number                                                or, if mailed by
check, to                                                                       
  Applicable reports and statements should be mailed to
                                                                                             
      This information is provided by
                                                                                                                   
  the assignee named above, or
                                                                                                                
as its agent.

 

A-45

 

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,

 

A-46

 

 

WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR. EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

SEQUOIA MORTGAGE TRUST 2012-6

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-l

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Initial Class Principal Initial Certificate Amount of the Class B-1 Principal
Amount of this Certificates: $7,989,000 Certificates: $7,989,000     Certificate
Interest Rate: Adjustable Cut-off Date: November 1, 2012     Final Scheduled
Distribution   Date: December 2042       NUMBER 1 CUSIP: 81744N AG5

 

A-47

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-1 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in December 2012 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-48

 

 



IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 

 

CHRISTIANA TRUST, A DIVISION OF

WILMINGTON SAVINGS FUND SOCIETY, FSB,

    as Trustee       By:       AUTHORIZED SIGNATORY       Dated:  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,     as Authenticating Agent       By:       AUTHORIZED
SIGNATORY       Dated:  

  

A-49

 

 

SEQUOIA MORTGAGE TRUST 2012-6

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-6 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of November 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class A-1, Class
A-2, Class R, Class LT-R, Class A-IO1, Class A-IO2, Class A-IO3, Class B-1,
Class B-2, Class B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Certificate Notional Amount)
of each such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount (or Certificate Notional Amount) of at
least $1,000,000 or, in the case of the Class A-IO1 Certificates and any
Residual Certificate, a Percentage Interest of 100%, by wire transfer in
immediately available funds to an account specified in such request and at the
expense of such Certificateholder requesting such wire transfer by deducting a
wire transfer fee from the related distribution; provided, however, that the
final distribution in respect of any Certificate shall be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office (as
defined below); provided, further, that the foregoing provisions shall not apply
to any Certificate as long as such Certificate remains a Book-Entry Certificate,
in which case all payments made shall be made through the Clearing Agency and
its Clearing Agency Participants. Notwithstanding such final payment of
principal of any of the Certificates, each Residual Certificate will remain
outstanding until the termination of the related REMIC or REMICs and the payment
in full of all other amounts due with respect to the Residual Certificates and
at such time such final payment in retirement of any Residual Certificate will
be made only upon presentation and surrender of such Certificate at the
Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth

 

A-50

 

 

Street and Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate
Trust Services — Sequoia Mortgage Trust 2012-6 or at such other address as the
Securities Administrator may designate from time to time.

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

The Class A-1, Class A-2, Class B-1, Class B-2, Class B-3, Class B-4, and Class
B-5 Certificates are issuable only in registered form in minimum denominations
of $100,000 in initial Certificate Principal Amount and the Class A-IO2
Certificates are issuable only in registered form in minimum denominations of
$1,000,000 in initial Certificate Notional Amount, in each

 

A-51

 

 

case, in integral multiples of $1 in excess thereof and, in the case of the
Class A-1, Class A-2, Class A-IO2, Class A-IO3, Class B-1, Class B-2 and Class
B-3 Certificates, will be registered in the name of the nominee of the Clearing
Agency, which shall maintain such Certificates through its book-entry facilities
and, in the case of the Class B-4 and Class B-5 Certificates, will be maintained
in physical form. The Class A-IO1 Certificates are issuable only as a single
Certificate representing the entire Percentage Interest in that class and will
be registered in the name of the nominee of the Clearing Agency, which shall
maintain such Certificates through its book-entry facilities. The Class R and
Class LT-R Certificates will each be issued as a single Certificate representing
the entire Percentage Interest in that Class and will be maintained in physical
form. The Certificates shall remain outstanding until the final Distribution
Date for the Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-52

 

 



ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

  

     

 



Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-53

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



    for the account of
                                                                                                                                                       
  account number                                                or, if mailed by
check, to                                                                       
  Applicable reports and statements should be mailed to
                                                                                             
      This information is provided by
                                                                                                                   
  the assignee named above, or
                                                                                                                
as its agent.

 

A-54

 

 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,

 

A-55

 

 

WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR. EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

SEQUOIA MORTGAGE TRUST 2012-6

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-2

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Initial Class Principal Initial Certificate Amount of the Class B-2 Principal
Amount of this Certificates: $4,220,000 Certificates: $4,220,000     Certificate
Interest Rate: Adjustable     Cut-off Date: November 1, 2012     Final Scheduled
Distribution   Date: December 2042       NUMBER 1 CUSIP: 81744N AH3

 

A-56

 

 

 



 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-2 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in December 2012 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-57

 

 

IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 

 

CHRISTIANA TRUST, A DIVISION OF

WILMINGTON SAVINGS FUND SOCIETY, FSB,

    as Trustee         By:       AUTHORIZED SIGNATORY         Dated:  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,     as Authenticating Agent         By:      
AUTHORIZED SIGNATORY         Dated:  

 

A-58

 

 

SEQUOIA MORTGAGE TRUST 2012-6

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-6 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of November 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class A-1, Class
A-2, Class R, Class LT-R, Class A-IO1, Class A-IO2, Class A-IO3, Class B-1,
Class B-2, Class B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Certificate Notional Amount)
of each such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount (or Certificate Notional Amount) of at
least $1,000,000 or, in the case of the Class A-IO1 Certificates and any
Residual Certificate, a Percentage Interest of 100%, by wire transfer in
immediately available funds to an account specified in such request and at the
expense of such Certificateholder requesting such wire transfer by deducting a
wire transfer fee from the related distribution; provided, however, that the
final distribution in respect of any Certificate shall be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office (as
defined below); provided, further, that the foregoing provisions shall not apply
to any Certificate as long as such Certificate remains a Book-Entry Certificate,
in which case all payments made shall be made through the Clearing Agency and
its Clearing Agency Participants. Notwithstanding such final payment of
principal of any of the Certificates, each Residual Certificate will remain
outstanding until the termination of the related REMIC or REMICs and the payment
in full of all other amounts due with respect to the Residual Certificates and
at such time such final payment in retirement of any Residual Certificate will
be made only upon presentation and surrender of such Certificate at the
Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth

 

A-59

 

 

Street and Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate
Trust Services — Sequoia Mortgage Trust 2012-6 or at such other address as the
Securities Administrator may designate from time to time.

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

The Class A-1, Class A-2, Class B-1, Class B-2, Class B-3, Class B-4, and Class
B-5 Certificates are issuable only in registered form in minimum denominations
of $100,000 in initial Certificate Principal Amount and the Class A-IO2
Certificates are issuable only in registered form in minimum denominations of
$1,000,000 in initial Certificate Notional Amount, in each

 

A-60

 

 

case, in integral multiples of $1 in excess thereof and, in the case of the
Class A-1, Class A-2, Class A-IO2, Class A-IO3, Class B-1, Class B-2 and Class
B-3 Certificates, will be registered in the name of the nominee of the Clearing
Agency, which shall maintain such Certificates through its book-entry facilities
and, in the case of the Class B-4 and Class B-5 Certificates, will be maintained
in physical form. The Class A-IO1 Certificates are issuable only as a single
Certificate representing the entire Percentage Interest in that class and will
be registered in the name of the nominee of the Clearing Agency, which shall
maintain such Certificates through its book-entry facilities. The Class R and
Class LT-R Certificates will each be issued as a single Certificate representing
the entire Percentage Interest in that Class and will be maintained in physical
form. The Certificates shall remain outstanding until the final Distribution
Date for the Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-61

 

 



ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

  

     

 



Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-62

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



    for the account of
                                                                                                                                                       
  account number                                                or, if mailed by
check, to                                                                       
  Applicable reports and statements should be mailed to
                                                                                             
      This information is provided by
                                                                                                                   
  the assignee named above, or
                                                                                                                
as its agent.

 



A-63

 



 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.

 

NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,

 

A-64

 

 

WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR. EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

SEQUOIA MORTGAGE TRUST 2012-6

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-3

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Initial Class Principal Initial Certificate Amount of the Class B-3 Principal
Amount of this Certificates: $3,467,000 Certificates: $3,467,000     Certificate
Interest Rate: Adjustable     Cut-off Date: November 1, 2012     Final Scheduled
Distribution   Date: December 2042       NUMBER 1 CUSIP: 81744N AJ9

 

A-65

 

 

THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-3 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in December 2012 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-66

 

 

IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 

 

CHRISTIANA TRUST, A DIVISION OF

WILMINGTON SAVINGS FUND SOCIETY, FSB,

    as Trustee         By:       AUTHORIZED SIGNATORY         Dated:  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,     as Authenticating Agent         By:      
AUTHORIZED SIGNATORY         Dated:  

 

A-67

 

 

SEQUOIA MORTGAGE TRUST 2012-6

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-6 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of November 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class A-1, Class
A-2, Class R, Class LT-R, Class A-IO1, Class A-IO2, Class A-IO3, Class B-1,
Class B-2, Class B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Certificate Notional Amount)
of each such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount (or Certificate Notional Amount) of at
least $1,000,000 or, in the case of the Class A-IO1 Certificates and any
Residual Certificate, a Percentage Interest of 100%, by wire transfer in
immediately available funds to an account specified in such request and at the
expense of such Certificateholder requesting such wire transfer by deducting a
wire transfer fee from the related distribution; provided, however, that the
final distribution in respect of any Certificate shall be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office (as
defined below); provided, further, that the foregoing provisions shall not apply
to any Certificate as long as such Certificate remains a Book-Entry Certificate,
in which case all payments made shall be made through the Clearing Agency and
its Clearing Agency Participants. Notwithstanding such final payment of
principal of any of the Certificates, each Residual Certificate will remain
outstanding until the termination of the related REMIC or REMICs and the payment
in full of all other amounts due with respect to the Residual Certificates and
at such time such final payment in retirement of any Residual Certificate will
be made only upon presentation and surrender of such Certificate at the
Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth

 

A-68

 

 

Street and Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate
Trust Services — Sequoia Mortgage Trust 2012-6 or at such other address as the
Securities Administrator may designate from time to time.

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

The Class A-1, Class A-2, Class B-1, Class B-2, Class B-3, Class B-4, and Class
B-5 Certificates are issuable only in registered form in minimum denominations
of $100,000 in initial Certificate Principal Amount and the Class A-IO2 and
Class A-IO3 Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional

 

A-69

 

 

Amount, in each case, in integral multiples of $1 in excess thereof and, in the
case of the Class A-1, Class A-2, Class A-IO2, Class A-IO3, Class B-1, Class B-2
and Class B-3 Certificates, will be registered in the name of the nominee of the
Clearing Agency, which shall maintain such Certificates through its book-entry
facilities and, in the case of the Class B-4 and Class B-5 Certificates, will be
maintained in physical form. The Class A-IO1 Certificates are issuable only as a
single Certificate representing the entire Percentage Interest in that class and
will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities. The Class R
and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-70

 

 



ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

  

     

 



Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-71

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



    for the account of
                                                                                                                                                       
  account number                                                or, if mailed by
check, to                                                                       
  Applicable reports and statements should be mailed to
                                                                                             
      This information is provided by
                                                                                                                   
  the assignee named above, or
                                                                                                                
as its agent.

 



A-72

 



 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR"
WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE
1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AND SERVICING
AGREEMENT.

 

NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A

 

A-73

 

 

NAMED FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY
SUCH PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,
WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR. EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-74

 

 

SEQUOIA MORTGAGE TRUST 2012-6

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-4

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Initial Class Principal Initial Certificate Amount of the Class B-4 Principal
Amount of this Certificates: $2,412,000 Certificates: $2,412,000     Certificate
Interest Rate: Adjustable     Cut-off Date: November 1, 2012     Final Scheduled
Distribution   Date: December 2042       NUMBER 1 CUSIP: 81744N AK6

 

A-75

 

 

THIS CERTIFIES THAT NIMER & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-4 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in December 2012 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-76

 

 

IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 

 

CHRISTIANA TRUST, A DIVISION OF

WILMINGTON SAVINGS FUND SOCIETY, FSB,

    as Trustee         By:       AUTHORIZED SIGNATORY         Dated:  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,     as Authenticating Agent         By:      
AUTHORIZED SIGNATORY         Dated:  

 

A-77

 

 

SEQUOIA MORTGAGE TRUST 2012-6

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-6 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of November 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class A-1, Class
A-2, Class R, Class LT-R, Class A-IO1, Class A-IO2, Class A-IO3, Class B-1,
Class B-2, Class B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Certificate Notional Amount)
of each such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount (or Certificate Notional Amount) of at
least $1,000,000 or, in the case of the Class A-IO1 Certificates and any
Residual Certificate, a Percentage Interest of 100%, by wire transfer in
immediately available funds to an account specified in such request and at the
expense of such Certificateholder requesting such wire transfer by deducting a
wire transfer fee from the related distribution; provided, however, that the
final distribution in respect of any Certificate shall be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office (as
defined below); provided, further, that the foregoing provisions shall not apply
to any Certificate as long as such Certificate remains a Book-Entry Certificate,
in which case all payments made shall be made through the Clearing Agency and
its Clearing Agency Participants. Notwithstanding such final payment of
principal of any of the Certificates, each Residual Certificate will remain
outstanding until the termination of the related REMIC or REMICs and the payment
in full of all other amounts due with respect to the Residual Certificates and
at such time such final payment in retirement of any Residual Certificate will
be made only upon presentation and surrender of such Certificate at the
Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth

 

A-78

 

 

Street and Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate
Trust Services — Sequoia Mortgage Trust 2012-6 or at such other address as the
Securities Administrator may designate from time to time.

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

The Class A-1, Class A-2, Class B-1, Class B-2, Class B-3, Class B-4, and Class
B-5 Certificates are issuable only in registered form in minimum denominations
of $100,000 in initial Certificate Principal Amount and the Class A-IO2 and
Class A-IO3 Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional

 

A-79

 

 

Amount, in each case, in integral multiples of $1 in excess thereof and, in the
case of the Class A-1, Class A-2, Class A-IO2, Class A-IO3, Class B-1, Class B-2
and Class B-3 Certificates, will be registered in the name of the nominee of the
Clearing Agency, which shall maintain such Certificates through its book-entry
facilities and, in the case of the Class B-4 and Class B-5 Certificates, will be
maintained in physical form. The Class A-IO1 Certificates are issuable only as a
single Certificate representing the entire Percentage Interest in that class and
will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities. The Class R
and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-80

 

 



ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

  

     

 



Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-81

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



    for the account of
                                                                                                                                                       
  account number                                                or, if mailed by
check, to                                                                       
  Applicable reports and statements should be mailed to
                                                                                             
      This information is provided by
                                                                                                                   
  the assignee named above, or
                                                                                                                
as its agent.

 



A-82

 



 

THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.

 

THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR"
WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE
1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AND SERVICING
AGREEMENT.

 

NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A

 

A-83

 

 

NAMED FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY
SUCH PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(d)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,
WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR. EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-84

 

 

SEQUOIA MORTGAGE TRUST 2012-6

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-5

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Initial Class Principal Initial Certificate Amount of the Class B-5 Principal
Amount of this Certificates: $3,165,461 Certificates: $3,165,461     Certificate
Interest Rate: Adjustable     Cut-off Date: November 1, 2012     Final Scheduled
Distribution   Date: December 2042       NUMBER 1 CUSIP: 81744N AL4

 

A-85

 

 

THIS CERTIFIES THAT NIMER & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-5 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under each Purchase Agreement, each Servicing Agreement, the
Mortgage Loan Purchase and Sale Agreement, the Insurance Policies relating to
the Mortgage Loans, all cash, instruments or property held or required to be
held in the Custodial Accounts and the Distribution Account and property that
secured a Mortgage Loan; and certain other assets, if any, as described in the
Pooling and Servicing Agreement (the foregoing assets hereinafter collectively
referred to as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in December 2012 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-86

 

 

IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 

 

CHRISTIANA TRUST, A DIVISION OF

WILMINGTON SAVINGS FUND SOCIETY, FSB,

    as Trustee         By:       AUTHORIZED SIGNATORY         Dated:  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,     as Authenticating Agent         By:      
AUTHORIZED SIGNATORY         Dated:  

 

A-87

 

 

SEQUOIA MORTGAGE TRUST 2012-6

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-6 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of November 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class A-1, Class
A-2, Class R, Class LT-R, Class A-IO1, Class A-IO2, Class A-IO3, Class B-1,
Class B-2, Class B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Certificate Notional Amount)
of each such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount (or Certificate Notional Amount) of at
least $1,000,000 or, in the case of the Class A-IO1 Certificates and any
Residual Certificate, a Percentage Interest of 100%, by wire transfer in
immediately available funds to an account specified in such request and at the
expense of such Certificateholder requesting such wire transfer by deducting a
wire transfer fee from the related distribution; provided, however, that the
final distribution in respect of any Certificate shall be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office (as
defined below); provided, further, that the foregoing provisions shall not apply
to any Certificate as long as such Certificate remains a Book-Entry Certificate,
in which case all payments made shall be made through the Clearing Agency and
its Clearing Agency Participants. Notwithstanding such final payment of
principal of any of the Certificates, each Residual Certificate will remain
outstanding until the termination of the related REMIC or REMICs and the payment
in full of all other amounts due with respect to the Residual Certificates and
at such time such final payment in retirement of any Residual Certificate will
be made only upon presentation and surrender of such Certificate at the
Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth

 

A-88

 

 

Street and Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate
Trust Services — Sequoia Mortgage Trust 2012-6 or at such other address as the
Securities Administrator may designate from time to time.

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

The Class A-1, Class A-2, Class B-1, Class B-2, Class B-3, Class B-4, and Class
B-5 Certificates are issuable only in registered form in minimum denominations
of $100,000 in initial Certificate Principal Amount and the Class A-IO2 and
Class A-IO3 Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional

 

A-89

 

 

Amount, in each case, in integral multiples of $1 in excess thereof and, in the
case of the Class A-1, Class A-2, Class A-IO2, Class A-IO3, Class B-1, Class B-2
and Class B-3 Certificates, will be registered in the name of the nominee of the
Clearing Agency, which shall maintain such Certificates through its book-entry
facilities and, in the case of the Class B-4 and Class B-5 Certificates, will be
maintained in physical form. The Class A-IO1 Certificates are issuable only as a
single Certificate representing the entire Percentage Interest in that class and
will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities. The Class R
and Class LT-R Certificates will each be issued as a single Certificate
representing the entire Percentage Interest in that Class and will be maintained
in physical form. The Certificates shall remain outstanding until the final
Distribution Date for the Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-90

 

 



ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

  

     

 



Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-91

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



    for the account of
                                                                                                                                                       
  account number                                                or, if mailed by
check, to                                                                       
  Applicable reports and statements should be mailed to
                                                                                             
      This information is provided by
                                                                                                                   
  the assignee named above, or
                                                                                                                
as its agent.

 



A-92

 



 

THIS CERTIFICATE IS A REMIC RESIDUAL INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR"
WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE
1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AND SERVICING
AGREEMENT.

 

ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE DEPOSITOR AND
THE TRUSTEE THAT (1) SUCH TRANSFEREE IS NOT EITHER (A) THE UNITED STATES, ANY
STATE OR POLITICAL SUBDIVISION THEREOF, ANY FOREIGN GOVERNMENT, ANY
INTERNATIONAL ORGANIZATION, OR ANY AGENCY OR INSTRUMENTALITY OF ANY OF THE
FOREGOING, (B) ANY ORGANIZATION (OTHER THAN A COOPERATIVE DESCRIBED IN SECTION
521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE
UNLESS SUCH ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE
CODE, (C) ANY ORGANIZATION DESCRIBED IN SECTION 1381(a)(2)(C) OF THE CODE, (D)
AN ELECTING LARGE-PARTNERSHIP WITHIN THE MEANING OF SECTION 775 OF THE CODE (ANY
SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (A), (B), (C) OR (D) BEING
HEREINAFTER REFERRED TO AS A “DISQUALIFIED ORGANIZATION”), OR (E) AN AGENT OF A
DISQUALIFIED

 

A-93

 

 

ORGANIZATION AND (2) NO PURPOSE OF SUCH TRANSFER IS TO ENABLE THE TRANSFEROR TO
IMPEDE THE ASSESSMENT OR COLLECTION OF TAX. SUCH AFFIDAVIT SHALL INCLUDE CERTAIN
REPRESENTATIONS AS TO THE FINANCIAL CONDITION OF THE PROPOSED TRANSFEREE AND ITS
STATUS AS A NON-US PERSON (IF APPLICABLE). NOTWITHSTANDING THE REGISTRATION IN
THE CERTIFICATE REGISTER OF ANY TRANSFER, SALE OR OTHER DISPOSITION OF THIS
CLASS R CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED
ORGANIZATION, SUCH REGISTRATION SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR
EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE A CERTIFICATEHOLDER
FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF
DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF THE CLASS R CERTIFICATE BY
ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED TO THE
PROVISIONS OF THIS PARAGRAPH.

 

NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION. EACH INVESTOR IN THIS CERTIFICATE WILL BE
DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE FOREGOING AND WILL BE
FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT WILL NOT SELL, PLEDGE
OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN VIOLATION OF THE
FOREGOING.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-94

 

 

SEQUOIA MORTGAGE TRUST 2012-6

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS R

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Percentage Interest of this   Certificate: 100%     Cut-off Date: November 1,
2012 Certificate Interest Rate: Adjustable       Final Scheduled Distribution  
Date: December 2042     CUSIP: 81744N AM2     NUMBER 1  

 

A-95

 

 

THIS CERTIFIES THAT BARCLAYS CAPITAL INC. is the registered owner of the
Percentage Interest evidenced by this Certificate in a Trust Fund, the assets of
which consist of the Mortgage Loans and all interest and principal received
thereon after the Cut-off Date (other than Scheduled Payments due on or prior to
the Cut-off Date), the rights of the Seller and the Depositor assigned to the
Trustee under each Purchase Agreement, each Servicing Agreement, the Mortgage
Loan Purchase and Sale Agreement, the Insurance Policies relating to the
Mortgage Loans, all cash, instruments or property held or required to be held in
the Custodial Accounts and the Distribution Account and property that secured a
Mortgage Loan; and certain other assets, if any, as described in the Pooling and
Servicing Agreement (the foregoing assets hereinafter collectively referred to
as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in December 2012 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-96

 

 

IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 

 

CHRISTIANA TRUST, A DIVISION OF

WILMINGTON SAVINGS FUND SOCIETY, FSB,

    as Trustee         By:       AUTHORIZED SIGNATORY         Dated:  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,     as Authenticating Agent         By:      
AUTHORIZED SIGNATORY         Dated:  

 

A-97

 

 

SEQUOIA MORTGAGE TRUST 2012-6

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-6 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of November 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class A-1, Class
A-2, Class R, Class LT-R, Class A-IO1, Class A-IO2, Class A-IO3, Class B-1,
Class B-2, Class B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of a
Class of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust

 

A-98

 

 

Services — Sequoia Mortgage Trust 2012-6 or at such other address as the
Securities Administrator may designate from time to time.

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

The Class A-1, Class A-2, Class B-1, Class B-2, Class B-3, Class B-4, and Class
B-5 Certificates are issuable only in registered form in minimum denominations
of $100,000 in initial Certificate Principal Amount and the Class A-IO2 and
Class A-IO3 Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Class

 

A-99

 

 

A-1, Class A-2, Class A-IO2, Class A-IO3, Class B-1, Class B-2 and Class B-3
Certificates, will be registered in the name of the nominee of the Clearing
Agency, which shall maintain such Certificates through its book-entry facilities
and, in the case of the Class B-4 and Class B-5 Certificates, will be maintained
in physical form. The Class A-IO1 Certificates are issuable only as a single
Certificate representing the entire Percentage Interest in that class and will
be registered in the name of the nominee of the Clearing Agency, which shall
maintain such Certificates through its book-entry facilities. The Class R and
Class LT-R Certificates will each be issued as a single Certificate representing
the entire Percentage Interest in that Class and will be maintained in physical
form. The Certificates shall remain outstanding until the final Distribution
Date for the Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-100

 

 



ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

  

     

 



Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-101

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



    for the account of
                                                                                                                                                       
  account number                                                or, if mailed by
check, to                                                                       
  Applicable reports and statements should be mailed to
                                                                                             
      This information is provided by
                                                                                                                   
  the assignee named above, or
                                                                                                                
as its agent.

 



A-102

 



 

THIS CERTIFICATE IS A REMIC RESIDUAL INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, THE SECURITIES ADMINISTRATOR, THE MASTER SERVICER OR ANY
AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL
AGENCY OR PRIVATE INSURER.

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.

 

THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR"
WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE
1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AND SERVICING
AGREEMENT.

 

ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE DEPOSITOR AND
THE TRUSTEE THAT (1) SUCH TRANSFEREE IS NOT EITHER (A) THE UNITED STATES, ANY
STATE OR POLITICAL SUBDIVISION THEREOF, ANY FOREIGN GOVERNMENT, ANY
INTERNATIONAL ORGANIZATION, OR ANY AGENCY OR INSTRUMENTALITY OF ANY OF THE
FOREGOING, (B) ANY ORGANIZATION (OTHER THAN A COOPERATIVE DESCRIBED IN SECTION
521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE
UNLESS SUCH ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE
CODE, (C) ANY ORGANIZATION DESCRIBED IN SECTION 1381(a)(2)(C) OF THE CODE, (D)
AN ELECTING LARGE-PARTNERSHIP WITHIN THE MEANING OF SECTION 775 OF THE CODE (ANY
SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (A), (B), (C) OR (D) BEING
HEREINAFTER REFERRED TO AS A “DISQUALIFIED ORGANIZATION”), OR (E) AN AGENT OF A
DISQUALIFIED

 

A-103

 

 

ORGANIZATION AND (2) NO PURPOSE OF SUCH TRANSFER IS TO ENABLE THE TRANSFEROR TO
IMPEDE THE ASSESSMENT OR COLLECTION OF TAX. SUCH AFFIDAVIT SHALL INCLUDE CERTAIN
REPRESENTATIONS AS TO THE FINANCIAL CONDITION OF THE PROPOSED TRANSFEREE AND ITS
STATUS AS A NON-US PERSON (IF APPLICABLE). NOTWITHSTANDING THE REGISTRATION IN
THE CERTIFICATE REGISTER OF ANY TRANSFER, SALE OR OTHER DISPOSITION OF THIS
CLASS LT-R CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A
DISQUALIFIED ORGANIZATION, SUCH REGISTRATION SHALL BE DEEMED TO BE OF NO LEGAL
FORCE OR EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE A
CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE
RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF THE CLASS LT-R
CERTIFICATE BY ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED
TO THE PROVISIONS OF THIS PARAGRAPH.

 

NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION. EACH INVESTOR IN THIS CERTIFICATE WILL BE
DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE FOREGOING AND WILL BE
FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT WILL NOT SELL, PLEDGE
OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN VIOLATION OF THE
FOREGOING.

 

ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.

 

A-104

 

 

SEQUOIA MORTGAGE TRUST 2012-6

MORTGAGE PASS-THROUGH CERTIFICATES, CLASS LT-R

 

Evidencing a beneficial interest in a pool of residential mortgage loans and any
other assets established by

 

SEQUOIA RESIDENTIAL FUNDING, INC.

 

Percentage Interest of this   Certificate: 100%     Cut-off Date: November 1,
2012 Certificate Interest Rate: Adjustable       Final Scheduled Distribution  
Date: December 2042     CUSIP: 81744N AN0     NUMBER 1  

 

A-105

 

 

THIS CERTIFIES THAT BARCLAYS CAPITAL INC. is the registered owner of the
Percentage Interest evidenced by this Certificate in a Trust Fund, the assets of
which consist of the Mortgage Loans and all interest and principal received
thereon after the Cut-off Date (other than Scheduled Payments due on or prior to
the Cut-off Date), the rights of the Seller and the Depositor assigned to the
Trustee under each Purchase Agreement, each Servicing Agreement, the Mortgage
Loan Purchase and Sale Agreement, the Insurance Policies relating to the
Mortgage Loans, all cash, instruments or property held or required to be held in
the Custodial Accounts and the Distribution Account and property that secured a
Mortgage Loan; and certain other assets, if any, as described in the Pooling and
Servicing Agreement (the foregoing assets hereinafter collectively referred to
as the “Trust Fund”).

 

Distributions on this Certificate will be made on the 25th day of each month or,
if such day is not a Business Day, then on the succeeding Business Day,
commencing in December 2012 (each, a “Distribution Date”), to the Person in
whose name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.

 

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Authenticating Agent, whose name appears below by manual
signature, this Certificate shall not be entitled to any benefit under the
Pooling and Servicing Agreement or be valid for any purpose.

 

A-106

 

 

IN WITNESS WHEREOF, Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee, has caused this Certificate to be duly executed.

 

 

CHRISTIANA TRUST, A DIVISION OF

WILMINGTON SAVINGS FUND SOCIETY, FSB,

    as Trustee         By:       AUTHORIZED SIGNATORY         Dated:  

 

CERTIFICATE AUTHENTICATION

 

This is one of the Certificates referred to in the within-mentioned Pooling and
Servicing Agreement.

 

  WELLS FARGO BANK, N.A.,     as Authenticating Agent         By:      
AUTHORIZED SIGNATORY         Dated:  

 

A-107

 

 

SEQUOIA MORTGAGE TRUST 2012-6

MORTGAGE PASS-THROUGH CERTIFICATE

 

This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2012-6 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling and Servicing Agreement, dated as
of November 1, 2012 (the “Pooling and Servicing Agreement”), among Sequoia
Residential Funding, Inc., as depositor (the “Depositor”), Wells Fargo Bank,
N.A., as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”) and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(the “Trustee”), to which terms, provisions and conditions thereof the Holder of
this Certificate by virtue of the acceptance hereof assents, and by which such
Holder is bound. Except as otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Pooling and Servicing
Agreement. The Certificates consist of the following Classes: Class A-1, Class
A-2, Class R, Class LT-R, Class A-IO1, Class A-IO2, Class A-IO3, Class B-1,
Class B-2, Class B-3, Class B-4, and Class B-5.

 

On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling and Servicing Agreement. All distributions
or allocations made with respect to each Class of Certificates on each
Distribution Date shall be allocated among the outstanding Certificates of such
Class based on the Certificate Principal Amount (or Notional Amount) of each
such Certificate.

 

Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as it appears on the Certificate Register or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date, by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000 or, in the case of a
Class of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in such request and at the expense of such Certificateholder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency Participants.
Notwithstanding such final payment of principal of any of the Certificates, each
Residual Certificate will remain outstanding until the termination of the
related REMIC or REMICs and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Corporate Trust Office.

 

The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon is the corporate trust office of
the Certificate Registrar at Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479, Attention: Corporate Trust

 

A-108

 

 

Services — Sequoia Mortgage Trust 2012-6 or at such other address as the
Securities Administrator may designate from time to time.

 

 

The Pooling and Servicing Agreement may be amended by the Trustee, the Master
Servicer, the Securities Administrator, and the Depositor with the consent of
the Holders of not less than 66-2/3% of the Class Principal Amount or Class
Notional Amount (or Percentage Interest) of each Class of Certificates affected
thereby for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Pooling and Servicing Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee and the Securities Administrator
receive an Opinion of Counsel, at the expense of the party requesting the
change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners. Any consent by the Holder of this Certificate
will be conclusive and binding upon all future Holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not consent is made with respect to such Certificate. The
Pooling and Servicing Agreement also permits the amendment thereof in certain
limited circumstances without the consent of the Holders.

 

As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, the transfer of this Certificate is registerable
in the Certificate Register upon surrender of this Certificate for registration
of transfer at the Corporate Trust Office, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to, the Certificate
Registrar duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates of the same
Class of authorized denominations evidencing the same initial Certificate
Principal Amount (or Notional Amount) will be issued to the designated
transferee or transferees. As provided in the Pooling and Servicing Agreement
and subject to certain limitations therein set forth, this Certificate is
exchangeable for new Certificates of the same Class evidencing the same
aggregate initial Certificate Principal Amount (or Notional Amount) as requested
by the Holder surrendering the same. No service charge will be made for any such
registration of transfer or exchange, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates.

 

The Class A-1, Class A-2, Class B-1, Class B-2, Class B-3, Class B-4, and Class
B-5 Certificates are issuable only in registered form in minimum denominations
of $100,000 in initial Certificate Principal Amount and the Class A-IO2 and
Class A-IO3 Certificates are issuable only in registered form in minimum
denominations of $1,000,000 in initial Certificate Notional Amount, in each
case, in integral multiples of $1 in excess thereof and, in the case of the
Class

 

A-109

 

 

A-1, Class A-2, Class A-IO2, Class A-IO3, Class B-1, Class B-2 and Class B-3
Certificates, will be registered in the name of the nominee of the Clearing
Agency, which shall maintain such Certificates through its book-entry facilities
and, in the case of the Class B-4 and Class B-5 Certificates, will be maintained
in physical form. The Class A-IO1 Certificates are issuable only as a single
Certificate representing the entire Percentage Interest in that class and will
be registered in the name of the nominee of the Clearing Agency, which shall
maintain such Certificates through its book-entry facilities. The Class R and
Class LT-R Certificates will each be issued as a single Certificate representing
the entire Percentage Interest in that Class and will be maintained in physical
form. The Certificates shall remain outstanding until the final Distribution
Date for the Certificates.

 

On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling and Servicing Agreement, the Master
Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.

 

In no event will the trust created by the Pooling and Servicing Agreement
continue beyond the expiration of 21 years from the death of the last survivor
of the descendants living at the date of the Pooling and Servicing Agreement of
a certain person named in the Pooling and Servicing Agreement.

 

The Depositor, the Trustee, the Securities Administrator, the Master Servicer,
the Certificate Registrar and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Depositor, the Trustee, the Securities Administrator, the Master
Servicer, the Certificate Registrar or any such agent shall be affected by any
notice to the contrary.

 

As provided in the Pooling and Servicing Agreement, this Certificate and the
Pooling and Servicing Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles applied in the State of New York. In the event of any conflict
between the provisions of this Certificate and the Pooling and Servicing
Agreement, the Pooling and Servicing Agreement shall be controlling.

 

A-110

 

 



ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto

 

     

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint

 

 

to transfer such Certificate in such Certificate Register.

 

I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:

  

     

 



Dated:           Signature by or on behalf of Assignor             Authorized
Officer   Signature Guaranteed             Name of Institution   NOTICE: The
signature(s) of this assignment must correspond with the name(s) on the face of
this Certificate without alteration or any change whatsoever.  The signature
must be guaranteed by a participant in the Securities Transfer Agents Medallion
Program, the New York Stock Exchange Medallion Signature Program or the Stock
Exchanges Medallion Program.  Notarized or witnessed signatures are not
acceptable as guaranteed signatures.

 

A-111

 

 

DISTRIBUTION INSTRUCTIONS

 

The assignee should include the following for the information of the Certificate
Registrar. Distributions shall be made by wire transfer in immediately available
funds to

 



    for the account of
                                                                                                                                                       
  account number                                                or, if mailed by
check, to                                                                       
  Applicable reports and statements should be mailed to
                                                                                             
      This information is provided by
                                                                                                                   
  the assignee named above, or
                                                                                                                
as its agent.

 



A-112

 



  

EXHIBIT B

 

FORM OF RESIDUAL CERTIFICATE TRANSFER AFFIDAVIT (TRANSFEREE)

 

 STATE
OF )   )           ss.:  COUNTY
OF )

 

[NAME OF OFFICER], _________________ being first duly sworn, deposes and says:

 

  1. That he [she] is [title of officer] ________________________ of [name of
Purchaser] _________________________________________ (the “Purchaser”), a
_______________________ [description of type of entity] duly organized and
existing under the laws of the [State of __________] [United States], on behalf
of which he [she] makes this affidavit.

 

  2. That the Purchaser’s Taxpayer Identification Number is [           ].

 

  3. That the Purchaser is not a “disqualified organization” within the meaning
of Section 860E(e)(5) of the Internal Revenue Code of 1986, as amended (the
“Code”) and will not be a “disqualified organization” as of [date of transfer],
and that the Purchaser is not acquiring a Residual Certificate (as defined in
the Agreement) for the account of, or as agent (including a broker, nominee, or
other middleman) for, any person or entity from which it has not received an
affidavit substantially in the form of this affidavit.  For these purposes, a
“disqualified organization” means the United States, any state or political
subdivision thereof, any foreign government, any international organization, any
agency or instrumentality of any of the foregoing (other than an instrumentality
if all of its activities are subject to tax and a majority of its board of
directors is not selected by such governmental entity), any cooperative
organization furnishing electric energy or providing telephone service to
persons in rural areas as described in Code Section 1381(a)(2)(C), any “electing
large partnership” within the meaning of Section 775 of the Code, or any
organization (other than a farmers’ cooperative described in Code Section 521)
that is exempt from federal income tax unless such organization is subject to
the tax on unrelated business income imposed by Code Section 511.

 

  4.

That the Purchaser is not, and on __________________ [date of transfer] will not
be, an employee benefit plan or other retirement arrangement subject to Section
406 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or Section 4975 of the Code (“Code”), (collectively, a “Plan”) or a
person acting on behalf of any such Plan or investing the assets of any such
Plan to acquire a Residual Certificate.

 

  5. That the Purchaser hereby acknowledges that under the terms of the Pooling
and Servicing Agreement, dated as of November 1, 2012 (the “Agreement”), by and
among Sequoia Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A.,
as Master Servicer and Securities Administrator and Christiana Trust, a division
of Wilmington Savings Fund Society, FSB, as Trustee with respect to Sequoia
Mortgage Trust 2012-6 Mortgage Pass-Through Certificates, no transfer of the
Residual Certificates shall be permitted to be made to any person unless the
Certificate Registrar has received a certificate from such transferee containing
the representations in paragraphs 3 and 4 hereof.

 

B-1

 

 

  6. That the Purchaser does not hold REMIC residual securities as nominee to
facilitate the clearance and settlement of such securities through electronic
book-entry changes in accounts of participating organizations (such entity, a
“Book-Entry Nominee”).

 

  7. That the Purchaser does not have the intention to impede the assessment or
collection of any federal, state or local taxes legally required to be paid with
respect to such Residual Certificate.

 

  8. That the Purchaser will not transfer a Residual Certificate to any person
or entity (i) as to which the Purchaser has actual knowledge that the
requirements set forth in paragraph 3, paragraph 6 or paragraph 10 hereof are
not satisfied or that the Purchaser has reason to believe does not satisfy the
requirements set forth in paragraph 7 hereof, and (ii) without obtaining from
the prospective Purchaser an affidavit substantially in this form and providing
to the Certificate Registrar a written statement substantially in the form of
Exhibit C to the Agreement.

 

  9. That the Purchaser understands that, as the holder of a Residual
Certificate, the Purchaser may incur tax liabilities in excess of any cash flows
generated by the interest and that the Purchaser has and expects to have
sufficient net worth and/or liquidity to pay in full any tax liabilities
attributable to ownership of a Residual Certificate and intends to pay taxes
associated with holding such Residual Certificate as they become due.

 

  10. That the Purchaser (i) is not a Non-U.S. Person or (ii) is a Non-U.S.
Person that holds a Residual Certificate in connection with the conduct of a
trade or business within the United States and has furnished the transferor and
the Certificate Registrar with an effective Internal Revenue Service Form W-8ECI
(Certificate of Foreign Person’s Claim for Exemption From Withholding on Income
Effectively Connected With the Conduct of a Trade or Business in the United
States) or successor form at the time and in the manner required by the Code or
(iii) is a Non-U.S. Person that has delivered to the transferor, the Depositor
and the Certificate Registrar an opinion of a nationally recognized tax counsel
to the effect that the transfer of such Residual Certificate to it is in
accordance with the requirements of the Code and the regulations promulgated
thereunder and that such transfer of a Residual Certificate will not be
disregarded for federal income tax purposes.  “Non-U.S. Person” means an
individual, corporation, partnership or other person other than (i) a citizen or
resident of the United States; (ii) a corporation, partnership or other entity
created or organized in or under the laws of the United States or any state
thereof, including for this purpose, the District of Columbia; (iii) an estate
that is subject to U.S. federal income tax regardless of the source of its
income; (iv) a trust if a court within the United States is able to exercise
primary supervision over the administration of the trust and one or more United
States trustees have authority to control all substantial decisions of the
trust; and, (v) to the extent provided in Treasury regulations, certain trusts
in existence on August 20, 1996 that are treated as United States persons prior
to such date and elect to continue to be treated as United States persons.

 

  11. The Purchaser will not cause income from the Residual Certificate to be
attributable to a foreign permanent establishment or fixed base of the Purchaser
or another U.S. taxpayer.

 

  12. That the Purchaser agrees to such amendments of the Agreement as may be
required to further effectuate the restrictions on transfer of any Residual
Certificate to such a “disqualified organization,” an agent thereof, a
Book-Entry Nominee, or a person that does not satisfy the requirements of
paragraph 7 and paragraph 10 hereof.

 

  13. That the Purchaser consents to the designation of the Securities
Administrator to act as

 

B-2

 

 

    agent for the “tax matters person” of each REMIC created by the Trust Fund
pursuant to the Agreement.

 

B-3

 

 

IN WITNESS WHEREOF, the Purchaser has caused this instrument to be executed on
its behalf, pursuant to authority of its Board of Directors, by its [title of
officer] this _____ day of __________ 20__.

 

    [name of Purchaser]  

 

By:     Name:   Title:  

 

Personally appeared before me the above-named [name of officer]
________________, known or proved to me to be the same person who executed the
foregoing instrument and to be the [title of officer] _________________ of the
Purchaser, and acknowledged to me that he [she] executed the same as his [her]
free act and deed and the free act and deed of the Purchaser.

 

Subscribed and sworn before me this _____ day of __________ 20__.

 

NOTARY PUBLIC

 

______________________________

 

COUNTY OF_____________________

 

STATE OF______________________

 

My commission expires the _____ day of __________ 20__.

 

B-4

 

 

EXHIBIT C

 

RESIDUAL CERTIFICATE TRANSFER AFFIDAVIT (TRANSFEROR)

 

____________________________

Date

 

Re:           Sequoia Mortgage Trust 2012-6

Mortgage Pass-Through Certificates

 

_______________________ (the “Transferor”) has reviewed the attached affidavit
of _____________________________ (the “Transferee”), and has no actual knowledge
that such affidavit is not true and has no reason to believe that the
information contained in paragraph 7 thereof is not true, and has no reason to
believe that the Transferee has the intention to impede the assessment or
collection of any federal, state or local taxes legally required to be paid with
respect to a Residual Certificate.  In addition, the Transferor has conducted a
reasonable investigation at the time of the transfer and found that the
Transferee had historically paid its debts as they came due and found no
significant evidence to indicate that the Transferee will not continue to pay
its debts as they become due.

 

Very truly yours,           Name:   Title:  

 

C-1

 

 

EXHIBIT D

 

FORM OF CUSTODIAL AGREEMENT

 

Refer to Exhibit 10.23

 

D-1

 

 

EXHIBIT E-1

 

FORM OF RULE 144A TRANSFER CERTIFICATE

 

Re:  Sequoia Mortgage Trust 2012-6

Mortgage Pass-Through Certificates

 

Reference is hereby made to the Pooling and Servicing Agreement, dated as of
November 1, 2012 (the “Pooling and Servicing Agreement”), by and among Sequoia
Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as Master
Servicer and Securities Administrator and Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, as Trustee.  Capitalized terms used but
not defined herein shall have the meanings given to them in the Pooling and
Servicing Agreement.

 

This letter relates to $__________ initial Certificate Principal Amount or Class
Notional Amount, as applicable, of Class _____ Certificates which are held in
the form of Definitive Certificates registered in the name of  ______________
(the “Transferor”). The Transferor has requested a transfer of such Definitive
Certificates for Definitive Certificates of such Class registered in the name of
[insert name of transferee].

 

In connection with such request, and in respect of such Certificates, the
Transferor hereby certifies that such Certificates are being transferred in
accordance with (i) the transfer restrictions set forth in the Pooling and
Servicing Agreement and the Certificates and (ii) Rule 144A under the Securities
Act to a purchaser that the Transferor reasonably believes is a “qualified
institutional buyer” within the meaning of Rule 144A purchasing for its own
account or for the account of a “qualified institutional buyer,” which purchaser
is aware that the sale to it is being made in reliance upon Rule 144A, in a
transaction meeting the requirements of Rule 144A and in accordance with any
applicable securities laws of any state of the United States or any other
applicable jurisdiction.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Underwriters, the Depositor and the Certificate
Registrar.

 

    [Name of Transferor]  

 

By:     Name:   Title:  

 

Dated: ___________, ____

 

E-1-1

 

 

EXHIBIT E-2

 

FORM OF PURCHASER’S LETTER FOR

QUALIFIED INSTITUTIONAL BUYER

 

Date

 

Ladies and Gentlemen:

 

In connection with our proposed purchase of $______________Class Principal
Amount or Class Notional Amount, as applicable, of Sequoia Mortgage Trust 2012-6
Mortgage Pass-Through Certificates, Class [___] (the “Restricted Certificates”),
we confirm that:

 

(1) We understand that the Restricted Certificates have not been, and will not
be, registered under the Securities Act of 1933, as amended (the “Securities
Act”), and may not be sold except as permitted in the following sentence. We
agree, on our own behalf and on behalf of any accounts for which we are acting
as hereinafter stated, that if we should sell any Restricted Certificates we
will do so only (A) to the Depositor, (B) to “qualified institutional buyers”
(within the meaning of Rule 144A under the Securities Act) in accordance with
Rule 144A under the Securities Act (“QIBs”), (C) pursuant to the exemption from
registration provided by Rule 144 under the Securities Act, or (D) to an
institutional “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act that is not a QIB (an
“Institutional Accredited Investor”) which, in the case of (B) or (D) above,
prior to such transfer, delivers to the Certificate Registrar under the Pooling
and Servicing Agreement, dated as of November 1, 2012 (the “Agreement”), by and
among Sequoia Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A.,
as Master Servicer and Securities Administrator and Christiana Trust, a division
of Wilmington Savings Fund Society, FSB, as Trustee, a signed letter in the form
of this letter; and we further agree, in the capacities stated above, to provide
to any person purchasing any of the Restricted Certificates from us a notice
advising such purchaser that resales of the Restricted Certificates are
restricted as stated herein.

 

(2) We understand that, in connection with any proposed resale of any Restricted
Certificates to QIB, we will be required to furnish to the Certificate Registrar
a certification from such transferee in the form hereof to confirm that the
proposed sale is being made pursuant to an exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act. We further
understand that the Restricted Certificates purchased by us will bear a legend
to the foregoing effect.

 

(3) We are acquiring the Restricted Certificates for investment purposes and not
with a view to, or for offer or sale in connection with, any distribution in
violation of the Securities Act. We have such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of our investment in the Restricted Certificates, and we and any account
for which we are acting are each able to bear the economic risk of such
investment.

 

(4) We are a QIB and we are acquiring the Restricted Certificates purchased by
us for our own account or for one or more accounts (each of which is a QIB) as
to each of which we exercise sole investment discretion.

 

(5) We have received such information as we deem necessary in order to make our
investment decision.

 

E-2-1

 

 

(6) If we are acquiring ERISA-Restricted Certificates, we understand that in
accordance with ERISA, the Code and the Underwriter's Exemption, no Plan and no
person acting on behalf of such a Plan may acquire such Certificate except in
accordance with Section 3.03(d) of the Agreement.

 

Terms used in this letter which are not otherwise defined herein have the
respective meanings assigned thereto in the Agreement.

 

You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 

Very truly yours,

 

    [Purchaser]  

 

By:     Name:   Title:  

 

E-2-2

 

 

EXHIBIT F

 

FORM OF PURCHASER’S LETTER FOR

INSTITUTIONAL ACCREDITED INVESTOR

 

Date

 

Ladies and Gentlemen:

 

In connection with our proposed purchase of $______________ Class Principal
Amount or Class Notional Amount, as applicable, of Sequoia Mortgage Trust 2012-6
Mortgage Pass-Through Certificates, Class [___], (the “Restricted
Certificates”), we confirm that:

 

(1) We understand that the Restricted Certificates have not been, and will not
be, registered under the Securities Act of 1933, as amended (the “Securities
Act”), and may not be sold except as permitted in the following sentence. We
agree, on our own behalf and on behalf of any accounts for which we are acting
as hereinafter stated, that if we should sell any Restricted Certificates we
will do so only (A) to the Depositor, (B) to “qualified institutional buyers”
(within the meaning of Rule 144A under the Securities Act) in accordance with
Rule 144A under the Securities Act (“QIBs”), (C) pursuant to the exemption from
registration provided by Rule 144 under the Securities Act, or (D) to an
institutional “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act that is not a QIB (an
“Institutional Accredited Investor”) which, prior to such transfer, delivers to
the Certificate Registrar under the Pooling and Servicing Agreement, dated as of
November 1, 2012 (the “Agreement”), by and among Sequoia Residential Funding,
Inc., as Depositor, Wells Fargo Bank, N.A., as Master Servicer and Securities
Administrator, and Christiana Trust, a division of Wilmington Savings Fund
Society, FSB as Trustee, a signed letter in the form of this letter; and we
further agree, in the capacities stated above, to provide to any person
purchasing any of the Restricted Certificates from us a notice advising such
purchaser that resales of the Restricted Certificates are restricted as stated
herein.

 

(2) We understand that, in connection with any proposed resale of any Restricted
Certificates to an Institutional Accredited Investor, we will be required to
furnish to the Certificate Registrar a certification from such transferee in the
form hereof to confirm that the proposed sale is being made pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act. We further understand that the Restricted
Certificates purchased by us will bear a legend to the foregoing effect.

 

(3) We are acquiring the Restricted Certificates for investment purposes and not
with a view to, or for offer or sale in connection with, any distribution in
violation of the Securities Act. We have such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of our investment in the Restricted Certificates, and we and any account
for which we are acting are each able to bear the economic risk of such
investment.

 

(4) We are an Institutional Accredited Investor and we are acquiring the
Restricted Certificates purchased by us for our own account or for one or more
accounts (each of which is an Institutional Accredited Investor) as to each of
which we exercise sole investment discretion.

 

(5) We have received such information as we deem necessary in order to make our
investment decision.

 

(6) If we are acquiring ERISA-Restricted Certificates, we understand that in
accordance with ERISA, the Code and the Underwriter's Exemption, no Plan and no
person acting on behalf of such a Plan

 

F-1

 

 

  may acquire such Certificate except in accordance with Section 3.03(d) of the
Agreement.

 

Terms used in this letter which are not otherwise defined herein have the
respective meanings assigned thereto in the Agreement.

 

You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 

Very truly yours,           [Purchaser]  

 

By:     Name:   Title:  

 

F-2

 

 

EXHIBIT G

 

FORM OF ERISA TRANSFER AFFIDAVIT

 

STATE OF
NEW YORK )   )           ss.: COUNTY OF
NEW YORK  )

 

The undersigned, being first duly sworn, deposes and says as follows:

 

1.      The undersigned is the ______________________ of ______________ (the
“Investor”), a [corporation duly organized] and existing under the laws of
__________, on behalf of which he makes this affidavit.

 

2.      The Investor either (x) is not, and on ___________ [date of transfer]
will not be, an employee benefit plan or other retirement arrangement subject to
Section 406 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or Section 4975 of the Internal Revenue Code of 1986, as amended (the
“Code”), (collectively, a “Plan”) or a person acting on behalf of any such Plan
or investing the assets of any such Plan; (y) if the Certificate has been the
subject of an ERISA-Qualifying Underwriting, is an insurance company that is
purchasing the Certificate with funds contained in an “insurance company general
account” as defined in Section V(e) of Prohibited Transaction Class Exemption
(“PTCE”) 95-60 and the purchase and holding of the Certificate are covered under
Sections I and III of PTCE 95-60; or (z) herewith delivers to the Certificate
Registrar an opinion of counsel (a “Benefit Plan Opinion”) satisfactory to the
Certificate Registrar, the Depositor and the Trustee, and upon which the
Certificate Registrar, the Trustee, the Master Servicer, the Depositor and the
Securities Administrator shall be entitled to rely, to the effect that the
purchase or holding of such Certificate by the Investor will not constitute or
result in any non-exempt prohibited transactions under Title I of ERISA or
Section 4975 of the Code and will not subject the Certificate Registrar or the
Trustee to any obligation in addition to those undertaken by such entities in
the Pooling and Servicing Agreement, dated as of November 1, 2012 (the
“Agreement”), by and among Sequoia Residential Funding, Inc., as Depositor,
Wells Fargo Bank, N.A., as Master Servicer and Securities Administrator and
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as
Trustee, by which opinion of counsel shall not be an expense of the Trust Fund
or the above parties.

 

Capitalized terms used but not defined herein have the meanings given in the
Agreement.

 

IN WITNESS WHEREOF, the Investor has caused this instrument to be executed on
its behalf, pursuant to proper authority, by its duly authorized officer, duly
attested, this ____ day of _______________ 20___.

 

    [Investor]  

 

By:     Name:   Title:  

 

ATTEST:

 

G-1

 

 

STATE OF )   )           ss.: COUNTY OF )

 

Personally appeared before me the above-named ________________, known or proved
to me to be the same person who executed the foregoing instrument and to be the
____________________ of the Investor, and acknowledged that he executed the same
as his free act and deed and the free act and deed of the Investor.

 

Subscribed and sworn before me this _____ day of _________ 20___.

 

    NOTARY PUBLIC  

 

My commission expires the

_____ day of __________ 20___.

 

G-2

 

 

EXHIBIT H-1

 

LIST OF PURCHASE AGREEMENTS

 

1.Flow Mortgage Loan Purchase and Sale Agreement, dated as of October 1, 2011,
between RRAC and American Pacific Mortgage Corporation, as modified by the
related Acknowledgement.

 

2.Flow Mortgage Loan Purchase and Sale Agreement, dated as of August 1, 2012,
between RRAC and Bay Equity, LLC, as modified by the related Acknowledgement.

 

3.Flow Mortgage Loan Purchase and Sale Agreement, dated as of September 1, 2011,
between RRAC and Benchmark Bank, as modified by the related Acknowledgement.

 

4.Flow Mortgage Loan Purchase and Sale Agreement, dated as of April 1, 2012,
between RRAC and Boston Private Bank & Trust Company, as modified by the related
Acknowledgement.

 

5.Flow Mortgage Loan Purchase and Sale Agreement, dated as of October 1, 2011,
between RRAC and Cherry Creek Mortgage Co., Inc., as modified by the related
Acknowledgement.

 

6.Flow Mortgage Loan Purchase and Sale Agreement, dated as of August 1, 2011,
between RRAC and Cole Taylor Bank, as modified by the related Acknowledgement.

 

7.Flow Mortgage Loan Purchase and Sale Agreement, dated as of February 1, 2012,
between RRAC and Colonial Savings, F.A., as modified by the related
Acknowledgement.

 

8.Flow Mortgage Loan Purchase and Sale Agreement, dated as of September 1, 2011,
between RRAC and Cornerstone Mortgage Company, as modified by the related
Acknowledgement.

 

9.Flow Mortgage Loan Purchase and Sale Agreement, dated as of December 1, 2011,
between RRAC and Embrace Home Loans, Inc., as modified by the related
Acknowledgement

 

10.Flow Mortgage Loan Purchase and Sale Agreement, dated as of February 1, 2012,
between RRAC and Evergreen Moneysource Mortgage Company dba Evergreen Home
Loans, as modified by the related Acknowledgement.

 

11.Flow Mortgage Loan Purchase and Sale Agreement, dated as of April 1, 2012,
between RRAC and Fairway Independent Mortgage Corporation, as modified by the
related Acknowledgement.

 

12.Flow Mortgage Loan Purchase and Sale Agreement, dated as of March 1, 2012,
between RRAC and Fidelity Bank dba Fidelity Bank Mortgage, as modified by the
related Acknowledgement.

 

13.Flow Mortgage Loan Purchase and Sale Agreement, dated as of December 1, 2011,
between RRAC and First Choice Loan Services, Inc., as modified by the related
Acknowledgement.

 

14.Flow Mortgage Loan Sale and Servicing Agreement, dated as of July 1, 2010,
between Redwood Residential Acquisition Corporation (“RRAC”) and First Republic
Bank, as modified by the related Acknowledgement.

 

15.Flow Mortgage Loan Purchase and Sale Agreement, dated as of May 23, 2011,
between RRAC and Flagstar Capital Markets Corporation, as modified by the
related Acknowledgement.

 

16.Flow Mortgage Loan Purchase and Sale Agreement, dated as of August 1, 2011,
between RRAC and Franklin American Mortgage Company, as modified by the related
Acknowledgement.

 

17.Flow Mortgage Loan Purchase and Sale Agreement, dated as of August 1, 2011,
between RRAC and Fremont Bank, as modified by the related Acknowledgement.

 

H-1

 

 

18.Flow Mortgage Loan Purchase and Sale Agreement, dated as of December 1, 2011,
between RRAC and Fulton Bank, National Association, as modified by the related
Acknowledgement.

 

19.Flow Mortgage Loan Purchase and Sale Agreement, dated as of July 1, 2012,
between RRAC and GFI Mortgage Bankers, Incorporated, as modified by the related
Acknowledgement.

 

20.Flow Mortgage Loan Purchase and Sale Agreement, dated as of October 1, 2011,
between RRAC and GuardHill Financial Corporation, as modified by the related
Acknowledgement.

 

21.Flow Mortgage Loan Purchase and Sale Agreement, dated as of December 1, 2011,
between RRAC and The Huntington National Bank, as modified by the related
Acknowledgement.

 

22.Flow Mortgage Loan Purchase and Sale Agreement, dated as of May 1, 2012,
between RRAC and Leader Bank, N.A., as modified by the related Acknowledgement.

 

23.Flow Mortgage Loan Purchase and Sale Agreement, dated as of January 1, 2012,
between RRAC and Megastar Financial Corporation, as modified by the related
Acknowledgement.

 

24.Flow Mortgage Loan Purchase and Sale Agreement, dated as of June 1, 2012,
between RRAC and Mortgage Master, Inc., as modified by the related
Acknowledgement.

 

25.Mortgage Loan Flow Purchase, Sale & Servicing Agreement, dated as of July 21,
2010, between RRAC and PHH Mortgage Corporation, as modified by the related
Acknowledgement.

 

26.Flow Mortgage Loan Purchase and Sale Agreement, dated as of December 1, 2011,
between RRAC and Plaza Home Mortgage, Incorporated, as modified by the related
Acknowledgement.

 

27.Flow Mortgage Loan Purchase and Sale Agreement, dated as of January 30, 2011,
between RRAC and PrimeLending, a PlainsCapital Company, as modified by the
related Acknowledgement.

 

28.Flow Mortgage Loan Purchase and Sale Agreement, dated as of May 1, 2011,
between RRAC and Prospect Mortgage, LLC, as modified by the related
Acknowledgement.

 

29.Flow Mortgage Loan Purchase and Sale Agreement, dated as of October 1, 2011,
between RRAC and Provident Savings Bank, as modified by the related
Acknowledgement.

 

30.Flow Mortgage Loan Purchase and Sale Agreement, dated as of May 1, 2012,
between RRAC and SCBT, N.A., as modified by the related Acknowledgement.

 

31.Flow Mortgage Loan Purchase and Sale Agreement, dated as of August 1, 2011,
between RRAC and Simonich Corporation, dba Bank of Commerce Mortgage, as
modified by the related Acknowledgement.

 

32.Flow Mortgage Loan Purchase and Sale Agreement, dated as of March 1, 2011,
between RRAC and Sterling Savings Bank, as modified by the related
Acknowledgement.

 

33.Flow Mortgage Loan Purchase and Sale Agreement, dated as of December 1, 2011,
between RRAC and Stifel Bank and Trust, as modified by the related
Acknowledgement.

 

34.Flow Mortgage Loan Purchase and Sale Agreement, dated as of January 1, 2012,
between RRAC and Umpqua Bank, as modified by the related Acknowledgement.

 

35.Flow Mortgage Loan Purchase and Sale Agreement, dated as of December 1, 2011,
between RRAC and United Shore Financial Services, LLC, as successor in interest
to Shore Financial Services, Inc., as modified by the related Acknowledgement.

 

H-2

 

 

36.Flow Mortgage Loan Purchase and Sale Agreement, dated as of June 1, 2011,
between RRAC and Wintrust Mortgage, a division of Barrington Bank and Trust
Company, N.A., as modified by the related Acknowledgement.

 

37.Flow Mortgage Loan Purchase and Sale Agreement, dated as of July 1, 2012,
between RRAC and WJ Bradley Mortgage Capital LLC, as modified by the related
Acknowledgement.

 

H-3

 

 

EXHIBIT H-2

 

LIST OF SERVICING AGREEMENTS

 

1.Flow Mortgage Loan Servicing Agreement, dated as of August 1, 2011, between
Redwood Residential Acquisition Corporation (“RRAC”) and Cenlar FSB, as amended
by Amendment No. 1 to the Flow Mortgage Loan Servicing Agreement, dated November
3, 2011, and as modified by the related Acknowledgement.

 

2.Flow Mortgage Loan Sale and Servicing Agreement, dated as of July 1, 2010,
between RRAC and First Republic Bank, as modified by the related
Acknowledgement.

 

3.Mortgage Loan Flow Purchase, Sale & Servicing Agreement, dated as of July 21,
2010, between RRAC and PHH Mortgage Corporation, as modified by the related
Acknowledgement.

 

H-4

 

 

EXHIBIT I

 

ADDITIONAL DISCLOSURE NOTIFICATION

 

Additional Disclosure Notification

 

Wells Fargo Bank, N.A., as securities administrator

Fax: 443-367-3307

Email: cts.sec.notifications@wellsfargo.com

 

Sequoia Residential Funding, Inc.

Fax: 415-381-1773

Email: Sequoia.Notices@redwoodtrust.com

 

  Attn:  Corporate Trust Services—Sequoia Mortgage Trust 2012-6, Mortgage
Pass-Through Certificates, Series 2012-6—SEC REPORT PROCESSING

 

RE:  **Additional Form [10-D][10-K][8-K] Disclosure** Required

 

Ladies and Gentlemen:

 

In accordance with Section 6.21[(a)][(b)][(c)] of the Pooling and Servicing
Agreement, dated as of November 1, 2012 (the “Agreement”), by and among Sequoia
Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as Master
Servicer and Securities Administrator and Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, as Trustee, with respect to Sequoia
Mortgage Trust 2012-6 Mortgage Pass-Through Certificate, the undersigned, as
[          ], hereby notifies you that certain events have come to our attention
that [will] [may] need to be disclosed on Form [10-D][10-K][8-K].

 

Description of Additional Form [10-D][10-K][8-K] Disclosure:

 

List of any Attachments hereto to be included in the Additional Form
[10-D][10-K][8-K] Disclosure:

 

Any inquiries related to this notification should be directed to
[                       ], phone number:  [         ]; email
address:  [                   ].

 

[NAME OF PARTY],

as [role]

 

By:     Name:   Title:  

 

I-1

 

 

EXHIBIT J

 

BACK-UP CERTIFICATE TO FORM 10-K CERTIFICATE

 

Sequoia Mortgage Trust 2012-6 (the “Trust”)

Mortgage Pass-Through Certificates

 

Re:          The Pooling and Servicing Agreement, dated as of November 1, 2012
(the “Pooling and Servicing Agreement”), by and among Sequoia Residential
Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as Master Servicer and
Securities Administrator and Christiana Trust, a division of Wilmington Savings
Fund Society, FSB, as Trustee with respect to Sequoia Mortgage Trust 2012-6
Mortgage Pass-Through Certificates.

 

I, __________________________, the _________________________ of [NAME OF
COMPANY] (the “Company”) certify to the Depositor and its officers, directors
and affiliates, and with the knowledge and intent that they will rely upon this
certification, that:

 

(1)          I have reviewed the annual report on Form 10-K for the fiscal year
[____] (the “Annual Report”), and all reports on Form 10-D required to be filed
in respect of period covered by the Annual Report (collectively with the Annual
Report, the “Reports”), of the Trust Fund;

 

(2)          To my knowledge, (a) the Reports, taken as a whole, do not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements made, in light of the circumstances under which
such statements were made, not misleading with respect to the period covered by
the Annual Report, and (b) the Company’s assessment of compliance and related
attestation report referred to below, taken as a whole, do not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements made, in light of the circumstances under which such
statements were made, not misleading with respect to the period covered by such
assessment of compliance and attestation report;

 

(3)          To my knowledge, the distribution information required to be
provided by the Company under the Pooling and Servicing Agreement has been
provided to the Securities Administrator for inclusion in the Reports is
included in the Reports;

 

(4)          I am responsible for reviewing the activities performed by the
Company under the Pooling and Servicing Agreement, and based on my knowledge and
the compliance review conducted in preparing the assessment of compliance of the
Company required by the Pooling and Servicing Agreement, and except as disclosed
in the Reports, the Company has fulfilled its obligations under the Pooling and
Servicing Agreement in all material respects; and

 

(5)          The report on assessment of compliance with servicing criteria
applicable to the Company for asset-backed securities of the Company and each
Subcontractor utilized by the Company and the related attestation report on
assessment of compliance with servicing criteria applicable to it required to be
included in the Annual Report in accordance with Item 1122 of Regulation AB and
Exchange Act Rules 13a-18 and 15d-18 have been included as an exhibit to the
Annual Report. Any material instances of non-compliance are described in such
report and have been disclosed in the Annual Report.

 

In giving the certifications above, the Company has reasonably relied on
information provided to it by the following unaffiliated parties: [names of
servicer(s), subservicer(s), custodian(s)]

 

Date:       By:         [Signature]   [Title]  

 

J-1

 

 

EXHIBIT K

 

SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

 

The Assessment of Compliance to be delivered by the parties listed in the table
below shall address, at a minimum, the criteria identified below as “Applicable
Servicing Criteria” for each such party:

 

Regulation
AB

Reference

  Servicing Criteria   Master
Servicer   Securities
Administrator   Custodian                       General Servicing Considerations
                              1122(d)(1)(i)   Policies and procedures are
instituted to monitor any performance or other triggers and events of default in
accordance with the transaction agreements.   X   X                      
1122(d)(1)(ii)   If any material servicing activities are outsourced to third
parties, policies and procedures are instituted to monitor the third party’s
performance and compliance with such servicing activities.   X                  
        1122(d)(1)(iii)   Any requirements in the transaction agreements to
maintain a back-up servicer for the pool assets are maintained.   N/A   N/A  
N/A                     1122(d)(1)(iv)   A fidelity bond and errors and
omissions policy is in effect on the party participating in the servicing
function throughout the reporting period in the amount of coverage required by
and otherwise in accordance with the terms of the transaction agreements.   X  
                            Cash Collection and Administration                  
            1122(d)(2)(i)   Payments on pool assets are deposited into the
appropriate bank collection accounts and related bank clearing accounts no more
than two business days following receipt, or such other number of days specified
in the transaction agreements.   X   X                       1122(d)(2)(ii)  
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.   X   X                      
1122(d)(2)(iii)   Advances of funds or guarantees regarding collections, cash
flows or distributions, and any interest or other fees charged for such
advances, are made, reviewed and approved as specified in the transaction
agreements.   X        

 

K-1

 

 

1122(d)(2)(iv)   The related accounts for the transaction, such as cash reserve
accounts or accounts established as a form of over collateralization, are
separately maintained (e.g., with respect to commingling of cash) as set forth
in the transaction agreements.   X   X                       1122(d)(2)(v)  
Each collection account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.   X   X        
              1122(d)(2)(vi)   Unissued checks are safeguarded so as to prevent
unauthorized access.   X                           1122(d)(2)(vii)  
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including collection accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.   X        

 

    Investor Remittances and Reporting                                
1122(d)(3)(i)   Reports to investors, including those to be filed with the
Commission, are maintained in accordance with the transaction agreements and
applicable Commission requirements. Specifically, such reports (A) are prepared
in accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.   X                           1122(d)(3)(ii)  
Amounts due to investors are allocated and remitted in accordance with
timeframes,       X    

 

K-2

 

 

    distribution priority and other terms set forth in the transaction
agreements.                               1122(d)(3)(iii)   Disbursements made
to an investor are posted within two business days to the Servicer’s investor
records, or such other number of days specified in the transaction agreements.  
X                           1122(d)(3)(iv)   Amounts remitted to investors per
the investor reports agree with cancelled checks, or other form of payment, or
custodial bank statements.   X                               Pool Asset
Administration                                 1122(d)(4)(i)   Collateral or
security on pool assets is maintained as required by the transaction agreements
or related pool asset documents.           X                   1122(d)(4)(ii)  
Pool assets  and related documents are safeguarded as required by the
transaction agreements           X                   1122(d)(4)(iii)   Any
additions, removals or substitutions to the asset pool are made, reviewed and
approved in accordance with any conditions or requirements in the transaction
agreements.   N/A   N/A   N/A                   1122(d)(4)(iv)   Payments on
pool assets, including any payoffs, made in accordance with the related pool
asset documents are posted to the Servicer’s obligor records maintained no more
than two business days after receipt, or such other number of days specified in
the transaction agreements, and allocated to principal, interest or other items
(e.g., escrow) in accordance with the related pool asset documents.   N/A   N/A
  N/A                   1122(d)(4)(v)   The Servicer’s records regarding the
pool assets agree with the Servicer’s records with respect to an obligor’s
unpaid principal balance.   N/A   N/A   N/A                   1122(d)(4)(vi)  
Changes with respect to the terms or status of an obligor's pool assets (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.   N/A   N/A   N/A                   1122(d)(4)(vii)   Loss mitigation
or recovery actions (e.g., forbearance plans, modifications and deeds in lieu of
foreclosure, foreclosures and repossessions, as applicable) are initiated,
conducted and concluded in accordance with the timeframes or other requirements
established by the transaction agreements.   N/A   N/A   N/A

 

K-3

 

 

1122(d)(4)(viii)   Records documenting collection efforts are maintained during
the period a pool asset is delinquent in accordance with the transaction
agreements. Such records are maintained on at least a monthly basis, or such
other period specified in the transaction agreements, and describe the entity’s
activities in monitoring delinquent pool assets including, for example, phone
calls, letters and payment rescheduling plans in cases where delinquency is
deemed temporary (e.g., illness or unemployment).   N/A   N/A   N/A            
        1122(d)(4)(ix)   Adjustments to interest rates or rates of return for
pool assets with variable rates are computed based on the related pool asset
documents.   N/A   N/A   N/A                     1122(d)(4)(x)   Regarding any
funds held in trust for an obligor (such as escrow accounts): (A) such funds are
analyzed, in accordance with the obligor’s pool asset documents, on at least an
annual basis, or such other period specified in the transaction agreements; (B)
interest on such funds is paid, or credited, to obligors in accordance with
applicable pool asset documents and state laws; and (C) such funds are returned
to the obligor within 30 calendar days of full repayment of the related pool
assets, or such other number of days specified in the transaction agreements.  
N/A   N/A   N/A                     1122(d)(4)(xi)   Payments made on behalf of
an obligor (such as tax or insurance payments) are made on or before the related
penalty or expiration dates, as indicated on the appropriate bills or notices
for such payments, provided that such support has been received by the servicer
at least 30 calendar days prior to these dates, or such other number of days
specified in the transaction agreements.   N/A   N/A   N/A                    
1122(d)(4)(xii)   Any late payment penalties in connection with any payment to
be made on behalf of an obligor are paid from the Servicer’s funds and not
charged to the obligor, unless the late payment was due to the obligor’s error
or omission.   N/A   N/A   N/A                     1122(d)(4)(xiii)  
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.   N/A   N/A   N/A                
    1122(d)(4)(xiv)   Delinquencies, charge-offs and uncollectible accounts are
recognized and recorded in accordance with the transaction agreements.   X      
 

 

K-4

 

 

1122(d)(4)(xv)   Any external enhancement or other support, identified in Item
1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained as set forth
in the transaction agreements.   N/A   N/A   N/A

 

K-5

 

 

EXHIBIT L

 

ADDITIONAL FORM 10-D DISCLOSURE

 



ADDITIONAL FORM 10-D DISCLOSURE Item on Form 10-D   Party Responsible Item 1:
Distribution and Pool Performance Information     Information included in the
Distribution Date Statement  

Master Servicer

Securities Administrator

Any information required by 1121 which is NOT included on the Distribution Date
Statement   Depositor

Item 2: Legal Proceedings

 

Any legal proceeding pending against the following entities or their respective
property, that is material to Certificateholders, including any proceedings
known to be contemplated by governmental authorities:

    ▪ Issuing Entity (Trust Fund)   Trustee, Master Servicer, Securities
Administrator and Depositor ▪ Sponsor (Seller)   Seller (if a party to the
Pooling and Servicing Agreement) or Depositor ▪ Depositor   Depositor ▪ Trustee
  Trustee ▪ Securities Administrator   Securities Administrator ▪ Master
Servicer   Master Servicer ▪ Custodian   Custodian ▪ 1110(b) Originator  
Depositor ▪ Any 1108(a)(2) Servicer (other than the Master Servicer or the
Securities Administrator)   Servicer (as to itself) ▪ Any other party
contemplated by 1100(d)(1)   Depositor

Item 3:  Sale of Securities and Use of Proceeds

 

Information from Item 2(a) of Part II of Form 10-Q:

 

With respect to any sale of securities by the sponsor, depositor or issuing
entity, that are backed by the same asset pool or are otherwise issued by

  Depositor



  

L-1

 

 

the issuing entity, whether or not registered, provide the sales and use of
proceeds information in Item 701 of Regulation S-K.  Pricing information can be
omitted if securities were not registered.    

 

ADDITIONAL FORM 10-D DISCLOSURE Item on Form 10-D   Party Responsible

Item 4:  Defaults Upon Senior Securities

 

Information from Item 3 of Part II of Form 10-Q:

 

Report the occurrence of any Event of Default (after expiration of any grace
period and provision of any required notice)

 

Securities Administrator

Trustee

Item 5:  Submission of Matters to a Vote of Security Holders

 

Information from Item 4 of Part II of Form 10-Q

 

Securities Administrator

Trustee

Item 6:  Significant Obligors of Pool Assets

 

Item 1112(b) – Significant Obligor Financial Information*

  Depositor *This information need only be reported on the Form 10-D for the
distribution period in which updated information is required pursuant to the
Item.    

Item 7:  Significant Enhancement Provider Information

 

Item 1114(b)(2) – Credit Enhancement Provider Financial Information*

    ▪ Determining applicable disclosure threshold   Depositor ▪ Requesting
required financial information (including any required accountants’ consent to
the use thereof) or effecting incorporation by reference  

Depositor

 

Item 1115(b) – Derivative Counterparty Financial Information*     ▪ Determining
current maximum probable exposure   Depositor ▪ Determining current significance
percentage   Depositor ▪ Requesting required financial information (including
any required accountants’ consent to the use thereof) or effecting incorporation
by reference  

Depositor

 

 

L-2

 

 

*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Items.    

 

ADDITIONAL FORM 10-D DISCLOSURE Item on Form 10-D   Party Responsible

Item 8:  Other Information

 

Disclose any information required to be reported on Form 8-K during the period
covered by the Form 10-D but not reported

  Any party responsible for the applicable Form 8-K Disclosure item Item
9:  Exhibits     Distribution Date Statement to Certificateholders   Securities
Administrator Exhibits required by Item 601 of Regulation S-K, such as material
agreements   Depositor

 

L-3

 

 

EXHIBIT M

 

ADDITIONAL FORM 10-K DISCLOSURE

 

ADDITIONAL FORM 10-K DISCLOSURE Item on Form 10-K   Party Responsible Item 1B:
Unresolved Staff Comments   Depositor

Item 9B:  Other Information

Disclose any information required to be reported on Form 8-K during the fourth
quarter covered by the Form 10-K but not reported

  Any party responsible for disclosure items on Form 8-K Item 15:  Exhibits,
Financial Statement Schedules  

Securities Administrator

Depositor

Reg AB Item 1112(b):  Significant Obligors of Pool Assets     Significant
Obligor Financial Information*   Depositor *This information need only be
reported on the Form 10-D for the distribution period in which updated
information is required pursuant to the Item.     Reg AB Item
1114(b)(2):  Credit Enhancement Provider Financial Information     ▪ Determining
applicable disclosure threshold   Depositor ▪ Requesting required financial
information (including any required accountants’ consent to the use thereof) or
effecting incorporation by reference  

Depositor

 

*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Items.     Reg
AB Item 1115(b):  Derivative Counterparty Financial Information     ▪
Determining current maximum probable exposure   Depositor ▪ Determining current
significance percentage   Depositor ▪ Requesting required financial information
(including any required accountants’ consent to the use thereof) or effecting
incorporation by reference   Depositor *This information need only be reported
on the Form 10-D for the distribution period in which updated information is
required pursuant to the Items.    

 

M-1

 

 

ADDITIONAL FORM 10-K DISCLOSURE Item on Form 10-K   Party Responsible

Reg AB Item 1117: Legal Proceedings

 

Any legal proceeding pending against the following entities or their respective
property, that is material to Certificateholders, including any proceedings
known to be contemplated by governmental authorities:

    ▪ Issuing Entity (Trust Fund)   Trustee, Master Servicer, Securities
Administrator and Depositor ▪ Sponsor (Seller)   Seller (if a party to the
Pooling and Servicing Agreement) or Depositor ▪ Depositor   Depositor ▪ Trustee
  Trustee ▪ Securities Administrator   Securities Administrator ▪ Master
Servicer   Master Servicer ▪ Custodian   Custodian ▪ 1110(b) Originator  
Depositor ▪ Any 1108(a)(2) Servicer (other than the Master Servicer or the
Securities Administrator)   Servicer (as to itself) ▪ Any other party
contemplated by 1100(d)(1)   Depositor Reg AB Item 1119:  Affiliations and
Relationships     Whether (a) the Sponsor (Seller), Depositor or Issuing Entity
is an affiliate of the following parties, and (b) to the extent known and
material, any of the following parties are affiliated with one another:  

Depositor as to (a)

Sponsor/Seller as to (b)

▪ Master Servicer   Master Servicer ▪ Securities Administrator   Securities
Administrator ▪ Trustee  

Depositor/Sponsor as to (a)

Trustee as to (b)

▪ Any other 1108(a)(3) servicer   Servicer (as to itself) ▪ Any 1110 Originator
  Depositor/Sponsor ▪ Any 1112(b) Significant Obligor   Depositor/Sponsor ▪ Any
1114 Credit Enhancement Provider   Depositor/Sponsor

 

M-2

 

 

▪ Any 1115 Derivative Counterparty Provider   Depositor/Sponsor ▪ Any other
1101(d)(1) material party   Depositor/Sponsor

 

ADDITIONAL FORM 10-K DISCLOSURE Item on Form 10-K   Party Responsible Whether
there are any “outside the ordinary course business arrangements” other than
would be obtained in an arm’s length transaction between (a) the Sponsor
(Seller), Depositor or Issuing Entity on the one hand, and (b) any of the
following parties (or their affiliates) on the other hand, that exist currently
or within the past two years and that are material to a Certificateholder’s
understanding of the Certificates:  

Depositor as to (a)

Sponsor/Seller as to (b)

▪ Master Servicer   Master Servicer ▪ Securities Administrator   Securities
Administrator ▪ Trustee   Depositor/Sponsor ▪ Any other 1108(a)(3) servicer  
Servicer (as to itself) ▪ Any 1110 Originator   Depositor/Sponsor ▪ Any 1112(b)
Significant Obligor   Depositor/Sponsor ▪ Any 1114 Credit Enhancement Provider  
Depositor/Sponsor ▪ Any 1115 Derivative Counterparty Provider  
Depositor/Sponsor ▪ Any other 1101(d)(1) material party   Depositor/Sponsor
Whether there are any specific relationships involving the transaction or the
pool assets between (a) the Sponsor (Seller), Depositor or Issuing Entity on the
one hand, and (b) any of the following parties (or their affiliates) on the
other hand, that exist currently or within the past two years and that are
material:  

Depositor as to (a)

Sponsor/Seller as to (b)

▪ Master Servicer   Master Servicer ▪ Securities Administrator   Securities
Administrator ▪ Trustee   Depositor/Sponsor ▪ Any other 1108(a)(3) servicer  
Servicer (as to itself) ▪ Any 1110 Originator   Depositor/Sponsor ▪ Any 1112(b)
Significant Obligor   Depositor/Sponsor

 

M-3

 

 

▪ Any 1114 Credit Enhancement Provider   Depositor/Sponsor ▪ Any 1115 Derivative
Counterparty Provider   Depositor/Sponsor ▪ Any other 1101(d)(1) material party
  Depositor/Sponsor

 

M-4

 

 

EXHIBIT N

 

ADDITIONAL FORM 8-K DISCLOSURE

 

FORM 8-K DISCLOSURE INFORMATION Item on Form 8-K   Party Responsible

Item 1.01- Entry into a Material Definitive Agreement

 

Disclosure is required regarding entry into or amendment of any definitive
agreement that is material to the securitization, even if depositor is not a
party.

 

Examples: servicing agreement, custody agreement.

 

Note: disclosure not required as to definitive agreements that are fully
disclosed in the prospectus

  All parties (as to themselves)

Item 1.02- Termination of a Material Definitive Agreement

 

Disclosure is required regarding termination of  any definitive agreement that
is material to the securitization (other than expiration in accordance with its
terms), even if depositor is not a party.

 

Examples: servicing agreement, custody agreement.

  All parties (as to themselves)

Item 1.03- Bankruptcy or Receivership

 

Disclosure is required regarding the bankruptcy or receivership, with respect to
any of the following:

  Depositor ▪ Sponsor (Seller)   Depositor/Sponsor (Seller) ▪ Depositor  
Depositor ▪ Master Servicer   Master Servicer ▪ Affiliated Servicer   Servicer
(as to itself) ▪ Other Servicer servicing 20% or more of the pool assets at the
time of the report   Servicer (as to itself) ▪ Other material servicers  
Servicer (as to itself) ▪ Trustee   Trustee ▪ Securities Administrator  
Securities Administrator ▪ Significant Obligor   Depositor

 

N-1

 

 

FORM 8-K DISCLOSURE INFORMATION Item on Form 8-K   Party Responsible ▪ Credit
Enhancer (10% or more)   Depositor ▪ Derivative Counterparty   Depositor ▪
Custodian   Custodian

Item 2.04- Triggering Events that Accelerate or Increase a Direct Financial
Obligation or an Obligation under an Off-Balance Sheet Arrangement

 

Includes an early amortization, performance trigger or other event, including
event of default, that would materially alter the payment priority/distribution
of cash flows/amortization schedule.

 

Disclosure will be made of events other than waterfall triggers which are
disclosed in the Distribution Date Statements to the certificateholders.

 

Depositor

Master Servicer

Securities Administrator

Item 3.03- Material Modification to Rights of Security Holders

 

Disclosure is required of any material modification to documents defining the
rights of Certificateholders, including the Pooling and Servicing Agreement.

 

Securities Administrator

Depositor

Item 5.03- Amendments of Articles of Incorporation or Bylaws; Change of Fiscal
Year

 

Disclosure is required of any amendment “to the governing documents of the
issuing entity”.

  Depositor Item 6.01- ABS Informational and Computational Material   Depositor

Item 6.02- Change of Servicer or Securities Administrator

 

Requires disclosure of any removal, replacement, substitution or addition of any
master servicer, affiliated servicer, other servicer servicing 10% or more of
pool assets at time of report, other material servicers or trustee.

 

Master Servicer/Securities Administrator/Depositor/

Servicer (as to itself)/Trustee

Reg AB disclosure about any new servicer or master servicer is also required.  
Servicer (as to itself)/Master Servicer/Depositor

 

N-2

 

 

Reg AB disclosure about any new Trustee is also required.   Depositor/Securities
Administrator

 

FORM 8-K DISCLOSURE INFORMATION Item on Form 8-K   Party Responsible

Item 6.03- Change in Credit Enhancement or External Support

 

Covers termination of any enhancement in manner other than by its terms, the
addition of an enhancement, or a material change in the enhancement
provided.  Applies to external credit enhancements as well as derivatives.

  Depositor/Securities Administrator Reg AB disclosure about any new enhancement
provider is also required.   Depositor Item 6.04- Failure to Make a Required
Distribution   Securities Administrator

Item 6.05- Securities Act Updating Disclosure

 

If any material pool characteristic differs by 5% or more at the time of
issuance of the securities from the description in the final prospectus, provide
updated Reg AB disclosure about the actual asset pool.

  Depositor If there are any new servicers or originators required to be
disclosed under Regulation AB as a result of the foregoing, provide the
information called for in Items 1108 and 1110 respectively.   Depositor Item
7.01- Reg FD Disclosure   All parties (as to themselves)

Item 8.01- Other Events

 

Any event, with respect to which information is not otherwise called for in Form
8-K, that the registrant deems of importance to certificateholders.

  Depositor Item 9.01- Financial Statements and Exhibits   Responsible party for
reporting/disclosing the financial statement or exhibit

 

N-3

 

 

EXHIBIT O

 

FORM OF CERTIFICATION FOR NRSROs AND DEPOSITOR

[Date]

 

Wells Fargo Bank, National Association

9062 Old Annapolis Road

Columbia, Maryland 21045

Attention: RMBS – SEMT 2012-6

 

Attention: Sequoia Mortgage Trust 2012-6,   Mortgage Pass-Through Certificates,
Series 2012-6

 

In accordance with the requirements for obtaining certain information pursuant
to the Pooling and Servicing Agreement, dated as of November 1, 2012 (the
“Pooling and Servicing Agreement”), by and among Sequoia Residential Funding,
Inc., as Depositor, Wells Fargo Bank, N.A., as Master Servicer and Securities
Administrator, and Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee with respect to the above-referenced certificates (the
“Certificates”), the undersigned hereby certifies and agrees as follows:

 

With respect to any Nationally Recognized Statistical Rating Organization
(“NRSRO”):

 

1.The undersigned, an NRSRO, has provided the Depositor with the appropriate
certifications under Exchange Act Rule 17g-5(e).

2.The undersigned has access to the Depositor's 17g-5 website, and any
confidentiality agreement applicable to the undersigned with respect to
information obtained from the Depositor's 17g-5 website shall also be applicable
to information obtained from the Rule 17g-5 Website.

3.The undersigned shall be deemed to have recertified to the provisions herein
each time it accesses any information on the Rule 17g-5 Website maintained by
the Securities Administrator.

 

With respect to the Depositor:

 

1.The undersigned is the Depositor under the Pooling and Servicing Agreement.

 

Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the Pooling and Servicing Agreement.

 

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

O-1

 

 

SCHEDULE A

 

MORTGAGE LOAN SCHEDULE

 



 

 

 

 

  1 2 3 4 5 6 7 8 9 10   Primary
Servicer Servicing Fee
% Servicing Fee—
Flatdollar Servicing Advance
Methodology Originator Loan
Group Loan Number Amortization
Type Lien
Position HELOC
Indicator 1 1000383 0.002500     9999999   1340006141 1 1 0 2 1000383 0.002500  
  9999999   1340006015 1 1 0 3 1000383 0.002500     9999999   1340006060 1 1 0 4
1000383 0.002500     9999999   1340006332 1 1 0 5 1000383 0.002500     9999999  
1010006562 1 1 0 6 1000383 0.002500     9999999   1010006618 1 1 0 7 1000383
0.002500     9999999   1310006345 1 1 0 8 1000383 0.002500     9999999  
1000004452 1 1 0 9 1000383 0.002500     9999999   1000005423 1 1 0 10 1000383
0.002500     9999999   1000005657 1 1 0 11 1000383 0.002500     9999999  
1290006649 1 1 0 12 1000383 0.002500     9999999   1650005732 1 1 0 13 1000383
0.002500     9999999   1300004885 1 1 0 14 1000383 0.002500     9999999  
1300004523 1 1 0 15 1000383 0.002500     9999999   1650005319 1 1 0 16 1000383
0.002500     9999999   1650005843 1 1 0 17 1000383 0.002500     9999999  
1650005676 1 1 0 18 1000383 0.002500     9999999   1480006181 1 1 0 19 1000383
0.002500     9999999   1020006501 1 1 0 20 1000383 0.002500     9999999  
1020006294 1 1 0 21 1000383 0.002500     9999999   1220006401 1 1 0 22 1000383
0.002500     9999999   1090004848 1 1 0 23 1000383 0.002500     9999999  
1090006410 1 1 0 24 1000383 0.002500     9999999   1090006833 1 1 0 25 1000383
0.002500     9999999   1950006626 1 1 0 26 1000383 0.002500     9999999  
1200006840 1 1 0 27 1000383 0.002500     9999999   1200006601 1 1 0 28 1000383
0.002500     9999999   1200006423 1 1 0 29 1000383 0.002500     9999999  
1200006917 1 1 0 30 1000383 0.002500     9999999   1070004642 1 1 0 31 1000383
0.002500     9999999   1070004862 1 1 0 32 1000383 0.002500     9999999  
1170006598 1 1 0 33 1000383 0.002500     9999999   1220006435 1 1 0 34 1000383
0.002500     9999999   1220005616 1 1 0 35 1000383 0.002500     9999999  
1220005718 1 1 0 36 1000383 0.002500     9999999   1070005585 1 1 0 37 1000383
0.002500     1008498   1150004001 1 1 0 38 1000383 0.002500     1008498  
1150004358 1 1 0 39 1000383 0.002500     1008498   1150006147 1 1 0 40 1000383
0.002500     1008498   1150004629 1 1 0 41 1000383 0.002500     1008498  
1150004681 1 1 0 42 1000383 0.002500     1008498   1150004710 1 1 0 43 1000383
0.002500     1008498   1150004877 1 1 0 44 1000383 0.002500     1008498  
1150005076 1 1 0 45 1000383 0.002500     1008498   1150005284 1 1 0 46 1000383
0.002500     1008498   1150005330 1 1 0 47 1000383 0.002500     1008498  
1150005389 1 1 0 48 1000383 0.002500     1008498   1150006151 1 1 0 49 1000383
0.002500     1008498   1150005463 1 1 0 50 1000383 0.002500     1008498  
1150005485 1 1 0 51 1000383 0.002500     1008498   1150005508 1 1 0 52 1000383
0.002500     1008498   1150005576 1 1 0 53 1000383 0.002500     1008498  
1150005598 1 1 0 54 1000383 0.002500     1008498   1150005838 1 1 0 55 1000383
0.002500     1008498   1150005880 1 1 0 56 1000383 0.002500     1008498  
1150005935 1 1 0 57 1000383 0.002500     1008498   1150006152 1 1 0 58 1000383
0.002500     9999999   1220006481 1 1 0 59 1000383 0.002500     9999999  
1220006726 1 1 0 60 1000383 0.002500     9999999   1020005578 1 1 0 61 1000383
0.002500     9999999   1220005617 1 1 0 62 1000383 0.002500     9999999  
1450004866 1 1 0 63 1000383 0.002500     9999999   1450005895 1 1 0 64 1000383
0.002500     9999999   1450005894 1 1 0 65 1000383 0.002500     9999999  
1450007181 1 1 0 66 1000383 0.002500     9999999   1450006527 1 1 0 67 1000383
0.002500     9999999   1700006536 1 1 0 68 1000383 0.002500     1001770  
1750005390 1 1 0 69 1000383 0.002500     9999999   1700006495 1 1 0 70 1000383
0.002500     9999999   1700006946 1 1 0 71 1000383 0.002500     9999999  
1170006347 1 1 0 72 1000383 0.002500     9999999   1450004797 1 1 0 73 1000383
0.002500     9999999   1700006582 1 1 0 74 1000383 0.002500     9999999  
1700005795 1 1 0 75 1000383 0.002500     9999999   1700006282 1 1 0 76 1000383
0.002500     1000324   1030006139 1 1 0 77 1000383 0.002500     1000324  
1030005927 1 1 0 78 1000383 0.002500     1000324   1030005933 1 1 0 79 1000383
0.002500     1000324   1030006344 1 1 0 80 1000383 0.002500     1000324  
1030005882 1 1 0 81 1000383 0.002500     1000324   1030005917 1 1 0 82 1000383
0.002500     1000324   1030006024 1 1 0 83 1000383 0.002500     1000324  
1030006128 1 1 0 84 1000383 0.002500     1000324   1030006609 1 1 0 85 1000383
0.002500     1000324   1030006517 1 1 0 86 1000383 0.002500     1000324  
1030006910 1 1 0 87 1000383 0.002500     1000324   1030006402 1 1 0 88 1000383
0.002500     1000324   1030006315 1 1 0 89 1000383 0.002500     1000324  
1030006853 1 1 0 90 1000383 0.002500     1000324   1030006533 1 1 0 91 1000383
0.002500     1000324   1030006388 1 1 0 92 1000383 0.002500     1000324  
1030006434 1 1 0 93 1000383 0.002500     1000324   1030006492 1 1 0 94 1000383
0.002500     1000324   1030006641 1 1 0 95 1000383 0.002500     1000324  
1030006615 1 1 0 96 1000383 0.002500     1000324   1030006759 1 1 0 97 1000383
0.002500     1000324   1030006967 1 1 0 98 1000383 0.002500     1000324  
1030006747 1 1 0 99 1000383 0.002500     1001770   1750005628 1 1 0 100 1000383
0.002500     1001770   1750005235 1 1 0 101 1000383 0.002500     1001770  
1750006622 1 1 0 102 1000383 0.002500     1001770   1750006339 1 1 0 103 1000383
0.002500     1001770   1750006511 1 1 0 104 1000383 0.002500     9999999  
1700005004 1 1 0 105 1000383 0.002500     1001770   1750005633 1 1 0 106 1000383
0.002500     9999999   1700006022 1 1 0 107 1000383 0.002500     9999999  
1400006016 1 1 0 108 1000383 0.002500     9999999   1400005818 1 1 0 109 1000383
0.002500     9999999   1400006371 1 1 0 110 1000383 0.002500     9999999  
1400006104 1 1 0 111 1000383 0.002500     1000536   1050006157 1 1 0 112 1000383
0.002500     1000536   1050006636 1 1 0 113 1000383 0.002500     1000536  
1050003296 1 1 0 114 1000383 0.002500     9999999   1700006155 1 1 0 115 1000383
0.002500     9999999   1160006843 1 1 0 116 1000383 0.002500     9999999  
1140006465 1 1 0 117 1000383 0.002500     9999996   1360006326 1 1 0 118 1000383
0.002500     9999996   1360006563 1 1 0 119 1000383 0.002500     9999996  
1360006391 1 1 0 120 1000383 0.002500     9999996   1360006288 1 1 0 121 1000383
0.002500     9999996   1360006621 1 1 0 122 1000383 0.002500     9999996  
1360006493 1 1 0 123 1000383 0.002500     9999996   1360006531 1 1 0 124 1000383
0.002500     1001770   1750006277 1 1 0 125 1000383 0.002500     1000536  
1050006975 1 1 0 126 1000383 0.002500     1000536   1050007167 1 1 0 127 1000383
0.002500     9999999   1800005707 1 1 0 128 1000383 0.002500     9999999  
1160006232 1 1 0 129 1000383 0.002500     1001770   1750006306 1 1 0 130 1000383
0.002500     1001770   1750006177 1 1 0 131 1000383 0.002500     1001770  
1750005972 1 1 0 132 1000383 0.002500     1001770   1750005404 1 1 0 133 1000383
0.002500     1001105   1250005464 1 1 0 134 1000383 0.002500     1001105  
1250006449 1 1 0 135 1000383 0.002500     1001105   1250006733 1 1 0 136 1000383
0.002500     1001105   1250006770 1 1 0 137 1000383 0.002500     1001105  
1250006219 1 1 0 138 1000383 0.002500     1001105   1250006468 1 1 0 139 1000383
0.002500     1001105   1250006974 1 1 0 140 1000383 0.002500     1001105  
1250006612 1 1 0 141 1000383 0.002500     1001105   1250006732 1 1 0 142 1000383
0.002500     1001105   1250006818 1 1 0 143 1000383 0.002500     1000536  
1050006986 1 1 0 144 1000383 0.002500     1000536   1050005819 1 1 0 145 1000383
0.002500     1000536   1050005395 1 1 0 146 1000383 0.002500     1001105  
1250005034 1 1 0 147 1000383 0.002500     1001105   1250004784 1 1 0 148 1000383
0.002500     1001105   1250005325 1 1 0 149 1000383 0.002500     1001105  
1250006187 1 1 0 150 1000383 0.002500     1001105   1250005542 1 1 0 151 1000383
0.002500     1001105   1250006421 1 1 0 152 1000383 0.002500     1001105  
1250006268 1 1 0 153 1000383 0.002500     1001105   1250007463 1 1 0 154 1000383
0.002500     1000536   1050006558 1 1 0 155 1000383 0.002500     1000536  
1050006730 1 1 0 156 1000383 0.002500     1000536   1050006017 1 1 0 157 1000383
0.002500     1000536   1050005997 1 1 0 158 1000383 0.002500     1000536  
1050005553 1 1 0 159 1000383 0.002500     1000536   1050006338 1 1 0 160 1000383
0.002500     1000536   1050004596 1 1 0 161 1000383 0.002500     9999999  
1060007028 1 1 0 162 1000383 0.002500     9999999   1060006183 1 1 0 163 1000383
0.002500     1000536   1050006298 1 1 0 164 1000383 0.002500     1000536  
1050006655 1 1 0 165 1000383 0.002500     1000536   1050006076 1 1 0 166 1000383
0.002500     1000536   1050006029 1 1 0 167 1000383 0.002500     9999999  
1420006080 1 1 0 168 1000383 0.002500     9999999   1420005863 1 1 0 169 1000383
0.002500     9999999   1420006828 1 1 0 170 1000383 0.002500     9999999  
1420005852 1 1 0 171 1000383 0.002500     9999999   1420005974 1 1 0 172 1000383
0.002500     9999999   1420005746 1 1 0 173 1000383 0.002500     9999999  
1330006606 1 1 0 174 1000383 0.002500     9999999   1330006249 1 1 0 175 1000383
0.002500     9999999   1330006942 1 1 0 176 1002338 0.002500     1002338  
3000003497 1 1 0 177 1002338 0.002500     1002338   3000003498 1 1 0 178 1002338
0.002500     1002338   3000003840 1 1 0 179 1002338 0.002500     1002338  
3000003678 1 1 0 180 1002338 0.002500     1002338   3000003673 1 1 0 181 1002338
0.002500     1002338   3000004599 1 1 0 182 1002338 0.002500     1002338  
3000004561 1 1 0 183 1002338 0.002500     1002338   3000004698 1 1 0 184 1002338
0.002500     1002338   3000005002 1 1 0 185 1002338 0.002500     1002338  
3000005067 1 1 0 186 1002338 0.002500     1002338   3000005277 1 1 0 187 1002338
0.002500     1002338   3000005280 1 1 0 188 1002338 0.002500     1002338  
3000005393 1 1 0 189 1002338 0.002500     1002338   3000005424 1 1 0 190 1002338
0.002500     1002338   3000006583 1 1 0 191 1002338 0.002500     1002338  
3000005500 1 1 0 192 1002338 0.002500     1002338   3000006584 1 1 0 193 1002338
0.002500     1002338   3000005994 1 1 0 194 1002338 0.002500     1002338  
3000005582 1 1 0 195 1002338 0.002500     1002338   3000005583 1 1 0 196 1002338
0.002500     1002338   3000006105 1 1 0 197 1002338 0.002500     1002338  
3000005993 1 1 0 198 1002338 0.002500     1002338   3000005929 1 1 0 199 1002338
0.002500     1002338   3000006135 1 1 0 200 1002338 0.002500     1002338  
3000006190 1 1 0 201 1002338 0.002500     1002338   3000006191 1 1 0 202 1002338
0.002500     1002338   3000006221 1 1 0 203 1002338 0.002500     1002338  
3000007512 1 1 0 204 1002338 0.002500     1002338   3000006378 1 1 0 205 1002338
0.002500     1002338   3000006744 1 1 0 206 1002338 0.002500     1002338  
3000006483 1 1 0 207 1002338 0.002500     1002338   3000006521 1 1 0 208 1002338
0.002500     1002338   3000006586 1 1 0 209 1002338 0.002500     1002338  
3000007172 1 1 0 210 1002338 0.002500     1002338   3000006743 1 1 0 211 1000383
0.002500     9999999   1040007496 1 1 0 212 1000383 0.002500     9999999  
1040005766 1 1 0 213 1000383 0.002500     9999999   1040006003 1 1 0 214 1000383
0.002500     9999999   1040004509 1 1 0 215 1000383 0.002500     9999999  
1010006276 1 1 0 216 1000383 0.002500     9999999   1450005013 1 1 0 217 1000383
0.002500     9999999   1450006271 1 1 0 218 1000383 0.002500     1001105  
1250004572 1 1 0 219 1000383 0.002500     1001105   1250005214 1 1 0 220 1000383
0.002500     1001105   1250005823 1 1 0 221 1000200 0.002500     9999999  
2000004466 1 1 0 222 1000383 0.002500     9999999   1000004867 1 1 0 223 1000383
0.002500     9999999   1000005152 1 1 0 224 1000383 0.002500     9999999  
1000005356 1 1 0 225 1000383 0.002500     9999999   1000005551 1 1 0 226 1000383
0.002500     9999999   1000006494 1 1 0 227 1000383 0.002500     9999999  
1010006561 1 1 0 228 1000383 0.002500     9999999   1010006650 1 1 0 229 1000383
0.002500     9999999   1010006724 1 1 0 230 1000383 0.002500     9999999  
1010006885 1 1 0 231 1000383 0.002500     9999999   1010006898 1 1 0 232 1000383
0.002500     9999999   1010007485 1 1 0 233 1000383 0.002500     9999999  
1020005614 1 1 0 234 1000383 0.002500     1000324   1030006073 1 1 0 235 1000383
0.002500     1000324   1030006464 1 1 0 236 1000383 0.002500     1000324  
1030006737 1 1 0 237 1000383 0.002500     1000324   1030006782 1 1 0 238 1000383
0.002500     1000324   1030006796 1 1 0 239 1000383 0.002500     1000324  
1030006865 1 1 0 240 1000383 0.002500     1000324   1030007488 1 1 0 241 1000383
0.002500     1000324   1030007562 1 1 0 242 1000383 0.002500     9999999  
1040006023 1 1 0 243 1000383 0.002500     9999999   1040006551 1 1 0 244 1000383
0.002500     1000536   1050001244 1 1 0 245 1000383 0.002500     1000536  
1050004809 1 1 0 246 1000383 0.002500     1000536   1050005797 1 1 0 247 1000383
0.002500     1000536   1050005918 1 1 0 248 1000383 0.002500     1000536  
1050006333 1 1 0 249 1000383 0.002500     1000536   1050006337 1 1 0 250 1000383
0.002500     1000536   1050006341 1 1 0 251 1000383 0.002500     1000536  
1050006474 1 1 0 252 1000383 0.002500     1000536   1050006523 1 1 0 253 1000383
0.002500     1000536   1050006530 1 1 0 254 1000383 0.002500     1000536  
1050006555 1 1 0 255 1000383 0.002500     1000536   1050006657 1 1 0 256 1000383
0.002500     1000536   1050006692 1 1 0 257 1000383 0.002500     1000536  
1050006727 1 1 0 258 1000383 0.002500     1000536   1050006750 1 1 0 259 1000383
0.002500     1000536   1050006893 1 1 0 260 1000383 0.002500     1000536  
1050006941 1 1 0 261 1000383 0.002500     1000536   1050006949 1 1 0 262 1000383
0.002500     1000536   1050007169 1 1 0 263 1000383 0.002500     9999999  
1060006321 1 1 0 264 1000383 0.002500     9999999   1070005524 1 1 0 265 1000383
0.002500     9999999   1070007048 1 1 0 266 1000383 0.002500     9999999  
1070007432 1 1 0 267 1000383 0.002500     9999999   1080006052 1 1 0 268 1000383
0.002500     9999999   1080006776 1 1 0 269 1000383 0.002500     9999999  
1140006719 1 1 0 270 1000383 0.002500     9999999   1140007462 1 1 0 271 1000383
0.002500     1008498   1150004222 1 1 0 272 1000383 0.002500     1008498  
1150004400 1 1 0 273 1000383 0.002500     1008498   1150004883 1 1 0 274 1000383
0.002500     1008498   1150005077 1 1 0 275 1000383 0.002500     1008498  
1150005354 1 1 0 276 1000383 0.002500     1008498   1150005374 1 1 0 277 1000383
0.002500     1008498   1150005829 1 1 0 278 1000383 0.002500     1008498  
1150006353 1 1 0 279 1000383 0.002500     1008498   1150006367 1 1 0 280 1000383
0.002500     1008498   1150006446 1 1 0 281 1000383 0.002500     1008498  
1150006488 1 1 0 282 1000383 0.002500     1008498   1150006690 1 1 0 283 1000383
0.002500     1008498   1150007500 1 1 0 284 1000383 0.002500     9999999  
1170005610 1 1 0 285 1000383 0.002500     9999999   1170006872 1 1 0 286 1000383
0.002500     9999999   1200006448 1 1 0 287 1000383 0.002500     9999999  
1200006540 1 1 0 288 1000383 0.002500     9999999   1200006937 1 1 0 289 1000383
0.002500     9999999   1200006945 1 1 0 290 1000383 0.002500     9999999  
1220005991 1 1 0 291 1000383 0.002500     9999999   1220006925 1 1 0 292 1000383
0.002500     1001105   1250006342 1 1 0 293 1000383 0.002500     1001105  
1250006559 1 1 0 294 1000383 0.002500     1001105   1250006568 1 1 0 295 1000383
0.002500     1001105   1250006746 1 1 0 296 1000383 0.002500     1001105  
1250006786 1 1 0 297 1000383 0.002500     1001105   1250007499 1 1 0 298 1000383
0.002500     1001105   1250007642 1 1 0 299 1000383 0.002500     1001105  
1250007846 1 1 0 300 1000383 0.002500     9999999   1270006572 1 1 0 301 1000383
0.002500     9999999   1300005724 1 1 0 302 1000383 0.002500     9999999  
1310006149 1 1 0 303 1000383 0.002500     9999999   1310006305 1 1 0 304 1000383
0.002500     9999999   1330007543 1 1 0 305 1000383 0.002500     9999999  
1340005883 1 1 0 306 1000383 0.002500     9999999   1340006154 1 1 0 307 1000383
0.002500     9999999   1340007034 1 1 0 308 1000383 0.002500     9999996  
1360006292 1 1 0 309 1000383 0.002500     9999996   1360006804 1 1 0 310 1000383
0.002500     9999996   1360006820 1 1 0 311 1000383 0.002500     9999996  
1360006824 1 1 0 312 1000383 0.002500     9999996   1360006882 1 1 0 313 1000383
0.002500     9999996   1360006965 1 1 0 314 1000383 0.002500     9999996  
1360006979 1 1 0 315 1000383 0.002500     9999996   1360007159 1 1 0 316 1000383
0.002500     9999996   1360007447 1 1 0 317 1000383 0.002500     9999996  
1360007573 1 1 0 318 1000383 0.002500     9999996   1360007601 1 1 0 319 1000383
0.002500     9999996   1360007741 1 1 0 320 1000383 0.002500     9999999  
1400005048 1 1 0 321 1000383 0.002500     9999999   1400006497 1 1 0 322 1000383
0.002500     9999999   1400006799 1 1 0 323 1000383 0.002500     9999999  
1420005853 1 1 0 324 1000383 0.002500     9999999   1450006130 1 1 0 325 1000383
0.002500     9999999   1450006653 1 1 0 326 1000383 0.002500     9999999  
1450007173 1 1 0 327 1000383 0.002500     9999999   1450007552 1 1 0 328 1000383
0.002500     9999999   1490006788 1 1 0 329 1000383 0.002500     9999999  
1540006827 1 1 0 330 1000383 0.002500     9999999   1600006457 1 1 0 331 1000383
0.002500     9999999   1650001953 1 1 0 332 1000383 0.002500     9999999  
1650005257 1 1 0 333 1000383 0.002500     9999999   1650005324 1 1 0 334 1000383
0.002500     9999999   1650006085 1 1 0 335 1000383 0.002500     9999999  
1650006108 1 1 0 336 1000383 0.002500     9999999   1650006110 1 1 0 337 1000383
0.002500     9999999   1700006962 1 1 0 338 1000383 0.002500     1001770  
1750005008 1 1 0 339 1000383 0.002500     1001770   1750005121 1 1 0 340 1000383
0.002500     1001770   1750005621 1 1 0 341 1000383 0.002500     1001770  
1750006264 1 1 0 342 1000383 0.002500     1001770   1750006545 1 1 0 343 1000383
0.002500     1001770   1750006706 1 1 0 344 1000383 0.002500     1001770  
1750006769 1 1 0 345 1000383 0.002500     1001770   1750006781 1 1 0 346 1000383
0.002500     1001770   1750006952 1 1 0 347 1000383 0.002500     1001770  
1750007042 1 1 0 348 1000383 0.002500     1001770   1750007119 1 1 0 349 1000383
0.002500     1001770   1750007186 1 1 0 350 1000383 0.002500     1001770  
1750007478 1 1 0 351 1000383 0.002500     9999999   1950005767 1 1 0 352 1000200
0.002500     9999999   2000005667 1 1 0 353 1000200 0.002500     9999999  
2000006144 1 1 0 354 1000200 0.002500     9999999   2000006273 1 1 0 355 1000200
0.002500     9999999   2000006320 1 1 0 356 1002338 0.002500     1002338  
3000004320 1 1 0 357 1002338 0.002500     1002338   3000005163 1 1 0 358 1002338
0.002500     1002338   3000006694 1 1 0

 

  11 12 13 14 15 16 17 18 19 20   Loan
Purpose Cash Out
Amount Total Origination and
Discount Points Covered/High Cost
Loan Indicator Relocation Loan
Indicator Broker
Indicator Channel Escrow
Indicator Senior
Loan
Amount(s) Loan Type
of Most
Senior Lien 1 9           1 0 0   2 9           1 0 0   3 9           1 0 0   4
9           1 4 0   5 9           1 4 0   6 7           1 0 0   7 7           1
4 0   8 9           1 0 0   9 7           1 4 0   10 7           1 4 0   11 7  
        1 4 0   12 9           1 4 0   13 7           1 4 0   14 7           1 4
0   15 9           2 4 0   16 7           2 4 0   17 7           5 0 0   18 9  
        1 0 0   19 7           1 4 0   20 7           1 4 0   21 7           5 4
0   22 9           1 0 0   23 9           1 4 0   24 9           1 0 0   25 9  
        1 0 0   26 9           1 0 0   27 7           1 0 0   28 7           1 0
0   29 7           5 0 0   30 9           1 0 0   31 9           1 0 0   32 3  
        5 0 0   33 7           1 4 0   34 9           1 4 0   35 9           5 4
0   36 9           5 0 0   37 7           1 4 0   38 9           1 0 0   39 9  
        1 0 0   40 9           5 0 0   41 9           1 0 0   42 7           2 0
0   43 9           1 4 0   44 9           1 4 0   45 9           2 4 0   46 9  
        1 4 0   47 9           5 4 0   48 9           1 0 0   49 9           5 4
0   50 9           1 4 0   51 9           1 4 0   52 9           1 0 0   53 7  
        1 0 0   54 9           5 0 0   55 7           1 0 0   56 9           1 0
0   57 7           5 4 0   58 7           1 4 0   59 7           1 4 0   60 9  
        1 4 0   61 9           1 0 0   62 7           1 0 0   63 7           1 4
0   64 9           1 0 0   65 7           1 0 0   66 7           1 0 0   67 9  
        2 0 0   68 3           1 0 0   69 9           2 0 0   70 9           2 4
0   71 7           1 4 0   72 3           1 0 0   73 9           1 4 0   74 9  
        1 4 0   75 7           1 4 0   76 7           2 4 0   77 9           2 0
0   78 9           1 4 0   79 7           2 4 0   80 9           1 4 0   81 9  
        2 4 0   82 9           2 4 0   83 9           2 4 0   84 7           2 4
0   85 9           2 0 0   86 9           2 0 0   87 7           2 4 0   88 7  
        1 4 0   89 9           2 4 0   90 9           2 0 0   91 7           2 4
0   92 9           2 4 0   93 9           2 4 0   94 7           2 4 0   95 9  
        2 4 0   96 7           2 4 0   97 9           2 0 0   98 7           2 4
0   99 7           1 4 0   100 7           1 0 0   101 7           1 4 0   102 7
          1 4 0   103 7           1 0 0   104 3           2 0 0   105 9        
  1 0 0   106 9           5 4 0   107 9           1 0 0   108 9           1 0 0
  109 3           1 0 0   110 9           1 4 0   111 3           1 4 0   112 7
          1 4 0   113 9           1 4 0   114 9           2 0 0   115 3        
  2 4 0   116 9           1 4 0   117 9           1 4 0   118 7           1 0 0
  119 9           1 0 0   120 3           1 0 0   121 7           1 0 0   122 9
          1 0 0   123 7           1 4 0   124 7           1 4 0   125 7        
  1 4 0   126 9           1 4 0   127 9           5 4 0   128 9           2 0 0
  129 7           1 4 0   130 9           1 4 0   131 9           1 4 0   132 9
          1 0 0   133 9           2 0 0   134 9           2 0 0   135 7        
  2 0 0   136 9           2 4 0   137 6           2 0 0   138 9           2 0 0
  139 9           2 0 0   140 7           2 0 0   141 9           2 0 0   142 7
          2 0 0   143 7           1 0 0   144 9           1 4 0   145 9        
  1 4 0   146 3           1 0 0   147 9           1 0 0   148 9           1 0 0
  149 9           1 0 0   150 3           1 0 0   151 3           1 0 0   152 9
          1 0 0   153 7           1 0 0   154 7           1 0 0   155 7        
  1 0 0   156 7           1 0 0   157 9           1 4 0   158 9           1 4 0
  159 7           1 0 0   160 7           1 0 0   161 7           1 4 0   162 9
          1 4 0   163 7           1 4 0   164 9           1 0 0   165 7        
  1 0 0   166 9           1 0 0   167 9           1 0 0   168 7           1 4 0
  169 7           1 4 0   170 9           1 0 0   171 3           1 0 0   172 9
          1 4 0   173 9           1 4 0   174 7           1 0 0   175 7        
  1 4 0   176 7           1 0 0   177 7           1 0 0   178 7           1 0 0
  179 3           1 0 0   180 3           1 0 0   181 7           1 0 0   182 9
          1 0 0   183 9           1 0 0   184 9           1 0 0   185 7        
  1 0 0   186 3           1 0 0   187 7           1 0 0   188 7           1 0 0
  189 7           1 0 0   190 9           1 0 0   191 7           1 0 0   192 6
          1 0 0   193 7           1 0 0   194 7           1 0 0   195 7        
  1 0 0   196 9           1 0 0   197 9           1 0 0   198 9           1 0 0
  199 7           1 0 0   200 7           1 0 0   201 9           1 0 0   202 7
          1 4 0   203 9           1 4 0   204 6           1 0 0   205 9        
  1 0 0   206 7           1 0 0   207 7           1 0 0   208 7           1 0 0
  209 6           1 0 0   210 7           1 0 0   211 9           1 4 0   212 9
          1 4 0   213 9           1 4 0   214 9           1 4 0   215 3        
  1 0 0   216 7           1 0 0   217 6           1 0 0   218 9           2 0 0
  219 7           2 0 0   220 9           2 0 0   221 3           1 0 0   222 9
          1 4 0   223 9           1 4 0   224 9           1 4 0   225 9        
  1 4 0   226 9           1 4 0   227 9           1 0 0   228 7           1 4 0
  229 9           1 4 0   230 9           1 4 0   231 3           1 0 0   232 7
          1 0 0   233 9           1 4 0   234 9           2 4 0   235 9        
  2 4 0   236 9           2 4 0   237 7           2 4 0   238 9           2 4 0
  239 9           2 0 0   240 7           2 4 0   241 9           2 4 0   242 3
          1 4 0   243 9           1 4 0   244 9           1 0 0   245 9        
  1 4 0   246 9           1 0 0   247 9           1 0 0   248 9           1 0 0
  249 9           1 0 0   250 7           1 0 0   251 9           1 4 0   252 9
          1 4 0   253 9           1 0 0   254 7           1 4 0   255 7        
  1 4 0   256 7           1 0 0   257 7           1 4 0   258 7           1 0 0
  259 9           1 0 0   260 9           1 0 0   261 7           1 0 0   262 9
          1 0 0   263 9           1 0 0   264 9           5 0 0   265 7        
  2 0 0   266 7           1 4 0   267 9           1 1 0   268 7           1 4 0
  269 9           5 4 0   270 9           5 4 0   271 9           1 0 0   272 9
          5 0 0   273 9           1 4 0   274 9           5 4 0   275 7        
  5 4 0   276 9           1 0 0   277 9           5 4 0   278 9           1 0 0
  279 7           1 0 0   280 7           5 4 0   281 9           1 4 0   282 7
          5 4 0   283 7           1 0 0   284 9           5 4 0   285 3        
  5 4 0   286 9           5 4 0   287 7           5 0 0   288 7           5 0 0
  289 7           5 4 0   290 9           5 0 0   291 7           5 4 0   292 9
          2 4 0   293 9           1 4 0   294 9           2 0 0   295 9        
  2 0 0   296 7           2 0 0   297 7           2 0 0   298 3           1 0 0
  299 9           2 0 0   300 7           5 4 0   301 9           1 0 0   302 7
          1 4 0   303 9           5 0 0   304 9           5 4 0   305 9        
  1 4 0   306 9           1 4 0   307 7           1 1 0   308 7           1 0 0
  309 7           1 0 0   310 9           1 4 0   311 9           1 0 0   312 9
          1 4 0   313 7           1 0 0   314 9           1 0 0   315 7        
  1 4 0   316 9           1 0 0   317 9           1 4 0   318 9           1 0 0
  319 9           1 4 0   320 9           1 0 0   321 9           1 0 0   322 7
          1 4 0   323 9           1 0 0   324 9           1 0 0   325 9        
  1 4 0   326 7           1 0 0   327 9           1 4 0   328 9           1 0 0
  329 9           1 4 0   330 7           1 4 0   331 9           2 4 0   332 9
          2 4 0   333 9           1 0 0   334 9           1 4 0   335 7        
  2 0 0   336 7           5 0 0   337 7           2 4 0   338 3           1 0 0
  339 3           1 0 0   340 9           1 0 0   341 9           1 4 0   342 9
          1 0 0   343 9           1 4 0   344 9           1 0 0   345 9        
  1 4 0   346 7           1 0 0   347 9           1 0 0   348 3           1 0 0
  349 9           1 0 0   350 7           1 4 0   351 9           1 0 0   352 9
          1 0 0   353 7           1 4 0   354 7           1 4 0   355 7        
  1 4 0   356 3           1 0 0   357 3           1 0 0   358 7           1 0 0
 

 

  21 22 23 24 25 26 27 28 29 30   Hybrid Period
of
Most Senior
Lien (in
months) Neg Am
Limit of
Most Senior
Lien Junior
Mortgage
Balance Origination
Date of
Most Senior
Lien Origination
Date Original
Loan
Amount Original
Interest
Rate Original
Amortization
Term Original
Term to
Maturity First Payment
Date
of Loan 1     0.00   20120921 690000.00 0.038750 360 360 20121101 2     0.00  
20120928 1080000.00 0.038750 360 360 20121201 3     0.00   20120913 900000.00
0.040000 360 360 20121101 4     0.00   20121004 700000.00 0.040000 360 360
20121201 5     0.00   20120904 502000.00 0.040000 360 360 20121101 6     0.00  
20120912 1225000.00 0.033750 360 360 20121101 7     0.00   20120917 728000.00
0.041250 360 360 20121101 8     100000.00   20120816 796000.00 0.040000 360 360
20121001 9     0.00   20120821 692000.00 0.041250 360 360 20121001 10     0.00  
20120808 796000.00 0.038750 360 360 20121001 11     0.00   20121001 512000.00
0.040000 360 360 20121201 12     25000.00   20120823 445950.00 0.041250 360 360
20121001 13     0.00   20120815 600000.00 0.041250 360 360 20121001 14     0.00
  20120621 500000.00 0.043750 360 360 20120801 15     0.00   20120823 662000.00
0.043750 360 360 20121001 16     0.00   20120824 700000.00 0.041250 360 360
20121001 17     0.00   20120904 999950.00 0.041250 360 360 20121101 18     0.00
  20120914 1000000.00 0.040000 360 360 20121101 19     0.00   20120831 504000.00
0.040000 360 360 20121001 20     0.00   20120919 1242500.00 0.040000 360 360
20121101 21     0.00   20120928 760000.00 0.043750 360 360 20121101 22     0.00
  20120803 758200.00 0.040000 360 360 20121001 23     0.00   20120926 680000.00
0.042500 360 360 20121101 24     0.00   20121001 785000.00 0.042500 360 360
20121101 25     0.00   20120921 587350.00 0.040000 360 360 20121101 26     0.00
  20120919 1005000.00 0.037500 360 360 20121101 27     0.00   20120904
1200000.00 0.040000 360 360 20121101 28     0.00   20120830 875000.00 0.040000
360 360 20121001 29     0.00   20120926 939000.00 0.042500 360 360 20121101 30  
  66400.00   20120723 1150400.00 0.042500 360 360 20120901 31     0.00  
20120620 1725000.00 0.043750 360 360 20120801 32     0.00   20120925 650000.00
0.038750 360 360 20121101 33     0.00   20120917 960000.00 0.041250 360 360
20121101 34     0.00   20120907 495000.00 0.042500 360 360 20121101 35     0.00
  20120914 549600.00 0.040000 360 360 20121101 36     122564.00   20120817
980700.00 0.043750 360 360 20121001 37     0.00   20120904 836000.00 0.042500
360 360 20121101 38     0.00   20120905 849750.00 0.042500 360 360 20121101 39  
  0.00   20120907 966800.00 0.042500 360 360 20121101 40     0.00   20120823
988000.00 0.040000 360 360 20121001 41     0.00   20120907 837900.00 0.041250
360 360 20121101 42     0.00   20120812 880000.00 0.040000 360 360 20121001 43  
  0.00   20120821 945000.00 0.041250 360 360 20121001 44     0.00   20120910
600000.00 0.043750 360 360 20121101 45     0.00   20120918 538000.00 0.038750
360 360 20121101 46     200000.00   20120920 963000.00 0.037500 360 360 20121101
47     0.00   20120917 495000.00 0.043750 360 360 20121101 48     0.00  
20120827 785000.00 0.042500 360 360 20121001 49     242180.00   20120824
765000.00 0.040000 360 360 20121001 50     0.00   20120918 638950.00 0.041250
360 360 20121101 51     0.00   20120915 506000.00 0.042500 360 360 20121101 52  
  0.00   20120918 732000.00 0.042500 360 360 20121101 53     0.00   20120822
992000.00 0.042500 360 360 20121001 54     0.00   20120908 700000.00 0.043750
360 360 20121101 55     0.00   20120828 1000000.00 0.041250 360 360 20121001 56
    0.00   20120919 689000.00 0.040000 360 360 20121101 57     0.00   20120928
922500.00 0.043750 360 360 20121101 58     0.00   20120925 600000.00 0.042500
360 360 20121101 59     0.00   20120919 875000.00 0.041250 360 360 20121101 60  
  0.00   20120829 800000.00 0.042500 360 360 20121001 61     50000.00   20120910
1559100.00 0.040000 360 360 20121101 62     0.00   20120622 682500.00 0.043750
360 360 20120801 63     0.00   20120827 787500.00 0.042500 360 360 20121001 64  
  0.00   20120817 699000.00 0.041250 360 360 20121001 65     0.00   20121001
715000.00 0.038750 360 360 20121201 66     0.00   20120911 820000.00 0.041250
360 360 20121101 67     0.00   20120906 726400.00 0.041250 360 360 20121101 68  
  0.00   20120920 926000.00 0.041250 360 360 20121101 69     0.00   20120921
731250.00 0.037500 360 360 20121101 70     0.00   20120924 680400.00 0.037500
360 360 20121101 71     0.00   20120913 892000.00 0.042500 360 360 20121101 72  
  187578.00   20120920 1300000.00 0.038750 360 360 20121101 73     0.00  
20120927 747000.00 0.040000 360 360 20121201 74     0.00   20120910 745000.00
0.037500 360 360 20121101 75     0.00   20120914 568000.00 0.041250 360 360
20121101 76     0.00   20120907 1440000.00 0.041250 360 360 20121101 77     0.00
  20120927 673700.00 0.040000 360 360 20121101 78     0.00   20120822 795000.00
0.041250 360 360 20121001 79     0.00   20120924 1662500.00 0.040000 360 360
20121101 80     0.00   20120824 1300000.00 0.040000 360 360 20121001 81     0.00
  20120926 633000.00 0.040000 360 360 20121101 82     76065.00   20120918
793000.00 0.040000 360 360 20121101 83     0.00   20120918 662000.00 0.041250
360 360 20121101 84     0.00   20120919 1100000.00 0.037500 360 360 20121101 85
    0.00   20120921 591000.00 0.042500 360 360 20121101 86     0.00   20120919
696000.00 0.040000 360 360 20121101 87     0.00   20120912 656250.00 0.043750
360 360 20121101 88     0.00   20120907 844000.00 0.040000 360 360 20121101 89  
  0.00   20120928 580000.00 0.038750 360 360 20121101 90     0.00   20120925
850000.00 0.040000 360 360 20121201 91     0.00   20120919 592000.00 0.042500
360 360 20121101 92     0.00   20120914 748000.00 0.041250 360 360 20121101 93  
  92999.00   20120925 755000.00 0.041250 360 360 20121101 94     0.00   20120921
521250.00 0.041250 360 360 20121101 95     0.00   20120924 780000.00 0.040000
360 360 20121101 96     0.00   20120913 637840.00 0.040000 360 360 20121101 97  
  0.00   20120928 501000.00 0.038750 360 360 20121101 98     0.00   20121002
568000.00 0.041250 360 360 20121201 99     0.00   20120731 996000.00 0.043750
360 360 20120901 100     0.00   20120928 543750.00 0.045000 360 360 20121101 101
    0.00   20120927 612000.00 0.041250 360 360 20121101 102     0.00   20120911
1383750.00 0.042500 360 360 20121101 103     0.00   20120928 472500.00 0.042500
360 360 20121101 104     0.00   20120911 735000.00 0.042500 360 360 20121101 105
    0.00   20120914 1250000.00 0.040000 360 360 20121101 106     0.00   20120830
612000.00 0.041250 360 360 20121101 107     0.00   20120912 770000.00 0.040000
360 360 20121101 108     0.00   20120924 1897000.00 0.038750 360 360 20121101
109     0.00   20121001 1365000.00 0.038750 360 360 20121201 110     0.00  
20120918 930000.00 0.040000 360 360 20121101 111     0.00   20120924 529750.00
0.040000 360 360 20121101 112     0.00   20120921 788000.00 0.045000 360 360
20121101 113     0.00   20120925 1000000.00 0.040000 360 360 20121101 114    
0.00   20120906 727500.00 0.041250 360 360 20121101 115     0.00   20121001
597500.00 0.040000 360 360 20121101 116     0.00   20120914 940000.00 0.043750
360 360 20121101 117     0.00   20120912 695000.00 0.041250 360 360 20121101 118
    0.00   20120831 780000.00 0.038750 360 360 20121001 119     0.00   20120906
669000.00 0.045000 360 360 20121101 120     0.00   20120920 740000.00 0.042500
360 360 20121101 121     0.00   20120911 960000.00 0.045000 360 360 20121101 122
    0.00   20120919 661000.00 0.043750 360 360 20121101 123     0.00   20120926
1500000.00 0.038750 360 360 20121101 124     0.00   20120913 532000.00 0.038750
360 360 20121101 125     0.00   20120926 698400.00 0.038750 360 360 20121101 126
    0.00   20120925 676600.00 0.041250 360 360 20121101 127     0.00   20120921
847000.00 0.041250 360 360 20121101 128     0.00   20120824 820000.00 0.046250
360 360 20121001 129     0.00   20120921 795000.00 0.040000 360 360 20121101 130
    0.00   20120924 840000.00 0.042500 360 360 20121101 131     0.00   20120913
800000.00 0.042500 360 360 20121101 132     0.00   20120920 751800.00 0.042500
360 360 20121101 133     0.00   20120831 850000.00 0.045000 360 360 20121101 134
    0.00   20120924 1182000.00 0.041250 360 360 20121101 135     0.00   20120919
975000.00 0.042500 360 360 20121101 136     0.00   20120920 703000.00 0.038750
360 360 20121101 137     0.00   20120907 959000.00 0.040000 360 360 20121101 138
    0.00   20120927 719000.00 0.040000 360 360 20121101 139     0.00   20120924
1500000.00 0.040000 360 360 20121101 140     0.00   20120918 1000000.00 0.037500
360 360 20121101 141     0.00   20120927 1209000.00 0.041250 360 360 20121101
142     0.00   20120927 880000.00 0.037500 360 360 20121201 143     0.00  
20120919 556800.00 0.038750 360 360 20121101 144     0.00   20120924 1000000.00
0.040000 360 360 20121101 145     0.00   20120830 605000.00 0.043750 360 360
20121001 146     0.00   20120719 2000000.00 0.038750 360 360 20120901 147    
0.00   20120629 714000.00 0.038750 360 360 20120901 148     0.00   20120907
1186500.00 0.038750 360 360 20121101 149     0.00   20120907 720000.00 0.038750
360 360 20121101 150     0.00   20120809 775000.00 0.038750 360 360 20121001 151
    0.00   20120905 700000.00 0.040000 360 360 20121101 152     0.00   20120918
960400.00 0.037500 360 360 20121101 153     0.00   20120926 555000.00 0.037500
360 360 20121101 154     0.00   20121001 674050.00 0.041250 360 360 20121201 155
    0.00   20121004 625000.00 0.038750 360 360 20121201 156     0.00   20120907
521600.00 0.040000 360 360 20121001 157     0.00   20120913 662000.00 0.041250
360 360 20121101 158     0.00   20120924 656000.00 0.040000 360 360 20121101 159
    0.00   20120920 732000.00 0.040000 360 360 20121101 160     0.00   20120620
1273500.00 0.040000 360 360 20120801 161     0.00   20120927 864500.00 0.038750
360 360 20121101 162     0.00   20120917 633000.00 0.038750 360 360 20121101 163
    0.00   20120914 1395000.00 0.037500 360 360 20121101 164     0.00   20120924
650000.00 0.040000 360 360 20121101 165     0.00   20120830 544000.00 0.042500
360 360 20121001 166     0.00   20120910 756500.00 0.040000 360 360 20121101 167
    0.00   20120918 628000.00 0.042500 360 360 20121101 168     0.00   20120907
581250.00 0.041250 360 360 20121101 169     0.00   20120928 675000.00 0.041250
360 360 20121101 170     0.00   20120911 672000.00 0.041250 360 360 20121101 171
    0.00   20120921 700000.00 0.040000 360 360 20121101 172     34000.00  
20120824 1000000.00 0.043750 360 360 20121001 173     0.00   20120920 492000.00
0.040000 360 360 20121101 174     0.00   20120827 805000.00 0.041250 360 360
20121001 175     0.00   20120920 595500.00 0.042500 360 360 20121101 176    
0.00   20120403 1252000.00 0.045000 360 360 20120601 177     106600.00  
20120402 746200.00 0.045000 360 360 20120601 178     0.00   20120510 920000.00
0.044500 360 360 20120701 179     0.00   20120919 960000.00 0.041500 360 360
20121101 180     0.00   20120919 900000.00 0.041500 360 360 20121101 181    
0.00   20120627 768000.00 0.041500 360 360 20120901 182     0.00   20120619
877500.00 0.047000 360 360 20120801 183     200000.00   20120712 700000.00
0.044500 360 360 20120901 184     0.00   20120716 1090000.00 0.041500 360 360
20120901 185     0.00   20120627 1200000.00 0.042000 360 360 20120901 186    
300000.00   20120815 960000.00 0.041500 360 360 20121001 187     0.00   20120710
1199200.00 0.040500 360 360 20120901 188     0.00   20120802 832000.00 0.041000
360 360 20121001 189     0.00   20120718 1225000.00 0.040000 360 360 20120901
190     0.00   20120914 675000.00 0.041500 360 360 20121101 191     0.00  
20120724 1548000.00 0.040000 360 360 20121001 192     0.00   20121002 1300000.00
0.040500 360 360 20121201 193     0.00   20121004 600000.00 0.042500 360 360
20121201 194     0.00   20120722 1180000.00 0.042000 360 360 20120901 195    
0.00   20120726 1200000.00 0.040000 360 360 20121001 196     800000.00  
20120822 800000.00 0.040000 360 360 20121001 197     100000.00   20120913
1270000.00 0.037000 240 240 20121101 198     400000.00   20120907 1102000.00
0.038000 240 240 20121101 199     0.00   20120927 1600000.00 0.039000 360 360
20121101 200     0.00   20121003 680000.00 0.039500 360 360 20121201 201    
500000.00   20120912 695000.00 0.036500 240 240 20121101 202     0.00   20120914
1118000.00 0.039500 360 360 20121101 203     0.00   20120928 475000.00 0.036500
240 240 20121201 204     0.00   20120912 1680000.00 0.035000 240 240 20121201
205     0.00   20120921 960000.00 0.037000 360 360 20121201 206     0.00  
20120906 850000.00 0.039000 360 360 20121101 207     0.00   20120908 690000.00
0.039500 360 360 20121101 208     0.00   20120910 785600.00 0.039000 360 360
20121101 209     225000.00   20120920 828000.00 0.038500 360 360 20121201 210  
  0.00   20120912 1080000.00 0.038500 360 360 20121101 211     0.00   20120929
503000.00 0.038750 360 360 20121101 212     262000.00   20120928 833000.00
0.038750 360 360 20121101 213     0.00   20120911 828000.00 0.041250 360 360
20121101 214     0.00   20120907 1413750.00 0.045000 360 360 20121101 215    
0.00   20120918 744250.00 0.045000 360 360 20121101 216     0.00   20120720
1312500.00 0.045000 360 360 20120901 217     0.00   20120821 1000000.00 0.043750
360 360 20121001 218     0.00   20120725 1716000.00 0.045000 360 360 20120901
219     0.00   20120717 888750.00 0.045000 360 360 20120901 220     0.00  
20120914 750000.00 0.046250 360 360 20121101 221     0.00   20120706 800000.00
0.046250 360 360 20120901 222     0.00   20120911 626300.00 0.043750 360 360
20121101 223     0.00   20120906 1350000.00 0.040000 360 360 20121101 224    
0.00   20120919 640000.00 0.042500 360 360 20121101 225     0.00   20120802
567000.00 0.040000 360 360 20120901 226     0.00   20120927 993000.00 0.041250
360 360 20121101 227     0.00   20120926 580000.00 0.041250 360 360 20121101 228
    0.00   20120917 492000.00 0.042500 360 360 20121101 229     0.00   20120926
682500.00 0.040000 360 360 20121101 230     0.00   20121011 635000.00 0.040000
360 360 20121201 231     0.00   20121001 627000.00 0.038750 360 360 20121201 232
    0.00   20121008 1500000.00 0.041250 360 360 20121201 233     0.00   20120921
1050000.00 0.040000 360 360 20121101 234     0.00   20121002 614100.00 0.038750
360 360 20121201 235     0.00   20121002 700000.00 0.040000 360 360 20121201 236
    0.00   20121009 651000.00 0.038750 360 360 20121201 237     0.00   20120926
900000.00 0.041250 360 360 20121101 238     0.00   20121004 832500.00 0.040000
360 360 20121201 239     0.00   20120926 869999.00 0.038750 360 360 20121201 240
    0.00   20121010 1125000.00 0.041250 360 360 20121201 241     0.00   20121009
508000.00 0.038750 360 360 20121201 242     0.00   20121011 1190000.00 0.038750
360 360 20121201 243     0.00   20121009 865000.00 0.040000 360 360 20121201 244
    0.00   20120802 947000.00 0.041250 360 360 20121001 245     515000.00  
20120810 585000.00 0.041250 360 360 20121001 246     30000.00   20120926
472500.00 0.043750 360 360 20121101 247     0.00   20120927 704000.00 0.041250
360 360 20121101 248     0.00   20121003 805000.00 0.042500 360 360 20121201 249
    0.00   20121001 692000.00 0.046250 360 360 20121201 250     0.00   20120921
556000.00 0.041250 360 360 20121101 251     0.00   20121012 459500.00 0.040000
360 360 20121201 252     0.00   20120924 960000.00 0.042500 360 360 20121101 253
    0.00   20121002 560500.00 0.041250 360 360 20121201 254     0.00   20121001
487500.00 0.040000 360 360 20121201 255     0.00   20120927 600000.00 0.042500
360 360 20121101 256     0.00   20120930 630000.00 0.041250 360 360 20121101 257
    0.00   20121010 672000.00 0.037500 360 360 20121201 258     0.00   20120928
1200000.00 0.037500 360 360 20121101 259     0.00   20120924 954000.00 0.040000
360 360 20121101 260     0.00   20120921 909300.00 0.041250 360 360 20121101 261
    0.00   20121015 556000.00 0.040000 360 360 20121201 262     0.00   20121001
573000.00 0.040000 360 360 20121201 263     0.00   20120921 933000.00 0.040000
360 360 20121101 264     0.00   20121005 706000.00 0.040000 360 360 20121201 265
    0.00   20120930 1000000.00 0.046250 360 360 20121101 266     0.00   20121009
999990.00 0.045000 360 360 20121201 267     0.00   20120907 497700.00 0.041250
360 360 20121101 268     0.00   20120926 580000.00 0.040000 360 360 20121101 269
    0.00   20121019 1852500.00 0.038750 360 360 20121201 270     0.00   20121001
765000.00 0.041250 360 360 20121201 271     0.00   20120814 496500.00 0.043750
360 360 20121001 272     0.00   20120927 618000.00 0.041250 360 360 20121101 273
    500000.00   20120817 850000.00 0.042500 360 360 20121001 274     0.00  
20120914 745000.00 0.036250 360 360 20121101 275     0.00   20120814 720000.00
0.040000 360 360 20121001 276     0.00   20120823 760000.00 0.041250 360 360
20121001 277     0.00   20120924 478760.00 0.040000 360 360 20121101 278    
0.00   20121002 631000.00 0.040000 360 360 20121201 279     0.00   20121003
1000000.00 0.040000 360 360 20121101 280     0.00   20120918 668000.00 0.038750
360 360 20121101 281     0.00   20121018 772000.00 0.041250 360 360 20121201 282
    0.00   20121005 752000.00 0.042500 360 360 20121201 283     0.00   20121015
774400.00 0.042500 360 360 20121201 284     40000.00   20120924 637000.00
0.045000 360 360 20121101 285     0.00   20121015 521000.00 0.040000 360 360
20121201 286     0.00   20121001 867000.00 0.040000 360 360 20121101 287    
0.00   20120920 1500000.00 0.040000 360 360 20121101 288     0.00   20121011
922500.00 0.041250 360 360 20121201 289     0.00   20121002 1844700.00 0.038750
360 360 20121201 290     0.00   20121009 1324000.00 0.038750 360 360 20121201
291     0.00   20121018 1099000.00 0.033750 360 360 20121201 292     0.00  
20121002 729000.00 0.042500 360 360 20121201 293     0.00   20120925 674000.00
0.038750 360 360 20121101 294     160000.00   20120928 787000.00 0.041250 360
360 20121201 295     0.00   20120926 1150000.00 0.038750 360 360 20121101 296  
  0.00   20121015 680000.00 0.042500 360 360 20121201 297     0.00   20121010
1400000.00 0.040000 360 360 20121201 298     0.00   20121008 883000.00 0.037500
360 360 20121201 299     0.00   20121016 850000.00 0.043750 360 360 20121201 300
    0.00   20121015 764000.00 0.041250 360 360 20121201 301     0.00   20120912
749500.00 0.042500 360 360 20121101 302     0.00   20120921 960000.00 0.042500
360 360 20121101 303     150000.00   20120917 876500.00 0.042500 360 360
20121101 304     0.00   20121009 617500.00 0.040000 360 360 20121201 305    
0.00   20120920 500000.00 0.040000 360 360 20121101 306     60000.00   20120927
715000.00 0.041250 360 360 20121201 307     400000.00   20121019 950000.00
0.037500 360 360 20121201 308     0.00   20121002 690000.00 0.045000 360 360
20121201 309     0.00   20120924 1000000.00 0.040000 360 360 20121101 310    
0.00   20121015 830000.00 0.042500 360 360 20121201 311     0.00   20121002
1430000.00 0.038750 360 360 20121201 312     0.00   20121002 1050000.00 0.042500
360 360 20121201 313     0.00   20121008 1000000.00 0.043750 360 360 20121201
314     92571.00   20120924 654500.00 0.041250 360 360 20121101 315     0.00  
20120920 632000.00 0.043750 360 360 20121101 316     0.00   20121011 852000.00
0.041250 360 360 20121201 317     0.00   20121002 980000.00 0.042500 360 360
20121201 318     0.00   20121004 930000.00 0.040000 360 360 20121201 319    
0.00   20121008 670000.00 0.041250 360 360 20121201 320     0.00   20121015
700000.00 0.042500 360 360 20121201 321     0.00   20121015 1375000.00 0.038750
360 360 20121201 322     0.00   20121019 1000000.00 0.038750 360 360 20121201
323     350000.00   20120924 610000.00 0.040000 360 360 20121101 324     0.00  
20120913 1121250.00 0.041250 360 360 20121101 325     345000.00   20120926
1300000.00 0.041250 360 360 20121101 326     0.00   20121010 900000.00 0.041250
360 360 20121201 327     0.00   20121023 975000.00 0.038750 360 360 20121201 328
    0.00   20121005 720000.00 0.040000 360 360 20121201 329     0.00   20121001
700000.00 0.040000 360 360 20121201 330     0.00   20120927 740000.00 0.043750
360 360 20121101 331     0.00   20120620 1150000.00 0.048750 360 360 20120801
332     0.00   20120912 1278000.00 0.041250 360 360 20121101 333     0.00  
20120917 823000.00 0.041250 360 360 20121101 334     0.00   20120913 838000.00
0.038750 360 360 20121101 335     0.00   20120925 975000.00 0.038750 360 360
20121101 336     0.00   20120912 600000.00 0.041250 360 360 20121101 337    
0.00   20121005 559920.00 0.041250 360 360 20121201 338     0.00   20120919
900000.00 0.042500 360 360 20121101 339     0.00   20121005 795500.00 0.043750
360 360 20121201 340     0.00   20121004 498300.00 0.040000 360 360 20121201 341
    0.00   20120920 650000.00 0.043750 360 360 20121101 342     0.00   20120928
762000.00 0.042500 360 360 20121101 343     0.00   20121004 736500.00 0.041250
360 360 20121201 344     0.00   20121010 604500.00 0.040000 360 360 20121201 345
    0.00   20121001 857000.00 0.042500 360 360 20121201 346     0.00   20121008
614000.00 0.041250 360 360 20121201 347     0.00   20121003 807625.00 0.038750
360 360 20121201 348     0.00   20120928 721500.00 0.040000 360 360 20121101 349
    0.00   20121018 780150.00 0.038750 360 360 20121201 350     0.00   20121018
596750.00 0.038750 360 360 20121201 351     0.00   20120917 497000.00 0.041250
360 360 20121101 352     0.00   20120919 699700.00 0.041250 360 360 20121101 353
    0.00   20120906 560000.00 0.042500 360 360 20121101 354     0.00   20120914
695000.00 0.040000 360 360 20121101 355     0.00   20120907 516500.00 0.040000
360 360 20121101 356     0.00   20120914 870000.00 0.034500 240 240 20121101 357
    0.00   20120925 945000.00 0.041500 360 360 20121201 358     0.00   20120914
1280000.00 0.039000 360 360 20121101

 

  31 32 33 34 35 36 37 38 39 40   Interest
Type
Indicator Original
Interest
Only Term Buy Down
Period HELOC Draw
Period Current
Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type 1 1 0 0   688983.49 0.038750 3244.64 20121101 0 0 2 1 0 0  
1080000.00 0.038750 5078.56 20121101 0 0 3 1 0 0   898703.26 0.040000 4296.74
20121101 0 0 4 1 0 0   700000.00 0.040000 3341.91 20121101 0 0 5 1 0 0  
501276.71 0.040000 2396.62 20121101 0 0 6 1 0 0   1223029.63 0.033750 5415.68
20121101 0 0 7 1 0 0   726974.24 0.041250 3528.25 20121101 0 0 8 1 0 0  
793702.38 0.040000 3800.23 20121101 0 0 9 1 0 0   690046.59 0.041250 3353.78
20121101 0 0 10 1 0 0   793650.86 0.038750 3743.09 20121101 0 0 11 1 0 0  
512000.00 0.040000 2444.37 20121101 0 0 12 1 0 0   444691.14 0.041250 2161.30
20121101 0 0 13 1 0 0   598306.29 0.041250 2907.90 20121101 0 0 14 1 0 0  
497291.18 0.043750 2496.43 20121101 0 0 15 1 0 0   660213.29 0.043750 3305.27
20121101 0 0 16 1 0 0   698024.01 0.041250 3392.55 20121101 0 0 17 1 0 0  
998541.07 0.041250 4846.26 20121101 0 0 18 1 0 0   998559.18 0.040000 4774.15
20121101 0 0 19 1 0 0   502545.23 0.040000 2406.17 20121101 0 0 20 1 0 0  
1240709.78 0.040000 5931.89 20121101 0 0 21 1 0 0   758976.26 0.043750 3794.57
20121101 0 0 22 1 0 0   756011.50 0.040000 3619.76 20121101 0 0 23 1 0 0  
679063.14 0.042500 3345.19 20121101 0 0 24 1 0 0   783918.48 0.042500 3861.73
20121101 0 0 25 1 0 0   586005.74 0.040000 2804.10 20121101 0 0 26 1 0 0  
1003486.32 0.037500 4654.31 20121101 0 0 27 1 0 0   1198271.02 0.040000 5728.98
20121101 0 0 28 1 0 0   872474.36 0.040000 4177.38 20121101 0 0 29 1 0 0  
937706.31 0.042500 4619.32 20121101 0 0 30 1 0 0   1145628.30 0.042500 5659.28
20121101 0 0 31 1 0 0   1715654.59 0.043750 8612.67 20121101 0 0 32 1 0 0  
649042.42 0.038750 3056.54 20121101 0 0 33 1 0 0   958647.36 0.041250 4652.64
20121101 0 0 34 1 0 0   494318.03 0.042500 2435.10 20121101 0 0 35 1 0 0  
548808.13 0.040000 2623.87 20121101 0 0 36 1 0 0   978053.13 0.043750 4896.49
20121101 0 0 37 1 0 0   834848.21 0.042500 4112.62 20121101 0 0 38 1 0 0  
848579.27 0.042500 4180.26 20121101 0 0 39 1 0 0   965468.01 0.042500 4756.07
20121101 0 0 40 1 0 0   985148.20 0.040000 4716.86 20121101 0 0 41 1 0 0  
836719.40 0.041250 4060.88 20121101 0 0 42 1 0 0   877459.94 0.040000 4201.25
20121101 0 0 43 1 0 0   942332.42 0.041250 4579.94 20121101 0 0 44 1 0 0  
599191.79 0.043750 2995.71 20121101 0 0 45 1 0 0   537207.41 0.038750 2529.88
20121101 0 0 46 1 0 0   961236.50 0.037500 4459.80 20121101 0 0 47 1 0 0  
493617.26 0.043750 2471.46 20121101 0 0 48 1 0 0   782833.13 0.042500 3861.73
20121101 0 0 49 1 0 0   762791.87 0.040000 3652.23 20121101 0 0 50 1 0 0  
638049.72 0.041250 3096.67 20121101 0 0 51 1 0 0   505302.86 0.042500 2489.22
20121101 0 0 52 1 0 0   730991.50 0.042500 3601.00 20121101 0 0 53 1 0 0  
989261.45 0.042500 4880.04 20121101 0 0 54 1 0 0   699057.08 0.043750 3495.00
20121101 0 0 55 1 0 0   997177.16 0.041250 4846.50 20121101 0 0 56 1 0 0  
688007.28 0.040000 3289.39 20121101 0 0 57 1 0 0   921257.37 0.043750 4605.91
20121101 0 0 58 1 0 0   599173.36 0.042500 2951.64 20121101 0 0 59 1 0 0  
873767.12 0.041250 4240.69 20121101 0 0 60 1 0 0   797791.72 0.042500 3935.52
20121101 0 0 61 1 0 0   1556853.62 0.040000 7443.38 20121101 0 0 62 1 0 0  
678709.77 0.043750 3407.62 20121101 0 0 63 1 0 0   785326.22 0.042500 3874.03
20121101 0 0 64 1 0 0   697026.84 0.041250 3387.70 20121101 0 0 65 1 0 0  
715000.00 0.038750 3362.20 20121101 0 0 66 1 0 0   818844.62 0.041250 3974.13
20121101 0 0 67 1 0 0   725376.50 0.041250 3520.50 20121101 0 0 68 1 0 0  
924695.27 0.041250 4487.86 20121101 0 0 69 1 0 0   730148.63 0.037500 3386.53
20121101 0 0 70 1 0 0   679375.21 0.037500 3151.04 20121101 0 0 71 1 0 0  
890771.07 0.042500 4388.10 20121101 0 0 72 1 0 0   1298084.84 0.038750 6113.08
20121101 0 0 73 1 0 0   747000.00 0.040000 3566.29 20121101 0 0 74 1 0 0  
743877.92 0.037500 3450.21 20121101 0 0 75 1 0 0   567199.69 0.041250 2752.81
20121101 0 0 76 1 0 0   1437971.04 0.041250 6978.96 20121101 0 0 77 1 0 0  
672729.32 0.040000 3216.35 20121101 0 0 78 1 0 0   792755.83 0.041250 3852.97
20121101 0 0 79 1 0 0   1660104.64 0.040000 7937.03 20121101 0 0 80 1 0 0  
1296247.62 0.040000 6206.40 20121101 0 0 81 1 0 0   632087.96 0.040000 3022.04
20121101 0 0 82 1 0 0   791857.42 0.040000 3785.90 20121101 0 0 83 1 0 0  
661067.24 0.041250 3208.38 20121101 0 0 84 1 0 0   1098343.23 0.037500 5094.27
20121101 0 0 85 1 0 0   590185.77 0.042500 2907.36 20121101 0 0 86 1 0 0  
694997.19 0.040000 3322.81 20121101 0 0 87 1 0 0   655366.02 0.043750 3276.56
20121101 0 0 88 1 0 0   842783.94 0.040000 4029.39 20121101 0 0 89 1 0 0  
579145.54 0.038750 2727.38 20121101 0 0 90 1 0 0   850000.00 0.040000 4058.03
20121101 0 0 91 1 0 0   591184.38 0.042500 2912.28 20121101 0 0 92 1 0 0  
746946.07 0.041250 3625.18 20121101 0 0 93 1 0 0   753936.20 0.041250 3659.11
20121101 0 0 94 1 0 0   520515.56 0.041250 2526.24 20121101 0 0 95 1 0 0  
778876.16 0.040000 3723.84 20121101 0 0 96 1 0 0   636920.98 0.040000 3045.15
20121101 0 0 97 1 0 0   500261.92 0.038750 2355.89 20121101 0 0 98 1 0 0  
568000.00 0.041250 2752.81 20121101 0 0 99 1 0 0   991960.42 0.043750 4972.88
20121101 0 0 100 1 0 0   543033.96 0.045000 2755.10 20121101 0 0 101 1 0 0  
611137.69 0.041250 2966.06 20121101 0 0 102 1 0 0   1381843.56 0.042500 6807.22
20121101 0 0 103 1 0 0   471849.02 0.042500 2324.42 20121101 0 0 104 1 0 0  
733987.37 0.042500 3615.76 20121101 0 0 105 1 0 0   1248198.98 0.040000 5967.69
20121101 0 0 106 1 0 0   611137.69 0.041250 2966.06 20121101 0 0 107 1 0 0  
768890.57 0.040000 3676.10 20121101 0 0 108 1 0 0   1894205.33 0.038750 8920.40
20121101 0 0 109 1 0 0   1365000.00 0.038750 6418.74 20121101 0 0 110 1 0 0  
928660.04 0.040000 4439.96 20121101 0 0 111 1 0 0   528986.72 0.040000 2529.11
20121101 0 0 112 1 0 0   786962.32 0.045000 3992.68 20121101 0 0 113 1 0 0  
998559.18 0.040000 4774.15 20121101 0 0 114 1 0 0   726474.95 0.041250 3525.83
20121101 0 0 115 1 0 0   596639.11 0.040000 2852.56 20121101 0 0 116 1 0 0  
938733.80 0.043750 4693.28 20121101 0 0 117 1 0 0   694020.74 0.041250 3368.32
20121101 0 0 118 1 0 0   777698.09 0.038750 3667.85 20121101 0 0 119 1 0 0  
668119.03 0.045000 3389.72 20121101 0 0 120 1 0 0   738980.47 0.042500 3640.36
20121101 0 0 121 1 0 0   958735.82 0.045000 4864.18 20121101 0 0 122 1 0 0  
660109.62 0.043750 3300.28 20121101 0 0 123 1 0 0   1497790.19 0.038750 7053.56
20121101 0 0 124 1 0 0   531216.26 0.038750 2501.66 20121101 0 0 125 1 0 0  
697371.11 0.038750 3284.14 20121101 0 0 126 1 0 0   675646.67 0.041250 3279.14
20121101 0 0 127 1 0 0   845806.58 0.041250 4104.98 20121101 0 0 128 1 0 0  
817884.89 0.046250 4215.94 20121101 0 0 129 1 0 0   793854.55 0.040000 3795.45
20121101 0 0 130 1 0 0   838842.70 0.042500 4132.30 20121101 0 0 131 1 0 0  
798897.81 0.042500 3935.52 20121101 0 0 132 1 0 0   750764.23 0.042500 3698.40
20121101 0 0 133 1 0 0   848880.67 0.045000 4306.83 20121101 0 0 134 1 0 0  
1180334.57 0.041250 5728.56 20121101 0 0 135 1 0 0   973656.72 0.042500 4796.41
20121101 0 0 136 1 0 0   701964.33 0.038750 3305.77 20121101 0 0 137 1 0 0  
957618.26 0.040000 4578.41 20121101 0 0 138 1 0 0   717964.05 0.040000 3432.62
20121101 0 0 139 1 0 0   1497838.77 0.040000 7161.23 20121101 0 0 140 1 0 0  
998493.84 0.037500 4631.16 20121101 0 0 141 1 0 0   1207296.52 0.041250 5859.42
20121101 0 0 142 1 0 0   880000.00 0.037500 4075.42 20121101 0 0 143 1 0 0  
555979.72 0.038750 2618.28 20121101 0 0 144 1 0 0   996248.73 0.040000 4774.15
20121101 0 0 145 1 0 0   603367.13 0.043750 3020.68 20121101 0 0 146 1 0 0  
1991036.32 0.038750 9404.74 20121101 0 0 147 1 0 0   710834.19 0.038750 3357.49
20121101 0 0 148 1 0 0   1184752.04 0.038750 5579.36 20121101 0 0 149 1 0 0  
718939.29 0.038750 3385.71 20121101 0 0 150 1 0 0   772712.84 0.038750 3644.34
20121101 0 0 151 1 0 0   698991.42 0.040000 3341.91 20121101 0 0 152 1 0 0  
958953.48 0.037500 4447.76 20121101 0 0 153 1 0 0   554164.09 0.037500 2570.29
20121101 0 0 154 1 0 0   674050.00 0.041250 3266.78 20121101 0 0 155 1 0 0  
625000.00 0.038750 2938.98 20121101 0 0 156 1 0 0   520094.43 0.040000 2490.20
20121101 0 0 157 1 0 0   661067.25 0.041250 3208.38 20121101 0 0 158 1 0 0  
655054.83 0.040000 3131.84 20121101 0 0 159 1 0 0   730945.32 0.040000 3494.68
20121101 0 0 160 1 0 0   1266123.70 0.040000 6079.88 20121101 0 0 161 1 0 0  
863226.41 0.038750 4065.20 20121101 0 0 162 1 0 0   632067.46 0.038750 2976.60
20121101 0 0 163 1 0 0   1392898.92 0.037500 6460.46 20121101 0 0 164 1 0 0  
649063.47 0.040000 3103.20 20121101 0 0 165 1 0 0   542498.38 0.042500 2676.15
20121101 0 0 166 1 0 0   755410.02 0.040000 3611.65 20121101 0 0 167 1 0 0  
627134.79 0.042500 3089.38 20121101 0 0 168 1 0 0   580431.02 0.041250 2817.03
20121101 0 0 169 1 0 0   674048.92 0.041250 3271.39 20121101 0 0 170 1 0 0  
671053.15 0.041250 3256.85 20121101 0 0 171 1 0 0   698991.42 0.040000 3341.91
20121101 0 0 172 1 0 0   997301.05 0.043750 4992.85 20121101 0 0 173 1 0 0  
491291.12 0.040000 2348.88 20121101 0 0 174 1 0 0   802727.62 0.041250 3901.43
20121101 0 0 175 1 0 0   594679.56 0.042500 2929.50 20121101 0 0 176 1 0 0  
1242014.53 0.045000 6343.70 20121101 0 0 177 1 0 0   740248.62 0.045000 3780.89
20121101 0 0 178 1 120 0   920000.00 0.044500 3411.67 20121101 0 0 179 1 0 0  
958653.41 0.041500 4666.59 20121101 0 0 180 1 0 0   898737.57 0.041500 4374.93
20121101 0 0 181 1 0 0   764658.16 0.039000 3622.41 20121101 0 0 182 1 0 0  
873017.05 0.047000 4551.05 20121101 0 0 183 1 120 0   693977.75 0.044500 2595.83
20121101 0 0 184 1 0 0   1085397.28 0.041500 5298.53 20121101 0 0 185 1 120 0  
1200000.00 0.042000 4200.00 20121101 0 0 186 1 0 0   957302.16 0.041500 4666.59
20121101 0 0 187 1 0 0   1194045.17 0.040500 5759.79 20121101 0 0 188 1 0 0  
829640.87 0.041000 4020.21 20121101 0 0 189 1 0 0   1185072.31 0.040000 5848.34
20121101 0 0 190 1 120 0   674053.18 0.041500 2334.38 20121101 0 0 191 1 0 0  
1543531.79 0.040000 7390.39 20121101 0 0 192 1 120 0   1300000.00 0.040500
4387.50 20121101 0 0 193 1 0 0   600000.00 0.042500 2951.64 20121101 0 0 194 1 0
0   1175061.53 0.042000 5770.40 20121101 0 0 195 1 0 0   1196536.26 0.040000
5728.98 20121101 0 0 196 1 0 0   797690.83 0.040000 3819.32 20121101 0 0 197 1 0
0   1266419.16 0.037000 7496.68 20121101 0 0 198 1 0 0   1098927.33 0.038000
6562.34 20121101 0 0 199 1 0 0   1597653.31 0.039000 7546.69 20121101 0 0 200 1
0 0   680000.00 0.039500 3226.85 20121101 0 0 201 1 0 0   693007.44 0.035500
4048.60 20121101 0 0 202 1 0 0   1116374.76 0.039500 5305.33 20121101 0 0 203 1
0 0   475000.00 0.036500 2791.56 20121101 0 0 204 1 0 0   1680000.00 0.035000
9743.32 20121101 0 0 205 1 0 0   960000.00 0.037000 4418.72 20121101 0 0 206 1 0
0   848753.32 0.039000 4009.18 20121101 0 0 207 1 0 0   688996.94 0.039500
3274.31 20121101 0 0 208 1 0 0   784447.77 0.039000 3705.43 20121101 0 0 209 1 0
0   828000.00 0.038500 3881.73 20121101 0 0 210 1 0 0   1078401.87 0.038500
5063.13 20121101 0 0 211 1 0 0   502258.97 0.038750 2365.29 20121101 0 0 212 1 0
0   831772.82 0.038750 3917.07 20121101 0 0 213 1 0 0   826833.35 0.041250
4012.90 20121101 0 0 214 1 0 0   1411888.30 0.045000 7163.26 20121101 0 0 215 1
0 0   743269.93 0.045000 3771.01 20121101 0 0 216 1 0 0   1307295.44 0.045000
6650.24 20121101 0 0 217 1 0 0   997301.05 0.043750 4992.85 20121101 0 0 218 1 0
0   1709195.39 0.045000 8694.72 20121101 0 0 219 1 0 0   885225.74 0.045000
4503.17 20121101 0 0 220 1 0 0   749034.58 0.046250 3856.05 20121101 0 0 221 1 0
0   796898.71 0.046250 4113.12 20121101 0 0 222 1 0 0   625456.37 0.043750
3127.02 20121101 0 0 223 1 0 0   1348054.89 0.040000 6445.11 20121101 0 0 224 1
0 0   639118.25 0.042500 3148.42 20121101 0 0 225 1 0 0   563027.35 0.040000
2706.94 20121101 0 0 226 1 0 0   991585.29 0.041250 4812.57 20121101 0 0 227 1 0
0   579182.78 0.041250 2810.97 20121101 0 0 228 1 0 0   491322.16 0.042500
2420.34 20121101 0 0 229 1 0 0   681516.64 0.040000 3258.36 20121101 0 0 230 1 0
0   635000.00 0.040000 3031.59 20121101 0 0 231 1 0 0   627000.00 0.038750
2948.39 20121101 0 0 232 1 0 0   1500000.00 0.041250 7269.75 20121101 0 0 233 1
0 0   1048487.14 0.040000 5012.86 20121101 0 0 234 1 0 0   614100.00 0.038750
2887.73 20121101 0 0 235 1 0 0   700000.00 0.040000 3341.91 20121101 0 0 236 1 0
0   651000.00 0.038750 3061.24 20121101 0 0 237 1 0 0   898731.90 0.041250
4361.85 20121101 0 0 238 1 0 0   832500.00 0.040000 3974.48 20121101 0 0 239 1 0
0   869999.00 0.038750 4091.06 20121101 0 0 240 1 0 0   1125000.00 0.041250
5452.31 20121101 0 0 241 1 0 0   508000.00 0.038750 2388.80 20121101 0 0 242 1 0
0   1190000.00 0.038750 5595.82 20121101 0 0 243 1 0 0   865000.00 0.040000
4129.64 20121101 0 0 244 1 0 0   944326.78 0.041250 4589.63 20121101 0 0 245 1 0
0   583348.64 0.041250 2835.20 20121101 0 0 246 1 0 0   470494.96 0.043750
2359.12 20121101 0 0 247 1 0 0   703008.07 0.041250 3411.93 20121101 0 0 248 1 0
0   805000.00 0.042500 3960.12 20121101 0 0 249 1 0 0   692000.00 0.046250
3557.85 20121101 0 0 250 1 0 0   555216.60 0.041250 2694.65 20121101 0 0 251 1 0
0   459500.00 0.040000 2193.72 20121101 0 0 252 1 0 0   958677.38 0.042500
4722.62 20121101 0 0 253 1 0 0   560500.00 0.041250 2716.46 20121101 0 0 254 1 0
0   487500.00 0.040000 2327.40 20121101 0 0 255 1 0 0   599173.36 0.042500
2951.64 20121101 0 0 256 1 0 0   629112.34 0.041250 3053.29 20121101 0 0 257 1 0
0   672000.00 0.037500 3112.14 20121101 0 0 258 1 0 0   1198192.61 0.037500
5557.39 20121101 0 0 259 1 0 0   952625.45 0.040000 4554.54 20121101 0 0 260 1 0
0   908018.79 0.041250 4406.92 20121101 0 0 261 1 0 0   556000.00 0.040000
2654.43 20121101 0 0 262 1 0 0   573000.00 0.040000 2735.59 20121101 0 0 263 1 0
0   931655.72 0.040000 4454.28 20121101 0 0 264 1 0 0   706000.00 0.040000
3370.55 20121101 0 0 265 1 0 0   998712.77 0.046250 5141.40 20121101 0 0 266 1 0
0   999990.00 0.045000 5066.80 20121101 0 0 267 1 0 0   496998.74 0.041250
2412.10 20121101 0 0 268 1 0 0   579164.32 0.040000 2769.00 20121101 0 0 269 1 0
0   1852500.00 0.038750 8711.14 20121101 0 0 270 1 0 0   765000.00 0.041250
3707.57 20121101 0 0 271 1 0 0   493277.84 0.043750 2478.95 20121101 0 0 272 1 0
0   617129.24 0.041250 2995.14 20121101 0 0 273 1 0 0   847653.71 0.042500
4181.49 20121101 0 0 274 1 0 0   743852.94 0.036250 3397.58 20121101 0 0 275 1 0
0   717921.76 0.040000 3437.39 20121101 0 0 276 1 0 0   757854.64 0.041250
3683.34 20121101 0 0 277 1 0 0   478070.20 0.040000 2285.67 20121101 0 0 278 1 0
0   631000.00 0.040000 3012.49 20121101 0 0 279 1 0 0   998084.61 0.040000
4774.15 20121101 0 0 280 1 0 0   667015.90 0.038750 3141.18 20121101 0 0 281 1 0
0   772000.00 0.041250 3741.50 20121101 0 0 282 1 0 0   752000.00 0.042500
3699.39 20121101 0 0 283 1 0 0   774400.00 0.042500 3809.58 20121101 0 0 284 1 0
0   636161.16 0.045000 3227.59 20121101 0 0 285 1 0 0   521000.00 0.040000
2487.33 20121101 0 0 286 1 0 0   865750.81 0.040000 4139.19 20121101 0 0 287 1 0
0   1497838.77 0.040000 7161.23 20121101 0 0 288 1 0 0   922500.00 0.041250
4470.89 20121101 0 0 289 1 0 0   1844700.00 0.038750 8674.46 20121101 0 0 290 1
0 0   1324000.00 0.038750 6225.94 20121101 0 0 291 1 0 0   1099000.00 0.033750
4858.64 20121101 0 0 292 1 0 0   729000.00 0.042500 3586.24 20121101 0 0 293 1 0
0   673007.06 0.038750 3169.40 20121101 0 0 294 1 0 0   787000.00 0.041250
3814.19 20121101 0 0 295 1 0 0   1148305.81 0.038750 5407.73 20121101 0 0 296 1
0 0   680000.00 0.042500 3345.19 20121101 0 0 297 1 0 0   1400000.00 0.040000
6683.81 20121101 0 0 298 1 0 0   883000.00 0.037500 4089.31 20121101 0 0 299 1 0
0   850000.00 0.043750 4243.92 20121101 0 0 300 1 0 0   764000.00 0.041250
3702.72 20121101 0 0 301 1 0 0   747513.32 0.042500 3687.08 20121101 0 0 302 1 0
0   958677.38 0.042500 4722.62 20121101 0 0 303 1 0 0   875292.42 0.042500
4311.85 20121101 0 0 304 1 0 0   617500.00 0.040000 2948.04 20121101 0 0 305 1 0
0   499279.59 0.040000 2387.08 20121101 0 0 306 1 0 0   715000.00 0.041250
3465.25 20121101 0 0 307 1 0 0   950000.00 0.037500 4399.60 20121101 0 0 308 1 0
0   690000.00 0.045000 3496.13 20121101 0 0 309 1 0 0   998559.18 0.040000
4774.15 20121101 0 0 310 1 0 0   830000.00 0.042500 4083.10 20121101 0 0 311 1 0
0   1430000.00 0.038750 6724.39 20121101 0 0 312 1 0 0   1050000.00 0.042500
5165.37 20121101 0 0 313 1 0 0   1000000.00 0.043750 4992.85 20121101 0 0 314 1
0 0   653577.81 0.041250 3172.03 20121101 0 0 315 1 0 0   631148.69 0.043750
3155.48 20121101 0 0 316 1 0 0   852000.00 0.041250 4129.21 20121101 0 0 317 1 0
0   980000.00 0.042500 4821.01 20121101 0 0 318 1 0 0   930000.00 0.040000
4439.96 20121101 0 0 319 1 0 0   670000.00 0.041250 3247.15 20121101 0 0 320 1 0
0   700000.00 0.042500 3443.58 20121101 0 0 321 1 0 0   1375000.00 0.038750
6465.76 20121101 0 0 322 1 0 0   1000000.00 0.038750 4702.37 20121101 0 0 323 1
0 0   609121.10 0.040000 2912.23 20121101 0 0 324 1 0 0   1119670.16 0.041250
5434.14 20121101 0 0 325 1 0 0   1298168.30 0.041250 6300.45 20121101 0 0 326 1
0 0   900000.00 0.041250 4361.84 20121101 0 0 327 1 0 0   975000.00 0.038750
4584.81 20121101 0 0 328 1 0 0   720000.00 0.040000 3437.39 20121101 0 0 329 1 0
0   700000.00 0.040000 3341.91 20121101 0 0 330 1 0 0   739003.21 0.043750
3694.71 20121101 0 0 331 1 0 0   1144309.38 0.048750 6085.89 20121101 0 0 332 1
0 0   1276199.30 0.041250 6193.82 20121101 0 0 333 1 0 0   821840.39 0.041250
3988.67 20121101 0 0 334 1 0 0   836765.45 0.038750 3940.59 20121101 0 0 335 1 0
0   973563.63 0.038750 4584.81 20121101 0 0 336 1 0 0   599154.60 0.041250
2907.90 20121101 0 0 337 1 0 0   559920.00 0.041250 2713.65 20121101 0 0 338 1 0
0   898760.04 0.042500 4427.46 20121101 0 0 339 1 0 0   795500.00 0.043750
3971.81 20121101 0 0 340 1 0 0   498300.00 0.040000 2378.96 20121101 0 0 341 1 0
0   649124.44 0.043750 3245.35 20121101 0 0 342 1 0 0   760950.17 0.042500
3748.58 20121101 0 0 343 1 0 0   736500.00 0.041250 3569.45 20121101 0 0 344 1 0
0   604500.00 0.040000 2885.98 20121101 0 0 345 1 0 0   857000.00 0.042500
4215.92 20121101 0 0 346 1 0 0   614000.00 0.041250 2975.75 20121101 0 0 347 1 0
0   807625.00 0.038750 3797.75 20121101 0 0 348 1 0 0   720460.45 0.040000
3444.55 20121101 0 0 349 1 0 0   780150.00 0.038750 3668.55 20121101 0 0 350 1 0
0   596750.00 0.038750 2806.14 20121101 0 0 351 1 0 0   496019.33 0.041250
2408.71 20121101 0 0 352 1 0 0   698714.12 0.041250 3391.09 20121101 0 0 353 1 0
0   559228.47 0.042500 2754.86 20121101 0 0 354 1 0 0   693998.63 0.040000
3318.04 20121101 0 0 355 1 0 0   515755.81 0.040000 2465.85 20121101 0 0 356 1 0
0   867477.92 0.034500 5023.33 20121101 0 0 357 1 0 0   945000.00 0.041500
4593.68 20121101 0 0 358 1 0 0   1278122.65 0.039000 6037.35 20121101 0 0

 

  41 42 43 44 45 46 47 48 49 50   ARM Look-
back
Days Gross
Margin ARM Round
Flag ARM Round
Factor Initial Fixed
Rate
Period Initial Interest
Rate
Cap (Change Up) Initial Interest
Rate
Cap (Change
Down) Subsequent
Interest
Rate Reset
Period Subsequent
Interest
Rate Cap (Change
Down) Subsequent
Interest
Rate Cap
(Change
Up) 1                     2                     3                     4        
            5                     6                     7                     8
                    9                     10                     11            
        12                     13                     14                     15
                    16                     17                     18            
        19                     20                     21                     22
                    23                     24                     25            
        26                     27                     28                     29
                    30                     31                     32            
        33                     34                     35                     36
                    37                     38                     39            
        40                     41                     42                     43
                    44                     45                     46            
        47                     48                     49                     50
                    51                     52                     53            
        54                     55                     56                     57
                    58                     59                     60            
        61                     62                     63                     64
                    65                     66                     67            
        68                     69                     70                     71
                    72                     73                     74            
        75                     76                     77                     78
                    79                     80                     81            
        82                     83                     84                     85
                    86                     87                     88            
        89                     90                     91                     92
                    93                     94                     95            
        96                     97                     98                     99
                    100                     101                     102        
            103                     104                     105                
    106                     107                     108                     109
                    110                     111                     112        
            113                     114                     115                
    116                     117                     118                     119
                    120                     121                     122        
            123                     124                     125                
    126                     127                     128                     129
                    130                     131                     132        
            133                     134                     135                
    136                     137                     138                     139
                    140                     141                     142        
            143                     144                     145                
    146                     147                     148                     149
                    150                     151                     152        
            153                     154                     155                
    156                     157                     158                     159
                    160                     161                     162        
            163                     164                     165                
    166                     167                     168                     169
                    170                     171                     172        
            173                     174                     175                
    176                     177                     178                     179
                    180                     181                     182        
            183                     184                     185                
    186                     187                     188                     189
                    190                     191                     192        
            193                     194                     195                
    196                     197                     198                     199
                    200                     201                     202        
            203                     204                     205                
    206                     207                     208                     209
                    210                     211                     212        
            213                     214                     215                
    216                     217                     218                     219
                    220                     221                     222        
            223                     224                     225                
    226                     227                     228                     229
                    230                     231                     232        
            233                     234                     235                
    236                     237                     238                     239
                    240                     241                     242        
            243                     244                     245                
    246                     247                     248                     249
                    250                     251                     252        
            253                     254                     255                
    256                     257                     258                     259
                    260                     261                     262        
            263                     264                     265                
    266                     267                     268                     269
                    270                     271                     272        
            273                     274                     275                
    276                     277                     278                     279
                    280                     281                     282        
            283                     284                     285                
    286                     287                     288                     289
                    290                     291                     292        
            293                     294                     295                
    296                     297                     298                     299
                    300                     301                     302        
            303                     304                     305                
    306                     307                     308                     309
                    310                     311                     312        
            313                     314                     315                
    316                     317                     318                     319
                    320                     321                     322        
            323                     324                     325                
    326                     327                     328                     329
                    330                     331                     332        
            333                     334                     335                
    336                     337                     338                     339
                    340                     341                     342        
            343                     344                     345                
    346                     347                     348                     349
                    350                     351                     352        
            353                     354                     355                
    356                     357                     358                    

 

  51 52 53 54 55 56 57 58 59 60   Lifetime
Maximum
Rate (Ceiling) Lifetime
Minimum
Rate (Floor) Negative
Amortization
Limit Initial Negative
Amortization
Recast
Period Subsequent
Negative
Amortization
Recast
Period Initial Fixed
Payment Period Subsequent
Payment
Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic
Payment
Cap Initial
Minimum
Payment
Reset
Period 1                     2                     3                     4      
              5                     6                     7                    
8                     9                     10                     11          
          12                     13                     14                    
15                     16                     17                     18        
            19                     20                     21                    
22                     23                     24                     25        
            26                     27                     28                    
29                     30                     31                     32        
            33                     34                     35                    
36                     37                     38                     39        
            40                     41                     42                    
43                     44                     45                     46        
            47                     48                     49                    
50                     51                     52                     53        
            54                     55                     56                    
57                     58                     59                     60        
            61                     62                     63                    
64                     65                     66                     67        
            68                     69                     70                    
71                     72                     73                     74        
            75                     76                     77                    
78                     79                     80                     81        
            82                     83                     84                    
85                     86                     87                     88        
            89                     90                     91                    
92                     93                     94                     95        
            96                     97                     98                    
99                     100                     101                     102      
              103                     104                     105              
      106                     107                     108                    
109                     110                     111                     112    
                113                     114                     115            
        116                     117                     118                    
119                     120                     121                     122    
                123                     124                     125            
        126                     127                     128                    
129                     130                     131                     132    
                133                     134                     135            
        136                     137                     138                    
139                     140                     141                     142    
                143                     144                     145            
        146                     147                     148                    
149                     150                     151                     152    
                153                     154                     155            
        156                     157                     158                    
159                     160                     161                     162    
                163                     164                     165            
        166                     167                     168                    
169                     170                     171                     172    
                173                     174                     175            
        176                     177                     178                    
179                     180                     181                     182    
                183                     184                     185            
        186                     187                     188                    
189                     190                     191                     192    
                193                     194                     195            
        196                     197                     198                    
199                     200                     201                     202    
                203                     204                     205            
        206                     207                     208                    
209                     210                     211                     212    
                213                     214                     215            
        216                     217                     218                    
219                     220                     221                     222    
                223                     224                     225            
        226                     227                     228                    
229                     230                     231                     232    
                233                     234                     235            
        236                     237                     238                    
239                     240                     241                     242    
                243                     244                     245            
        246                     247                     248                    
249                     250                     251                     252    
                253                     254                     255            
        256                     257                     258                    
259                     260                     261                     262    
                263                     264                     265            
        266                     267                     268                    
269                     270                     271                     272    
                273                     274                     275            
        276                     277                     278                    
279                     280                     281                     282    
                283                     284                     285            
        286                     287                     288                    
289                     290                     291                     292    
                293                     294                     295            
        296                     297                     298                    
299                     300                     301                     302    
                303                     304                     305            
        306                     307                     308                    
309                     310                     311                     312    
                313                     314                     315            
        316                     317                     318                    
319                     320                     321                     322    
                323                     324                     325            
        326                     327                     328                    
329                     330                     331                     332    
                333                     334                     335            
        336                     337                     338                    
339                     340                     341                     342    
                343                     344                     345            
        346                     347                     348                    
349                     350                     351                     352    
                353                     354                     355            
        356                     357                     358                    

 

  61 62 63 64 65 66 67 68 69 70   Subsequent
Minimum
Payment
Reset Period Option
ARM
Indicator Options at
Recast Initial
Minimum
Payment Current
Minimum
Payment Prepayment
Penalty
Calculation Prepayment
Penalty
Type Prepayment
Penalty
Total Term Prepayment
Penalty
Hard Term Primary
Borrower
ID 1               0   59 2               0   348 3               0   288 4    
          0   2 5               0   321 6               0   355 7              
0   85 8               0   56 9               0   315 10               0   162
11               0   45 12               0   137 13               0   144 14    
          0   142 15               0   244 16               0   216 17          
    0   155 18               0   39 19               0   230 20               0
  26 21               0   35 22               0   147 23               0   215
24               0   211 25               0   270 26               0   283 27  
            0   280 28               0   357 29               0   341 30        
      0   354 31               0   344 32               0   64 33              
0   222 34               0   19 35               0   150 36               0  
151 37               0   52 38               0   213 39               0   330 40
              0   333 41               0   272 42               0   345 43      
        0   278 44               0   106 45               0   73 46            
  0   173 47               0   126 48               0   75 49               0  
30 50               0   90 51               0   131 52               0   304 53
              0   254 54               0   307 55               0   265 56      
        0   320 57               0   27 58               0   18 59              
0   306 60               0   201 61               0   70 62               0   21
63               0   281 64               0   347 65               0   63 66    
          0   167 67               0   121 68               0   356 69          
    0   123 70               0   125 71               0   225 72               0
  329 73               0   31 74               0   69 75               0   80 76
              0   157 77               0   156 78               0   311 79      
        0   335 80               0   117 81               0   194 82            
  0   300 83               0   177 84               0   120 85               0  
79 86               0   312 87               0   145 88               0   242 89
              0   268 90               0   161 91               0   237 92      
        0   234 93               0   143 94               0   228 95            
  0   334 96               0   24 97               0   149 98               0  
84 99               0   116 100               0   189 101               0   36
102               0   210 103               0   188 104               0   218
105               0   98 106               0   130 107               0   44 108
              0   87 109               0   47 110               0   53 111      
        0   226 112               0   32 113               0   78 114          
    0   204 115               0   336 116               0   273 117            
  0   140 118               0   308 119               0   258 120              
0   260 121               0   13 122               0   141 123               0  
223 124               0   339 125               0   95 126               0   261
127               0   72 128               0   214 129               0   174 130
              0   103 131               0   243 132               0   262 133  
            0   274 134               0   269 135               0   271 136    
          0   135 137               0   309 138               0   127 139      
        0   298 140               0   290 141               0   263 142        
      0   295 143               0   343 144               0   182 145          
    0   23 146               0   112 147               0   279 148              
0   338 149               0   296 150               0   154 151               0
  58 152               0   284 153               0   332 154               0  
217 155               0   160 156               0   20 157               0   1
158               0   183 159               0   99 160               0   41 161
              0   7 162               0   229 163               0   93 164      
        0   205 165               0   186 166               0   199 167        
      0   115 168               0   107 169               0   114 170          
    0   108 171               0   266 172               0   111 173            
  0   250 174               0   245 175               0   238 176           99
99 60   139 177           99 99 60   212 178           99 99 60   297 179      
    99 99 60   286 180           99 99 60   286 181           99 99 60   351 182
              0   292 183           99 99 60   14 184           99 99 60   305
185           99 99 60   352 186           99 99 60   313 187           99 99 60
  43 188           99 99 60   46 189           99 99 36   241 190           99
99 60   38 191           99 99 60   353 192           99 99 60   50 193        
  99 99 60   33 194           99 99 60   256 195           99 99 60   235 196  
        99 99 60   57 197           99 99 60   342 198           99 99 60   310
199           99 99 60   60 200               0   6 201           99 99 60   301
202               0   12 203           99 99 60   16 204               0   61
205           99 99 60   257 206           99 99 60   105 207           99 99 60
  282 208           99 99 60   203 209           99 99 60   314 210           99
99 60   133 211               0   48 212               0   94 213              
0   317 214               0   89 215               0   316 216               0  
28 217               0   346 218               0   29 219               0   83
220               0   277 221               0   350 222               0   34 223
              0   294 224               0   249 225               0   240 226  
            0   71 227               0   76 228               0   303 229      
        0   323 230               0   233 231               0   299 232        
      0   55 233               0   165 234               0   97 235            
  0   236 236               0   104 237               0   15 238               0
  96 239               0   164 240               0   153 241               0  
231 242               0   166 243               0   110 244               0  
209 245               0   91 246               0   193 247               0   178
248               0   198 249               0   184 250               0   200
251               0   239 252               0   232 253               0   207
254               0   179 255               0   101 256               0   82 257
              0   148 258               0   181 259               0   191 260  
            0   195 261               0   122 262               0   219 263    
          0   77 264               0   251 265               0   62 266        
      0   319 267               0   247 268               0   322 269          
    0   81 270               0   159 271               0   88 272              
0   168 273               0   285 274               0   129 275               0
  17 276               0   289 277               0   3 278               0   259
279               0   158 280               0   100 281               0   9 282
              0   66 283               0   180 284               0   224 285    
          0   171 286               0   337 287               0   267 288      
        0   318 289               0   65 290               0   11 291          
    0   25 292               0   328 293               0   324 294              
0   302 295               0   327 296               0   264 297               0
  138 298               0   287 299               0   253 300               0  
37 301               0   146 302               0   119 303               0   175
304               0   67 305               0   152 306               0   4 307  
            0   176 308               0   275 309               0   8 310      
        0   54 311               0   128 312               0   227 313          
    0   221 314               0   255 315               0   113 316            
  0   291 317               0   102 318               0   92 319               0
  349 320               0   124 321               0   86 322               0  
42 323               0   109 324               0   220 325               0   326
326               0   325 327               0   49 328               0   331 329
              0   5 330               0   136 331               0   252 332    
          0   132 333               0   206 334               0   340 335      
        0   118 336               0   10 337               0   134 338          
    0   196 339               0   208 340               0   190 341            
  0   248 342               0   22 343               0   202 344               0
  197 345               0   246 346               0   172 347               0  
187 348               0   40 349               0   192 350               0   68
351               0   185 352               0   74 353               0   358 354
              0   170 355               0   163 356           99 99 60   276 357
          99 99 60   51 358           99 99 60   293

 



  71 72 73 74 75 76 77 78 79 80   Number of
Mortgaged
Properties Total
Number of
Borrowers Self-employment
Flag Current
‘Other’
Monthly
Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model
Used Most
Recent
FICO
Date Primary
Wage
Earner
Original
FICO:
Equifax 1 1   0   4 0 4 1     2 3   0   8   1 1     3 3   0   10 18 0 1     4 1
  0   6.5   2.5 1     5 2   1   21   7 1     6 1   0   4.75   0 1     7 2   0  
1.75   0 1     8 1   0   1.92 0 1 1     9 1   1   2.9 3.3 0 1     10 2   0   7.7
0 0 1     11 2   0   7 12 0 1     12 1   0   6.4 0 7 1     13 1   0   8.2 6.5 0
1     14 1   0   14.2 6.9 0 1     15 3   0   0 0 7 1     16 1   0   2.6 0 0 1  
  17 2   1   3.3 3.5 0 1     18 1   0   1   1 1     19 3   0   4 1 0 1     20 2
  0   11 2 0 1     21 2   0   5   0 1     22 2   0   11 6 0.5 1     23 2   0   7
  5 1     24 1   0   6   12 1     25 1   0   14 18 6 1     26 2   0   1.75   1 1
    27 3   1   30   0 1     28 2   0   3.5 17.5 0 1     29 1   0   3.25   0 1  
  30 1   0   11 13 6 1     31 1   0   2   0.5 1     32 1   0   4   4 1     33 1
  0   5   0 1     34 1   0   8   3 1     35 2   0   1   0.75 1     36 1   0  
5.5   7 1     37 1   0   5 3 0 1     38 1   0   8   1 1     39 1   0   2.75 11.5
6 1     40 1   0   7.25 10.25 1 1     41 2   0   10.25 1.5 6.5 1     42 2   1  
8 8 0 1     43 1   0   0   2 1     44 2   0   1   6 1     45 4   1   6 10 3 1  
  46 2   1   5.5   10 1     47 1   0   9 5 8 1     48 2   0   15 3 1 1     49 1
  0   27 26.5 23 1     50 1   0   17   1.5 1     51 2   0   0.25   2 1     52 3
  1   6 6 7 1     53 1   1   11   0 1     54 2   0   13   4 1     55 3   0   14
7 0 1     56 1   0   24   3 1     57 1   0   5.5 15 0 1     58 3   0   13 1.75 0
1     59 3   0   11 13 0 1     60 1   0   0 0 7 1     61 1   0   12 14 0 1    
62 2   0   6.25   0 1     63 2   0   1.5 0 0 1     64 1   0   11.5 13 3 1     65
1   0   0 0.5 0 1     66 2   0   12 4.5 0 1     67 1   0   3.75   3 1     68 2  
0   9   6 1     69 1   1   11   5 1     70 2   0   4 4 3 1     71 4   1   12   0
1     72 1   1   21   9 1     73 1   0   0 13 5 1     74 1   0   1 2 1 1     75
1   0   4 6 0 1     76 2   1   3 27 0 1     77 1   1   10   3 1     78 1   0   9
  5 1     79 1   1   17   0 1     80 2   0   10 7 1 1     81 2   1   15.5 17.75
1 1     82 1   0   17   1 1     83 2   1   6.25 4.25 0.75 1     84 2   0   26  
0 1     85 1   0   18   19 1     86 1   1   20 6.5 16 1     87 1   0   9.5 10 0
1     88 2   0   3 8.75 0 1     89 2   0   0   8 1     90 1   0   30.5   10 1  
  91 2   1   18   0 1     92 2   0   12   6 1     93 1   0   12.25   6 1     94
3   1   9.5   0 1     95 1   0   23   11 1     96 3   0   0 0 0 1     97 2   0  
2.75 6 0.25 1     98 2   0   9   0 1     99 1   0   0   0 1     100 3   0   4 6
0 1     101 3   1   16   0 1     102 1   0   2   0 1     103 2   0   14 5 0 1  
  104 1   0   16 11 3 1     105 2   1   8   11 1     106 2   0   19   11 1    
107 1   0   5   0 1     108 2   0   35   8 1     109 1   0   2.5   7.5 1     110
1   0   0   4 1     111 3   0   7   3 1     112 2   1   4 4 0 1     113 3   0  
0   4 1     114 1   0   7 7 1 1     115 1   0   10   11 1     116 1   0   7 6 16
1     117 1   0   0   1.75 1     118 1   0   23.5   0 1     119 1   0   15 14 4
1     120 2   0   10.25 15.25 8 1     121 2   0   12 4.25 0 1     122 1   0   32
7 2 1     123 2   0   14 5 0 1     124 1   0   17   0 1     125 2   0   8   0 1
    126 1   0   20 22 9 1     127 1   0   8 15 1.5 1     128 1   1   37 37 11.75
1     129 1   0   0   0 1     130 3   1   11.75   5 1     131 1   0   1.5   5 1
    132 1   0   2 4 3 1     133 1   0   0 11 12 1     134 2   1   22 22 11 1    
135 4   0   12   0 1     136 3   1   9   1 1     137 1   0   6 2 0 1     138 1  
0   2.5   18 1     139 2   0   0 2 0 1     140 2   1   20   0 1     141 2   0  
1.75 12.25 0 1     142 2   1   4 9 0 1     143 1   0   15   0 1     144 1   0  
13   0 1     145 1   0   18   10.5 1     146 2   1   20 2 1.5 1     147 2   0  
1.75   10 1     148 2   0   7 23 3 1     149 1   0   3 4 25 1     150 1   0   2
7.5 22 1     151 2   0   5   14 1     152 1   1   34   14 1     153 1   0   12 9
0 1     154 2   1   3   0 1     155 1   0   0   0 1     156 1   0   0.75 3 0 1  
  157 1   0   3   2 1     158 3   0   10   4.25 1     159 2   0   0   0 1    
160 1   1   6 2 0 1     161 2   1   9   0 1     162 2   0   21   0.5 1     163 2
  0   0 0.25 0 1     164 1   0   7   0 1     165 1   0   11.25   0 1     166 1  
0   4.5   4 1     167 1   1   4 5 10 1     168 2   0   0.5   0 1     169 2   0  
10   0 1     170 1   1   17   11 1     171 1   0   18   2 1     172 2   1   20
20 2 1     173 2   1   13 5 8 1     174 1   0   8   0 1     175 3   1   16.5   0
1     176 2   0   3 3 0 1 10/22/2012   177 1   0   7 0 0 1 10/22/2012   178 1  
0   8 0 0 1 10/22/2012   179 8   1   20 20 0 1     180 8   1   20 20 0 1     181
3   0   4.5 3 0 1     182 3   1   10 2 4 1     183 4   0   3   9 1     184 1   0
  1   1 1     185 1   0   0 11 0 1     186 1   1   21   2 1     187 1   0   13  
0 1     188 1   0   0   0 1     189 2   0   0 9 0 1     190 1   0   1   0 1    
191 1   0   7 12 0 1     192 1   0   8   0 1     193 3   0   12 6 0 1     194 2
  0   8   0 1     195 3   0   3   0 1     196 1   0   0.5 5 4 1     197 1   0  
11 12 7 1     198 1   1   3 9 1 1     199 1   0   5   0 1     200 1   0   0.75
0.75 0 1     201 1   1   20   8 1     202 1   0   6   0 1     203 1   0   13   7
1     204 1   0   13   0 1     205 2   1   12   0 1     206 1   0   4   0 1    
207 2   0   1.5   0 1     208 1   0   0   0 1     209 1   0   21   0 1     210 1
  0   1.5 6 0 1     211 3   0   13 13 0 1     212 2   0   2 29 5 1     213 2   0
  12 20 0.75 1     214 2   1   19 19 4.5 1     215 2   0   23   6 1     216 1  
0   6.75   0 1     217 1   1   2 8 0 1     218 2   1   18 17 7 1     219 1   1  
20   0 1     220 1   0   8.25 21 19 1     221 1   0   14.7 5.6 2 1     222 1   1
  4.9 12.6 9 1     223 1   0   18 0 4 1     224 1   0   6.3 6.5 7.25 1     225 1
  0   0.9 1 0.3 1     226 1   0   1.3 0 1 1     227 1   0   1   4 1     228 1  
0   0   0 1     229 1   0   1   11 1     230 1   0   29 6 14 1     231 2   0  
30 8 20 1     232 2   0   9 8 0 1     233 1   0   2 2 3 1     234 1   0   1.25  
6 1     235 2   0   30 2.75 8 1     236 2   0   15   2 1     237 1   0   25   0
1     238 3   0   2.25 1 2.75 1     239 1   1   11   3 1     240 1   1   10   0
1     241 1   1   29   12 1     242 1   0   6   1 1     243 1   0   2   3 1    
244 1   1   8 4 2.25 1     245 3   1   27 20 22 1     246 1   0   4.5 3 1 1    
247 1   0   0.5   0.33 1     248 1   1   20 2.75 10 1     249 1   1   4   1.5 1
    250 2   0   21   0 1     251 1   0   0.75 6 7 1     252 1   0   7 15 7 1    
253 1   0   0.25   8.25 1     254 4   0   7 11 0 1     255 3   1   7 8 0 1    
256 2   1   26   0 1     257 2   0   7   0 1     258 2   0   3.5   0 1     259 1
  1   4.75 10 9 1     260 1   1   5.25 1.25 7 1     261 2   1   8 13 0 1     262
2   0   4   3 1     263 1   0   8.75   3 1     264 2   0   0 18 2 1     265 1  
0   4.25 0.25 0 1     266 2   1   4   0 1     267 1   0   12 12 7 1     268 2  
1   34 34 0 1     269 1   1   3   0 1     270 1   0   1.25   11 1     271 2   0
  30   0 1     272 4   0   0   0.25 1     273 2   1   19 19 13 1     274 1   0  
9 3 3 1     275 3   0   8.5   0 1     276 1   0   14 3.5 4 1     277 1   0   23
  5 1     278 1   0   1   1 1     279 3   0   9   0 1     280 2   0   0 2 0 1  
  281 1   0   12 0.5 8 1     282 2   0   11   0 1     283 2   0   3.25   0 1    
284 2   1   17   13 1     285 2   0   10 8.5 7 1     286 2   0   14   11 1    
287 3   1   54   0 1     288 2   1   14   0 1     289 1   1   14   0 1     290 1
  0   31 18 5 1     291 2   0   13 8 0 1     292 4   0   2   1 1     293 2   0  
0   31 1     294 1   1   10   2 1     295 2   1   11 11 0 1     296 3   0   12 9
0 1     297 2   0   7 4.75 0 1     298 1   0   31   3 1     299 3   0   8 15 7 1
    300 1   0   13.75 0.25 0 1     301 2   0   11.4 0 2 1     302 4   0   4 0.25
0 1     303 2   0   15   7 1     304 2   0   19   1 1     305 1   0   14   5 1  
  306 1   0   14 10 3 1     307 2   0   7 4 0 1     308 3   0   4.75   0 1    
309 3   0   0   0 1     310 1   0   7.75 3 1.5 1     311 4   1   5.25   5.75 1  
  312 1   0   3.5 5 1 1     313 3   1   6 6 0 1     314 2   1   13.5   8 1    
315 1   0   0.75 1 0 1     316 1   0   10   15 1     317 1   0   18.5   7.5 1  
  318 2   0   10   2 1     319 1   0   3   2.75 1     320 1   0   4 12 3 1    
321 2   1   16   2 1     322 1   0   12.75   0 1     323 1   1   2 1.5 1 1    
324 2   0   10.75 9.75 1 1     325 1   1   7 7 14 1     326 3   1   8   0 1    
327 1   0   2   0 1     328 1   0   9   4 1     329 2   1   23   1 1     330 2  
1   7 2 0 1     331 3   1   22 0 5 1     332 1   0   8.7 0 0.5 1     333 3   0  
5.8 5 6 1     334 1   0   4 4 2.4 1     335 2   0   5.2 0 0 1     336 1   0  
11.1 0 0 1     337 1   0   0.25   0 1     338 1   0   10 5.5 9 1     339 2   0  
9   11 1     340 1   0   1   0 1     341 2   0   9 8 5 1     342 2   0   19   3
1     343 1   0   7   1.5 1     344 1   0   1 3 1 1     345 1   0   4 5 4 1    
346 2   0   7   0 1     347 1   0   12   2.5 1     348 1   0   7   7.5 1     349
1   0   10   4 1     350 3   0   0.25   0 1     351 1   0   2   5 1     352 3  
1   23.6 0 12 1     353 3   0   7.3 0 0 1     354 1   0   3.6 0 0 1     355 1  
0   0.1 0 0 1     356 1   0   2 4.5 2 1     357 1   0   5 11 12 1     358 1   0
  10 3.5 0 1    

 

  81 82 83 84 85 86 87 88 89 90   Primary Wage
Earner Original
FICO:
Experian Primary Wage
Earner Original
FICO:
TransUnion Secondary Wage
Earner Original
FICO:
Equifax Secondary Wage
Earner Original
FICO:
Experian Secondary Wage
Earner Original
FICO:
TransUnion Original
Primary
Borrower
FICO Most
Recent
Primary
Borrower
FICO Most
Recent
Co-Borrower
FICO Most
Recent
FICO
Method VantageScore:
Primary
Borrower 1           762         2           782         3           781        
4           797         5           759         6           772         7      
    798         8           794         9           763         10           776
        11           801         12           760         13           792      
  14           771         15           773         16           769         17
          767         18           793         19           748         20      
    758         21           799         22           781         23          
791         24           743         25           781         26           755  
      27           802         28           760         29           741        
30           745         31           756         32           802         33  
        809         34           794         35           783         36        
  756         37           762         38           745         39           793
        40           789         41           775         42           766      
  43           769         44           787         45           789         46
          802         47           777         48           753         49      
    746         50           750         51           815         52          
750         53           777         54           792         55           779  
      56           753         57           800         58           791        
59           783         60           788         61           766         62  
        783         63           796         64           808         65        
  793         66           806         67           739         68           732
        69           786         70           787         71           775      
  72           779         73           731         74           752         75
          784         76           788         77           771         78      
    788         79           761         80           772         81          
782         82           798         83           781         84           731  
      85           804         86           794         87           784        
88           786         89           754         90           802         91  
        794         92           791         93           776         94        
  790         95           804         96           781         97           766
        98           803         99           776         100           740    
    101           771         102           774         103           721      
  104           802         105           790         106           808        
107           785         108           719         109           781        
110           788         111           790         112           790        
113           742         114           773         115           701        
116           784         117           734         118           795        
119           802         120           724         121           785        
122           763         123           796         124           804        
125           776         126           793         127           799        
128           784         129           732         130           772        
131           739         132           803         133           734        
134           715         135           732         136           792        
137           794         138           790         139           772        
140           764         141           791         142           752        
143           764         144           755         145           754        
146           715         147           786         148           785        
149           741         150           752         151           796        
152           782         153           811         154           789        
155           784         156           771         157           788        
158           707         159           785         160           759        
161           796         162           763         163           765        
164           795         165           767         166           791        
167           781         168           798         169           766        
170           741         171           700         172           767        
173           761         174           775         175           766        
176           755 782       177           782 769       178           777 782  
    179           697         180           697         181           790      
  182           732         183           777         184           767        
185           784         186           750         187           787        
188           753         189           797         190           801        
191           763         192           798         193           799        
194           802         195           783         196           725        
197           797         198           690         199           794        
200           775         201           790         202           762        
203           802         204           784         205           789        
206           740         207           801         208           761        
209           791         210           778         211           751        
212           731         213           771         214           737        
215           702         216           743         217           726        
218           756         219           740         220           713        
221           798         222           760         223           776        
224           760         225           787         226           785        
227           805         228           760         229           810        
230           792         231           800         232           784        
233           757         234           722         235           753        
236           769         237           777         238           765        
239           752         240           802         241           802        
242           773         243           792         244           760        
245           733         246           789         247           793        
248           763         249           724         250           800        
251           735         252           748         253           775        
254           736         255           726         256           780        
257           772         258           771         259           774        
260           786         261           764         262           767        
263           778         264           702         265           747        
266           791         267           805         268           814        
269           796         270           801         271           749        
272           752         273           789         274           779        
275           773         276           811         277           781        
278           761         279           779         280           790        
281           802         282           766         283           754        
284           817         285           781         286           772        
287           793         288           772         289           766        
290           739         291           727         292           784        
293           816         294           727         295           793        
296           774         297           774         298           768        
299           795         300           779         301           774        
302           757         303           781         304           783        
305           756         306           784         307           771        
308           775         309           792         310           735        
311           771         312           785         313           773        
314           768         315           771         316           776        
317           758         318           795         319           801        
320           759         321           799         322           760        
323           749         324           784         325           755        
326           731         327           794         328           771        
329           757         330           790         331           751        
332           721         333           802         334           776        
335           788         336           779         337           800        
338           722         339           746         340           760        
341           790         342           804         343           782        
344           777         345           762         346           746        
347           814         348           780         349           796        
350           778         351           782         352           746        
353           796         354           803         355           776        
356           790         357           727         358           784        

 

  91 92 93 94 95 96 97 98 99 100   VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore
Date Credit Report:
Longest Trade
Line Credit Report:
Maximum
Trade
Line Credit
Report:
Number
of Trade
Lines Credit Line
Usage
Ratio Most Recent
12-month
Pay History Months
Bankruptcy Months
Foreclosure 1               000000000000     2               000000000000     3
              000000000000     4               000000000000     5              
000000000000     6               000000000000     7               000000000000  
  8               000000000000     9               000000000000     10          
    000000000000     11               000000000000     12              
000000000000     13               000000000000     14               000000000000
    15               000000000000     16               000000000000     17      
        000000000000     18               000000000000     19              
000000000000     20               000000000000     21               000000000000
    22               000000000000     23               000000000000     24      
        000000000000     25               000000000000     26              
000000000000     27               000000000000     28               000000000000
    29               000000000000     30               000000000000     31      
        000000000000     32               000000000000     33              
000000000000     34               000000000000     35               000000000000
    36               000000000000     37               000000000000     38      
        000000000000     39               000000000000     40              
000000000000     41               000000000000     42               000000000000
    43               000000000000     44               000000000000     45      
        000000000000     46               000000000000     47              
000000000000     48               000000000000     49               000000000000
    50               000000000000     51               000000000000     52      
        000000000000     53               000000000000     54              
000000000000     55               000000000000     56               000000000000
    57               000000000000     58               000000000000     59      
        000000000000     60               000000000000     61              
000000000000     62               000000000000     63               000000000000
    64               000000000000     65               000000000000     66      
        000000000000     67               000000000000     68              
000000000000     69               000000000000     70               000000000000
    71               000000000000     72               000000000000     73      
        000000000000     74               000000000000     75              
000000000000     76               000000000000     77               000000000000
    78               000000000000     79               000000000000     80      
        000000000000     81               000000000000     82              
000000000000     83               000000000000     84               000000000000
    85               000000000000     86               000000000000     87      
        000000000000     88               000000000000     89              
000000000000     90               000000000000     91               000000000000
    92               000000000000     93               000000000000     94      
        000000000000     95               000000000000     96              
000000000000     97               000000000000     98               000000000000
    99               000000000000     100               000000000000     101    
          000000000000     102               000000000000     103              
000000000000     104               000000000000     105              
000000000000     106               000000000000     107              
000000000000     108               000000000000     109              
000000000000     110               000000000000     111              
000000000000     112               000000000000     113              
000000000000     114               000000000000     115              
000000000000     116               000000000000     117              
000000000000     118               000000000000     119              
000000000000     120               000000000000     121              
000000000000     122               000000000000     123              
000000000000     124               000000000000     125              
000000000000     126               000000000000     127              
000000000000     128               000000000000     129              
000000000000     130               000000000000     131              
000000000000     132               000000000000     133              
000000000000     134               000000000000     135              
000000000000     136               000000000000     137              
000000000000     138               000000000000     139              
000000000000     140               000000000000     141              
000000000000     142               000000000000     143              
000000000000     144               000000000000     145              
000000000000     146               000000000000     147              
000000000000     148               000000000000     149              
000000000000     150               000000000000     151              
000000000000     152               000000000000     153              
000000000000     154               000000000000     155              
000000000000     156               000000000000     157              
000000000000     158               000000000000     159              
000000000000     160               000000000000     161              
000000000000     162               000000000000     163              
000000000000     164               000000000000     165              
000000000000     166               000000000000     167              
000000000000     168               000000000000     169              
000000000000     170               000000000000     171              
000000000000     172               000000000000     173              
000000000000     174               000000000000     175              
000000000000     176               000000000000     177              
000000000000     178               000000000000     179              
000000000000     180               000000000000     181              
000000000000     182               000000000000     183              
000000000000     184               000000000000     185              
000000000000     186               000000000000     187              
000000000000     188               000000000000     189              
000000000000     190               000000000000     191              
000000000000     192               000000000000     193              
000000000000     194               000000000000     195              
000000000000     196               000000000000     197              
000000000000     198               000000000000     199              
000000000000     200               000000000000     201              
000000000000     202               000000000000     203              
000000000000     204               000000000000     205              
000000000000     206               000000000000     207              
000000000000     208               000000000000     209              
000000000000     210               000000000000     211              
000000000000     212               000000000000     213              
000000000000     214               000000000000     215              
000000000000     216               000000000000     217              
000000000000     218               000000000000     219              
000000000000     220               000000000000     221              
000000000000     222               000000000000     223              
000000000000     224               000000000000     225              
000000000000     226               000000000000     227              
000000000000     228               000000000000     229              
000000000000     230               000000000000     231              
000000000000     232               000000000000     233              
000000000000     234               000000000000     235              
000000000000     236               000000000000     237              
000000000000     238               000000000000     239              
000000000000     240               000000000000     241              
000000000000     242               000000000000     243              
000000000000     244               000000000000     245              
000000000000     246               000000000000     247              
000000000000     248               000000000000     249              
000000000000     250               000000000000     251              
000000000000     252               000000000000     253              
000000000000     254               000000000000     255              
000000000000     256               000000000000     257              
000000000000     258               000000000000     259              
000000000000     260               000000000000     261              
000000000000     262               000000000000     263              
000000000000     264               000000000000     265              
000000000000     266               000000000000     267              
000000000000     268               000000000000     269              
000000000000     270               000000000000     271              
000000000000     272               000000000000     273              
000000000000     274               000000000000     275              
000000000000     276               000000000000     277              
000000000000     278               000000000000     279              
000000000000     280               000000000000     281              
000000000000     282               000000000000     283              
000000000000     284               000000000000     285              
000000000000     286               000000000000     287              
000000000000     288               000000000000     289              
000000000000     290               000000000000     291              
000000000000     292               000000000000     293              
000000000000     294               000000000000     295              
000000000000     296               000000000000     297              
000000000000     298               000000000000     299              
000000000000     300               000000000000     301              
000000000000     302               000000000000     303              
000000000000     304               000000000000     305              
000000000000     306               000000000000     307              
000000000000     308               000000000000     309              
000000000000     310               000000000000     311              
000000000000     312               000000000000     313              
000000000000     314               000000000000     315              
000000000000     316               000000000000     317              
000000000000     318               000000000000     319              
000000000000     320               000000000000     321              
000000000000     322               000000000000     323              
000000000000     324               000000000000     325              
000000000000     326               000000000000     327              
000000000000     328               000000000000     329              
000000000000     330               000000000000     331              
000000000000     332               000000000000     333              
000000000000     334               000000000000     335              
000000000000     336               000000000000     337              
000000000000     338               000000000000     339              
000000000000     340               000000000000     341              
000000000000     342               000000000000     343              
000000000000     344               000000000000     345              
000000000000     346               000000000000     347              
000000000000     348               000000000000     349              
000000000000     350               000000000000     351              
000000000000     352               000000000000     353              
000000000000     354               000000000000     355              
000000000000     356               000000000000     357              
000000000000     358               000000000000    

 

  101 102 103 104 105 106 107 108 109 110  

Primary
Borrower
Wage Income

Co-Borrower
Wage

Income

Primary
Borrower

Other Income

Co-Borrower
Other

Income

All Borrower
Wage

Income

All Borrower
Total

Income

4506-T
Indicator

Borrower
Income

Verification
Level

Co-Borrower

Income
Verification

Borrower

Employment

Verification

1 10000.00 4777.08 0.00 0.00 14777.08 14777.08 1 5   3 2 22500.01   0.00  
22500.01 22500.01 1 5   3 3 43750.00 0.00 0.00 0.00 43750.00 43750.00 1 5   3 4
22099.33   0.00   22099.33 22099.33 1 5   3 5 15448.00 0.00 0.00 0.00 15448.00
15448.00 1 5   3 6 17166.66   3789.20   17166.66 20955.86 1 5   3 7 21458.34
0.00 0.00 0.00 21458.34 21458.34 1 5   3 8 15000.00 0.00 21408.00 0.00 15000.00
36408.00 1 5   3 9 9359.00 0.00 0.00 0.00 9359.00 9359.00 1 5   3 10 11538.08
0.00 11662.00 0.00 11538.08 23200.08 1 5   3 11 14939.99 5590.87 0.00 0.00
20530.86 20530.86 1 5   3 12 19236.00 0.00 4200.00 0.00 19236.00 23436.00 1 5  
3 13 10417.00 3429.00 6789.00 0.00 13846.00 20635.00 1 5   3 14 15902.00 9969.00
0.00 -101.00 25871.00 25770.00 1 5   3 15 0.00 0.00 22468.00 0.00 0.00 22468.00
1 5   3 16 22417.00 0.00 3333.00 0.00 22417.00 25750.00 1 5   3 17 19799.00
14386.00 -251.58 0.00 34185.00 33933.42 1 5   3 18 2333.33 0.00 20307.00 0.00
2333.33 22640.33 1 5   3 19 11666.68 10572.92 0.00 0.00 22239.60 22239.60 1 5  
3 20 32500.00 18167.00 40386.00 0.00 50667.00 91053.00 1 5   3 21 0.00  
24154.22   0.00 24154.22 1 5   3 22 20833.34 0.00 0.00 0.00 20833.34 20833.34 1
5   3 23 44213.13 0.00 0.00 0.00 44213.13 44213.13 1 5   3 24 32798.30 0.00 0.00
0.00 32798.30 32798.30 1 5   3 25 11916.00 10904.64 0.00 0.00 22820.64 22820.64
1 5   3 26 99090.17 0.00 0.00 0.00 99090.17 99090.17 1 5   3 27 62477.21 0.00
0.00 0.00 62477.21 62477.21 1 5   3 28 11898.83 11785.91 318.00 0.00 23684.74
24002.74 1 5   3 29 17865.00   0.00   17865.00 17865.00 1 5   3 30 16725.00
4085.70 0.00 0.00 31403.70 31403.70 1 5   3 31 28794.33 0.00 0.00 0.00 28794.33
28794.33 1 5   3 32 15833.33   2062.50   15833.33 17895.83 1 5   3 33 15000.00  
3280.00   15000.00 18280.00 1 5   3 34 13585.56   0.00   13585.56 13585.56 1 5  
3 35 15833.34   0.00   15833.34 15833.34 1 5   3 36 12870.17   3573.58  
12870.17 16443.75 1 5   3 37 13829.25 11812.98 0.00 0.00 25642.23 25642.23 1 5  
3 38 19750.00   0.00   19750.00 19750.00 1 5   3 39 13411.21 8629.05 0.00 0.00
22040.26 22040.26 1 5   3 40 13310.55 12983.34 0.00 0.00 26293.89 26293.89 1 5  
3 41 6406.00 7666.66 0.00 0.00 14072.66 14072.66 1 5   3 42 5040.00 2646.66
16242.16 0.00 7686.66 23928.82 1 5   3 43 0.00 0.00 20635.00 0.00 0.00 20635.00
1 5   3 44 19583.00   0.00   19583.00 19583.00 1 5   3 45 0.00 11788.70 6402.75
0.00 11788.70 18191.45 1 5   3 46 15567.04 0.00 0.00 0.00 15567.04 15567.04 1 5
  3 47 13750.00 3428.92 0.00 0.00 17178.92 17178.92 1 5   3 48 18234.67 0.00
0.00 0.00 18234.67 18234.67 1 5   3 49 25561.35 12906.40 0.00 0.00 38467.75
38467.75 1 5   3 50 20152.02   0.00   20152.02 20152.02 1 5   3 51 14215.33  
0.00   14215.33 14215.33 1 5   3 52 12264.21 701.00 0.00 0.00 12965.21 12965.21
1 5   3 53 18286.89   0.00   18286.89 18286.89 0 4   3 54 13239.00 0.00 0.00
0.00 13239.00 13239.00 1 5   3 55 21701.33 11390.00 0.00 0.00 33091.33 33091.33
1 5   3 56 13249.99 0.00 0.00 0.00 13249.99 13249.99 1 5   3 57 9645.17 8038.33
0.00 0.00 17683.50 17683.50 1 5   3 58 10900.00 11055.00 0.00 0.00 21955.00
21955.00 1 5   3 59 9176.05 13240.70 0.00 2819.75 22416.75 25236.50 1 5   3 60
10833.00 12445.83 0.00 0.00 23278.83 23278.83 1 5   3 61 18426.64 19373.01 0.00
0.00 37799.65 37799.65 1 5   3 62 20894.76   0.00   20894.76 20894.76 1 5   3 63
11666.68 7560.00 0.00 0.00 19226.68 19226.68 1 5   3 64 10250.00 7310.01 0.00
0.00 17560.01 17560.01 1 5   3 65 0.00 14166.66 3959.18 0.00 14166.66 18125.84 1
5   3 66 12533.34 9291.66 0.00 0.00 21825.00 21825.00 1 5   3 67 18921.24 0.00
672.77 0.00 18921.24 19594.01 1 5   3 68 0.00   99709.12   0.00 99709.12 1 5   3
69 17140.00   5561.29   17140.00 22701.29 1 5   3 70 13000.00 3441.66 0.00 0.00
16441.66 16441.66 1 5   3 71 28956.29 0.00 0.00 0.00 28956.29 28956.29 1 5   3
72 22938.33 0.00 0.00 0.00 22938.33 22938.33 1 5   3 73 0.00 20000.00 0.00 0.00
20000.00 20000.00 1 5   3 74 22500.00 17538.25 0.00 0.00 40038.25 40038.25 1 5  
3 75 12500.00 3354.00 0.00 0.00 15854.00 15854.00 1 5   3 76 19389.00 4030.66
8333.33 0.00 23419.66 31752.99 1 4   3 77 0.00   24474.20   0.00 24474.20 1 5  
3 78 24473.33 0.00 0.00 0.00 24473.33 24473.33 1 5   3 79 25872.75   0.00  
25872.75 25872.75 1 5   3 80 18108.00 45460.00 0.00 0.00 63568.00 63568.00 1 5  
3 81 20502.25 7443.75 0.00 0.00 27946.00 27946.00 1 5   3 82 0.00 0.00 14286.02
0.00 0.00 14286.02 1 5   3 83 74075.63 2437.50 0.00 0.00 76513.13 76513.13 1 5  
3 84 25000.00   7931.17   25000.00 32931.17 1 5   3 85 16239.60 0.00 0.00 0.00
16239.60 16239.60 1 5   3 86 0.00 26632.63 0.00 0.00 26632.63 26632.63 1 5   3
87 11633.33 14475.00 0.00 0.00 26108.33 26108.33 1 5   3 88 17997.51 8831.21
0.00 0.00 26828.72 26828.72 0 5   3 89 0.00 0.00 19001.75 0.00 0.00 19001.75 1 5
  3 90 12018.94 0.00 0.00 850.00 12018.94 12868.94 1 5   3 91 15993.70 0.00 0.00
0.00 15993.70 15993.70 1 5   3 92 20205.18 0.00 0.00 0.00 20205.18 20205.18 1 5
  3 93 28134.50   0.00   28134.50 28134.50 1 5   3 94 32240.58 0.00 0.00 0.00
32240.58 32240.58 1 5   3 95 43333.33   0.00   43333.33 43333.33 1 5   3 96
9994.68 12916.88 0.00 0.00 22911.56 22911.56 1 5   3 97 11069.08 3592.82 820.58
0.00 14661.90 15482.48 1 5   3 98 18049.42   0.00   18049.42 18049.42 1 5   3 99
29166.67   0.00   29166.67 29166.67 1 5   3 100 19761.45 0.00 7337.42 0.00
19761.45 27098.87 1 5   3 101 32906.04   0.00   32906.04 32906.04 1 5   3 102
346304.00   0.00   346304.00 346304.00 1 5   3 103 19216.66 12208.34 0.00 0.00
31425.00 31425.00 1 5   3 104 11687.00 559.42 0.00 0.00 12246.42 12246.42 1 5  
3 105 83825.34 0.00 0.00 0.00 83825.34 83825.34 1 4   3 106 21821.67   0.00  
21821.67 21821.67 1 5   3 107 27263.00   0.00   27263.00 27263.00 1 5   3 108
187348.75 0.00 0.00 0.00 187348.75 187348.75 1 5   3 109 25000.00   13102.58  
25000.00 38102.58 1 5   3 110 23333.31   0.00   23333.31 23333.31 1 5   3 111
13664.92 0.00 0.00 0.00 13664.92 13664.92 1 5   3 112 34944.00 9706.78 0.00 0.00
44650.78 44650.78 1 5   3 113 0.00   70842.00   0.00 70842.00 1 5   3 114
16362.96 0.00 0.00 0.00 16362.96 16362.96 1 5   3 115 7646.39 0.00 3163.17 0.00
7646.39 10809.56 1 5   3 116 8655.22 6926.40 0.00 0.00 15581.62 15581.62 1 5   3
117 24550.00 0.00 0.00 0.00 24550.00 24550.00 1 5   3 118 10533.38 0.00 3339.70
0.00 10533.38 13873.08 1 5   3 119 10506.33 10505.83 0.00 0.00 21012.16 21012.16
1 5   3 120 6859.20 4959.62 7450.38 0.00 11818.82 19269.20 1 5   3 121 15916.00
5822.33 0.00 0.00 21738.33 21738.33 1 5   3 122 11779.56 7985.04 0.00 0.00
19764.60 19764.60 1 5   3 123 16666.67 7968.78 10974.75 0.00 24635.45 35610.20 1
5   3 124 16183.00 0.00 0.00 0.00 16183.00 16183.00 1 5   3 125 26550.00   0.00
  26550.00 26550.00 1 5   3 126 11534.16 6990.18 0.00 0.00 18524.34 18524.34 1 5
  3 127 8582.48 4721.10 0.00 0.00 13303.58 13303.58 1 5   3 128 15964.11 416.67
0.00 0.00 16380.78 16380.78 1 5   3 129 0.00 0.00 0.00 42734.00 0.00 42734.00 1
5   3 130 29521.00   0.00   29521.00 29521.00 1 5   3 131 9166.66 0.00 3631.12
0.00 9166.66 12797.78 1 5   3 132 2294.77 12990.00 0.00 0.00 15284.77 15284.77 1
5   3 133 0.00 17611.83 0.00 0.00 17611.83 17611.83 1 5   3 134 10815.12 4333.33
0.00 0.00 15148.45 15148.45 1 5   3 135 357179.55   0.00   357179.55 357179.55 1
5   3 136 20937.05 0.00 0.00 0.00 20937.05 20937.05 1 5   3 137 11131.00
11333.00 0.00 0.00 22464.00 22464.00 1 5   3 138 9250.09   1686.16   9250.09
10936.25 1 5   3 139 29439.34 0.00 0.00 0.00 29439.34 29439.34 1 5   3 140
11967.11   8055.61   11967.11 20022.72 1 5   3 141 13750.00 12790.83 0.00 0.00
26540.83 26540.83 1 5   3 142 14429.95 9833.26 0.00 0.00 24263.21 24263.21 1 5  
3 143 19398.34 0.00 0.00 0.00 19398.34 19398.34 1 5   3 144 5231.00   18910.91  
5231.00 24141.91 1 5   3 145 14917.50   0.00   14917.50 14917.50 1 5   3 146
86098.82 0.00 0.00 0.00 86098.82 86098.82 1 5   3 147 13898.00 0.00 0.00 0.00
13898.00 13898.00 1 5   3 148 13157.37 12755.60 0.00 0.00 25912.97 25912.97 1 5
  3 149 8988.98 2575.00 0.00 0.00 11563.98 11563.98 1 5   3 150 6356.51 8756.80
0.00 0.00 15113.31 15113.31 1 5   3 151 9035.09   1451.75   9035.09 10486.84 1 5
  3 152 50799.00 0.00 0.00 0.00 50799.00 50799.00 1 5   3 153 12781.20 11738.52
0.00 0.00 24519.72 24519.72 1 5   3 154 18001.00 0.00 0.00 0.00 18001.00
18001.00 1 5   3 155 11225.00   0.00   11225.00 11225.00 1 5   3 156 6153.69
7916.68 0.00 0.00 14070.37 14070.37 1 5   3 157 19074.00   0.00   19074.00
19074.00 1 5   3 158 54132.67 0.00 0.00 0.00 54132.67 54132.67 1 5   3 159
25000.00   0.00   25000.00 25000.00 1 5   3 160 37167.00 3339.00 2658.67 2819.00
40506.00 45983.67 1 5   3 161 19418.50   0.00   19418.50 19418.50 1 5   3 162
6000.00   20049.72   6000.00 26049.72 1 5   3 163 0.00 29166.67 0.00 0.00
29166.67 29166.67 1 5   3 164 25000.00   0.00   25000.00 25000.00 1 5   3 165
10700.00   500.00   10700.00 11200.00 1 5   3 166 18621.00   0.00   18621.00
18621.00 1 5   3 167 15029.00 33313.04 0.00 0.00 48342.04 48342.04 1 5   3 168
20486.50   0.00   20486.50 20486.50 1 5   3 169 16962.50 0.00 0.00 0.00 16962.50
16962.50 1 5   3 170 95910.83 0.00 0.00 0.00 95910.83 95910.83 1 5   3 171
36927.38 0.00 0.00 0.00 36927.38 36927.38 1 5   3 172 42723.00 3720.00 0.00 0.00
46443.00 46443.00 1 5   3 173 3000.00 1365.00 9742.00 0.00 4365.00 14107.00 1 5
  3 174 11874.96 0.00 2285.30 0.00 11874.96 14160.26 1 5   3 175 10391.98   0.00
  10391.98 10391.98 1 5   3 176 15000.54 13776.79 0.00 0.00 28777.33 28777.33 0
5   2 177 10833.00 18750.00 0.00 0.00 29583.00 29583.00 1 5   3 178 0.00 0.00
30415.47 0.00 0.00 30415.47 0 5   2 179 141838.00 0.00 0.00 0.00 141838.00
141838.00 0 5   3 180 141838.00 0.00 0.00 0.00 141838.00 141838.00 0 5   3 181
11596.66 12687.50 0.00 0.00 24284.16 24284.16 0 5   3 182 9749.05 6759.00 544.46
0.00 16508.05 17052.51 0 4   3 183 2972.00 0.00 12534.25 0.00 2972.00 15506.25 0
5   3 184 30104.00 0.00 0.00 0.00 30104.00 30104.00 0 5   2 185 10000.00 6049.94
0.00 633.60 16049.94 16683.54 0 5   2 186 0.00   21212.00   0.00 21212.00 0 4  
2 187 30926.00   614.00   30926.00 31540.00 1 5   2 188 18750.00   0.00  
18750.00 18750.00 0 5   3 189 0.00 0.00 9739.92 22443.00 0.00 32182.92 0 5   2
190 0.00 0.00 27366.00 0.00 0.00 27366.00 0 5   2 191 20833.00 4200.00 12518.00
0.00 25033.00 37551.00 0 5   2 192 38107.00 0.00 0.00 0.00 38107.00 38107.00 0 5
  2 193 0.00 0.00 30564.75 10083.34 0.00 40648.09 0 5   2 194 14867.02   2114.08
  14867.02 16981.10 0 5   3 195 14583.34 0.00 1250.00 0.00 14583.34 15833.34 0 5
  2 196 0.00 0.00 37416.00 12551.00 0.00 49967.00 0 5   2 197 18033.34 15487.07
0.00 0.00 33520.41 33520.41 1 5   3 198 38734.25 0.00 0.00 0.00 38734.25
38734.25 0 4   2 199 0.00   27670.19   0.00 27670.19 0 5   2 200 19561.00 0.00
0.00 0.00 19561.00 19561.00 0 5   3 201 0.00 0.00 69473.00 0.00 0.00 69473.00 0
4   2 202 33333.33   0.00   33333.33 33333.33 0 5   3 203 0.00   16629.00   0.00
16629.00 0 5   2 204 125000.00   0.00   125000.00 125000.00 1 5   2 205 0.00
0.00 21985.00 0.00 0.00 21985.00 0 4   2 206 0.00   20445.00   0.00 20445.00 0 5
  2 207 0.00 0.00 13329.00 0.00 0.00 13329.00 0 5   2 208 0.00   19915.18   0.00
19915.18 0 5   2 209 12648.58   2400.00   12648.58 15048.58 1 5   2 210 0.00
0.00 15166.00 19000.00 0.00 34166.00 0 5   2 211 19105.00 11214.00 0.00 0.00
30319.00 30319.00 1 5   3 212 12500.00 6640.00 5123.58 0.00 19140.00 24263.58 1
5   3 213 17000.00 0.00 0.00 0.00 17000.00 17000.00 1 5   3 214 15105.52
14558.25 0.00 0.00 29663.77 29663.77 1 5   3 215 9313.20   2743.65   9313.20
12056.85 1 5   3 216 27304.16   0.00   27304.16 27304.16 1 5   3 217 19550.00
7083.34 0.00 0.00 26633.34 26633.34 1 5   3 218 51077.70 0.00 0.00 0.00 51077.70
51077.70 1 5   3 219 14438.83   0.00   14438.83 14438.83 1 4   3 220 13535.60
7573.22 0.00 0.00 21108.82 21108.82 1 5   3 221 14407.00 0.00 2950.00 0.00
14407.00 17357.00 0 5   3 222 10138.00 2789.00 0.00 0.00 12927.00 12927.00 1 5  
3 223 32120.00 0.00 -338.00 0.00 32120.00 31782.00 1 5   3 224 20458.00 12500.00
0.00 0.00 32958.00 32958.00 1 5   3 225 6188.00 2607.00 0.00 0.00 8795.00
8795.00 1 5   3 226 20000.00 0.00 0.00 -118.00 20000.00 19882.00 1 5   3 227
19131.70   7781.67   19131.70 26913.37 1 5   3 228 10400.00   0.00   10400.00
10400.00 1 5   3 229 14525.01   0.00   14525.01 14525.01 1 5   3 230 11394.84
7476.17 0.00 0.00 18871.01 18871.01 1 5   3 231 10029.86 3983.40 0.00 0.00
14013.26 14013.26 1 5   3 232 16250.33 14166.95 0.00 0.00 30417.28 30417.28 1 5
  3 233 0.00 23844.16 0.00 0.00 23844.16 23844.16 1 5   3 234 13749.99 0.00 0.00
0.00 13749.99 13749.99 1 5   3 235 13500.00 0.00 17192.09 0.00 13500.00 30692.09
1 5   3 236 13635.61   0.00   13635.61 13635.61 1 5   3 237 28636.34   0.00  
28636.34 28636.34 1 5   3 238 9283.33 9333.33 0.00 0.00 18616.66 18616.66 1 5  
3 239 30966.67   0.00   30966.67 30966.67 1 5   3 240 18907.83   0.00   18907.83
18907.83 1 5   3 241 9483.62   0.00   9483.62 9483.62 1 5   3 242 18790.35 0.00
0.00 0.00 18790.35 18790.35 1 5   3 243 19824.76   0.00   19824.76 19824.76 1 5
  3 244 15981.67 784.92 801.46 0.00 16766.59 17568.05 1 5   3 245 19792.63
17354.63 0.00 0.00 37147.26 37147.26 1 5   3 246 10916.66 0.00 0.00 0.00
10916.66 10916.66 1 5   3 247 10894.84   0.00   10894.84 10894.84 1 5   3 248
12946.00 1473.00 0.00 0.00 14419.00 14419.00 1 5   3 249 26832.96 0.00 0.00 0.00
26832.96 26832.96 1 5   3 250 17748.61 0.00 0.00 0.00 17748.61 17748.61 1 5   3
251 5583.33 7689.29 0.00 0.00 13272.62 13272.62 1 5   3 252 14087.00 24376.00
0.00 0.00 38463.00 38463.00 1 5   3 253 16666.65   0.00   16666.65 16666.65 1 5
  3 254 22000.00 0.00 46023.21 0.00 22000.00 68023.21 1 5   3 255 7584.92
15100.91 0.00 0.00 22685.83 22685.83 1 5   3 256 13194.24 0.00 0.00 0.00
13194.24 13194.24 1 5   3 257 15358.24   0.00   15358.24 15358.24 1 5   3 258
26666.60   16435.39   26666.60 43101.99 1 5   3 259 12317.07 23169.18 0.00 0.00
35486.25 35486.25 1 5   3 260 15116.87 0.00 997.00 0.00 15116.87 16113.87 1 5  
3 261 12741.58 20993.86 0.00 0.00 33735.44 33735.44 1 5   3 262 11264.33  
10193.13   11264.33 21457.46 1 5   3 263 36390.20 0.00 0.00 0.00 36390.20
36390.20 1 5   3 264 25453.81 13174.76 0.00 0.00 38628.57 38628.57 1 5   3 265
15000.00 11736.12 0.00 0.00 26736.12 26736.12 1 5   3 266 150335.22 0.00 0.00
0.00 150335.22 150335.22 1 5   3 267 6883.13 5006.40 0.00 0.00 11889.53 11889.53
1 5   3 268 0.00 18970.75 63675.00 0.00 18970.75 82645.75 1 5   3 269 114521.49
0.00 0.00 0.00 114521.49 114521.49 1 5   3 270 10000.00 0.00 5851.00 0.00
10000.00 15851.00 1 5   3 271 79660.67 0.00 0.00 0.00 79660.67 79660.67 1 5   3
272 1017.00 0.00 1837.63 0.00 3743.04 5580.67 1 5   3 273 22401.34 15398.67 0.00
0.00 37800.01 37800.01 1 5   3 274 15059.52 0.00 0.00 0.00 15059.52 15059.52 1 5
  3 275 10260.65 0.00 12556.76 0.00 10260.65 22817.41 1 5   3 276 10682.65
3426.30 0.00 0.00 14108.95 14108.95 1 5   3 277 11540.00 0.00 0.00 0.00 11540.00
11540.00 1 5   3 278 9234.84   0.00   9234.84 9234.84 1 5   3 279 25000.00  
12029.00   25000.00 37029.00 1 5   3 280 12500.00 5000.00 0.00 0.00 17500.00
17500.00 1 5   3 281 30698.95 9153.84 0.00 0.00 39852.79 39852.79 1 5   3 282
35981.37   0.00   35981.37 35981.37 1 5   3 283 16666.68   0.00   16666.68
16666.68 1 5   3 284 21256.26   0.00   21256.26 21256.26 1 5   3 285 4440.00
8491.66 0.00 0.00 12931.66 12931.66 1 5   3 286 18440.21   4096.71   18440.21
22536.92 1 5   3 287 57060.25 0.00 0.00 0.00 57060.25 57060.25 1 5   3 288
18317.50 0.00 0.00 0.00 18317.50 18317.50 1 4   3 289 57000.00 0.00 0.00 0.00
57000.00 57000.00 1 5   3 290 44987.83 0.00 0.00 0.00 44987.83 44987.83 1 5   3
291 10861.50 14025.00 0.00 0.00 24886.50 24886.50 1 5   3 292 16398.93 0.00 0.00
0.00 16398.93 16398.93 1 5   3 293 1831.42 5448.83 2790.20 0.00 7280.25 10070.45
1 5   3 294 30767.92 0.00 0.00 0.00 30767.92 30767.92 1 4   3 295 16864.45
4500.00 0.00 0.00 21364.45 21364.45 1 5   3 296 12120.22 9825.07 1000.00 0.00
21945.29 22945.29 1 5   3 297 21866.65 2401.00 0.00 0.00 24267.65 24267.65 1 5  
3 298 14512.51 822.16 2655.00 0.00 15334.67 17989.67 1 5   3 299 16849.03
6450.82 0.00 0.00 23299.85 23299.85 1 5   3 300 8578.09 9204.00 0.00 0.00
17782.09 17782.09 1 5   3 301 18336.00 0.00 0.00 0.00 18336.00 18336.00 1 5   3
302 13239.58 11417.00 0.00 0.00 24656.58 24656.58 1 5   3 303 47556.26   0.00  
47556.26 47556.26 1 5   3 304 8995.60   831.75   8995.60 9827.35 1 5   3 305
18923.37   0.00   18923.37 18923.37 1 5   3 306 16308.75 13333.33 0.00 0.00
29642.08 29642.08 1 5   3 307 12220.17 13425.00 2262.00 0.00 25645.17 27907.17 1
5   3 308 13592.00 0.00 21537.83 0.00 13592.00 35129.83 1 5   3 309 8959.35
696.90 0.00 0.00 20977.08 25684.31 1 5   3 310 16666.68 9166.67 0.00 0.00
25833.35 25833.35 1 5   3 311 90648.25 0.00 0.00 0.00 90648.25 90648.25 1 5   3
312 10962.00 16305.47 0.00 0.00 27267.47 27267.47 1 5   3 313 24278.91 0.00 0.00
0.00 24278.91 24278.91 1 5   3 314 16574.75 0.00 0.00 0.00 16574.75 16574.75 1 5
  3 315 5416.66 10379.20 0.00 0.00 15795.86 15795.86 1 5   3 316 13804.16 0.00
0.00 0.00 13804.16 13804.16 1 5   3 317 22875.12 0.00 33887.98 0.00 22875.12
56763.10 1 5   3 318 84120.88   0.00   84120.88 84120.88 1 5   3 319 17916.67
0.00 0.00 0.00 17916.67 17916.67 1 5   3 320 13750.00 20725.19 0.00 0.00
34475.19 34475.19 1 5   3 321 28333.34   0.00   28333.34 28333.34 1 5   3 322
13463.77 0.00 4639.04 0.00 13463.77 18102.81 1 5   3 323 10571.62 5425.61 0.00
0.00 15997.23 15997.23 1 5   3 324 25228.56 11194.20 0.00 0.00 36422.76 36422.76
1 5   3 325 24136.29 10200.00 0.00 0.00 34336.29 34336.29 1 5   3 326 35256.41  
33852.33   35256.41 69108.74 1 5   3 327 31250.00 0.00 0.00 0.00 31250.00
31250.00 1 5   3 328 17560.00   0.00   17560.00 17560.00 1 5   3 329 15930.55
0.00 0.00 0.00 15930.55 15930.55 1 5   3 330 23337.00 10037.03 0.00 0.00
33374.03 33374.03 1 5   3 331 31277.00 0.00 0.00 0.00 31277.00 31277.00 1 5   3
332 20191.00 0.00 5982.00 167.00 20191.00 26340.00 1 5   3 333 17800.00 0.00
-4826.56 -52.00 17748.00 12921.44 1 5   3 334 26460.00 19818.00 0.00 0.00
46278.00 46278.00 1 5   3 335 7917.00 0.00 35185.00 0.00 7917.00 43102.00 1 5  
3 336 19450.00 0.00 0.00 0.00 19450.00 19450.00 1 5   3 337 15801.33   0.00  
15801.33 15801.33 1 5   3 338 7535.00 25481.99 0.00 0.00 33016.99 33016.99 1 5  
3 339 3593.89 0.00 10856.48 0.00 3593.89 14450.37 1 5   3 340 5000.00 0.00
4755.55 2000.00 5000.00 11755.55 1 5   3 341 10714.58 9455.00 0.00 0.00 20169.58
20169.58 1 5   3 342 77583.00   0.00   77583.00 77583.00 1 5   3 343 52928.48  
0.00   52928.48 52928.48 1 5   3 344 9542.50 0.00 0.00 875.83 9542.50 10418.33 1
5   3 345 17500.00 0.00 584.50 0.00 17500.00 18084.50 1 5   3 346 16666.67 0.00
0.00 0.00 16666.67 16666.67 1 5   3 347 37500.01 0.00 0.00 0.00 37500.01
37500.01 1 5   3 348 16666.00   0.00   16666.00 16666.00 1 5   3 349 20927.05
0.00 0.00 0.00 20927.05 20927.05 1 5   3 350 24673.59   0.00   24673.59 24673.59
1 5   3 351 2112.70   4005.00   2112.70 6117.70 1 5   3 352 22333.00 0.00 11.00
-225.00 22333.00 22119.00 0 4   3 353 12025.00 0.00 7668.00 0.00 12025.00
19693.00 1 5   3 354 15833.00 0.00 0.00 0.00 15833.00 15833.00 0 5   3 355
16033.33 0.00 0.00 0.00 16033.33 16033.33 0 5   3 356 16250.00 7222.00 0.00 0.00
23472.00 23472.00 0 5   2 357 0.00 0.00 36997.00 4074.00 0.00 41071.00 0 5   2
358 2774.00 10833.33 14697.50 0.00 13607.33 28304.83 1 5   2

 

  111 112 113 114 115 116 117 118 119

Co-Borrower

Employment

Verification

Borrower Asset

Verification

Co-Borrower
Asset

Verification

Liquid / Cash

Reserves

Monthly
Debt All

Borrowers

Originator DTI Fully
Indexed
Rate

Qualification

Method

Percentage of
Down

Payment from

Borrower Own

Funds

1   4   148369.59 4763.33 0.3223       2   4   211581.63 5936.56 0.2638       3
  4   283466.74 13248.68 0.3028       4   4   271447.14 4782.41 0.2164       5  
4   41709.50 7015.63 0.4541       6   4   637068.87 8280.44 0.3951     100 7   4
  333777.07 6945.36 0.3237     100 8   4   45881.68 4725.61 0.1298       9   4  
106502.27 4466.39 0.4772     100 10   4   337175.77 8202.78 0.3536     100 11  
4   269971.18 6339.15 0.3088     100 12   4   63052.78 4341.80 0.1853       13  
4   90078.58 4339.75 0.2103     100 14   4   178385.61 6428.84 0.2495     100 15
  4   15106315.95 7056.21 0.3141       16   4   701550.53 6722.09 0.2611     100
17   4   1018734.05 12376.77 0.3647     100 18   4   604301.85 8522.95 0.3765  
    19   4   110831.83 6650.40 0.2990     100 20   4   109902.06 25850.31 0.2839
    100 21   4   58883.20 7292.26 0.3019     100 22   4   42459.19 7335.27
0.3521       23   4   55796.42 6955.34 0.1573       24   4   82608.67 6573.14
0.2004       25   4   150112.37 4486.08 0.1966       26   4   4408468.22
13808.61 0.1394       27   4   982969.12 22349.60 0.3577     100 28   4  
156867.79 9627.43 0.4011     100 29   4   106727.26 6522.82 0.3651     100 30  
4   680315.33 8293.72 0.2641       31   4   1297322.43 10282.80 0.3571       32
  4   24283.53 4096.68 0.2289       33   4   45653.72 6127.89 0.3352     100 34
  4   117905.13 3922.49 0.2887       35   4   50592.64 6441.03 0.4068       36  
4   320954.28 7394.80 0.4497       37   4   106269.90 6767.11 0.2639     100 38
  4   296420.84 6912.54 0.3500       39   4   221697.18 6334.28 0.2874       40
  4   836866.98 7433.12 0.2827       41   4   341766.69 6019.68 0.4278       42
  4   81138.56 9553.63 0.3993     100 43   4   98757.28 5892.26 0.2855       44
  4   47681.88 6451.97 0.3295       45   4   48802.58 4403.33 0.2421       46  
4   68629.32 6227.58 0.4000       47   4   78845.67 4294.88 0.2500       48   4
  195105.57 6374.59 0.3496       49   4   459502.82 6551.98 0.1703       50   4
  341334.74 5895.96 0.2926       51   4   184948.23 3987.20 0.2805       52   4
  56992.33 5414.97 0.4177       53   4   307428.72 7430.69 0.4063     100 54   4
  107065.50 5856.88 0.4424       55   4   41284.48 13350.86 0.4035     100 56  
4   277444.09 5758.13 0.4346       57   4   126063.42 5713.29 0.3231     100 58
  4   239141.26 7298.11 0.3324     100 59   4   153797.22 8850.87 0.3507     100
60   4   79005.45 4866.49 0.2091       61   4   130181.06 11643.05 0.3080      
62   4   217737.08 7100.79 0.3398     100 63   4   409011.25 5779.41 0.3006    
100 64   4   49658.05 4225.52 0.2406       65   4   257127.81 5418.57 0.2989    
100 66   4   59205.81 8735.09 0.4002     100 67   4   72920.76 5016.63 0.2560  
    68   4   239583.47 9018.09 0.0904       69   4   1006777.85 5866.83 0.2584  
    70   4   372785.91 6988.49 0.4250       71   4   111500.51 10045.49 0.3469  
  100 72   4   196569.12 9274.24 0.4043       73   4   64814.01 5524.12 0.2762  
    74   4   54538.49 6337.57 0.1583       75   4   47264.18 5587.93 0.3525    
100 76   4   546867.10 11912.32 0.3752     100 77   4   141937.00 6575.56 0.2687
      78   4   88567.69 5106.87 0.2087       79   4   350904.03 9357.35 0.3617  
  100 80   4   226490.13 17291.45 0.2720       81   4   537274.81 10972.80
0.3926       82   4   242641.82 5683.25 0.3978       83   4   64215.58 9149.52
0.1196       84   4   477763.02 10670.79 0.3240     100 85   4   405069.94
4400.53 0.2710       86   4   789788.30 4624.57 0.1736       87   4   126716.50
8078.52 0.3094     100 88   4   165596.22 7899.29 0.2944     100 89   4  
144866.87 6036.11 0.3177       90   4   117435.11 5540.66 0.4305       91   4  
96685.16 5386.29 0.3368     100 92   4   354867.58 7196.88 0.3562       93   4  
262383.92 8213.05 0.2919       94   4   53554.18 4833.67 0.1499     100 95   4  
67424.23 8121.97 0.1874       96   4   384440.87 8054.65 0.3516     100 97   4  
183517.41 4934.24 0.3187       98   4   746395.01 5487.13 0.3040     100 99   4
  84588.43 7581.50 0.2599     100 100   4   552559.81 11188.42 0.4129     100
101   4   441306.83 13192.56 0.4009     100 102   4   1233643.14 12637.33 0.0365
    100 103   4   141341.37 8620.03 0.2743     100 104   4   85104.25 5125.24
0.4185       105   4   787950.57 10094.50 0.1204       106   4   228435.30
6617.09 0.3032       107   4   252032.03 7566.76 0.2775       108   4  
2820307.09 24381.57 0.1301       109   4   743882.03 10635.19 0.2791       110  
4   942307.97 6353.29 0.2723       111   4   105905.17 4561.25 0.3338       112
  4   61227.75 9875.19 0.2212     100 113   4   11436932.77 14348.98 0.2025    
  114   4   87683.00 5022.51 0.3069       115   4   29925.63 4027.82 0.3726    
  116   4   34336.32 6208.40 0.3984       117   4   93376.66 5109.52 0.2081    
  118   4   247698.86 5854.86 0.4220     100 119   4   325564.95 5051.87 0.2404
      120   4   63455.51 6763.16 0.3510       121   4   218956.75 6681.93 0.3074
    100 122   4   443304.72 5684.75 0.2876       123   4   335439.72 11187.94
0.3142     100 124   4   359041.03 6340.08 0.3918     100 125   4   204018.82
7893.93 0.2973     100 126   4   60564.11 5424.61 0.2928       127   4  
43395.88 5884.04 0.4423       128   4   95626.56 5815.57 0.3550       129   4  
755191.25 5990.32 0.1402     100 130   4   69972.99 8653.73 0.2931       131   4
  36947.49 5168.23 0.4038       132   4   101253.67 6011.01 0.3933       133   4
  152594.41 5149.31 0.2924       134   4   152036.56 6300.66 0.4159       135  
4   3282229.11 43321.59 0.1213     100 136   4   191664.64 7689.01 0.3672      
137   4   308700.18 6328.83 0.2817     100 138   4   97344.05 4754.85 0.4348    
  139   4   341382.63 12686.35 0.4309       140   4   195672.53 7992.75 0.3992  
  100 141   4   325819.95 8393.99 0.3163       142   4   98142.82 9655.57 0.3980
    100 143   4   32757.45 5759.48 0.2969     97.9672 144   4   276410.95
8053.79 0.3336       145   4   773351.59 4812.27 0.3226       146   4  
1142120.82 23227.05 0.2698       147   4   608890.71 6643.83 0.4780       148  
4   71244.64 7907.42 0.3052       149   4   26353.27 4641.08 0.4013       150  
4   60068.59 5404.34 0.3576       151   4   501926.71 5368.66 0.5119       152  
4   857961.80 9942.89 0.1957       153   4   105552.10 4412.30 0.1799     100
154   4   222254.08 6320.73 0.3511     100 155   4   160590.22 4663.49 0.4155  
  98.7668 156   4   52499.84 3421.89 0.2432     100 157   4   299258.79 5556.69
0.2913       158   4   137571.62 9273.90 0.1713       159   4   388116.31
9538.18 0.3815     100 160   4   244740.56 8715.15 0.1895     100 161   4  
684020.21 6637.94 0.3418     100 162   4   109213.39 6463.07 0.2481       163  
4   1274467.62 10418.68 0.3572     100 164   4   244934.45 5886.85 0.2355      
165   4   95168.73 4830.37 0.4313     100 166   4   1235904.59 6023.80 0.3235  
    167   4   2024502.87 5988.71 0.1239       168   4   56650.11 9012.40 0.4399
    100 169   4   124531.26 6408.74 0.3778     34.2242 170   4   117812.36
6146.83 0.0641       171   4   288704.46 6759.30 0.1830       172   4   63663.28
10436.76 0.2247       173   3   47689.45 4686.43 0.3322       174   4   68016.18
6188.85 0.4371     59.7429 175   4   68267.34 4276.99 0.4116     100 176   4  
66195.93 12830.26 0.4458     100 177   3   632475.50 5729.64 0.1937     100 178
  4   433393.01 4899.93 0.1611     100 179   4   5373337.56 17743.22 0.1251    
  180   4   5373337.56 17743.22 0.1251       181   3   576624.00 8006.61 0.3297
    100 182   4   924391.59 6559.25 0.3847       183   3   390731.43 6742.12
0.4348       184   4   147472.89 8080.76 0.2684       185   4   388352.31
6167.90 0.3697     100 186   4   806540.34 9015.61 0.4250       187   4  
1000649.55 9016.12 0.2859     0 188   4   773982.31 7981.16 0.4257     100 189  
4   594894.17 11170.59 0.3471     0 190   4   716953.34 3943.82 0.1441       191
  4   270220.77 11276.08 0.3003     100 192   4   1323909.26 8191.52 0.2150    
100 193   4   1235216.58 17987.23 0.4425     0 194   4   291364.80 6603.85
0.3889     100 195   4   502094.44 6657.14 0.4205     100 196   4   1768877.00
15342.62 0.3071       197   4   421936.01 9492.31 0.2832       198   4  
2154703.74 12555.36 0.3241       199   4   564480.84 11868.30 0.4289     0 200  
4   94039.85 4633.41 0.2369     100 201   4   956833.06 19808.14 0.2851      
202   4   123192.04 8912.93 0.2674     86.3416 203   4   50839.77 4482.41 0.2696
      204   4   2427202.77 12750.38 0.1020     100 205   4   1759610.60 6644.55
0.3022       206   4   962521.00 7919.06 0.3873     0 207   4   371624.37
6235.07 0.4678     0 208   4   4525991.59 5025.26 0.2523     0 209   4  
511435.84 5936.03 0.3945     100 210   4   246639.36 12105.05 0.3543     0 211  
4   150602.00 11442.48 0.3774       212   4   255962.13 10202.96 0.4205      
213   4   136851.17 5586.01 0.3286       214   4   110959.96 11266.60 0.3798    
  215   4   163419.16 5363.22 0.4448       216   4   511854.16 9795.37 0.3588  
  100 217   4   70552.55 8058.64 0.3026     100 218   4   215069.66 21754.76
0.4259       219   4   982680.60 5053.98 0.3500     100 220   4   192685.79
8718.72 0.4130       221   4   483786.69 5594.72 0.3223       222   4  
175936.71 5076.92 0.3927       223   4   283887.92 8526.79 0.2683       224   4
  505860.79 5799.16 0.1760       225   4   94022.80 3209.37 0.3649       226   4
  212311.17 5965.59 0.3001       227   4   528330.34 15808.78 0.5874       228  
4   142547.56 3915.75 0.3765     100 229   4   93012.19 5239.74 0.3607       230
  4   189584.00 5405.54 0.2864       231   4   73061.66 3929.19 0.2804       232
  4   1218839.30 12675.52 0.4167     100 233   4   353656.58 7446.10 0.3123    
  234   4   60325.19 4916.38 0.3576       235   4   50054.85 8332.41 0.2715    
  236   4   129264.05 4637.77 0.3401       237   4   1742303.06 7470.13 0.2609  
  100 238   4   145871.79 7660.05 0.4115       239   4   181575.84 7867.18
0.2541       240   4   198269.83 7152.78 0.3783     100 241   4   74980.54
3263.52 0.3441       242   4   117102.78 7002.02 0.3726       243   4  
145592.36 5954.23 0.3003       244   4   495718.94 9016.29 0.5132       245   4
  133913.10 15564.40 0.4190       246   4   29851.31 4363.25 0.3997       247  
4   417715.39 4626.81 0.4247       248   4   43730.41 6366.05 0.4415       249  
4   200624.92 8190.12 0.3052       250   4   418852.72 6466.23 0.3643     100
251   4   55211.40 3231.94 0.2435       252   4   39348.02 6861.57 0.1784      
253   4   104682.36 5200.84 0.3121       254   4   301702.28 13716.13 0.2016    
100 255   4   200654.20 9426.37 0.4155     100 256   4   103279.70 5781.83
0.4382     100 257   4   173025.16 5424.67 0.3532     97.8143 258   4  
361731.79 16967.01 0.3936     100 259   4   157735.17 9171.67 0.2585       260  
4   211917.26 6382.38 0.3961       261   4   148828.93 8492.66 0.2517     100
262   4   227866.65 5325.87 0.2482       263   4   139452.84 6764.61 0.1859    
  264   4   285890.18 9613.11 0.2489       265   4   132274.58 7124.00 0.2665  
  100 266   4   385874.34 17879.07 0.1189     100 267   4   50040.50 3884.83
0.3267       268   4   222434.82 9994.60 0.1209     100 269   4   2611239.22
22622.92 0.1975       270   4   43017.13 5292.73 0.3339       271   4  
1300737.63 11912.62 0.1495       272   4   84942.83 2014.98 0.3611       273   4
  345269.44 11087.46 0.2933       274   4   600290.94 6360.07 0.4223       275  
4   342873.62 9213.15 0.4038     100 276   4   119724.62 5543.67 0.3929      
277   4   39311.72 2995.78 0.2596       278   4   26065.98 3909.21 0.4233      
279   4   251831.41 12933.19 0.3493     100 280   4   135926.26 5604.20 0.3202  
  85.1996 281   4   81573.87 5714.05 0.1434       282   4   154937.63 8906.40
0.2475     100 283   4   57631.68 7216.94 0.4330     100 284   4   48314.69
5029.76 0.2366       285   4   66022.09 4830.29 0.3735       286   4   132524.12
8673.00 0.3848       287   4   876858.85 8095.99 0.1419     70.4704 288   4  
563499.24 7842.69 0.4282     100 289   4   1550972.10 14457.48 0.2536     100
290   4   401972.93 9889.09 0.2198       291   3   448887.66 9665.10 0.3884    
100 292   4   90763.49 5495.45 0.3351       293   4   150967.17 4408.52 0.4378  
    294   4   82118.03 12172.16 0.3956       295   4   264262.57 9378.42 0.4390
      296   4   324308.02 8787.95 0.3830     100 297   4   506325.84 9077.73
0.3741     84.3876 298   4   313696.90 6013.25 0.3343       299   4   214835.18
8012.47 0.3439       300   4   34199.87 6265.32 0.3523     99.9232 301   4  
247888.65 7369.61 0.4019       302   4   121426.71 9900.83 0.4015     100 303  
4   237074.26 16921.14 0.3558       304   4   68544.92 4344.62 0.4421       305
  4   81958.33 5248.53 0.2774       306   4   318267.13 8095.82 0.2731       307
  4   566952.55 9836.61 0.3525     100 308   4   260271.72 10605.06 0.3019    
100 309   4   717651.39 11146.01 0.4340     100 310   4   252864.15 6557.77
0.2538       311   4   170043.46 10497.79 0.1158       312   4   416326.02
6967.66 0.2555       313   4   164760.68 10697.36 0.4406     100 314   4  
148324.81 5008.08 0.3022       315   4   41842.35 4249.32 0.2690     100 316   4
  239245.89 5307.49 0.3845       317   4   447291.87 10478.01 0.1846       318  
4   233946.24 23935.59 0.2845       319   4   95134.78 4437.28 0.2477       320
  4   669571.49 6419.83 0.1862       321   4   2693717.04 11550.40 0.4077      
322   4   79960.30 6631.42 0.3663     95.3159 323   4   69154.47 5815.07 0.3635
      324   4   169239.97 10280.72 0.2823       325   4   154580.92 12159.61
0.3541       326   4   527118.99 19404.01 0.2808     100 327   4   100580.64
6924.84 0.2216       328   4   412590.03 5656.30 0.3221       329   4   63502.81
6474.99 0.4065       330   4   134971.55 10373.32 0.3108     100 331   4  
196256.47 12048.90 0.3852       332   4   690173.72 8746.99 0.3321       333   4
  496386.07 4626.10 0.3580       334   4   113691.90 5300.73 0.1145       335  
4   110841.30 10111.60 0.2346     100 336   4   90598.68 5155.67 0.2651    
99.99 337   4   175407.83 4595.18 0.2908     100 338   4   3126594.04 12359.91
0.3744       339   4   174697.45 6225.52 0.4308       340   4   448835.79
5624.33 0.4784       341   4   87905.53 6406.79 0.3176       342   4  
2175589.74 6933.59 0.0894       343   4   259970.19 6314.10 0.1193       344   4
  92197.15 4672.62 0.4485       345   4   49513.65 5947.25 0.3289       346   4
  650244.31 6249.43 0.3750     100 347   4   696078.04 11266.54 0.3004       348
  4   44197.90 5899.35 0.3540       349   4   401044.93 7211.94 0.3446       350
  4   104330.42 11091.07 0.4495     100 351   4   113583.92 2104.67 0.3440      
352   4   852487.22 8363.70 0.3781       353   4   132808.41 8257.63 0.4193    
100 354   4   123222.27 4520.83 0.2855     100 355   4   30608.64 4197.78 0.2618
    99.98 356   4   77800.00 6859.62 0.2922       357   4   84432.00 6957.39
0.1694       358   4   254440.61 10364.66 0.3662     100

 





  120 121 122 123 124 125 126 127 128   City State Postal Code Property Type
Occupancy Sales Price

Original
Appraised

Property
Value

Original
Property
Valuation
Type Original
Property
Valuation
Date 1 Burlingame CA 94010 1 1   1500000.00 3 20120816 2 San Francisco CA 94133
4 1   1770000.00 3 20120903 3 Pacific Grove CA 93950 1 2   1325000.00 3 20120814
4 Beverly MA 01915 1 1   875000.00 3 20120830 5 LAKE OSWEGO OR 97034 1 1  
1450000.00 3 20120720 6 Orinda CA 94563 1 1 1900000.00 1900000.00 3 20120808 7
Spotsylvania VA 22551 7 1 910000.00 915000.00 3 20120710 8 Clyde Hill WA 98004 1
1   1120000.00 3 20120529 9 Seattle WA 98199 1 1 865000.00 865000.00 3 20120709
10 Seattle WA 98115 1 1 995000.00 1000000.00 3 20120721 11 Denver CO 80203 1 1
640000.00 643000.00 3 20120905 12 WEST CHESTER PA 19380 7 1   625000.00 3
20120725 13 CHICAGO IL 60618 1 1 750000.00 750000.00 3 20120604 14 BARRINGTON IL
60010 7 1 625000.00 665000.00 3 20120518 15 Mercer Island WA 98040 1 1  
1373000.00 3 20120723 16 Cohasett MA 02025 1 1 1625000.00 1650000.00 3 20120729
17 Winnetka IL 60093 1 1 1825000.00 1825000.00 3 20120621 18 Armonk NY 10504 1 1
  1700000.00 3 20120803 19 Greenwood Village CO 80111 1 1 630000.00 630000.00 3
20120801 20 Greenwood Village CO 80121 1 1 1775000.00 1890000.00 3 20120825 21
Kilauea HI 96754 3 1 950000.00 985000.00 3 20120822 22 St. Louis MO 63105 1 1  
1200000.00 3 20120626 23 St. Louis MO 63105 1 1   850000.00 3 20120814 24 Edina
MN 55424 1 1   1100000.00 3 20120702 25 LEANDER TX 78641 7 1   930000.00 3
20120815 26 Pasadena CA 91105 1 1   2700000.00 3 20120725 27 Westlake Village CA
91361 7 1 3175000.00 2200000.00 3 20120807 28 Calabasas CA 91302 7 1 1275000.00
1300000.00 3 20120813 29 Oak Park CA 91377 7 1 1252000.00 1255000.00 3 20120828
30 SAN FRANCISCO CA 94114 14 1   1872000.00 3 20120502 31 LARKSPUR CA 94939 1 1
  2316000.00 3 20120524 32 Eldorado Springs CO 80025 1 1   1600000.00 3 20120604
33 Bedford MA 01730 1 1 1200000.00 1248000.00 3 20120814 34 Scituate MA 02066 1
1   792000.00 3 20120724 35 Hinsdale IL 60521 1 1   687000.00 3 20120808 36
PIEDMONT CA 94611 1 1   1380000.00 3 20120711 37 SEATTLE WA 98199 1 1 1045000.00
1051000.00 3 20120816 38 LUCAS TX 75002 1 1   1075000.00 3 20120519 39 LOS ALTOS
CA 94024 1 1   1660000.00 3 20120817 40 IRVINE CA 92603 7 1   2175000.00 3
20120527 41 SAN MARINO CA 91108 1 1   1240000.00 3 20120828 42 WALNUT CA 91789 1
1 1840000.00 1840000.00 3 20120630 43 VISTA CA 92084 1 1   1200000.00 3 20120510
44 CHARLOTTE NC 28216 7 1   750000.00 3 20120626 45 WILLOWBROOK IL 60527 1 1  
675000.00 3 20120710 46 HIXSON TN 37343 1 1   1700000.00 3 20120720 47 CAVE
CREEK AZ 85331 7 1   758000.00 3 20120706 48 LA CANADA FLINTRIDGE CA 91011 1 1  
1130000.00 3 20120807 49 LOS ANGELES CA 90004 1 1   1300000.00 3 20120711 50
ATLANTA GA 30327 1 1   984000.00 3 20120807 51 SCOTTSDALE AZ 85255 7 1  
910000.00 3 20120803 52 ARCADIA CA 91007 1 1   915000.00 3 20120820 53 CORONA
DEL MAR CA 92625 7 1 1240000.00 1240000.00 3 20120730 54 SANTA ANA CA 92705 1 1
  980000.00 3 20120804 55 MANHATTAN BEACH CA 90266 1 1 1855000.00 1900000.00 3
20120802 56 ENCINITAS CA 92024 1 1   1500000.00 3 20120731 57 ARLINGTON VA 22213
1 1 1240000.00 1230000.00 3 20120828 58 Lexington MA 02420 1 1 850000.00
850000.00 3 20120713 59 Lewes DE 19958 1 2 1250000.00 1255000.00 3 20120828 60
Boulder CO 80304 1 1   1356000.00 3 20120720 61 Newton MA 02459 1 1   3164000.00
3 20120801 62 Orinda CA 94563 1 1 910000.00 915000.00 3 20120613 63 Alameda CA
94501 1 1 1050000.00 1050000.00 3 20120803 64 Redwood City CA 94061 1 1  
900000.00 3 20120730 65 Danville CA 94506 7 1 1025000.00 1025000.00 3 20120907
66 San Ramon CA 94582 1 1 1025000.00 1025000.00 3 20120825 67 LOOKOUT MOUNTAIN
GA 30750 1 1   908000.00 3 20120807 68 houston TX 77024 1 1   1950000.00 3
20120801 69 CORAL GABLES FL 33146 1 1   1125000.00 3 20120821 70 DAVIE FL 33325
7 1   1105000.00 3 20120823 71 Denver CO 80210 1 1 1115000.00 1125000.00 3
20120827 72 San Luis Obispo CA 93401 1 1   2400000.00 3 20120622 73 NEEDHAM MA
02492 1 1   1100000.00 3 20120626 74 BROOKLINE MA 02446 1 1   1250000.00 3
20120809 75 HADDONFIELD NJ 08033 1 1 710000.00 718000.00 3 20120817 76 West
Bloomfield MI 48323 1 1 2150000.00 1920000.00 3 20120801 77 Bloomfield MI 48302
1 1   925000.00 3 20120804 78 Seattle WA 98199 1 1   1025000.00 3 20120720 79
Menlo Park CA 94025 1 1 2385000.00 2375000.00 3 20120809 80 Alpharetta GA 30022
7 1   1875000.00 3 20120813 81 Austin TX 78703 1 1   975000.00 3 20120817 82
Danville CA 94526 1 1   1110000.00 3 20120816 83 Gardendale AL 35071 1 1  
895000.00 3 20120820 84 BERKELEY LAKE GA 30096 7 1 1700000.00 1700000.00 3
20120821 85 West Chester PA 19380 1 1   750000.00 3 20120829 86 Los Angeles CA
90064 1 1   1699000.00 3 20120907 87 Tucson AZ 85737 7 2 875000.00 875000.00 3
20120815 88 Kirkland WA 98033 7 1 1125395.00 1150000.00 3 20120823 89 Portland
OR 97212 1 1   859000.00 3 20120905 90 Encino CA 91436 1 1   1100000.00 3
20120818 91 American Fork UT 84003 1 1 740000.00 745000.00 3 20120823 92
scottsdale AZ 85255 1 1   1100000.00 3 20120829 93 Lincolnshire IL 60069 7 1  
1250000.00 3 20120830 94 ESTES PARK CO 80517 7 2 695000.00 1150000.00 3 20120905
95 Mt Pleasant SC 29464 7 1   1300000.00 3 20120906 96 ARLINGTON MA 02474 1 1
797300.00 800000.00 3 20120901 97 Northbrook IL 60062 1 1   850000.00 3 20120908
98 CHANDLER AZ 85249 7 1 710000.00 710000.00 3 20120919 99 Dallas TX 75225 1 1
1245000.00 1245000.00 3 20120711 100 Santa Fe NM 87506 1 2 725000.00 750000.00 3
20120912 101 Dallas TX 75205 1 1 765000.00 775000.00 3 20120910 102 Highland
Park TX 75205 1 1 1845000.00 1875000.00 3 20120816 103 Santa Fe NM 87508 7 2
630000.00 630000.00 3 20120907 104 SOUTH PASADENA CA 91030 1 1   1200000.00 3
20120705 105 Dallas TX 75214 1 1   2000000.00 3 20120816 106 POMPANO BEACH FL
33062 1 1   875000.00 3 20120718 107 Bedford NY 10506 1 2   1050000.00 3
20120720 108 New York NY 10028 4 1   2800000.00 3 20120806 109 New York NY 10028
2 1   2825000.00 3 20120823 110 New Canaan CT 06840 1 1   1500000.00 3 20120815
111 HIGHLANDS RANCH CO 80129 7 1   815000.00 3 20120820 112 CHANDLER AZ 85226 7
1 985000.00 1000000.00 3 20120904 113 BRIDGEHAMPTON NY 11932 1 1   3350000.00 3
20120620 114 DALLAS TX 75205 1 1   1100000.00 3 20120711 115 SANTA FE NM 87505 1
1   1000000.00 3 20120827 116 Anaheim CA 92807 1 1   1285000.00 3 20120723 117
DENVER CO 80230 7 1   1175000.00 3 20120515 118 MANHATTAN BEACH CA 90266 1 1
1300000.00 1300000.00 3 20120731 119 CHULA VISTA CA 91914 7 1   839000.00 3
20120630 120 LAKE ARROWHEAD CA 92352 7 1   1750000.00 3 20120817 121 LOS ANGELES
CA 90068 1 1 1200000.00 1200000.00 3 20120824 122 LONG BEACH CA 90807 1 1  
890000.00 3 20120830 123 LITTLETON CO 80121 1 1 2550000.00 2575000.00 3 20120905
124 The Woodlands TX 77382 6 1 665000.00 665000.00 3 20120828 125 ANNANDALE VA
22003 1 1 873000.00 910000.00 3 20120910 126 CARLSBAD CA 92009 7 1   1275000.00
3 20120730 127 Edgewaer MD 21037 7 1   1190000.00 3 20120817 128 PLEASANTON CA
94566 7 1   1180000.00 3 20120801 129 Lookout Mountain GA 30750 1 1 1060000.00
1135000.00 3 20120821 130 Athens GA 30606 1 1   1050000.00 3 20120801 131
Issaquah WA 98029 7 1   1000000.00 3 20120520 132 Bow WA 98232 1 1   1175000.00
3 20120904 133 PALO ALTO CA 94306 1 1   1730000.00 3 20120625 134 SOQUEL CA
95073 7 1   1850000.00 3 20120819 135 LOS ANGELES CA 90292 3 2 1725000.00
1500000.00 3 20120802 136 SAN DIEGO CA 92130 7 1   1225000.00 3 20120818 137
BURLINGAME CA 94010 1 1 1370000.00 1370000.00 3 20120810 138 NEWPORT BEACH CA
92660 1 1   1210000.00 3 20120904 139 SAN CLEMENTE CA 92672 7 2   3500000.00 3
20120823 140 SAN JOSE CA 95148 1 1 1400000.00 1400000.00 3 20120823 141 LOS
ALTOS CA 94022 1 1   1729000.00 3 20120916 142 ALAMEDA CA 94501 1 1 1230000.00
1230000.00 3 20120910 143 FRISCO TX 75033 7 1 696698.00 710000.00 3 20120910 144
UNIVERSITY PARK TX 75225 1 1   1600000.00 3 20120714 145 RALEIGH NC 27615 7 1  
840000.00 3 20120719 146 DIABLO CA 94528 1 1   4300000.00 3 20120612 147 BELMONT
CA 94002 1 1   1225000.00 3 20120609 148 SAN JOSE CA 95120 7 1   1695000.00 3
20120718 149 SAN JOSE CA 95125 1 1   1150000.00 3 20120803 150 BURLINGAME CA
94010 1 1   1325000.00 3 20120621 151 DANVILLE CA 94506 7 1   1100000.00 3
20120731 152 PALO ALTO CA 94301 1 1   6500000.00 3 20120829 153 RANCHO MURIETA
CA 95683 7 1 780000.00 780000.00 3 20120906 154 DALLAS TX 75214 1 1 842600.00
850000.00 3 20120823 155 SCOTTSDALE AZ 85259 1 1 925000.00 930000.00 3 20120908
156 ATLANTA GA 30306 1 1 652000.00 667000.00 3 20120807 157 SAN ANTONIO TX 78258
7 1   912000.00 3 20120823 158 KNOXVILLE TN 37922 1 1   950000.00 3 20120625 159
WESTMINSTER CO 80023 7 1 915000.00 950000.00 3 20120824 160 DANVILLE CA 94526 1
1 1698000.00 1700000.00 3 20120529 161 Philadelphia PA 19106 12 1 1235000.00
1275000.00 3 20120831 162 Centennial CO 80121 7 1   1050000.00 3 20120813 163
San Diego CA 92037 1 1 2495000.00 2500000.00 3 20120820 164 AUSTIN TX 78703 1 1
  1200000.00 3 20120906 165 Berwyn PA 19312 1 1 680000.00 680000.00 3 20120724
166 Houston TX 77024 6 1   1450000.00 3 20120802 167 Columbia SC 29205 1 1  
785000.00 3 20120718 168 Raleigh NC 27608 1 1 775000.00 800000.00 3 20120808 169
Lake Lure NC 28746 1 2 900000.00 910000.00 3 20120911 170 Charlotte NC 28226 1 1
  990000.00 3 20120621 171 Charlotte NC 28226 1 1   1675000.00 3 20120809 172
CHARLESTON SC 29492 7 1   1400000.00 3 20120608 173 CASTLE ROCK WA 98611 1 1  
615000.00 3 20120823 174 EDMONDS WA 98026 7 1 1150000.00 1150000.00 3 20120813
175 HENDERSON NV 89052 7 1 794000.00 800000.00 3 20120906 176 SAN FRANCISCO CA
94103 3 1 1565000.00 1575000.00 3 20120323 177 PIEDMONT CA 94610 1 1 1066000.00
1070000.00 3 20120323 178 LAFAYETTE CA 94549 1 1 1150000.00 1150000.00 3
20120413 179 SAN FRANCISCO CA 94123 13 3   1600000.00 3 20120509 180 SAN
FRANCISCO CA 94117 13 3   1500000.00 3 20120509 181 SAN FRANCISCO CA 94118 1 1
960000.00 960000.00 3 20120510 182 PACIFICA CA 94044 1 1   1170000.00 3 20120601
183 SAN FRANCISCO CA 94121 14 1   1700000.00 3 20120606 184 ROSS CA 94957 1 1  
1380000.00 3 20120615 185 ALAMO CA 94507 1 1 1949500.00 1950000.00 3 20120621
186 SAN FRANCISCO CA 94121 1 1   1900000.00 3 20120718 187 MILLBRAE CA 94030 1 1
1499000.00 1499000.00 3 20120703 188 SAN FRANCISCO CA 94105 4 1 1040000.00
1040000.00 3 20120702 189 LARKSPUR CA 94939 1 1 1725000.00 1725000.00 3 20120706
190 SCARSDALE NY 10583 1 1   1000000.00 3 20120718 191 PIEDMONT CA 94611 1 1
1935000.00 1950000.00 3 20120717 192 SCARSDALE NY 10583 1 1 1625000.00
1640000.00 3 20120809 193 NEW YORK NY 10021 2 3 1300000.00 1300000.00 3 20120724
194 SAN FRANCISCO CA 94118 13 1 1475000.00 1475000.00 3 20120531 195 ROSS CA
94957 1 1 1500000.00 1500000.00 3 20120718 196 SAN FRANCISCO CA 94107 1 1  
2100000.00 3 20120808 197 LAGUNA BEACH CA 92651 1 1   2250000.00 3 20120820 198
MENLO PARK CA 94025 1 1   3100000.00 3 20120813 199 BOSTON MA 02116 4 1
2000000.00 2000000.00 3 20120820 200 NEWTON MA 02466 1 1 850000.00 850000.00 3
20120821 201 HILLSBOROUGH CA 94010 1 1   3500000.00 3 20120823 202 MEDFIELD MA
02052 1 1 1418000.00 1418000.00 3 20120820 203 Boston MA 02116 4 1   700000.00 3
20120823 204 STUDIO CITY CA 91604 1 1 2100000.00 2100000.00 3 20120825 205 SAN
DIEGO CA 92131 7 1   1450000.00 3 20120829 206 MILL VALLEY CA 94941 1 1
2500000.00 2500000.00 3 20120824 207 LAKE OSWEGO OR 97034 1 1 1430000.00
1430000.00 3 20120828 208 SAN FRANCISCO CA 94103 3 1 982000.00 982000.00 3
20120904 209 SAN FRANCISCO CA 94115 13 1 1528000.00 1530000.00 3 20120831 210
WALNUT CREEK CA 94596 1 1 1350000.00 1350000.00 3 20120905 211 Bolton Landing NY
12814 6 2   800000.00 3 20120705 212 Potomac MD 20854 1 1   1685000.00 3
20120809 213 Bethesda MD 20817 1 1   1300000.00 3 20120813 214 Highland MD 20777
1 1   1885000.00 3 20120817 215 San Carlos CA 94070 1 1   1145000.00 3 20120726
216 Diablo CA 94528 1 1 1750000.00 1750000.00 3 20120627 217 Walnut Creek CA
94596 1 1 1335000.00 1335000.00 3 20120628 218 SAN RAFAEL CA 94903 1 1  
2500000.00 3 20120425 219 OAKLAND CA 94619 7 1 1300000.00 1185000.00 3 20120627
220 FREMONT CA 94539 1 1   1140000.00 3 20120718 221 SAN FRANCISCO CA 94127 1 1
  1390000.00 3 20120514 222 Silverdale WA 98383 1 1   950000.00 3 20120621 223
Mercer Island WA 98040 1 1   1750000.00 3 20120706 224 Hunts Point WA 98004 1 1
  880000.00 3 20120710 225 Mount Vernon WA 98274 1 1   715000.00 3 20120711 226
Bellevue WA 98004 1 1   1325000.00 3 20120829 227 Monterey CA 93940 7 1  
1550000.00 3 20120806 228 Sonora CA 95370 1 1 615000.00 628000.00 3 20120809 229
Coronado CA 92118 1 1   1935000.00 3 20120905 230 Coronado CA 92118 1 1  
1500000.00 3 20120920 231 San Diego CA 92106 1 1   1100000.00 3 20120815 232 Los
Gatos CA 95032 1 1 2000000.00 2080000.00 3 20120921 233 Boulder CO 80302 1 1  
1500000.00 3 20120726 234 CHESTER SPRINGS PA 19425 7 1   1000000.00 3 20120817
235 Scottsdale AZ 85259 7 1   950000.00 3 20120820 236 DULUTH GA 30097 7 1  
1300000.00 3 20120913 237 Marco Island FL 34145 1 2 1200000.00 1325000.00 3
20120830 238 SEATTLE WA 98119 1 1   1400000.00 3 20120918 239 NORTHVILLE MI
48167 3 1   1300000.00 3 20120831 240 Paradise Valley AZ 85253 1 1 1500000.00
1540000.00 3 20120923 241 PHOENIX AZ 85022 7 1   695000.00 3 20120717 242
Arlington VA 22207 1 1   1700000.00 3 20120824 243 Falls Church VA 22046 1 1  
1300000.00 3 20120912 244 HIGHLAND PARK TX 75205 1 1   2150000.00 3 20120709 245
ST MICHAELS MD 21663 1 1   1450000.00 3 20120512 246 HOUSTON TX 77009 1 1  
673000.00 3 20120730 247 DALLAS TX 75229 1 1   888872.62 3 20120828 248
UNIVERSITY PARK TX 75225 1 1   1090000.00 3 20120822 249 DALLAS TX 75214 1 1  
865000.00 3 20120830 250 LAKEWAY TX 78734 7 1 695000.00 702000.00 3 20120906 251
RENO NV 89509 1 1   615000.00 3 20120830 252 PARADISE VALLEY AZ 85253 1 1  
1200000.00 3 20120815 253 DALLAS TX 75238 1 1   838000.00 3 20120828 254 SAN
ANTONIO TX 78209 3 2 650000.00 659000.00 3 20120809 255 VIRGINIA BEACH VA 23454
1 1 750000.00 760000.00 3 20120905 256 SAN ANTONIO TX 78258 7 1 791268.00
793000.00 3 20120731 257 HINSDALE IL 60521 1 1 845000.00 845000.00 3 20120823
258 HOUSTON TX 77027 7 1 2150000.00 2200000.00 3 20120829 259 DALLAS TX 75229 1
1   1232500.00 3 20120906 260 FREDERICKSBURG TX 78624 7 1   1235000.00 3
20120727 261 TOMBALL TX 77375 1 1 695000.00 745000.00 3 20120921 262 SAN DIEGO
CA 92101 4 1   845000.00 3 20120731 263 Denver CO 80220 1 1   1450000.00 3
20120823 264 HUNTINGTON BEACH CA 92648 1 1   1025000.00 3 20120713 265 LAFAYETTE
CA 94549 1 1 1300000.00 1300000.00 3 20120911 266 SAUSALITO CA 94965 1 2
1449000.00 1449000.00 3 20120918 267 Corvallis OR 97330 7 1   738500.00 3
20120820 268 Redmond WA 98053 7 1 1075000.00 1075000.00 3 20120915 269 Westlake
TX 76262 7 1   2850000.00 3 20120907 270 Trabuco Canyon CA 92679 7 1  
1141000.00 3 20120815 271 LA QUINTA CA 92253 7 2   662000.00 3 20120502 272 SAN
DIEGO CA 92130 7 1   927000.00 3 20120607 273 NEWPORT BEACH CA 92663 1 1  
1950000.00 3 20120719 274 WINNETKA IL 60093 1 1   1171000.00 3 20120724 275
HOBOKEN NJ 7030 4 1 1200000.00 1200000.00 3 20120720 276 WEST HILLS CA 91307 7 1
  950000.00 3 20120710 277 HIDEOUT UT 84036 7 1   720000.00 3 20120817 278 SAN
DIEGO CA 92131 7 1   795000.00 3 20120823 279 ANN ARBOR MI 48103 3 1 1355000.00
1355000.00 3 20120917 280 SCOTTSDALE AZ 85255 7 1 835000.00 860000.00 3 20120830
281 SAMMAMISH WA 98075 7 1   965000.00 3 20120823 282 TENAFLY NJ 7670 1 1
940000.00 965000.00 3 20120904 283 SOUTH PASADENA CA 91030 1 1 968000.00
972000.00 3 20120926 284 Denver CO 80209 1 1   850000.00 3 20120726 285 Denver
CO 80209 1 1   830000.00 3 20121002 286 Encinitas CA 92024 1 1   1500000.00 3
20120827 287 Solvang CA 93463 7 1 2750000.00 2750000.00 3 20120903 288 Westlake
Village CA 91362 7 1 1230000.00 1230000.00 3 20120919 289 Santa Monica CA 90402
1 1 2840000.00 2840000.00 3 20120906 290 Boston MA 2118 8 1   2078000.00 3
20120815 291 Brookline MA 2445 1 1 1799000.00 1810000.00 3 20120911 292 LOOMIS
CA 95650 7 1   990000.00 3 20120911 293 LOS ALTOS HILLS CA 94022 1 1  
2700000.00 3 20120829 294 IRVINE CA 92602 7 1   1200000.00 3 20120914 295 GLEN
ELLEN CA 95442 1 2   2000000.00 3 20120808 296 MILPITAS CA 95035 1 1 930000.00
865000.00 3 20120831 297 LOS ALTOS CA 94024 1 1 2000000.00 2000000.00 3 20120921
298 LOS GATOS CA 95032 1 1   1450000.00 3 20120731 299 SAN JOSE CA 95148 1 1  
1090000.00 3 20120919 300 BEDFORD MA 1730 1 1 955000.00 955000.00 3 20120907 301
SCOTTSDALE AZ 85255 7 1   1100000.00 3 20120802 302 Johns Creek GA 30097 1 1
1200000.00 1400000.00 3 20120721 303 Nashville TN 37220 1 1   1600000.00 3
20120627 304 HENDERSON NV 89012 7 1   835000.00 3 20120921 305 Milton MA 2186 1
1   960000.00 3 20120809 306 Winchester MA 1890 1 1   1030000.00 3 20120821 307
Brookline MA 2446 12 1 1799000.00 1800000.00 3 20121002 308 CARLSBAD CA 92009 7
1 862500.00 920000.00 3 20120820 309 LAGUNA HILLS CA 92653 7 1 1887500.00
1921000.00 3 20120819 310 DENVER CO 80209 1 1   1125000.00 3 20120919 311 DENVER
CO 80246 1 1   2350000.00 3 20120831 312 ENCINITAS CA 92024 7 1   1440000.00 3
20120615 313 TEMECULA CA 92590 1 1 1400000.00 1400000.00 3 20120917 314 LONG
BEACH CA 90807 1 1   935000.00 3 20120801 315 CARLSBAD CA 92009 7 1 790000.00
810000.00 3 20120911 316 NEWPORT BEACH CA 92660 7 1   2150000.00 3 20120728 317
ENCINITAS CA 92024 1 1   1350000.00 3 20120917 318 LAGUNA BEACH CA 92651 1 1  
1600000.00 3 20120912 319 CARLSBAD CA 92009 7 1   840000.00 3 20120919 320 New
York NY 10036 4 1   890000.00 3 20120920 321 New York NY 10024 2 1   2525000.00
3 20120904 322 New Canaan CT 6840 1 1 1400000.00 1425000.00 3 20120830 323
Charlotte NC 28203 1 1   1850000.00 3 20120612 324 Napa CA 94558 1 1  
1725000.00 3 20120817 325 Monte Sereno CA 95030 1 1   2350000.00 3 20120820 326
Newport Beach CA 92660 1 1 1125000.00 1125000.00 3 20120924 327 Boulder CO 80304
1 1   1400000.00 3 20121003 328 PORTER RANCH CA 91326 7 1   1285000.00 3
20120918 329 Belmont MA 2478 1 1   1400000.00 3 20120601 330 CINCINNATI OH 45243
1 1 925000.00 1125000.00 3 20120831 331 Lampe MO 65681 1 1   1600000.00 5
20120930 332 Pasadena CA 91106 1 1   1920000.00 3 20120706 333 STEAMBOAT SPRINGS
CO 80487 7 1   1175000.00 3 20120716 334 SEATTLE WA 98199 1 1   1525000.00 3
20120809 335 Atlanta GA 30319 1 1 1300000.00 1315000.00 3 20120810 336 Houston
TX 77024 7 1 812000.00 860000.00 3 20120822 337 Sammamish WA 98075 7 1 699900.00
703000.00 3 20120918 338 Dallas TX 75209 1 1   2050000.00 3 20120820 339 Dallas
TX 75225 1 1   1165000.00 3 20120705 340 University Park TX 75225 1 1  
1500000.00 3 20120906 341 Seattle WA 98112 1 1   815000.00 3 20120827 342
Houston TX 77005 1 1   1175000.00 3 20120905 343 Dallas TX 75225 1 1   950000.00
3 20120910 344 dallas TX 75225 1 1   990000.00 3 20121001 345 Kenmore WA 98028 1
1   1272000.00 3 20120917 346 Seattle WA 98115 1 1 914000.00 918000.00 3
20120924 347 Dallas TX 75230 1 1   1200000.00 3 20120924 348 Dallas TX 75230 1 1
  1110000.00 3 20120919 349 Houston TX 77005 1 1   1245000.00 3 20120926 350
Houston TX 77005 1 1 852500.00 864000.00 3 20120928 351 HOUSTON TX 77057 7 1  
721000.00 3 20120808 352 BELLINGHAM WA 98229 7 1   1850000.00 3 20120720 353
WESTON FL 33327 7 1 700000.00 704000.00 3 20120716 354 TORRANCE CA 90505 1 1
995000.00 995000.00 3 20120818 355 ST SIMONS ISLAND GA 31522 7 1 756500.00
832000.00 3 20120821 356 PALO ALTO CA 94306 1 1   1500000.00 3 20120625 357 San
Francisco CA 94121 1 1   1350000.00 3 20120904 358 ORINDA CA 94563 6 1
1600000.00 1600000.00 3 20120905

 





  129 130 131 132 133 134 135 136 137 138 139 140  

Original Automated
Valuation
Model
(AVM)
Model

Name

Original AVM
Confidence
Score Most Recent
Property
Value2

Most Recent
Property
Valuation

Type

Most Recent
Property
Valuation

Date

Most
Recent AVM
Model
Name Most
Recent AVM
Confidence
Score Original
CLTV Original
LTV Original
Pledged
Assets

Mortgage Insurance

Company Name

Mortgage
Insurance
Percent 1               0.4600 0.4600 0 0 0 2               0.6101 0.6101 0 0 0
3               0.6792 0.6792 0 0 0 4               0.8000 0.8000 0 0 0 5      
        0.3462 0.3462 0 0 0 6               0.6447 0.6447 0 0 0 7              
0.8000 0.8000 0 0 0 8               0.8000 0.7107 0 0 0 9               0.8000
0.8000 0 0 0 10               0.8000 0.8000 0 0 0 11               0.8000 0.8000
0 0 0 12               0.7535 0.7135 0 0 0 13               0.8000 0.8000 0 0 0
14               0.8000 0.8000 0 0 0 15               0.4821 0.4821 0 0 0 16    
          0.4307 0.4307 0 0 0 17               0.5479 0.5479 0 0 0 18          
    0.5882 0.5882 0 0 0 19               0.8000 0.8000 0 0 0 20              
0.7000 0.7000 0 0 0 21               0.8000 0.8000 0 0 0 22               0.6318
0.6318 0 0 0 23               0.8000 0.8000 0 0 0 24               0.7136 0.7136
0 0 0 25               0.6315 0.6315 0 0 0 26               0.3722 0.3722 0 0 0
27               0.5454 0.5454 0 0 0 28               0.6862 0.6862 0 0 0 29    
          0.7500 0.7500 0 0 0 30               0.6500 0.6145 0 0 0 31          
    0.7448 0.7448 0 0 0 32               0.4062 0.4062 0 0 0 33              
0.8000 0.8000 0 0 0 34               0.6250 0.6250 0 0 0 35               0.8000
0.8000 0 0 0 36               0.7994 0.7106 0 0 0 37               0.8000 0.8000
0 0 0 38               0.7904 0.7904 0 0 0 39               0.5824 0.5824 0 0 0
40               0.4542 0.4542 0 0 0 41               0.6757 0.6757 0 0 0 42    
          0.4782 0.4782 0 0 0 43               0.7875 0.7875 0 0 0 44          
    0.8000 0.8000 0 0 0 45               0.7970 0.7970 0 0 0 46              
0.6841 0.5664 0 0 0 47               0.6530 0.6530 0 0 0 48               0.6946
0.6946 0 0 0 49               0.7747 0.5884 0 0 0 50               0.6493 0.6493
0 0 0 51               0.5560 0.5560 0 0 0 52               0.8000 0.8000 0 0 0
53               0.8000 0.8000 0 0 0 54               0.7142 0.7142 0 0 0 55    
          0.5390 0.5390 0 0 0 56               0.4593 0.4593 0 0 0 57          
    0.7500 0.7500 0 0 0 58               0.7058 0.7058 0 0 0 59              
0.7000 0.7000 0 0 0 60               0.5899 0.5899 0 0 0 61               0.5085
0.4927 0 0 0 62               0.7500 0.7500 0 0 0 63               0.7500 0.7500
0 0 0 64               0.7766 0.7766 0 0 0 65               0.6975 0.6975 0 0 0
66               0.8000 0.8000 0 0 0 67               0.8000 0.8000 0 0 0 68    
          0.4748 0.4748 0 0 0 69               0.6500 0.6500 0 0 0 70          
    0.6157 0.6157 0 0 0 71               0.8000 0.8000 0 0 0 72              
0.6198 0.5416 0 0 0 73               0.6790 0.6790 0 0 0 74               0.5960
0.5960 0 0 0 75               0.8000 0.8000 0 0 0 76               0.7500 0.7500
0 0 0 77               0.7283 0.7283 0 0 0 78               0.7756 0.7756 0 0 0
79               0.7000 0.7000 0 0 0 80               0.6933 0.6933 0 0 0 81    
          0.6492 0.6492 0 0 0 82               0.7829 0.7144 0 0 0 83          
    0.7396 0.7396 0 0 0 84               0.6470 0.6470 0 0 0 85              
0.7880 0.7880 0 0 0 86               0.4096 0.4096 0 0 0 87               0.7500
0.7500 0 0 0 88               0.7499 0.7499 0 0 0 89               0.6752 0.6752
0 0 0 90               0.7727 0.7727 0 0 0 91               0.8000 0.8000 0 0 0
92               0.6800 0.6800 0 0 0 93               0.6783 0.6040 0 0 0 94    
          0.7500 0.7500 0 0 0 95               0.6000 0.6000 0 0 0 96          
    0.8000 0.8000 0 0 0 97               0.5894 0.5894 0 0 0 98              
0.8000 0.8000 0 0 0 99               0.8000 0.8000 0 0 0 100              
0.7500 0.7500 0 0 0 101               0.8000 0.8000 0 0 0 102              
0.7500 0.7500 0 0 0 103               0.7500 0.7500 0 0 0 104              
0.6125 0.6125 0 0 0 105               0.6250 0.6250 0 0 0 106              
0.6994 0.6994 0 0 0 107               0.7333 0.7333 0 0 0 108              
0.6775 0.6775 0 0 0 109               0.4831 0.4831 0 0 0 110              
0.6200 0.6200 0 0 0 111               0.6500 0.6500 0 0 0 112              
0.8000 0.8000 0 0 0 113               0.2985 0.2985 0 0 0 114              
0.6613 0.6613 0 0 0 115               0.5975 0.5975 0 0 0 116              
0.7315 0.7315 0 0 0 117               0.5914 0.5914 0 0 0 118              
0.6000 0.6000 0 0 0 119               0.7973 0.7973 0 0 0 120              
0.4228 0.4228 0 0 0 121               0.8000 0.8000 0 0 0 122              
0.7426 0.7426 0 0 0 123               0.5882 0.5882 0 0 0 124              
0.8000 0.8000 0 0 0 125               0.8000 0.8000 0 0 0 126              
0.5306 0.5306 0 0 0 127               0.7117 0.7117 0 0 0 128              
0.6949 0.6949 0 0 0 129               0.7500 0.7500 0 0 0 130              
0.8000 0.8000 0 0 0 131               0.8000 0.8000 0 0 0 132              
0.6398 0.6398 0 0 0 133               0.4913 0.4913 0 0 0 134              
0.6389 0.6389 0 0 0 135               0.6500 0.6500 0 0 0 136              
0.5738 0.5738 0 0 0 137               0.7000 0.7000 0 0 0 138              
0.5942 0.5942 0 0 0 139               0.4285 0.4285 0 0 0 140              
0.7142 0.7142 0 0 0 141               0.6992 0.6992 0 0 0 142              
0.7154 0.7154 0 0 0 143               0.7991 0.7991 0 0 0 144              
0.6250 0.6250 0 0 0 145               0.7202 0.7202 0 0 0 146              
0.4651 0.4651 0 0 0 147               0.5828 0.5828 0 0 0 148              
0.7000 0.7000 0 0 0 149               0.6260 0.6260 0 0 0 150              
0.5849 0.5849 0 0 0 151               0.6363 0.6363 0 0 0 152              
0.1477 0.1477 0 0 0 153               0.7115 0.7115 0 0 0 154              
0.7999 0.7999 0 0 0 155               0.6756 0.6756 0 0 0 156              
0.8000 0.8000 0 0 0 157               0.7258 0.7258 0 0 0 158              
0.6905 0.6905 0 0 0 159               0.8000 0.8000 0 0 0 160              
0.7500 0.7500 0 0 0 161               0.7000 0.7000 0 0 0 162              
0.6028 0.6028 0 0 0 163               0.5591 0.5591 0 0 0 164              
0.5416 0.5416 0 0 0 165               0.8000 0.8000 0 0 0 166              
0.5217 0.5217 0 0 0 167               0.8000 0.8000 0 0 0 168              
0.7500 0.7500 0 0 0 169               0.7500 0.7500 0 0 0 170              
0.6787 0.6787 0 0 0 171               0.4179 0.4179 0 0 0 172              
0.7385 0.7142 0 0 0 173               0.8000 0.8000 0 0 0 174              
0.7000 0.7000 0 0 0 175               0.7500 0.7500 0 0 0 176              
0.8000 0.8000 0 0 0 177               0.8000 0.7000 0 0 0 178              
0.8000 0.8000 0 0 0 179               0.6000 0.6000 0 0 0 180              
0.6000 0.6000 0 0 0 181               0.8000 0.8000 0 0 0 182              
0.7500 0.7500 0 0 0 183               0.5294 0.4117 0 0 0 184              
0.7898 0.7898 0 0 0 185               0.6155 0.6155 0 0 0 186              
0.6631 0.5052 0 0 0 187               0.8000 0.8000 0 0 0 188              
0.8000 0.8000 0 0 0 189               0.7101 0.7101 0 0 0 190              
0.6750 0.6750 0 0 0 191               0.8000 0.8000 0 0 0 192              
0.8000 0.8000 0 0 0 193               0.4615 0.4615 0 0 0 194              
0.8000 0.8000 0 0 0 195               0.8000 0.8000 0 0 0 196              
0.7619 0.3809 0 0 0 197               0.6088 0.5644 0 0 0 198              
0.4845 0.3554 0 0 0 199               0.8000 0.8000 0 0 0 200              
0.8000 0.8000 0 0 0 201               0.3414 0.1985 0 0 0 202              
0.7884 0.7884 0 0 0 203               0.6785 0.6785 0 0 0 204              
0.8000 0.8000 0 0 0 205               0.6620 0.6620 0 0 0 206              
0.3400 0.3400 0 0 0 207               0.4825 0.4825 0 0 0 208              
0.8000 0.8000 0 0 0 209               0.6891 0.5418 0 0 0 210              
0.8000 0.8000 0 0 0 211               0.6287 0.6287 0 0 0 212              
0.6498 0.4943 0 0 0 213               0.6369 0.6369 0 0 0 214              
0.7500 0.7500 0 0 0 215               0.6500 0.6500 0 0 0 216              
0.7500 0.7500 0 0 0 217               0.7490 0.7490 0 0 0 218              
0.6864 0.6864 0 0 0 219               0.7500 0.7500 0 0 0 220              
0.6578 0.6578 0 0 0 221               0.5755 0.5755 0 0 0 222              
0.6592 0.6592 0 0 0 223               0.7714 0.7714 0 0 0 224              
0.7272 0.7272 0 0 0 225               0.7930 0.7930 0 0 0 226              
0.7494 0.7494 0 0 0 227               0.3741 0.3741 0 0 0 228              
0.8000 0.8000 0 0 0 229               0.3527 0.3527 0 0 0 230              
0.4233 0.4233 0 0 0 231               0.5700 0.5700 0 0 0 232              
0.7500 0.7500 0 0 0 233               0.7000 0.7000 0 0 0 234              
0.6141 0.6141 0 0 0 235               0.7368 0.7368 0 0 0 236              
0.5007 0.5007 0 0 0 237               0.7500 0.7500 0 0 0 238              
0.5946 0.5946 0 0 0 239               0.6692 0.6692 0 0 0 240              
0.7500 0.7500 0 0 0 241               0.7309 0.7309 0 0 0 242              
0.7000 0.7000 0 0 0 243               0.6653 0.6653 0 0 0 244              
0.4404 0.4404 0 0 0 245               0.7586 0.4034 0 0 0 246              
0.7466 0.7020 0 0 0 247               0.7920 0.7920 0 0 0 248              
0.7385 0.7385 0 0 0 249               0.8000 0.8000 0 0 0 250              
0.8000 0.8000 0 0 0 251               0.7471 0.7471 0 0 0 252              
0.8000 0.8000 0 0 0 253               0.6688 0.6688 0 0 0 254              
0.7500 0.7500 0 0 0 255               0.8000 0.8000 0 0 0 256              
0.7961 0.7961 0 0 0 257               0.7952 0.7952 0 0 0 258              
0.5581 0.5581 0 0 0 259               0.7740 0.7740 0 0 0 260              
0.7362 0.7362 0 0 0 261               0.8000 0.8000 0 0 0 262              
0.6781 0.6781 0 0 0 263               0.6434 0.6434 0 0 0 264              
0.6887 0.6887 0 0 0 265               0.7692 0.7692 0 0 0 266              
0.6901 0.6901 0 0 0 267               0.6739 0.6739 0 0 0 268              
0.5395 0.5395 0 0 0 269               0.6500 0.6500 0 0 0 270              
0.6704 0.6704 0 0 0 271               0.7500 0.7500 0 0 0 272              
0.6666 0.6666 0 0 0 273               0.6923 0.4358 0 0 0 274              
0.6362 0.6362 0 0 0 275               0.6000 0.6000 0 0 0 276              
0.8000 0.8000 0 0 0 277               0.6649 0.6649 0 0 0 278              
0.7937 0.7937 0 0 0 279               0.7380 0.7380 0 0 0 280              
0.8000 0.8000 0 0 0 281               0.8000 0.8000 0 0 0 282              
0.8000 0.8000 0 0 0 283               0.8000 0.8000 0 0 0 284              
0.7964 0.7494 0 0 0 285               0.6277 0.6277 0 0 0 286              
0.5780 0.5780 0 0 0 287               0.5454 0.5454 0 0 0 288              
0.7500 0.7500 0 0 0 289               0.6495 0.6495 0 0 0 290              
0.6371 0.6371 0 0 0 291               0.6108 0.6108 0 0 0 292              
0.7363 0.7363 0 0 0 293               0.2496 0.2496 0 0 0 294              
0.7891 0.6558 0 0 0 295               0.5750 0.5750 0 0 0 296              
0.7861 0.7861 0 0 0 297               0.7000 0.7000 0 0 0 298              
0.6089 0.6089 0 0 0 299               0.7798 0.7798 0 0 0 300              
0.8000 0.8000 0 0 0 301               0.6813 0.6813 0 0 0 302              
0.8000 0.8000 0 0 0 303               0.6415 0.5478 0 0 0 304              
0.7395 0.7395 0 0 0 305               0.5208 0.5208 0 0 0 306              
0.7524 0.6941 0 0 0 307               0.7504 0.5280 0 0 0 308              
0.8000 0.8000 0 0 0 309               0.5298 0.5298 0 0 0 310              
0.7377 0.7377 0 0 0 311               0.6085 0.6085 0 0 0 312              
0.7291 0.7291 0 0 0 313               0.7142 0.7142 0 0 0 314              
0.7990 0.7000 0 0 0 315               0.8000 0.8000 0 0 0 316              
0.3962 0.3962 0 0 0 317               0.7259 0.7259 0 0 0 318              
0.5812 0.5812 0 0 0 319               0.7976 0.7976 0 0 0 320              
0.7865 0.7865 0 0 0 321               0.5445 0.5445 0 0 0 322              
0.7142 0.7142 0 0 0 323               0.5189 0.3297 0 0 0 324              
0.6500 0.6500 0 0 0 325               0.7000 0.5531 0 0 0 326              
0.8000 0.8000 0 0 0 327               0.6964 0.6964 0 0 0 328              
0.5603 0.5603 0 0 0 329               0.5000 0.5000 0 0 0 330              
0.8000 0.8000 0 0 0 331               0.7188 0.7188 0 0 0 332              
0.6656 0.6656 0 0 0 333               0.7004 0.7004 0 0 0 334              
0.5495 0.5495 0 0 0 335               0.7500 0.7500 0 0 0 336              
0.7389 0.7389 0 0 0 337               0.8000 0.8000 0 0 0 338              
0.4390 0.4390 0 0 0 339               0.6828 0.6828 0 0 0 340              
0.3322 0.3322 0 0 0 341               0.7975 0.7975 0 0 0 342              
0.6485 0.6485 0 0 0 343               0.7752 0.7752 0 0 0 344              
0.6106 0.6106 0 0 0 345               0.6737 0.6737 0 0 0 346              
0.6717 0.6717 0 0 0 347               0.6730 0.6730 0 0 0 348              
0.6500 0.6500 0 0 0 349               0.6266 0.6266 0 0 0 350              
0.7000 0.7000 0 0 0 351               0.6893 0.6893 0 0 0 352              
0.3782 0.3782 0 0 0 353               0.8000 0.8000 0 0 0 354              
0.6984 0.6984 0 0 0 355               0.6827 0.6827 0 0 0 356              
0.5800 0.5800 0 0 0 357               0.7000 0.7000 0 0 0 358              
0.8000 0.8000 0 0 0

  

  141 142 143 144 145 146 147 148 149 150   MI: Lender or
Borrower Paid? Pool
Insurance Co.
Name Pool
Insurance
Stop Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective
Payment
Date Total
Capitalized
Amount Total
Deferred
Amount Pre-
Modification
Interest (Note)
Rate 1                     2                     3                     4        
            5                     6                     7                     8
                    9                     10                     11            
        12                     13                     14                     15
                    16                     17                     18            
        19                     20                     21                     22
                    23                     24                     25            
        26                     27                     28                     29
                    30                     31                     32            
        33                     34                     35                     36
                    37                     38                     39            
        40                     41                     42                     43
                    44                     45                     46            
        47                     48                     49                     50
                    51                     52                     53            
        54                     55                     56                     57
                    58                     59                     60            
        61                     62                     63                     64
                    65                     66                     67            
        68                     69                     70                     71
                    72                     73                     74            
        75                     76                     77                     78
                    79                     80                     81            
        82                     83                     84                     85
                    86                     87                     88            
        89                     90                     91                     92
                    93                     94                     95            
        96                     97                     98                     99
                    100                     101                     102        
            103                     104                     105                
    106                     107                     108                     109
                    110                     111                     112        
            113                     114                     115                
    116                     117                     118                     119
                    120                     121                     122        
            123                     124                     125                
    126                     127                     128                     129
                    130                     131                     132        
            133                     134                     135                
    136                     137                     138                     139
                    140                     141                     142        
            143                     144                     145                
    146                     147                     148                     149
                    150                     151                     152        
            153                     154                     155                
    156                     157                     158                     159
                    160                     161                     162        
            163                     164                     165                
    166                     167                     168                     169
                    170                     171                     172        
            173                     174                     175                
    176                     177                     178                     179
                    180                     181             20120919     0.0415
182                     183                     184                     185    
                186                     187                     188            
        189                     190                     191                    
192                     193                     194                     195    
                196                     197                     198            
        199                     200                     201             20121029
    0.036500 202                     203                     204                
    205                     206                     207                     208
                    209                     210                     211        
            212                     213                     214                
    215                     216                     217                     218
                    219                     220                     221        
            222                     223                     224                
    225                     226                     227                     228
                    229                     230                     231        
            232                     233                     234                
    235                     236                     237                     238
                    239                     240                     241        
            242                     243                     244                
    245                     246                     247                     248
                    249                     250                     251        
            252                     253                     254                
    255                     256                     257                     258
                    259                     260                     261        
            262                     263                     264                
    265                     266                     267                     268
                    269                     270                     271        
            272                     273                     274                
    275                     276                     277                     278
                    279                     280                     281        
            282                     283                     284                
    285                     286                     287                     288
                    289                     290                     291        
            292                     293                     294                
    295                     296                     297                     298
                    299                     300                     301        
            302                     303                     304                
    305                     306                     307                     308
                    309                     310                     311        
            312                     313                     314                
    315                     316                     317                     318
                    319                     320                     321        
            322                     323                     324                
    325                     326                     327                     328
                    329                     330                     331        
            332                     333                     334                
    335                     336                     337                     338
                    339                     340                     341        
            342                     343                     344                
    345                     346                     347                     348
                    349                     350                     351        
            352                     353                     354                
    355                     356                     357                     358
                   

  

  151 152 153 154 155 156 157 158 159 160  

Pre-
Modification P&I

Payment

Pre-
Modification

Initial Interest
 Rate

Change
Downward

Cap

Pre-
Modification

Subsequent
Interest

Rate Cap

Pre-
Modification

Next Interest
Rate

Change Date

Pre-
Modification
I/O Term

Forgiven
Principal

Amount

Forgiven
 Interest

Amount

Number of

Modifications

Cash
To/From
Brrw at Closing Brrw -
Yrs at in
Industry 1                   11 2                   8 3                   10 4  
                12 5                   21 6                   23 7              
    1.75 8                   11 9                   12 10                   7.7
11                   17 12                   20 13                   11 14      
            14.2 15                   0 16                   22 17              
    10 18                   10 19                   6 20                   18 21
                  6 22                   12 23                   9 24          
        30 25                   14 26                   6 27                  
30 28                   3.5 29                   3.5 30                   11 31
                  20 32                   21 33                   5 34          
        17 35                   4 36                   18 37                   5
38                   23 39                   11 40                   17 41      
            15 42                   8 43                   0 44                
  26 45                   11 46                   34 47                   25 48
                  22 49                   29 50                   17 51        
          22 52                   6 53                   11 54                  
20 55                   14 56                   24 57                   22 58  
                13 59                   11 60                   25 61          
        15 62                   21 63                   17 64                  
29 65                   0 66                   18 67                   3.75 68  
                24 69                   11 70                   4 71            
      12 72                   21 73                   0 74                   10
75                   15 76                   3 77                   10 78      
            16 79                   17 80                   23 81              
    21 82                   17 83                   19 84                   26
85                   25 86                   20 87                   9.5 88    
              10 89                   0 90                   30.5 91            
      21 92                   12 93                   18 94                  
9.5 95                   27 96                   22 97                   10 98  
                14 99                   4 100                   23 101          
        24 102                   5 103                   28 104                
  21 105                   18 106                   19 107                   5
108                   35 109                   6 110                   25 111  
                12 112                   8 113                   0 114          
        11 115                   10 116                   27 117                
  0 118                   24 119                   15 120                   24
121                   20 122                   32 123                   15 124  
                30 125                   12 126                   20 127        
          8 128                   37 129                   0 130                
  11.75 131                   15 132                   2 133                   0
134                   22 135                   31 136                   19 137  
                6 138                   30 139                   20 140        
          20 141                   24 142                   4 143              
    25 144                   13 145                   18 146                  
20 147                   18 148                   29 149                   42
150                   32 151                   5 152                   34 153  
                12 154                   14 155                   4 156        
          4 157                   30 158                   10 159              
    11 160                   6 161                   15 162                   21
163                   0 164                   7 165                   12 166    
              10 167                   36 168                   2 169          
        10 170                   17 171                   18 172                
  25 173                   13 174                   8 175                   16.5
176                   6 177                   14 178                   8 179    
              20 180                   20 181 3733.27                 10 182    
              20 183                   3 184                   16 185          
        16 186                   21 187                   20 188                
  3 189                   10 190                   23 191                   22
192                   17 193                   38 194                   14 195  
                10 196                   15 197                   17 198        
          10 199                   5 200                   2 201 4084.50        
        20 202                   6 203                   13 204                
  15 205                   12 206                   16 207                   18
208                   0 209                   21 210                   14 211  
                13 212                   8 213                   12 214        
          19 215                   23 216                   16 217              
    7 218                   20 219                   30 220                   18
221                   17 222                   29 223                   18 224  
                6.3 225                   4.8 226                   6.9 227    
              32 228                   20 229                   25 230          
        29 231                   30 232                   9 233                
  2 234                   13 235                   30 236                   15
237                   25 238                   13 239                   18 240  
                10 241                   29 242                   6 243        
          2 244                   12 245                   27 246              
    5 247                   1 248                   20 249                   16
250                   35 251                   21 252                   7 253  
                16 254                   30 255                   7 256        
          41 257                   7 258                   3.5 259              
    16 260                   20 261                   8 262                   28
263                   10 264                   16 265                   16 266  
                22 267                   20 268                   35 269        
          9 270                   30 271                   30 272              
    0 273                   19 274                   9 275                   8.5
276                   14 277                   23 278                   8 279  
                20 280                   5 281                   12 282        
          11 283                   3.25 284                   17 285            
      10 286                   14 287                   54 288                  
14 289                   14 290                   31 291                   13
292                   20 293                   0 294                   10 295  
                16 296                   12 297                   10 298        
          31 299                   21 300                   15 301              
    11.4 302                   10 303                   15 304                  
19 305                   32 306                   14 307                   14
308                   16 309                   0 310                   8.5 311  
                23 312                   17 313                   12 314        
          13.5 315                   10 316                   23 317            
      19 318                   10 319                   15 320                  
30 321                   30 322                   13 323                   10
324                   10.75 325                   8 326                   18 327
                  24 328                   14 329                   23 330      
            7 331                   22 332                   10 333            
      18 334                   10 335                   5.2 336                
  11.1 337                   20 338                   10 339                  
19 340                   20 341                   9 342                   43 343
                  7 344                   1.75 345                   20 346    
              7 347                   12 348                   7 349            
      11 350                   0.25 351                   2 352                
  50 353                   17 354                   3.6 355                   4
356                   11 357                   19 358                   16

 

  161 162 163 164 165 166 167   CoBrrw - Yrs at in
Industry Junior Mortgage
Drawn Amount Maturity Date Primary Borrower
Wage Income
(Salary) Primary Borrower
Wage Income
(Bonus) Primary Borrower
Wage Income
(Commission) Co-Borrower
Wage Income
(Salary) 1 7 0.00 20421001 10000.00 0.00 0.00 4777.08 2   0.00 20421101 22500.01
0.00 0.00 0.00 3   0.00 20421001 43750.00 0.00 0.00 0.00 4   0.00 20421101
22099.33 0.00 0.00 0.00 5   0.00 20421001 15448.00 0.00 0.00 0.00 6   0.00
20421001 17166.66 3789.20 0.00 0.00 7   0.00 20421001 21458.34 0.00 0.00 0.00 8
0 0.00 20420901 15000.00 21436.00 0.00 0.00 9 3.3 0.00 20420901 9359.00 0.00
0.00 0.00 10 0 0.00 20420901 11538.08 11665.00 0.00 0.00 11 12 0.00 20421101
14939.99 0.00 0.00 5590.87 12 0 22777.00 20420901 19236.00 4200.00 0.00 0.00 13
6.5 0.00 20420901 10417.00 6789.00 0.00 3429.00 14 11 0.00 20420701 15902.00
0.00 0.00 9969.00 15 0 0.00 20420901 0.00 0.00 0.00 0.00 16 0 0.00 20420901
22417.00 3333.00 0.00 0.00 17 10 0.00 20421001 19799.00 0.00 0.00 14386.00 18  
0.00 20421001 2333.33 0.00 20307.00 0.00 19 6 0.00 20420901 11666.68 0.00 0.00
10572.92 20 20 0.00 20421001 32500.00 0.00 0.00 18167.00 21   0.00 20421001 0.00
0.00 24154.22 0.00 22 6 0.00 20420901 20833.34 0.00 0.00 0.00 23   0.00 20421001
44213.13 0.00 0.00 0.00 24   0.00 20421001 32798.30 0.00 0.00 0.00 25 18 0.00
20421001 11916.00 0.00 0.00 10904.64 26   0.00 20421001 99090.17 0.00 0.00 0.00
27   0.00 20421001 62477.21 0.00 0.00 0.00 28 17.5 0.00 20420901 11898.83 318.00
0.00 11785.91 29   0.00 20421001 17865.00 0.00 0.00 0.00 30 13 66400.00 20420801
16725.00 0.00 0.00 4085.70 31   0.00 20420701 28794.33 0.00 0.00 0.00 32   0.00
20421001 15833.33 2062.50 0.00 0.00 33   0.00 20421001 15000.00 3280.00 0.00
0.00 34   0.00 20421001 13585.56 0.00 0.00 0.00 35   0.00 20421001 15833.34 0.00
0.00 0.00 36   122564.00 20420901 12870.17 3573.58 0.00 0.00 37 3 0.00 20421001
13829.25 0.00 0.00 11812.98 38   0.00 20421001 19750.00 0.00 0.00 0.00 39 11.5
0.00 20421001 13411.21 0.00 0.00 8629.05 40 17 0.00 20420901 13310.55 0.00 0.00
12983.34 41 15 0.00 20421001 6406.00 0.00 0.00 7666.66 42 8 0.00 20420901
5040.00 0.00 0.00 2646.66 43   0.00 20420901 0.00 0.00 0.00 0.00 44   0.00
20421001 19583.00 0.00 0.00 0.00 45 22 0.00 20421001 0.00 0.00 6402.75 11788.70
46   200000.00 20421001 15567.04 0.00 0.00 0.00 47 7 0.00 20421001 13750.00 0.00
0.00 3428.92 48 9 0.00 20420901 18234.67 0.00 0.00 0.00 49 26.5 0.00 20420901
25561.35 0.00 0.00 12906.40 50   0.00 20421001 20152.02 0.00 0.00 0.00 51   0.00
20421001 14215.33 0.00 0.00 0.00 52 6 0.00 20421001 12264.21 0.00 0.00 701.00 53
  0.00 20420901 18286.89 0.00 0.00 0.00 54   0.00 20421001 13239.00 0.00 0.00
0.00 55 10 0.00 20420901 21701.33 0.00 0.00 11390.00 56   0.00 20421001 13249.99
0.00 0.00 0.00 57 17 0.00 20421001 9645.17 0.00 0.00 8038.33 58 1.75 0.00
20421001 10900.00 0.00 0.00 11055.00 59 13 0.00 20421001 9176.05 0.00 0.00
13240.70 60 7 0.00 20420901 10833.00 0.00 0.00 12445.83 61 17 50000.00 20421001
18426.64 0.00 0.00 19373.01 62   0.00 20420701 20894.76 0.00 0.00   63 13 0.00
20420901 11666.68 0.00 0.00 7560.00 64 13 0.00 20420901 10250.00 0.00 0.00
7310.01 65 26 0.00 20421101 0.00 0.00 0.00 14166.66 66 16 0.00 20421001 12533.34
0.00 0.00 9291.66 67   0.00 20421001 18921.24 0.00 0.00 0.00 68   0.00 20421001
0.00 0.00 99709.12 0.00 69   0.00 20421001 17140.00 0.00 0.00 0.00 70 4 0.00
20421001 13000.00 0.00 0.00 3441.66 71   0.00 20421001 28956.29 0.00 0.00 0.00
72   177878.00 20421001 22938.33 0.00 0.00 0.00 73 14 0.00 20421101 0.00 0.00
0.00 20000.00 74 10 0.00 20421001 22500.00 0.00 0.00 17538.25 75 12 0.00
20421001 12500.00 0.00 0.00 3354.00 76 27 0.00 20421001 19389.00 0.00 0.00
4030.66 77   0.00 20421001 0.00 0.00 0.00 0.00 78   0.00 20420901 24473.33 0.00
0.00 0.00 79   0.00 20421001 25872.75 0.00 0.00 0.00 80 9 0.00 20420901 18108.00
0.00 0.00 45460.00 81 17.75 0.00 20421001 20502.25 0.00 0.00 7443.75 82  
76065.00 20421001 0.00 0.00 14286.02 0.00 83 8 0.00 20421001 74075.63 0.00 0.00
2437.50 84   0.00 20421001 25000.00 7931.17 0.00 0.00 85   0.00 20421001
16239.60 0.00 0.00 0.00 86 6.5 0.00 20421001 0.00 0.00 0.00 26632.63 87 10 0.00
20421001 11633.33 0.00 0.00 14475.00 88 11 0.00 20421001 17997.51 0.00 0.00
8831.21 89   0.00 20421001 0.00 0.00 0.00 0.00 90   0.00 20421101 12018.94 0.00
0.00 0.00 91   0.00 20421001 15993.70 0.00 0.00 0.00 92   0.00 20421001 20205.18
0.00 0.00 0.00 93   63449.00 20421001 28134.50 0.00 0.00 0.00 94   0.00 20421001
32240.58 0.00 0.00 0.00 95   0.00 20421001 43333.33 0.00 0.00 0.00 96 5 0.00
20421001 9994.68 0.00 0.00 12916.88 97 10 0.00 20421001 11069.08 820.58 0.00
3592.82 98   0.00 20421101 18049.42 0.00 0.00 0.00 99   0.00 20420801 29166.67
0.00 0.00 0.00 100 19 0.00 20421001 19761.45 7337.42 0.00 0.00 101   0.00
20421001 32906.04 0.00 0.00 0.00 102   0.00 20421001 346304.00 0.00 0.00 0.00
103 5 0.00 20421001 19216.66 0.00 0.00 12208.34 104 12 0.00 20421001 11687.00
0.00 0.00 559.42 105   0.00 20421001 83825.34 0.00 0.00 0.00 106   0.00 20421001
21821.67 0.00 0.00 0.00 107   0.00 20421001 27263.00 0.00 0.00 0.00 108   0.00
20421001 187348.75 0.00 0.00 0.00 109   0.00 20421101 25000.00 13102.58 0.00
0.00 110   0.00 20421001 23333.31 0.00 0.00 0.00 111   0.00 20421001 13664.92
0.00 0.00 0.00 112 8 0.00 20421001 34944.00 0.00 0.00 9706.78 113   0.00
20421001 0.00 0.00 0.00 0.00 114 12 0.00 20421001 16362.96 0.00 0.00 0.00 115  
0.00 20421001 7646.39 0.00 0.00 0.00 116 24 0.00 20421001 8655.22 0.00 0.00
6926.40 117   0.00 20421001 24550.00 0.00 0.00 0.00 118   0.00 20420901 10533.38
0.00 3339.70 0.00 119 16 0.00 20421001 10506.33 0.00 0.00 10505.83 120 15.75
0.00 20421001 6859.20 0.00 0.00 4959.62 121 10 0.00 20421001 15916.00 0.00 0.00
5822.33 122 15 0.00 20421001 11779.56 0.00 0.00 7985.04 123 15 0.00 20421001
16666.67 0.00 0.00 7968.78 124   0.00 20421001 16183.00 0.00 0.00 0.00 125  
0.00 20421001 26550.00 0.00 0.00 0.00 126 30 0.00 20421001 11534.16 0.00 0.00
6990.18 127 15 0.00 20421001 8582.48 0.00 0.00 4721.10 128 37 0.00 20420901
15964.11 0.00 0.00 416.67 129   0.00 20421001 0.00 0.00 0.00 0.00 130   0.00
20421001 29521.00 0.00 0.00 0.00 131   0.00 20421001 9166.66 0.00 3631.12 0.00
132 37 0.00 20421001 2294.77 0.00 0.00 12990.00 133 11 0.00 20421001 0.00 0.00
0.00 17611.83 134 22 0.00 20421001 10815.12 0.00 0.00 4333.33 135   0.00
20421001 357179.55 0.00 0.00 0.00 136   0.00 20421001 20937.05 0.00 0.00 0.00
137 5 0.00 20421001 11131.00 0.00 0.00 11333.00 138   0.00 20421001 9250.09 0.00
0.00 0.00 139   0.00 20421001 29439.34 0.00 0.00 0.00 140   0.00 20421001
11967.11 0.00 0.00 0.00 141 20 0.00 20421001 13750.00 0.00 0.00 12790.83 142 25
0.00 20421101 14429.95 0.00 0.00 9833.26 143   0.00 20421001 19398.34 0.00 0.00
0.00 144   0.00 20421001 5231.00 0.00 18910.91 0.00 145   0.00 20420901 14917.50
0.00 0.00 0.00 146 2 0.00 20420801 86098.82 0.00 0.00 0.00 147   0.00 20420801
13898.00 0.00 0.00 0.00 148 23 0.00 20421001 13157.37 0.00 0.00 12755.60 149 7
0.00 20421001 8988.98 0.00 0.00 2575.00 150 7.5 0.00 20420901 6356.51 0.00 0.00
8756.80 151   0.00 20421001 9035.09 1324.93 0.00 0.00 152   0.00 20421001
50799.00 0.00 0.00 0.00 153 35 0.00 20421001 12781.20 0.00 0.00 11738.52 154  
0.00 20421101 18001.00 0.00 0.00 0.00 155   0.00 20421101 11225.00 0.00 0.00
0.00 156 3 0.00 20420901 6153.69 0.00 0.00 7916.68 157   0.00 20421001 19074.00
0.00 0.00 0.00 158   0.00 20421001 54132.67 0.00 0.00 0.00 159   0.00 20421001
25000.00 0.00 0.00 0.00 160 6 0.00 20420701 37167.00 0.00 0.00 3339.00 161  
0.00 20421001 19418.50 0.00 0.00 0.00 162   0.00 20421001 6000.00 20049.72 0.00
0.00 163 35 0.00 20421001 0.00 0.00 0.00 29166.67 164   0.00 20421001 25000.00
0.00 0.00 0.00 165   0.00 20420901 10700.00 500.00 0.00 0.00 166   0.00 20421001
18621.00 0.00 0.00 0.00 167 37 0.00 20421001 15029.00 0.00 0.00 33313.04 168  
0.00 20421001 20486.50 0.00 0.00 0.00 169   0.00 20421001 16962.50 0.00 0.00
0.00 170   0.00 20421001 95910.83 0.00 0.00 0.00 171   0.00 20421001 36927.38
0.00 0.00 0.00 172 20 21560.00 20420901 42723.00 0.00 0.00 3720.00 173 5 0.00
20421001 3000.00 0.00 0.00 1365.00 174   0.00 20420901 11874.96 1410.29 0.00
0.00 175   0.00 20421001 10391.98 0.00 0.00 0.00 176 10 0.00 20420501 15000.54
0.00 0.00 13776.79 177 8 106600.00 20420501 10833.00 0.00 0.00 18750.00 178 0
0.00 20420601 0.00 0.00 0.00 0.00 179 20 0.00 20421001 141838.00 0.00 0.00 0.00
180 20 0.00 20421001 141838.00 0.00 0.00 0.00 181 13 0.00 20420801 11596.66 0.00
0.00 12687.50 182 12 0.00 20420701 9749.05 0.00 0.00 6759.00 183   200000.00
20420801 2972.00 0.00 0.00 0.00 184   0.00 20420801 30104.00 0.00 0.00 0.00 185
14 0.00 20420801 10000.00 0.00 0.00 6049.94 186   300000.00 20420901 0.00 0.00
0.00 0.00 187   0.00 20420801 30926.00 0.00 0.00 0.00 188   0.00 20420901
18750.00 0.00 0.00 0.00 189 13 0.00 20420801 0.00 0.00 0.00 0.00 190   0.00
20421001 0.00 0.00 0.00 0.00 191 12 0.00 20420901 20833.00 12518.00 0.00 4200.00
192   0.00 20421101 38107.00 0.00 0.00 0.00 193 36 0.00 20421101 0.00 0.00 0.00
0.00 194   0.00 20420801 14867.02 2114.08 0.00 0.00 195   0.00 20420901 14583.34
0.00 0.00 0.00 196 5 523132.30 20420901 0.00 0.00 0.00 0.00 197 25 100000.00
20321001 18033.34 0.00 0.00 15487.07 198 9 75000.00 20321001 38734.25 0.00 0.00
0.00 199   0.00 20421001 0.00 0.00 0.00 0.00 200 7 0.00 20421101 19561.00 0.00
0.00 0.00 201   500000.00 20321001 0.00 0.00 0.00 0.00 202   0.00 20421001
33333.33 0.00 0.00 0.00 203   0.00 20321101 0.00 0.00 0.00 0.00 204   0.00
20321101 125000.00 0.00 0.00 0.00 205   0.00 20421101 0.00 0.00 0.00 0.00 206  
0.00 20421001 0.00 0.00 0.00 0.00 207   0.00 20421001 0.00 0.00 0.00 0.00 208  
0.00 20421001 0.00 0.00 0.00 0.00 209   225000.00 20421101 12648.58 0.00 0.00
0.00 210 12 0.00 20421001 0.00 0.00 0.00 0.00 211 13 0.00 20421001 19105.00 0.00
0.00 11214.00 212 30 262000.00 20421001 12500.00 0.00 5123.58 6640.00 213 20
0.00 20421001 17000.00 0.00 0.00 0.00 214 19 0.00 20421001 15105.52 0.00 0.00
14558.25 215   0.00 20421001 9313.20 0.00 0.00 0.00 216   0.00 20420801 27304.16
0.00 0.00 0.00 217 8 0.00 20420901 19550.00 0.00 0.00 7083.34 218 20 0.00
20420801 51077.70 0.00 0.00 0.00 219   0.00 20420801 14438.83 0.00 0.00   220 21
0.00 20421001 13535.60 0.00 0.00 7573.22 221 5.6 0.00 20420801 14407.00 3175.00
0.00 0.00 222 12.6 0.00 20421001 10138.00 0.00 0.00 2789.00 223 0 0.00 20421001
32120.00 0.00 0.00 0.00 224 10 0.00 20421001 20458.00 0.00 0.00 12500.00 225 1.5
0.00 20420801 6188.00 0.00 0.00 2607.00 226 0 0.00 20421001 20000.00 0.00 0.00
0.00 227   0.00 20421001 19131.70 0.00 0.00 0.00 228   0.00 20421001 10400.00
0.00 0.00 0.00 229   0.00 20421001 14525.01 0.00 0.00 0.00 230 18 0.00 20421101
11394.84 0.00 0.00 7476.17 231 8 0.00 20421101 10029.86 0.00 0.00 3983.40 232 8
0.00 20421101 16250.33 0.00 0.00 14166.95 233 2 0.00 20421001 0.00 0.00 0.00
23844.16 234   0.00 20421101 13749.99 0.00 0.00 0.00 235 2.75 0.00 20421101
13500.00 17192.09 0.00 0.00 236   0.00 20421101 13635.61 0.00 0.00 0.00 237  
0.00 20421001 28636.34 0.00 0.00 0.00 238 15 0.00 20421101 9283.33 0.00 0.00
9333.33 239   0.00 20421101 30966.67 0.00 0.00 0.00 240   0.00 20421101 18907.83
0.00 0.00 0.00 241   0.00 20421101 9483.62 0.00 0.00 0.00 242   0.00 20421101
18790.35 0.00 0.00 0.00 243   0.00 20421101 19824.76 0.00 0.00 0.00 244 4 0.00
20420901 15981.67 0.00 0.00 784.92 245 20 508088.00 20420901 19792.63 0.00 0.00
17354.63 246 3 30000.00 20421001 10916.66 0.00 0.00 0.00 247   0.00 20421001
10894.84 0.00 0.00 0.00 248 3 0.00 20421101 12946.00 0.00 0.00 1473.00 249  
0.00 20421101 26832.96 0.00 0.00 0.00 250   0.00 20421001 17748.61 0.00 0.00
0.00 251 15 0.00 20421101 5583.33 0.00 0.00 7689.29 252 15 0.00 20421001
14087.00 0.00 0.00 24376.00 253   0.00 20421101 16666.65 0.00 0.00 0.00 254 20
0.00 20421101 22000.00 0.00 0.00 0.00 255 8 0.00 20421001 7584.92 0.00 0.00
15100.91 256   0.00 20421001 13194.24 0.00 0.00 0.00 257   0.00 20421101
15358.24 0.00 0.00 0.00 258   0.00 20421001 26666.60 16435.39 0.00 0.00 259 10
0.00 20421001 12317.07 0.00 0.00 23169.18 260 5 0.00 20421001 15116.87 0.00 0.00
0.00 261 13 0.00 20421101 12741.58 0.00 0.00 20993.86 262   0.00 20421101
11264.33 0.00 10193.13 0.00 263   0.00 20421001 36390.20 0.00 0.00 0.00 264 18
0.00 20421101 25453.81 0.00 0.00 13174.76 265 10 0.00 20421001 15000.00 0.00
0.00 11736.12 266   0.00 20421101 150335.22 0.00 0.00 0.00 267 12 0.00 20421001
6883.13 0.00 0.00 5006.40 268 35 0.00 20421001 0.00 0.00 0.00 18970.75 269  
0.00 20421101 114521.49 0.00 0.00 0.00 270   0.00 20421101 10000.00 0.00 5851.00
0.00 271   0.00 20420901 79660.67 0.00 0.00 0.00 272   0.00 20421001 1017.00
0.00 0.00 0.00 273 19 35000.00 20420901 22401.34 0.00 0.00 15398.67 274 13 0.00
20421001 15059.52 0.00 0.00 0.00 275   0.00 20420901 10260.65 0.00 12556.76 0.00
276 3.5 0.00 20420901 10682.65 0.00 0.00 3426.30 277   0.00 20421001 11540.00
0.00 0.00 0.00 278   0.00 20421101 9234.84 0.00 0.00 0.00 279   0.00 20421001
25000.00 12029.00 0.00 0.00 280 5 0.00 20421001 12500.00 0.00 0.00 5000.00 281
10 0.00 20421101 30698.95 0.00 0.00 9153.84 282   0.00 20421101 35981.37 0.00
0.00 0.00 283   0.00 20421101 16666.68 0.00 0.00 0.00 284   40000.00 20421001
21256.26 0.00 0.00 0.00 285 21 0.00 20421101 4440.00 0.00 0.00 8491.66 286  
0.00 20421001 18440.21 4096.71 0.00 0.00 287   0.00 20421001 57060.25 0.00 0.00
0.00 288   0.00 20421101 18317.50 0.00 0.00 0.00 289   0.00 20421101 57000.00
0.00 0.00 0.00 290 18 0.00 20421101 44987.83 0.00 0.00 0.00 291 8 0.00 20421101
10861.50 0.00 0.00 14025.00 292   0.00 20421101 16398.93 0.00 0.00 0.00 293  
0.00 20421001 1831.42 0.00 0.00 5448.83 294   0.00 20421101 30767.92 0.00 0.00
0.00 295 16 0.00 20421001 16864.45 0.00 0.00 4500.00 296 9 0.00 20421101
12120.22 1000.00 0.00 9825.07 297 9 0.00 20421101 21866.65 0.00 0.00 2401.00 298
  0.00 20421101 14512.51 0.00 0.00 822.16 299 18 0.00 20421101 16849.03 0.00
0.00 6450.82 300 9 0.00 20421101 8578.09 0.00 0.00 9204.00 301 0 0.00 20421001
18336.00 0.00 0.00 0.00 302 10 0.00 20421001 13239.58 0.00 0.00 11417.00 303  
150000.00 20421001 47556.26 0.00 0.00 0.00 304   0.00 20421101 8995.60 831.75
0.00 0.00 305   0.00 20421001 18923.37 0.00 0.00 0.00 306 10 31567.00 20421101
16308.75 0.00 0.00 13333.33 307 20 400000.00 20421101 12220.17 1766.00 0.00
13425.00 308   0.00 20421101 13592.00 0.00 21537.83 0.00 309   0.00 20421001
8959.35 0.00 0.00 696.90 310 7 0.00 20421101 16666.68 0.00 0.00 9166.67 311  
0.00 20421101 90648.25 0.00 0.00 0.00 312 23 0.00 20421101 10962.00 0.00 0.00
16305.47 313 12 0.00 20421101 24278.91 0.00 0.00 0.00 314   92571.00 20421001
16574.75 0.00 0.00 0.00 315 10 0.00 20421001 5416.66 0.00 0.00 10379.20 316  
0.00 20421101 13804.16 0.00 0.00 0.00 317   0.00 20421101 22875.12 0.00 0.00
0.00 318   0.00 20421101 84120.88 0.00 0.00 0.00 319   0.00 20421101 17916.67
0.00 0.00 0.00 320 13 0.00 20421101 13750.00 0.00 0.00 20725.19 321   0.00
20421101 28333.34 0.00 0.00 0.00 322   0.00 20421101 13463.77 4639.04 0.00 0.00
323 7 250000.00 20421001 10571.62 0.00 0.00 5425.61 324 9.75 0.00 20421001
25228.56 0.00 0.00 11194.20 325 8 345000.00 20421001 24136.29 0.00 0.00 10200.00
326   0.00 20421101 35256.41 33852.33 0.00 0.00 327   0.00 20421101 31250.00
0.00 0.00 0.00 328   0.00 20421101 17560.00 0.00 0.00 0.00 329   0.00 20421101
15930.55 0.00 0.00 0.00 330 2 0.00 20421001 23337.00 0.00 0.00 10037.03 331 0
0.00 20420701 31277.00 0.00 0.00 0.00 332 0 0.00 20421001 20191.00 6250.00 0.00
0.00 333 20 0.00 20421001 17800.00 0.00 0.00 0.00 334 10 0.00 20421001 26460.00
0.00 0.00 19818.00 335 0 0.00 20421001 7917.00 0.00 35421.00 0.00 336 0 0.00
20421001 19450.00 0.00 0.00 0.00 337   0.00 20421101 15801.33 0.00 0.00 0.00 338
5.5 0.00 20421001 7535.00 0.00 0.00 25481.99 339   0.00 20421101 3593.89 7998.56
2857.92 0.00 340   0.00 20421101 5000.00 0.00 3398.00 0.00 341 9 0.00 20421001
10714.58 0.00 0.00 9455.00 342   0.00 20421001 77583.00 0.00 0.00 0.00 343  
0.00 20421101 52928.48 0.00 0.00 0.00 344 3 0.00 20421101 9542.50 0.00 0.00 0.00
345 7 0.00 20421101 17500.00 584.50 0.00 0.00 346   0.00 20421101 16666.67 0.00
0.00 0.00 347   0.00 20421101 37500.01 0.00 0.00 0.00 348   0.00 20421001
16666.00 0.00 0.00 0.00 349   0.00 20421101 20927.05 0.00 0.00 0.00 350   0.00
20421101 24673.59 0.00 0.00 0.00 351   0.00 20421001 2112.70 0.00 0.00 0.00 352
0 0.00 20421001 22333.00 0.00 0.00 0.00 353 0 0.00 20421001 12025.00 7668.00
0.00 0.00 354 0 0.00 20421001 15833.00 0.00 0.00 0.00 355 0 0.00 20421001
16033.33 0.00 0.00 0.00 356 8.5 0.00 20321001 16250.00 0.00 0.00 7222.00 357 17
0.00 20421101 0.00 0.00 0.00 0.00 358 11 0.00 20421001 2774.00 14697.50 0.00
10833.33

  

  168 169 170 171 172   Co-Borrower
Wage Income
(Bonus) Co-Borrower
Wage Income
(Commission) Originator Doc
Code RWT Income
Verification RWT Asset
Verification 1 0.00 0.00 Full Two Years Two Months 2 0.00 0.00 Full Two Years
Two Months 3 0.00 0.00 Full Two Years Two Months 4 0.00 0.00 Full Two Years Two
Months 5 0.00 0.00 Full Two Years Two Months 6 0.00 0.00 Full Two Years Two
Months 7 0.00 0.00 Full Two Years Two Months 8 0.00 0.00 Full Two Years Two
Months 9 0.00 0.00 Full Two Years Two Months 10 0.00 0.00 Full Two Years Two
Months 11 0.00 0.00 Full Two Years Two Months 12 0.00 0.00 Full Two Years Two
Months 13 0.00 0.00 Full Two Years Two Months 14 0.00 0.00 Full Two Years Two
Months 15 0.00 0.00 Full Two Years Two Months 16 0.00 0.00 Full Two Years Two
Months 17 0.00 0.00 Full Two Years Two Months 18 0.00 0.00 Full Two Years Two
Months 19 0.00 0.00 Full Two Years Two Months 20 0.00 0.00 Full Two Years Two
Months 21 0.00 0.00 Full Two Years Two Months 22 0.00 0.00 Full Two Years Two
Months 23 0.00 0.00 Full Two Years Two Months 24 0.00 0.00 Full Two Years Two
Months 25 0.00 0.00 Full Two Years Two Months 26 0.00 0.00 Full Two Years Two
Months 27 0.00 0.00 Full Two Years Two Months 28 0.00 0.00 Full Two Years Two
Months 29 0.00 0.00 Full Two Years Two Months 30 0.00 0.00 Full Two Years Two
Months 31 0.00 0.00 Full Two Years Two Months 32 0.00 0.00 Full Two Years Two
Months 33 0.00 0.00 Full Two Years Two Months 34 0.00 0.00 Full Two Years Two
Months 35 0.00 0.00 Full Two Years Two Months 36 0.00 0.00 Full Two Years Two
Months 37 0.00 0.00 Full Two Years Two Months 38 0.00 0.00 Full Two Years Two
Months 39 0.00 0.00 Full Two Years Two Months 40 0.00 0.00 Full Two Years Two
Months 41 0.00 0.00 Full Two Years Two Months 42 0.00 0.00 Full Two Years Two
Months 43 0.00 0.00 Full Two Years Two Months 44 0.00 0.00 Full Two Years Two
Months 45 0.00 0.00 Full Two Years Two Months 46 0.00 0.00 Full Two Years Two
Months 47 0.00 0.00 Full Two Years Two Months 48 0.00 0.00 Full Two Years Two
Months 49 0.00 0.00 Full Two Years Two Months 50 0.00 0.00 Full Two Years Two
Months 51 0.00 0.00 Full Two Years Two Months 52 0.00 0.00 Full Two Years Two
Months 53 0.00 0.00 Full Two Years Two Months 54 0.00 0.00 Full Two Years Two
Months 55 0.00 0.00 Full Two Years Two Months 56 0.00 0.00 Full Two Years Two
Months 57 0.00 0.00 Full Two Years Two Months 58 0.00 0.00 Full Two Years Two
Months 59 0.00 0.00 Full Two Years Two Months 60 0.00 0.00 Full Two Years Two
Months 61 0.00 0.00 Full Two Years Two Months 62     Full Two Years Two Months
63 0.00 0.00 Full Two Years Two Months 64 0.00 0.00 Full Two Years Two Months 65
0.00 0.00 Full Two Years Two Months 66 0.00 0.00 Full Two Years Two Months 67
0.00 0.00 Full Two Years Two Months 68 0.00 0.00 Full Two Years Two Months 69
0.00 0.00 Full Two Years Two Months 70 0.00 0.00 Full Two Years Two Months 71
0.00 0.00 Full Two Years Two Months 72 0.00 0.00 Full Two Years Two Months 73
0.00 0.00 Full Two Years Two Months 74 0.00 0.00 Full Two Years Two Months 75
0.00 0.00 Full Two Years Two Months 76 0.00 0.00 Full Two Years Two Months 77
0.00 0.00 Full Two Years Two Months 78 0.00 0.00 Full Two Years Two Months 79
0.00 0.00 Full Two Years Two Months 80 0.00 0.00 Full Two Years Two Months 81
0.00 0.00 Full Two Years Two Months 82 0.00 0.00 Full Two Years Two Months 83
0.00 0.00 Full Two Years Two Months 84 0.00 0.00 Full Two Years Two Months 85
0.00 0.00 Full Two Years Two Months 86 0.00 0.00 Full Two Years Two Months 87
0.00 0.00 Full Two Years Two Months 88 0.00 0.00 Full Two Years Two Months 89
0.00 0.00 Full Two Years Two Months 90 0.00 0.00 Full Two Years Two Months 91
0.00 0.00 Full Two Years Two Months 92 0.00 0.00 Full Two Years Two Months 93
0.00 0.00 Full Two Years Two Months 94 0.00 0.00 Full Two Years Two Months 95
0.00 0.00 Full Two Years Two Months 96 0.00 0.00 Full Two Years Two Months 97
0.00 0.00 Full Two Years Two Months 98 0.00 0.00 Full Two Years Two Months 99
0.00 0.00 Full Two Years Two Months 100 0.00 0.00 Full Two Years Two Months 101
0.00 0.00 Full Two Years Two Months 102 0.00 0.00 Full Two Years Two Months 103
0.00 0.00 Full Two Years Two Months 104 0.00 0.00 Full Two Years Two Months 105
0.00 0.00 Full Two Years Two Months 106 0.00 0.00 Full Two Years Two Months 107
0.00 0.00 Full Two Years Two Months 108 0.00 0.00 Full Two Years Two Months 109
0.00 0.00 Full Two Years Two Months 110 0.00 0.00 Full Two Years Two Months 111
0.00 0.00 Full Two Years Two Months 112 0.00 0.00 Full Two Years Two Months 113
0.00 0.00 Full Two Years Two Months 114 0.00 0.00 Full Two Years Two Months 115
0.00 0.00 Full Two Years Two Months 116 0.00 0.00 Full Two Years Two Months 117
0.00 0.00 Full Two Years Two Months 118 0.00 0.00 Full Two Years Two Months 119
0.00 0.00 Full Two Years Two Months 120 0.00 0.00 Full Two Years Two Months 121
0.00 0.00 Full Two Years Two Months 122 0.00 0.00 Full Two Years Two Months 123
0.00 0.00 Full Two Years Two Months 124 0.00 0.00 Full Two Years Two Months 125
0.00 0.00 Full Two Years Two Months 126 0.00 0.00 Full Two Years Two Months 127
0.00 0.00 Full Two Years Two Months 128 0.00 0.00 Full Two Years Two Months 129
0.00 0.00 Full Two Years Two Months 130 0.00 0.00 Full Two Years Two Months 131
0.00 0.00 Full Two Years Two Months 132 0.00 0.00 Full Two Years Two Months 133
0.00 0.00 Full Two Years Two Months 134 0.00 0.00 Full Two Years Two Months 135
0.00 0.00 Full Two Years Two Months 136 0.00 0.00 Full Two Years Two Months 137
0.00 0.00 Full Two Years Two Months 138 0.00 0.00 Full Two Years Two Months 139
0.00 0.00 Full Two Years Two Months 140 0.00 0.00 Full Two Years Two Months 141
0.00 0.00 Full Two Years Two Months 142 0.00 0.00 Full Two Years Two Months 143
0.00 0.00 Full Two Years Two Months 144 0.00 0.00 Full Two Years Two Months 145
0.00 0.00 Full Two Years Two Months 146 0.00 0.00 Full Two Years Two Months 147
0.00 0.00 Full Two Years Two Months 148 0.00 0.00 Full Two Years Two Months 149
0.00 0.00 Full Two Years Two Months 150 0.00 0.00 Full Two Years Two Months 151
0.00 0.00 Full Two Years Two Months 152 0.00 0.00 Full Two Years Two Months 153
0.00 0.00 Full Two Years Two Months 154 0.00 0.00 Full Two Years Two Months 155
0.00 0.00 Full Two Years Two Months 156 0.00 0.00 Full Two Years Two Months 157
0.00 0.00 Full Two Years Two Months 158 0.00 0.00 Full Two Years Two Months 159
0.00 0.00 Full Two Years Two Months 160 0.00 0.00 Full Two Years Two Months 161
0.00 0.00 Full Two Years Two Months 162 0.00 0.00 Full Two Years Two Months 163
0.00 0.00 Full Two Years Two Months 164 0.00 0.00 Full Two Years Two Months 165
0.00 0.00 Full Two Years Two Months 166 0.00 0.00 Full Two Years Two Months 167
0.00 0.00 Full Two Years Two Months 168 0.00 0.00 Full Two Years Two Months 169
0.00 0.00 Full Two Years Two Months 170 0.00 0.00 Full Two Years Two Months 171
0.00 0.00 Full Two Years Two Months 172 0.00 0.00 Full Two Years Two Months 173
0.00 0.00 Full Two Years One Month 174 0.00 0.00 Full Two Years Two Months 175
0.00 0.00 Full Two Years Two Months 176 0.00 0.00 Full Two Years Two Months 177
0.00 0.00 Full Two Years One Month 178 0.00 0.00 Full Two Years Two Months 179
0.00 0.00 Full Two Years Two Months 180 0.00 0.00 Full Two Years Two Months 181
0.00 0.00 Full Two Years One Month 182 0.00 0.00 Full Two Years Two Months 183
0.00 0.00 Full Two Years One Month 184 0.00 0.00 Full Two Years Two Months 185
0.00 0.00 Full Two Years Two Months 186 0.00 0.00 Full Two Years Two Months 187
0.00 0.00 Full Two Years Two Months 188 0.00 0.00 Full Two Years Two Months 189
0.00 0.00 Full Two Years Two Months 190 0.00 0.00 Full Two Years Two Months 191
0.00 0.00 Full Two Years Two Months 192 0.00 0.00 Full Two Years Two Months 193
0.00 0.00 Full Two Years Two Months 194 0.00 0.00 Full Two Years Two Months 195
0.00 0.00 Full Two Years Two Months 196 0.00 0.00 Full Two Years Two Months 197
0.00 0.00 Full Two Years Two Months 198 0.00 0.00 Full Two Years Two Months 199
0.00 0.00 Full Two Years Two Months 200 0.00 0.00 Full Two Years Two Months 201
0.00 0.00 Full Two Years Two Months 202 0.00 0.00 Full Two Years Two Months 203
0.00 0.00 Full Two Years Two Months 204 0.00 0.00 Full Two Years Two Months 205
0.00 0.00 Full Two Years Two Months 206 0.00 0.00 Full Two Years Two Months 207
0.00 0.00 Full Two Years Two Months 208 0.00 0.00 Full Two Years Two Months 209
0.00 0.00 Full Two Years Two Months 210 0.00 0.00 Full Two Years Two Months 211
0.00 0.00 Full Two Years Two Months 212 0.00 0.00 Full Two Years Two Months 213
0.00 0.00 Full Two Years Two Months 214 0.00 0.00 Full Two Years Two Months 215
0.00 0.00 Full Two Years Two Months 216 0.00 0.00 Full Two Years Two Months 217
0.00 0.00 Full Two Years Two Months 218 0.00 0.00 Full Two Years Two Months 219
    Full Two Years Two Months 220 0.00 0.00 Full Two Years Two Months 221 0.00
0.00 Full Two Years Two Months 222 0.00 0.00 Full Two Years Two Months 223 0.00
0.00 Full Two Years Two Months 224 0.00 0.00 Full Two Years Two Months 225 0.00
0.00 Full Two Years Two Months 226 0.00 0.00 Full Two Years Two Months 227 0.00
0.00 Full Two Years Two Months 228 0.00 0.00 Full Two Years Two Months 229 0.00
0.00 Full Two Years Two Months 230 0.00 0.00 Full Two Years Two Months 231 0.00
0.00 Full Two Years Two Months 232 0.00 0.00 Full Two Years Two Months 233 0.00
0.00 Full Two Years Two Months 234 0.00 0.00 Full Two Years Two Months 235 0.00
0.00 Full Two Years Two Months 236 0.00 0.00 Full Two Years Two Months 237 0.00
0.00 Full Two Years Two Months 238 0.00 0.00 Full Two Years Two Months 239 0.00
0.00 Full Two Years Two Months 240 0.00 0.00 Full Two Years Two Months 241 0.00
0.00 Full Two Years Two Months 242 0.00 0.00 Full Two Years Two Months 243 0.00
0.00 Full Two Years Two Months 244 0.00 0.00 Full Two Years Two Months 245 0.00
0.00 Full Two Years Two Months 246 0.00 0.00 Full Two Years Two Months 247 0.00
0.00 Full Two Years Two Months 248 0.00 0.00 Full Two Years Two Months 249 0.00
0.00 Full Two Years Two Months 250 0.00 0.00 Full Two Years Two Months 251 0.00
0.00 Full Two Years Two Months 252 0.00 0.00 Full Two Years Two Months 253 0.00
0.00 Full Two Years Two Months 254 0.00 0.00 Full Two Years Two Months 255 0.00
0.00 Full Two Years Two Months 256 0.00 0.00 Full Two Years Two Months 257 0.00
0.00 Full Two Years Two Months 258 0.00 0.00 Full Two Years Two Months 259 0.00
0.00 Full Two Years Two Months 260 0.00 0.00 Full Two Years Two Months 261 0.00
0.00 Full Two Years Two Months 262 0.00 0.00 Full Two Years Two Months 263 0.00
0.00 Full Two Years Two Months 264 0.00 0.00 Full Two Years Two Months 265 0.00
0.00 Full Two Years Two Months 266 0.00 0.00 Full Two Years Two Months 267 0.00
0.00 Full Two Years Two Months 268 0.00 0.00 Full Two Years Two Months 269 0.00
0.00 Full Two Years Two Months 270 0.00 0.00 Full Two Years Two Months 271 0.00
0.00 Full Two Years Two Months 272 0.00 0.00 Full Two Years Two Months 273 0.00
0.00 Full Two Years Two Months 274 0.00 0.00 Full Two Years Two Months 275 0.00
0.00 Full Two Years Two Months 276 0.00 0.00 Full Two Years Two Months 277 0.00
0.00 Full Two Years Two Months 278 0.00 0.00 Full Two Years Two Months 279 0.00
0.00 Full Two Years Two Months 280 0.00 0.00 Full Two Years Two Months 281 0.00
0.00 Full Two Years Two Months 282 0.00 0.00 Full Two Years Two Months 283 0.00
0.00 Full Two Years Two Months 284 0.00 0.00 Full Two Years Two Months 285 0.00
0.00 Full Two Years Two Months 286 0.00 0.00 Full Two Years Two Months 287 0.00
0.00 Full Two Years Two Months 288 0.00 0.00 Full Two Years Two Months 289 0.00
0.00 Full Two Years Two Months 290 0.00 0.00 Full Two Years Two Months 291 0.00
0.00 Full Two Years One Month 292 0.00 0.00 Full Two Years Two Months 293 0.00
0.00 Full Two Years Two Months 294 0.00 0.00 Full Two Years Two Months 295 0.00
0.00 Full Two Years Two Months 296 0.00 0.00 Full Two Years Two Months 297 0.00
0.00 Full Two Years Two Months 298 0.00 0.00 Full Two Years Two Months 299 0.00
0.00 Full Two Years Two Months 300 0.00 0.00 Full Two Years Two Months 301 0.00
0.00 Full Two Years Two Months 302 0.00 0.00 Full Two Years Two Months 303 0.00
0.00 Full Two Years Two Months 304 0.00 0.00 Full Two Years Two Months 305 0.00
0.00 Full Two Years Two Months 306 0.00 0.00 Full Two Years Two Months 307 0.00
0.00 Full Two Years Two Months 308 0.00 0.00 Full Two Years Two Months 309 0.00
0.00 Full Two Years Two Months 310 0.00 0.00 Full Two Years Two Months 311 0.00
0.00 Full Two Years Two Months 312 0.00 0.00 Full Two Years Two Months 313 0.00
0.00 Full Two Years Two Months 314 0.00 0.00 Full Two Years Two Months 315 0.00
0.00 Full Two Years Two Months 316 0.00 0.00 Full Two Years Two Months 317 0.00
0.00 Full Two Years Two Months 318 0.00 0.00 Full Two Years Two Months 319 0.00
0.00 Full Two Years Two Months 320 0.00 0.00 Full Two Years Two Months 321 0.00
0.00 Full Two Years Two Months 322 0.00 0.00 Full Two Years Two Months 323 0.00
0.00 Full Two Years Two Months 324 0.00 0.00 Full Two Years Two Months 325 0.00
0.00 Full Two Years Two Months 326 0.00 0.00 Full Two Years Two Months 327 0.00
0.00 Full Two Years Two Months 328 0.00 0.00 Full Two Years Two Months 329 0.00
0.00 Full Two Years Two Months 330 0.00 0.00 Full Two Years Two Months 331 0.00
0.00 Full Two Years Two Months 332 0.00 0.00 Full Two Years Two Months 333 0.00
0.00 Full Two Years Two Months 334 0.00 0.00 Full Two Years Two Months 335 0.00
0.00 Full Two Years Two Months 336 0.00 0.00 Full Two Years Two Months 337 0.00
0.00 Full Two Years Two Months 338 0.00 0.00 Full Two Years Two Months 339 0.00
0.00 Full Two Years Two Months 340 0.00 0.00 Full Two Years Two Months 341 0.00
0.00 Full Two Years Two Months 342 0.00 0.00 Full Two Years Two Months 343 0.00
0.00 Full Two Years Two Months 344 0.00 0.00 Full Two Years Two Months 345 0.00
0.00 Full Two Years Two Months 346 0.00 0.00 Full Two Years Two Months 347 0.00
0.00 Full Two Years Two Months 348 0.00 0.00 Full Two Years Two Months 349 0.00
0.00 Full Two Years Two Months 350 0.00 0.00 Full Two Years Two Months 351 0.00
0.00 Full Two Years Two Months 352 0.00 0.00 Full Two Years Two Months 353 0.00
0.00 Full Two Years Two Months 354 0.00 0.00 Full Two Years Two Months 355 0.00
0.00 Full Two Years Two Months 356 0.00 0.00 Full Two Years Two Months 357 0.00
0.00 Full Two Years Two Months 358 0.00 0.00 Full Two Years Two Months

 



 

 

 







MERSID Organization 1000200 PHH 1001770 Cornerstone 1002338 First Republic
1008498 Flagstar Bank, F.S.B. 1001105 Fremont Bank 1000536 Prime Lending 1000383
RRAC/Cenlar 1000324 Shore Financial Services, Inc. 9999996 WL Bradley 9999999
Other

 



 

 

 

ASF RMBS DISCLOSURE PACKAG

 

The American Securitization Forum is a broad-based professional forum through
which participants in the U.S. securitization market advocate their common
interests on important legal, regulatory and market practice issues. ASF members
include over 380 firms, including issuers, investors, servicers, financial
intermediaries, rating agencies, financial guarantors, legal and accounting
firms, and other professional organizations involved in securitization
transactions. The ASF also provides information, education and training on a
range of securitization market issues and topics through industry conferences,
seminars and similar initiatives. For more information about ASF, its members
and activities, please go to www.americansecuritization.com.

 







Field
Number
Field Name
Field Description
Type of
Field
Data Type
Sample Data
Format
When
Applicable?
Valid Values
Proposed
Unique
Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
 
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Scheduled Loan Amount
Mortgage loan scheduled principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Scheduled Interest Paid
Through Date
 
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
   
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type
• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.
• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
 
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard
2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of residential properties owned by the borrower that currently secure
mortgage loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
 
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
 
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
 
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
 
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income— which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
> 0
UNK = Unknown
   
144
Updated DTI
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year — YYYY Format). Required
only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

 

 

 

 

